IENOVA

“TEPEZALÁ SOLAR”

Página 1 de 306

C | | A Evaluación de impactos sociales en el marco de la construcción y
J operación del proyecto “Tepezalá Solar”

EVALUACIÓN DE IMPACTOS SOCIALES EN EL MARCO DE LA CONSTRUCCIÓN Y
OPERACIÓN DEL PROYECTO “TEPEZALÁ SOLAR”

Agosto, 2017.

IENOVA

( “TEPEZALÁ SOLAR”

C | | A Evaluación de impactos sociales en el marco de la construcción y
Página 2 de 306
J operación del proyecto “Tepezalá Solar” ;

ÍNDICE

CAPÍTULO 1. DATOS DEL PROMOVENTE...

CAPÍTULO 3. EVALUACIÓN DE IMPACTO SOCIAL.
3.1. PRESENTACIÓN Y RESUMEN EJECUTIVO.
3.1.1. PRESENTACIÓN....
3.1.2. RESUMEN EJECUTIVO.
3.2. DESCRIPCIÓN TÉCNICA DEL PROYECTO.
3.2.1. CRITERIOS GENERALES DE DISEÑO.
3.2.2. COMPONENTES PRINCIPALES...
3.2.3. INFRAESTRUCTURA DE SOPORTE.
2.2.4. ETAPAS DE DESARROLLO DEL PROYECTO.
2.2.5. UBICACIÓN GEOGRÁFICA DEL PROYECT:
2.2.6. SUPERFICIE REQUERIDA PARA EL DESARROLLO DEL PROYECTO.
CAPÍTULO 4. DELIMITACIÓN DE LAS ÁREAS DE INFLUENCIA DEL PROYECTO Y "Su
CARACTERIZACIÓN. ....
4.1. DELIMITACIÓN Y DEFINICIÓN DEL ÁREA DE INFLUENCIA DEL PROYECTO
4.2. CARACTERIZACIÓN DE LAS ÁREAS DE INFLUENCIA DEL PROYECTO
4.2.1. METODOLOGÍA
4.2.2. ANÁLISIS DE INDICADORES A NIVEL MUNICIPAL.
4.2.2.1. POBLACIÓN A NIVEL MUNICIPAL.
4.2.2.2. ECONOMÍA A NIVEL MUNICIPAL.
4.2.2.3. SALUD A NIVEL MUNICIPAL......
4.2.2.4. SERVICIOS EN LAS VIVIENDAS A NIVEL MUNICIPA
4.2.2.5. EDUCACIÓN A NIVEL MUNICIPAL
4.2.2.6. MIGRACIÓN A NIVEL MUNICIPAL.
4.2.2.7. RELIGIÓN A NIVEL MUNICIPAL...
4.2.3. ANÁLISIS DE INDICADORES A NIVEL LOCALIDAD
4.2.3.1. ANÁLISIS A NIVEL LOCALIDAD, GRUPO 1...
4.2.3.1.1. TOTAL DE POBLACIÓN DENTRO DEL GRUPO 1....
4,2.3.1.2. DISTRIBUCIÓN DE LA POBLACIÓN POR GÉNERO EN LOCALIDADES
DENTRO DEL GRUPO 1.....
4.2.3.1.3. POBLACIÓN NACIDA DENTRO DE LA ENTIDAD Y POBLACIÓN NACIDA EN
OTRA ENTIDAD EN LOCALIDADES DENTRO DEL GRUPO 1.... a
4.2.3.1.4. POBLACIÓN ANALFABETA EN LOCALIDADES DENTRO DEL GRUPO 1......
5. PROMEDIO DE ESCOLARIDAD EN LAS LOCALIDADES DENTRO DEL GRUPO
..77

IENOVA

( “TEPEZALÁ SOLAR”

C | I A Evaluación de impactos sociales en el marco de la construcción y

operación del proyecto “Tepezalá Solar” Página 3 de 306

4,2.3.1.6. DISTRIBUCIÓN PORCENTUAL DE LA PEA Y PEA MASCULINA Y FEMENINA
EN LOCALIDADES DENTRO DEL GRUPO 1.....

4.2.3.1.8. SERVICIOS DE SALUD EN LOCALIDADES DENTRO DEL GRUPO
4.2.3.1.9. SERVICIOS EN VIVIENDAS PARTICULARES HABITADAS (Pm) | EN
LOCALIDADES DENTRO DEL GRUPO 1.
4.2.3.1.10. DISTRIBUCIÓN PORCENTUAL DE POBLACIÓN CATÓLICA, NO CATÓLICA,
CON OTRA RELIGIÓN Y SIN RELIGIÓN EN LOCALIDADES DENTRO DEL GRUPO 1...87
4.2.3.2. ANÁLISIS A NIVEL LOCALIDAD; GRUPO 2
4,2,3.2.1. TOTAL DE POBLACIÓN DENTRO DEL GRUPO 2......

OTRA ENTIDAD EN LOCALIDADES DENTRO DEL GRUPO 2..... a
4.2.3.2.4. POBLACIÓN ANALFABETA EN LOCALIDADES DENTRO DEL GRUPO 2......
5. PROMEDIO DE ESCOLARIDAD EN LAS LOCALIDADES DENTRO DEL GRUPO
..92
6. DISTRIBUCIÓN PORCENTUAL DE LA PEA Y PEA MASCULINA Y FEMENINA
EN LOCALIDADES DENTRO DEL GRUPO 2. ..93
4.2.3.2.7. DISTRIBUCIÓN PORCENTUAL DE LA PO Y PO MASCULINA Y FEMENINA EN
LOCALIDADES DENTRO DEL GRUPO 2
4.2.3.2.8. SERVICIOS DE SALUD EN LOCALIDADES DENTRO DEL GRUPO
4,2.3.2.9. SERVICIOS EN VIVIENDAS PARTICULARES HABITADAS (PH) EN
LOCALIDADES DENTRO DEL GRUPO 2 ..99
4.2.3.2.10. DISTRIBUCIÓN PORCENTUAL DE POBLACIÓN CATÓLICA, NO CATÓLICA,

CON OTRA RELIGIÓN Y SIN RELIGIÓN EN LOCALIDADES DENTRO DEL GRUPO 2.101

4.2.4. PROPIEDAD SOCIAL... 103
4.2.5. LENGUA Y POBLACIÓN INDÍGENA. 106
4.2.6. CONSIDERACIONES FINALES 108
4.2.6.1. LOCALIDADES GRUPO 1 108
4.2.6.2. LOCALIDADES GRUPO 2 111
CAPÍTULO 5. COMUNIDADES Y PUEBLO INDÍGENAS UBICADOS EN EL ÁREA DE INFLUENCIA
DEL PROYECTO... 2. 114
5.1. IDENTIFICACIÓN DE LOCALIDADES CON PRESENCIA DE POBLACIÓN INDÍGENA EN EL
ÁREA DE INFLUENCIA DEL PROYECTO... 2. 114

2. 115

PUEBLO O COMUNIDAD INDÍGENA.
5.2.1.1. MARCO JURÍDICO. ....

IENOVA

( “TEPEZALÁ SOLAR”

C | | A Evaluación de impactos sociales en el marco de la construcción y
J operación del proyecto “Tepezalá Solar”

5.2.1.2. MATRICES DERIVADAS DE LOS CRITERIOS ANALIZADOS DESDE LA
COMUNALIDAD.... .. 123

5.3. CARACTERIZACIÓN DE PUEBLOS Y COMUNIDADES INDÍGENAS DENTRO DEL ÁREA DE
INFLUENCIA DEL PROYECTO.. .. 125
5.3.1. DESCRIPCIÓN GENERAL DE LA IDENTIDAD Y AUTOADSCRIPCIÓN EN LA
COMUNIDAD INDÍGENA.
5.3.2. LENGUA INDÍGENA.
5.3.3. CONTINUIDAD HISTÓRICA
5.3.3.1. MEDICINA TRADICIONAL Y CONOCIMIENTOS TRADICIONALES
5.3.3.2. COSMOVISIÓN....
5.3.3.3. PRÁCTICAS RELIGIOSAS Y TRADICIONALES

5. 3. 42. TIPO DE PROPIEDAD AGRARIA (EJIDO, BIENES COMUNALES O PROPIEDAD

PRIVADA). ....
5.3.4.3. LUGARES SAGRADOS Y RUTAS DE PEREGRINACIÓ!

5.3.5. SISTEMA NORMATIVO INTERNO...
5.3.5.1. SISTEMA DE TOMA DE DECISIONES. 161
5.3.5.2. PROCESOS LOCALES DE RESOLUCIÓN DE CONFLICTOS. 165

5.3.6. DESCRIPCIÓN DE LA ORGANIZACIÓN INTERNA Y DE LAS INSTITUCIONES
POLÍTICAS, SOCIALES, ECONÓMICAS Y CULTURALES DISTINTIVAS DE LA COMUNIDAD
INDÍGENA... 166
5.3.6.1. ESTRUCTURAS INFORMALES DE PODER. 167
5.3.6.2. ACTIVIDADES TRADICIONALES DE PRODUCCIÓN Y SUPERVIVENCIA DE LA
COMUNIDAD.
5.3.6.3. PRINCIPALES ACTIVIDADES ECONÓMICAS: FUENTES DE EMPLEO
5.3.6.4. REDES SOCIALES Y TIPOS DE MIGRACIÓN. ....

5.4. MATRIZ DE CRITERIOS OBJETIVOS Y SUBJETIVOS
5.5. CONCLUSIONES.
5.6. MATRIZ DE CONFLICTIVIDAD Y MAPAS DE ACTORES DE INTERÉ
5.6.1. IDENTIFICACIÓN Y DESCRIPCIÓN DE ACTORES DE INTERÉS AFECTADOS Y
GRUPOS DE INTERÉS. .... .. 184
5.6.2. ANÁLISIS DE LA INFLUENCIA DE LOS ACTORES DE INTERÉS AFECTADOS Y
GRUPOS DE INTERÉS. .... .. 187
5.6.3. PROPUESTA DE INTERACCIÓN Y/O PARTICIPACIÓN DE LOS ACTORES DE INTERÉS
AFECTADOS Y GRUPOS DE INTERÉS.... .. 195

5.7. CONCLUSIONES... .. 196
CAPÍTULO 6. IDENTIFICACIÓN CARACTERIZACIÓN, PREDICCIÓN Y VALORACIÓN DE LOS
IMPACTOS SOCIALES DEL PROYECTO Y DE SUS CORRESPONDIENTES MEDIDAS DE
MITIGACIÓN... 2. 197

149
151
159

Página 4 de 306

IENOVA

( “TEPEZALÁ SOLAR”

C | | ] A Evaluación de impactos sociales en el marco de la construcción y

operación del proyecto “Tepezalá Solar” Página 5 de 306

6.1. IDENTIFICACIÓN, CARACTERIZACIÓN, PREDICCIÓN Y VALORACIÓN DE LOS IMPACTOS
SOCIALES DEL PROYECTO 197
6.2. MARCO TEÓRICO. 197
6.2.1. IMPACTOS SIGNIFICATIVOS 200
6.2.2. EVALUACIÓN DE IMPACTOS EN DERECHOS HUMANOS 202
6.3. METODOLOGÍA DE INVESTIGACIÓ 203
6.3.1. TIPO DE INVESTIGACIÓ:
6.3.2. HERRAMIENTAS METODOLÓGICAS (ELEMENTOS PARA LA DENTIFICACIÓN DE
IMPACTOS). 203
6.3.3. ANÁLISIS Y SISTEMATIZACIÓN DE LA INFORMACIÓN
6.4. IDENTIFICACIÓN Y CARACTERIZACIÓN DE LOS IMPACTOS SOCIALES
6.5. SIGNIFICACIÓN SOCIAL.
6.6. CONCLUSIONES....
CAPÍTULO 7. PLAN DE GESTIÓN SOCIA
7.1. POLÍTICAS DE RESPONSABILIDAD SOCIAL DE IENOVA .... ..245
7.2. MEDIDAS PARA EVITAR, PREVENIR, MITIGAR Y COMPENSAR LOS IMPACTOS
SOCIALES NEGATIVOS Y ACCIONES PARA LA AMPLIACIÓN DE IMPACTOS POSITIVOS... 247
7.3. PLAN DE COMUNICACIÓN 258
7.4. PLAN DE INVERSIÓN SOCIA! 264
7.5. PROGRAMA DE ABANDONO. 266

BIBLIOGRAFÍA .... 267
ANEXOS 278
ANEXO 1... 279
ANEXO 2... 285

285
285
298
... 299

2.1. TEORÍA DE LA COMUNALIDAD,
2.1.1.CRITERIOS OBJETIVOS.
2.1.2. CRITERIO SUBJETIV
2.1.3. METODOLOGÍA. .....

IENOVA

( “TEPEZALÁ SOLAR”

C | I A Evaluación de impactos sociales en el marco de la construcción y

operación del proyecto “Tepezalá Solar” Página 6 de 306

ÍNDICE DE TABLAS

TABLA 3.1. CARACTERÍSTICAS TÉCNICAS GENERALES
TABLA 3.2. PREVISIÓN DE EDIFICIOS Y SUPERFICIES OCUPADAS
TABLA 3.3. CARACTERÍSTICAS GENERALES DE LA SUBESTACIÓN TRANSFORMADORA.
TABLA 3.4. ACTIVIDADES DE CONSTRUCCIÓN...
TABLA 3.5. INFORMACIÓN CLAVE DE UBICACIÓN DEL PROYECTO
TABLA 3.6. ÁREA APROXIMADA OCUPADA POR EL PROYECTO
TABLA 4.1. ÁREA APROXIMADA OCUPADA POR EL PROYECT
TABLA 4.2. DISTRIBUCIÓN DE LAS LOCALIDADES DE ESTUDIO.
TABLA 4.3. POBLACIÓN ECONÓMICAMENTE ACTIVA E INACTIVA, MUNICIPIO TEPEZALÁ.
TABLA 4.4. UNIDADES MÉDICAS DEL MUNICIPIO TEPEZALÁ.
TABLA 4.5. POBLACIÓN EN LOCALIDADES PERTENECIENTES AL GRUPO 1, 2010..

GRUPO 1, 2010...
TABLA 4.7. POBLACIÓN 15 AÑOS Y MÁS ANALFABETA EN LOCALIDADES DEL GRUPO 1,
2010... 2.77
TABLA 4.8. GRADO PROMEDIO DE ESCOLARIDAD EN LOCALIDADES DEL GRUPO 1, 2010....78
TABLA 4.9. PORCENTAJE DE POBLACIÓN ECONÓMICAMENTE ACTIVA (PEA), PEA
MASCULINA Y PEA FEMENINA EN LOCALIDADES DEL GRUPO 1, 2010. ..79
TABLA 4.10. PORCENTAJE DE POBLACIÓN OCUPADA (PO), PO MASCULINA Y PO FEMENINA
EN LOCALIDADES DEL GRUPO 1, 2010. ..80
TABLA 4.11. PORCENTAJE DE POBLACIÓN DERECHOHABIENTE POR INSTITUCIÓN DE
SALUD EN LOCALIDADES DEL GRUPO 1, 2010. .....

CON SERVICIOS BÁSICOS EN LOCALIDADES DEL GRUPO 1, 2010...
TABLA 4.13. DISTRIBUCIÓN PORCENTUAL DE POBLACIÓN CATÓLICA, CON OTRA RELIGIÓN
Y SIN RELIGIÓN EN LOCALIDADES DEL GRUPO 1, 2010...
TABLA 4.13. POBLACIÓN EN LOCALIDADES PERTENECIENTES AL GRUPO 2, 2010,
TABLA 4.14. PORCENTAJE DE POBLACIÓN NACIDA Y NO NACIDA EN LOCALIDADES 1 DEL
GRUPO 2, 2010. ..90
TABLA 4.14. POBLACIÓN 15 AÑOS Y MÁS ANALFABETA EN LOCALIDADES DEL GRUPO 2,
201 1
TABLA 4.15. GRADO PROMEDIO DE ESCOLARIDAD EN LOCALIDADES DEL GRUPO 2, 2010..92
TABLA 4.15. PORCENTAJE DE POBLACIÓN ECONÓMICAMENTE ACTIVA (PEA), PEA
MASCULINA Y PEA FEMENINA EN LOCALIDADES DEL GRUPO 2, 2010...

EN LOCALIDADES DEL GRUPO 2, 2010......

IENOVA

( “TEPEZALÁ SOLAR”

C | I A Evaluación de impactos sociales en el marco de la construcción y

operación del proyecto “Tepezalá Solar” Página 7 de 306

TABLA 4.17. PORCENTAJE DE POBLACIÓN DERECHOHABIENTE POR INSTITUCIÓN DE
SALUD EN LOCALIDADES DEL GRUPO 2, 2010.......
TABLA 4.18. DISTRIBUCIÓN PORCENTUAL DE VIVIENDAS PARTICULARES HABITADAS (VPH)
CON SERVICIOS BÁSICOS EN LOCALIDADES DEL GRUPO 2, 2010... .. 100
TABLA 4.19. DISTRIBUCIÓN PORCENTUAL DE POBLACIÓN CATÓLICA, CON OTRA RELIGIÓN

Y SIN RELIGIÓN EN LOCALIDADES DEL GRUPO 1, 2010... 102
TABLA 4.20. NUMEROLOGÍA DE LOS EJIDOS DEL PROYECTO TEPEZALÁ. 103
TABLA 4.21. ACCIONES EN LOS EJIDOS COINCIDENTES CON ÁREAS DE INFLUENCIA. 105
TABLA 4.21. POBLACIÓN INDÍGENA EN LAS LOCALIDADES. 107
TABLA 5.1. MATRIZ DE CRITERIOS OBJETIVOS..... 124
TABLA 5.2. MATRIZ DE CRITERIO SUBJETIVO. 124
TABLA 5.3. IDENTIDAD Y AUTOADSCRIPCIÓN. 129
TABLA 5.4. LENGUA INDÍGENA... 131
TABLA 5.5. PLANTAS USADAS PARA MEDICINA TRADICIONA 136
TABLA 5.6. PRESENCIA DE MÉDICOS TRADICIONALES POR MUNICIPIO. 137

TABLA 5.7. RELIGIONES PRESENTES EN EL MUNICIPIO. ....
TABLA 5.8. FESTIVIDADES Y CELEBRACIONES.
TABLA 5.9. FORMA DE TENENCIA DE LA TIERRA Y AUTORIDADES REPRESENTATIVA:
TABLA. 5.10. SITIOS SAGRADOS...
TABLA 5.11. ELECCIÓN DE AUTORIDADES POR USOS Y COSTUMBRES
TABLA 5.12. ASAMBLEA GENERAL O COMUNITARIA. 165
TABLA 5.13. INSTITUCIONES POLÍTICAS, SOCIALES, ECONÓMICAS Y CULTURALES EN LA
ZONA DE INFLUENCIA DEL PROYECTO... ... 166
TABLA 5.13. PRINCIPALES ACTIVIDADES ECONÓMICAS Y FUENTES DE EMPLEO EN EL
2. 172

TEPEZALÁ
TABLA 5.15. REDES SOCIALES Y TIPOS DE MIGRACIÓN.
TABLA 5.16. MATRIZ DE CRITERIOS OBJETIVOS. .
TABLA 5.17. MATRIZ DE CRITERIO SUBJETIVO.
TABLA 5.17. EXPLICACIÓN FOCOS DE CONFLICTIVIDAD.
TABLA 5.18. COMUNIDADES INDÍGENAS Y VALORACIÓN DEL RIESGO DE CONFLICTIVIDAD
SOCIAL Y POLÍTICA. .. 181
TABLA 5.19. MAPA DE ACTORES INTERESADOS DEL MUNICIPIO DE TEPEZALÁ,
AGUASCALIENTES... .. 190
TABLA 6.1. IDENTIFICACIÓN, CARACTERIZACIÓN, PREDICCIÓN Y VALORACIÓN DE
IMPACTOS SOCIALES POSITIVOS. .. .. 207
TABLA 6.2. IDENTIFICACIÓN, CARACTERIZACIÓN, PREDICCIÓN Y VALORACIÓN DE
IMPACTOS SOCIALES NEGATIVOS, 208
TABLA 6.3. PROBLEMÁTICAS COMUNES EXPRESADAS POR LA POBLACIÓN. 209

IENOVA

( “TEPEZALÁ SOLAR”

C | I A Evaluación de impactos sociales en el marco de la construcción y

operación del proyecto “Tepezalá Solar” Página 8 de 306

TABLA 6.4. HALLAZGOS DETECTADOS...
TABLA 6.5. FASE l. PREPARACIÓN Y CONSTRUCCIÓN (IMPACTOS POSITIVOS).
TABLA 6.6. FASE l. PREPARACIÓN Y CONSTRUCCIÓN (IMPACTOS NEGATIVOS
TABLA 6.7. FASE II. OPERACIÓN (IMPACTOS POSITIVOS).
TABLA 6.8. FASE II. OPERACIÓN (IMPACTOS NEGATIVOS).
TABLA 6.9. FASE III. ABANDONO (IMPACTOS POSITIVOS)...
TABLA 6.10. FASE III. ABANDONO (IMPACTOS NEGATIVOS)
TABLA 6.11. SIGNIFICACIÓN SOCIAL. 240
TABLA 6.12. SIGNIFICACIÓN SOCIAL. 242
TABLA 7.2. RECURSO HUMANO PARA LA IMPLEMENTACIÓN DEL SISTEMA DE GESTIÓN
SOCIAL IENOVA ... 247
TABLA 7.3. MEDIDAS PARA EVITAR, PREVENIR, MITIGAR Y COMPENSAR LOS IMPACTOS
SOCIALES NEGATIVOS Y ACCIONES PARA LA AMPLIACIÓN DE IMPACTOS POSITIVOS........ 248
TABLA 2.1. ETNOGRAFÍA TRADICIONAL Y ENFOCADA: ELEMENTOS CONTRASTANTE. 300
TABLA. 2.2. ENTREVISTAS REALIZADAS EN EL ESTADO DE AGUASCALIENTES... ... 305
TABLA. 2.3. ENTREVISTAS INFORMALES REALIZADAS EN EL ESTADO DE AGUASCALIENTES

... 306

... 209
210
215
224
229
233
236

IENOVA

( “TEPEZALÁ SOLAR”

C | I A Evaluación de impactos sociales en el marco de la construcción y

operación del proyecto “Tepezalá Solar” Página 9 de 306

ÍNDICE DE FIGURAS

FIGURA 3.1. VISUALIZACIÓN DE ESTACIÓN DE POTENCIA, SEGUIDORES Y CAJAS DE PRIMER
NIVEL...
FIGURA 3.2. ESQUEMA DE GANTT DE LA CONSTRUCCIÓN DEL PROYECTO.
FIGURA 3.3. UBICACIÓN GEOGRÁFICA DEL PROYECTO
FIGURA 4.1. DELIMITACIÓN DEL ÁREA NÚCLEO DEL PROYECT
FIGURA 4.2. ÁREA DE INFLUENCIA DIRECTA DEL PROYECTO.
FIGURA 4.3. ÁREA DE INFLUENCIA INDIRECTA DEL PROYECTO.
FIGURA 4.4. LOCALIZACIÓN DEL MUNICIPIO TEPEZALA...
FIGURA 4.5. NÚMERO DE POBLACIÓN POR GRUPOS ETARIOS, MUNICIPIO TEPEZALÁ.
FIGURA 4.6. NÚMERO DE POBLACIÓN EN LOS DISTINTOS SERVICIOS A LA SALUD.
MUNICIPIO TEPEZALÁ...
FIGURA 4.7. SERVICIOS BÁSICOS DE LAS VIVIENDAS DEL MUNICIPIO TEPEZALÁ.
FIGURA 4.8. POBLACIÓN DE 15 AÑOS Y MÁS ALFABETA Y ANALFABETA. MUNICIPIO
TEPEZALÁ.

AÑOS Y MÁS EN EL MUNICIPIO TEPEZALÁ. ....
FIGURA 4.10. CREENCIA RELIGIOSA MUNICIPIO TEPEZALÁ....
FIGURA 4.11. DISTRIBUCIÓN DE LAS ÁREAS DE INFLUENCIA DEL PROYECTO.
FIGURA 4.12. PORCENTAJE DE POBLACIÓN MASCULINA Y FEMENINA EN LOCALIDADES DEL
GRUPO 1, 2010.
FIGURA 4.13. GRADO PROMEDIO DE ESCOLARIDAD, LOCALIDADES GRUPO 1.
FIGURA 4.14. PORCENTAJE DE POBLACIÓN DERECHOHABIENTE Y NO DERECHOHABIENTE A
SERVICIOS DE SALUD EN LOCALIDADES DEL GRUPO 1, 2010.....

GRUPO 2, 2010...
FIGURA 4.17. PORCENTAJE DE POBLACIÓN DERECHOHABIENTE Y NO DERECHOHABIENTE A
SERVICIOS DE SALUD EN LOCALIDADES DEL GRUPO 2, 2010.....
FIGURA 4.18. NÚCLEOS AGRARIOS Y LOCALIDADES DEL PROYECTO
FIGURA 4.18. VARIANTES LINGUÍSTICAS CERCANAS AL ESTADO DE AGUASCALIENTES. ... 107
FIGURA 5.1. UBICACIÓN DEL MUNICIPIO DE TEPEZALÁ, AGUASCALIENTES. 116
FIGURA 5.2. MUNICIPIOS CON IMPORTANCIA ARQUEOLÓGICA, ALEDAÑOS AL MUNICIPIO DE
TEPEZALÁ. ... 152
FIGURA 5.3. DISTANCIAS DE SITIOS HISTÓRICOS EN TEPEZALA, RESPECTO AL ÁREA
NÚCLEO... 155
FIGURA 5.4. RED DE ACTORES SOCIALES DE LA VICTORIA, TEPEZALÁ. 192

IENOVA

( “TEPEZALÁ SOLAR”

C | I A Evaluación de impactos sociales en el marco de la construcción y

operación del proyecto “Tepezalá Solar” Página 10 de 306

FIGURA 7.2. GRUPOS DE INTERÉS IENOVA
FIGURA 7.3. GRUPOS DE INTERÉS IDENTIFICADOS EN CAMPO...
FIGURA 7.3. ESTRUCTURA ORGANIZACIONAL FUNDACIÓN IENOVA.

IENOVA

( “TEPEZALÁ SOLAR”

C | I A Evaluación de impactos sociales en el marco de la construcción y

Página 11 de 306
operación del proyecto “Tepezalá Solar” :

CAPÍTULO 1. DATOS DEL PROMOVENTE.

NOMBRE DEL PROYECTO
“Tepezalá Solar”

DATOS GENERALES SOBRE LA EMPRESA O CONSORCIO DESARROLLADOR
Nombre o razón social

Nombre y cargo del representante legal

Dirección del promovente o de su representante legal para recibir u oír
notificaciones

CAPÍTULO 2. DATOS DEL RESPONSABLE DE LA ELABORACIÓN DE LA
EVALUACIÓN DE IMPACTO SOCIAL

Centro de Investigaciones Interculturales, Jurídicas y Ambientales S. C.1

1 Se anexa CV del responsable de la elaboración de la Evaluación de Impacto Social (anexo 1).

IENOVA

( “TEPEZALÁ SOLAR”

C | I A Evaluación de impactos sociales en el marco de la construcción y

operación del proyecto “Tepezalá Solar”

Página 12 de 306

CAPÍTULO 3. EVALUACIÓN DE IMPACTO SOCIAL.

3.1. PRESENTACIÓN Y RESUMEN EJECUTIVO.

3.1.1. PRESENTACIÓN.

El 11 de agosto del 2014 se publicó en el Diario Oficial de la Federación la Ley de la

Industria Eléctrica,? en sus diversos artículos refiere el tema de las evaluaciones de

impacto social que deben ser presentadas ante la Secretaria de Energía:

Artículo 117.- Los proyectos de infraestructura de los sectores público
y privado en la industria eléctrica atenderán los principios de
sostenibilidad y respeto de los derechos humanos de las comunidades y
pueblos de las regiones en los que se pretendan desarrollar.

Artículo 118.- La Secretaría deberá informar a los interesados en la
ejecución de proyectos de infraestructura en la industria eléctrica sobre
la presencia de grupos sociales en situación de vulnerabilidad en las
áreas en que se llevarán a cabo las actividades para la ejecución de los
proyectos, con el fin de que se implementen las acciones necesarias para
salvaguardar sus derechos.

Artículo 119.- Con la finalidad de tomar en cuenta los intereses y
derechos de las comunidades y pueblos indígenas en los que se
desarrollen proyectos de la industria eléctrica, la Secretaría deberá
llevar a cabo los procedimientos de consulta necesarios y cualquier otra
actividad necesaria para su salvaguarda, en coordinación con la
Secretaría de Gobernación y las dependencias que correspondan.

En dichos procedimientos de consulta podrán participar la CRE, las
empresas productivas del Estado y sus empresas subsidiarias y filiales,
así como los particulares.

Artículo 120.- Los interesados en obtener permisos 0
autorizaciones para desarrollar proyectos en la industria eléctrica
deberán presentar a la Secretaría una evaluación de impacto social
que deberá contener la identificación, caracterización, predicción y
valoración de los impactos sociales que podrían derivarse de sus
actividades, así como las medidas de mitigación correspondientes.
La Secretaría emitirá el resolutivo y recomendaciones que
correspondan, en los términos que señalen los reglamentos de esta Ley.

2 http://www.dof.gob.mx/nota_detalle.php?codigo=53559868:fecha=11/08/2014

IENOVA

( “TEPEZALÁ SOLAR”

C | | ] A Evaluación de impactos sociales en el marco de la construcción y

operación del proyecto “Tepezalá Solar” Página 13 de 306

En este tenor es importante mencionar el Reglamento de la Ley de la Industria
Eléctrica que sobre el mismo tema refiere lo siguiente en su TÍTULO TERCERO,
intitulado “De la Evaluación de Impacto Social y la Consulta”, Capítulo 1 “De la

Consulta y Evaluación de Impacto Social”.

Artículo 86.- Los interesados en obtener permisos o autorizaciones para
desarrollar proyectos en la industria eléctrica incluidos los relativos a la
prestación del Servicio Público de Transmisión y Distribución de Energía
Eléctrica deberán presentar a la Secretaría la evaluación de impacto social a
que se refiere el artículo 120 de la Ley, noventa días antes de su intención de
iniciar las negociaciones con los propietarios o poseedores de los terrenos
donde se pretenda ubicar el proyecto de que se trate. Se otorgarán los
permisos para el desarrollo de proyectos de la industria eléctrica una vez que
se presente la evaluación de impacto social.

Artículo 87.- La evaluación de impacto social deberá presentarse en un
documento de acuerdo con la guía y el formato que establezca la Secretaría. La
responsabilidad respecto del contenido del documento corresponderá a los
interesados para obtener permisos o autorizaciones.

La evaluación de impacto social contendrá la identificación de los
pueblos y comunidades indígenas que se ubican en el área de influencia
directa e indirecta del proyecto. La Secretaría emitirá las disposiciones
administrativas que contendrán la metodología para la definición del área de
influencia directa e indirecta en los proyectos de desarrollo de la industria
eléctrica.

La evaluación de Impacto Social contendrá la identificación
caracterización, predicción, y valoración de los impactos sociales
positivos y negativos que podrían derivarse del proyecto. Deberán incluir
las medidas de prevención y mitigación, así como los planes de gestión
social, propuestos por los interesados en desarrollar el proyecto de la
industria eléctrica.

(3

Por lo que, en este existen una serie de elementos que la Secretaría de Energía

considera importante identificar dentro de las evaluaciones de impacto social:

3 http://dof.gob.mx/nota_detalle.php?codigo=53666658.fecha=31/10/2014

IENOVA

“TEPEZALÁ SOLAR”

Página 14 de 306

C | | A Evaluación de impactos sociales en el marco de la construcción y
J operación del proyecto “Tepezalá Solar”

IDENTIFICAR
Pueblos y comunidades Indígenas dentro del
área de influencia
Áreas de influencia directa e indirecta
Caracterización, predicción, y valoración de
los impactos sociales positivos y negativos
Medidas de prevención y mitigación
Planes de gestión social,
Otras colectividades sociales (ejidos)
Mapa de actores!

Bajo este contexto se realizó la presente Evaluación de Impacto Social (EVIS) en el
marco de la construcción y operación del proyecto “Tepezalá Solar” (en adelante el
Proyecto), la cual tiene como objetivo central identificar los posibles impactos, tanto

positivos como negativos, causados por su construcción y operación.

El documento se estructuró en cinco puntos: el primero presenta la descripción
técnica del Proyecto; en el segundo se delimitan las áreas de influencia y su
caracterización; mientras que en el tercer punto se presenta la identificación y
caracterización de las comunidades y pueblos indígenas posiblemente ubicados
dentro del área de influencia del Proyecto; en el cuarto se hace la identificación,
caracterización, predicción y valoración de los impactos sociales, positivos y
negativos, que podrían derivarse del Proyecto; y finalmente en el quinto punto se

presenta el plan de gestión social.

4 Si bien es cierto no existe dentro de la Ley de la Industria Eléctrica y su Reglamento, se considera
importante incluir este punto ya que es necesario identificar que actores externos pudieran tener
intereses particulares en un posible proceso consultivo y para los planes de gestión social.

IENOVA

( “TEPEZALÁ SOLAR”

C | I A Evaluación de impactos sociales en el marco de la construcción y

operación del proyecto “Tepezalá Solar” Página 15 de 306

3.1.2. RESUMEN EJECUTIVO.
Descripción Técnica del Proyecto.

La energía solar fotovoltaica se caracteriza por ser la tecnología capaz de convertir la
luz solar en movimiento de electrones, y consecuentemente generar energía eléctrica.
Es en este contexto, el proyecto “Tepezalá Solar” se incluye dentro de las llamadas

energías renovables.

La configuración preliminar de la planta, se resume en las siguientes características

principales:
+ Potencia conexión a red: 100MW.
e Potencia nominal instalada: 112.8 5MVA (37*C).
e Potencia Pico: 133MWp.
+ Relación CC/AC (potencia red): 1.33

e Módulo FV: Sicilio policristalino, 72 células solares Trina Solar TSM-330PE14, o

similar.
e Estructura soporte: Seguidor solar de un eje N-S.
e  N2 Bloques: 34.
e Potencia nominal instalada en inversores por Bloque (372C): 3.25MVA.
e Potencia Pico: 3.92MWp.
e  N?2 strings / bloque: 396 aproximado.

La descripción del proceso de producción de energía, se resume en las siguientes

características principales.

( “TEPEZALÁ SOLAR”

C | | ] A Evaluación de impactos sociales en el marco de la construcción y

IENOVA

operación del proyecto “Tepezalá Solar” Página 16 de 306

Aproximadamente se instalarán 400.000 módulos fotovoltaicos

Los módulos se conectarán en serie, para dar una máxima tensión de 1500Vcc
(de esta manera se reducen las pérdidas y se incrementa la eficiencia. Se

requerirán técnicos especialistas, capacitados para este tipo de instalaciones).

Los módulos fotovoltaicos se instalarán sobre un seguidor a un eje, capaz de
seguir el trazado diario del sol, resultando una ganancia típica de hasta un 20%

respecto a una estructura fija.

Las diferentes series de módulos, se conectarán a un inversor, encargado de

convertir la Corriente Continua (CC) en Corriente Alterna (CA).

Los diferentes inversores se conectarán a un transformador, para convertir la
baja tensión de salida del inversor a 34.5kV, para minimizar las pérdidas de

cableado.

Una Subestación Transformadora, se ubicará a la salida del proyecto para

elevar la tensión a 115kV, tensión del punto de conexión.

Los componentes claves del Proyecto satisfacen la seguridad, regulaciones y

requerimientos ambientales en México, los cuales son:

Módulos fotovoltaicos.
Seguidor a un eje NS.

Sistema eléctrico (baja tensión).
Caja de primer nivel.

Estaciones de potencia.

Estación de maniobras y de control de cliente.

IENOVA

( “TEPEZALÁ SOLAR”

C | I A Evaluación de impactos sociales en el marco de la construcción y

operación del proyecto “Tepezalá Solar” Página 17 de 306

e Infraestructura de soporte:
o Caminos.
o Vallado.
o Sistema de seguridad.
o Estación meteorológica.
o Sistema de monitorización.
o Puestaa tierra.
o Zanjas.
o Edificaciones.
o Subestación transformadora.

La instalación del Proyecto se llevará a cabo durante un período de 16 meses e
incluirá la preparación, instalación, prueba y puesta en marcha del emplazamiento,
seguida de la toma de control y la operación del proyecto. La vida útil del Proyecto es
de 25 años, una vez cumplidos se analizará la posibilidad de repotenciar el sitio con

tecnologías de avanzada en la generación de energía solar, aplicables en su momento.

El proyecto se ubica en el municipio de Tepezalá, estado de Aguascalientes, México,
correspondiente a la zona Centro-Norte de México. Aguascalientes está limitado por

los estados de Jalisco y Zacatecas.

La superficie de los terrenos comunales utilizados oscilará entre de 320ha y 350ha. En

la parte suroeste de los terrenos, en el municipio de Arroyo Hondo.

Delimitación de las áreas de influencia del Proyecto y su caracterización.

IENOVA

( “TEPEZALÁ SOLAR”

C | I A Evaluación de impactos sociales en el marco de la construcción y

operación del proyecto “Tepezalá Solar” Página 18 de 306

Tomando como base que el área de influencia de un proyecto es el espacio físico que
probablemente será impactado por el desarrollo del proyecto durante todas sus
etapas, incluso en el mediano y largo plazo; se establecieron tres áreas de influencia,

las cuales son:
1. Área núcleo.
2. Área de influencia directa.
3. Área de influencia indirecta.

Para delimitar el área núcleo del proyecto, se tomaron en consideración los

siguientes elementos:
e Tipo de proyecto.
+ Elementos constitutivos del proyecto.
+ Área de Afectación (permanente y temporal).
+ Arreglo general del proyecto.
e Características técnicas del proyecto.
+ Tipo detecnología.

Por lo que el área núcleo del proyecto, queda definida por la superficie de los terrenos
comunales utilizados, la cual oscilará entre de 320ha y 350ha., las cuales serán

afectadas por los siguientes componentes del proyecto:

IENOVA

“TEPEZALÁ SOLAR”

S

CIIJA

Evaluación de impactos sociales en el marco de la construcción y
operación del proyecto “Tepezalá Solar”

Página 19 de 306

Descripción Área aproximada (ha)
Instalaciones principales del sistema 280.52 ha.
fotovoltaico
Instalaciones de servicio 7.19 ha.
Área sin afectar dentro del proyecto 47.9 ha
Línea de interconexión con su derecho de 6.62 ha
vía respectivo
Total 342.23 ha
Fuente: Información proporcionada por el Promovente.

Mientras que para la delimitación del área de influencia directa, se tomaron en

consideración la interacción entre los siguientes elementos y los elementos

constitutivos del proyecto, así como su interacción con el área de núcleo:

+ Unidades territoriales y/o administrativas.

+ Núcleos agrarios y propiedad privada.

+ Asentamientos humanos y/o localidades.

+ Patrimonio cultural tangible o intangible.

e Actividad económica y adquis

ón de bienes y servicios.

+ Normas Oficiales Mexicanas vinculadas al proyecto.

+ Cambios en el escenario ambiental.

IENOVA

“TEPEZALÁ SOLAR”

Página 20 de 306

C | | A Evaluación de impactos sociales en el marco de la construcción y
J operación del proyecto “Tepezalá Solar”

Derivado de lo anterior tenemos que el proyecto se encuentra en tierras del Ejido
Tepezalá, por lo que el área de influencia directa queda delimitada por el ejido, dado
que éste será impactados directamente por la construcción del proyecto, así mismo, se
identificaron actores de interés afectados de forma indirecta por los cambios en los

recursos naturales, económicos, sociales y culturales, así como en su cultura.

Finalmente, para la delimitación del área de influencia indirecta se tomaron en
consideración la interacción entre los siguientes elementos, así como los elementos
constitutivos del proyecto y, su interacción con el área de núcleo y área de influencia

directa.
+ Unidades territoriales y/o administrativas.
+ Núcleos agrarios y propiedad privada.
+ Asentamientos humanos y/o localidades.
+ Afectación a derechos individuales y/o colectivos.
+ Patrimonio cultural tangible o intangible.
+ Patrones de tráfico vial.

+ Rutas de migración y/o movilidad por razones económicas, sociales y

culturales.
e Actividad económica y adquisición de bienes y servicios.
+ Normas Oficiales Mexicanas vinculadas al Proyecto.

+ Cambios en el escenario ambiental y paisajístico.

IENOVA

( “TEPEZALÁ SOLAR”

C | | A Evaluación de impactos sociales en el marco de la construcción y
J operación del proyecto “Tepezalá Solar”

Se tiene que, considerando la utilización de camino para el acceso al área núcleo, la
demanda de bienes y servicios, así como el impacto que tendrá el proyecto las cuales
están determinadas por la introducción de un elemento externo a su ambiente
tradicional, principalmente el impacto visual y considerando el criterio primordial de
proximidad, se tiene que el área de influencia indirecta queda definida por: el Ejido
Arroyo Hondo, Ejido Carboneras y Ejido San Antonio; así como las localidades

Tepezalá y Arroyo Hondo.

De acuerdo a lo anterior, dentro del área núcleo, no se encuentran localidades, por
lo que no hay análisis de localidades correspondientes al área núcleo. Dentro del área
de influencia directa, únicamente coincide una localidad rural llamada “La
Victoria”. En lo que concierne al área de influencia indirecta, se localiza el mayor
número de localidades, pues esta alberga a 24 localidades. Sin embargo, de estas 24
localidades, únicamente 16 tienen datos según las fuentes del Instituto Nacional de

Geografía y Estadística (INEGI).

La siguiente tabla muestra la distribución de las localidades de estudio por grupo y las

localidades no analizadas, dentro del área de influencia del proyecto.

Localidad Urbana | Áreade

de Loc. Total | o Rural | influencia
0001 | Tepezalá | Tepezalá 4511 | Urbana | INDIRECTA
0025 | Tepezalá | San Antonio 3345 | Urbana | INDIRECTA
0008 | Tepezalá | Carboneras 1261 | Rural INDIRECTA
0013 | Tepezalá | El Gigante 664 | Rural INDIRECTA
0030 | Tepezalá | La Victoria 557 | Rural DIRECTA
0005 | Tepezalá | Arroyo Hondo 379 | Rural INDIRECTA
0144 | Tepezalá | La Puerta de Carboneras 37 | Rural INDIRECTA
0055 | Tepezalá | Granja Reyes 35 | Rural INDIRECTA | Grupo 2

0160 | Tepezalá | Ninguno 32 | Rural INDIRECTA | Grupo 2

Página 21 de 306

IENOVA

“TEPEZALÁ SOLAR”

Evaluación de impactos sociales en el marco de la construcción y
operación del proyecto “Tepezalá Solar”

Página 22 de 306

Clave Mun. Localidad Pob. | Urbana | Área de Grupo de
de Loc. Total | o Rural | influencia | localidad
0151 | Tepezalá | El Pedregal [Rancho] 28 | Rural INDIRECTA | Grupo 2
0141 | Tepezalá | Potrero la Esperanza 25 | Rural INDIRECTA | Grupo 2
0156 | Tepezalá | San Antonio 18 | Rural INDIRECTA | Grupo 2
0145 | Tepezalá | El Desdén [Rancho] 17 | Rural INDIRECTA | Grupo 2
0047 | Tepezalá | El Sufrido (Álvaro Santillán) 14 | Rural INDIRECTA | Grupo 2
[Rancho]
0147 | Tepezalá | El Mezquite [Granja] 13 | Rural INDIRECTA | Grupo 2
0155 | Tepezalá | San Antonio 11 | Rural INDIRECTA | Grupo 2
0162 | Tepezalá | Kilómetro 2 11 | Rural INDIRECTA | Grupo 2
0158 | Tepezalá | El Sacrificio [Granja] 8 | Rural INDIRECTA No
analizada
0054 | Tepezalá | Cayetano Jaime Cervantes 6 | Rural INDIRECTA No
analizada
0143 | Tepezalá | Pozo Remigio Morfin 3 | Rural INDIRECTA No
analizada
0161 | Tepezalá | Los Compadres [Rancho] 3 | Rural INDIRECTA No
analizada
0164 | Tepezalá | La Palapa (Carboneras) 2 | Rural INDIRECTA No
[Motel] analizada
0165 | Tepezalá | Sociedad Santa Genoveva 2 | Rural INDIRECTA No
analizada
0096 | Tepezalá | Granja Gaby 1 | Rural INDIRECTA No
analizada
0130 | Tepezalá | Las Cotorras [Rancho] 1 | Rural INDIRECTA No
analizada

Con base a lo anterior, se agruparon las localidades para un análisis más apropiado, ya

que los números de población entre las localidades son muy diversos. De esta forma,

el análisis a nivel localidad queda de la siguiente manera:

Y Análisis de localidades Grupo 1: seis localidades con número de población de

379 a 4511. Este grupo de localidades incluyen la única localidad del área

directa (La Victoria).

IENOVA

( “TEPEZALÁ SOLAR”

Página 23 de 306

C | | A Evaluación de impactos sociales en el marco de la construcción y
J operación del proyecto “Tepezalá Solar”

Y” Análisis de localidades Grupo 2: once localidades con una población de 11 a

37 habitantes. Todas pertenecientes al área indirecta.

Y” Localidades no analizadas: se excluyen 8 localidades en el análisis por falta

de datos.

Es así como tenemos que, el total de población de las localidades que integran el
Grupo 1 asciende a 10,717 habitantes; de los cuales, la localidad con el mayor
porcentaje de población se encuentra Tepezalá con 4,511 habitantes, mientras que la
de menor población es la localidad de Arroyo Hondo con 379 habitantes. La población
total de este primer grupo de localidades equivale a más de la mitad de la población

del municipio Tepezalá (54.48%).

En relación al tema educativo, los porcentajes de analfabetismo, del grupo 1, son
bajos, sin embargo, la localidad de Arroyo Hondo tiene el porcentaje de analfabetismo
más alto de entre este grupo de localidades, específicamente, el 6% sobre dicho rango
de edad. Esto quiere decir que esta localidad tiene arriba de 3 puntos porcentuales
más que el promedio del estado de Aguascalientes (2.6%) y mayor que el porcentaje

promedio a nivel nacional (5.5%).

El Grado Promedio de Escolaridad (GPE) es bajo para las localidades del grupo 1, ya
que estas presentan un GPE de entre 7 y 8, el cual es equivalente a un grado
académico de entre primero y segundo año de secundaria, similar al GPE de estados

como Chiapas, Guerrero y Oaxaca, las entidades con el GPE mas bajo a nivel nacional.

En relación a la Población Económicamente Activa (PEA), el porcentaje de esta
población se encuentra por debajo del 50% en cinco de seis localidades. Al igual que a

nivel municipal, el porcentaje de PEA está por abajo del 50%.

Con relación al acceso a servicios de salud de la población, el 80% de la población de

las seis localidades cuentan con algún servicio a la salud. En comparativa, es un

IENOVA

( “TEPEZALÁ SOLAR”

Página 24 de 306

C | | A Evaluación de impactos sociales en el marco de la construcción y
J operación del proyecto “Tepezalá Solar”

porcentaje bajo considerando que, a nivel municipal, el porcentaje general va por

arriba del 84% de población con algún tipo de servicio a la salud.

La necesidad mayor en cuanto a los servicios básicos de vivienda es el servicio de

drenaje, con los porcentajes de cobertura menores (92%).

El índice de Rezago Social que emite el Consejo Nacional de Evaluación de la Política
de Desarrollo Social (CONEVAL) muestran que la Localidad San Antonio, es la
localidad con menor rezago social dentro del Grupo 1 de localidades, seguida de El
Gigante. Por el lado contrario, las localidades con mayor rezago social, son Arroyo

Hondo y Tepezalá.

Para el grupo 2, la población total es de apenas 241 habitantes, población que se
concentra sobre todo en La Puerta de Carboneras con el 15.35% de este total de

población; Granja Reyes con el 14.52%; y dentro de Ninguno con el 13.28%.

En el tema de educación, las localidades muestran un porcentaje reducido de
población analfabeta, en este caso, sólo del 4.76% de la población total. Y en relación
al Grado Promedio de Escolaridad dentro de las localidades, El Mezquite y el Pedregal
son las que muestran el mayor GPE con 10.67 y 8.53, lo cual equivale a un primero de

preparatoria y un tercero de secundaria.

En cuanto al rubro económico, la PEA de estas localidades se encuentra en el 47.95%.
Mientras que, la población ocupada (PO) dentro de la PE, los datos se muestran
elevados, por arriba del 90% a nivel general dentro del segundo grupo, mismo que se
encuentra similar al porcentaje correspondiente a nivel municipal y estatal, que van

por apenas arriba del 90%.

En el tema de salud, el 82.99 % de la población de las localidades del Grupo 2 cuenta
con acceso a servicios de salud. Casi tres puntos porcentuales son mayores al

porcentaje a nivel estatal, el cual es de 78%.

IENOVA

( “TEPEZALÁ SOLAR”

C | | ] A Evaluación de impactos sociales en el marco de la construcción y

operación del proyecto “Tepezalá Solar” Página 25 de 306

El total de viviendas particulares habitadas (VPH) dentro de las localidades de
estudios asciende 51. En relación a los servicios de infraestructura básica es decir a
electricidad, agua entubada dentro de los hogares, drenaje y sanitario, el porcentaje de
cada uno de estos servicios dentro de las VPH es 100% en únicamente tres localidades

(Granja Reyes, Ninguno y San Antonio).

Según los índices de rezago social del CONEVAL, las localidades con las peores
situaciones sociales son las localidades Kilómetro 2, El Sufrido (Álvaro Santillán) y El
Desdén [Rancho]. Por el contrario, las localidades en mejor situación educativa, de
salud y de servicios de vivienda son Ninguno, El Pedregal y La Puerta de Carboneras. A
comparación de las primeras, estas localidades se consideran con un Rezago “Muy

bajo”.

Comunidades y pueblos indígenas ubicados en el área de influencia del

Proyecto.

La existencia de pueblos y comunidades indígenas en el área de influencia del
proyecto o, en el caso de su ausencia, se argumenta tomando como sustento dos
fuentes: a) el marco jurídico nacional e internacional que permite a través de criterios
objetivos y subjetivos caracterizar, de una manera consistente, a los pueblos y
comunidades indígenas con el objeto de identificar a sus miembros como sujetos de
derecho colectivo, con personalidad jurídica y con derecho a la libre determinación de
su condición política y del desarrollo económico, social y cultural que persiguen; b) las
aportaciones que desde la antropología se han desarrollado en torno a los rasgos
distintivos de un pueblo o comunidad indígena, y que toman forma en la teoría de la

comunalidad.

Ahora bien, el municipio de Tepezalá se clasifica, según las Cédulas de Información
Municipal de la Comisión de los Derechos para el Desarrollo de los Pueblos Indígenas

(CDI), como un municipio con población indígena dispersa, lo cual indica que dicho

IENOVA

( “TEPEZALÁ SOLAR”

C | | ] A Evaluación de impactos sociales en el marco de la construcción y

operación del proyecto “Tepezalá Solar” Página 26 de 306

municipio cuenta con menos del 40% de su población total es indígena y que en
números absolutos, hay menos de 5,000 indígenas. En concreto, de los 19,668

habitantes del municipio, solo 141 son indígenas según la CDI.

De acuerdo con el mapa de lenguas indígenas del INALI, no hay Familias, agrupación o
variantes lingúísticas registradas en el estado de Aguascalientes, y por consiguiente en

el municipio de Tepezalá.

Así mismo, de acuerdo a la regionalización propuesta por CDI de los pueblos
indígenas, el estado de Aguascalientes y el municipio de Tepezalá no corresponden a

ninguna región indígena.

Se localizan 6 localidades dentro de las áreas de influencia directa e indirecta que
registran población indígena. A pesar de que dos de estas localidades superan los
3300 habitantes, la población indígena que registran es reducida. La que mayor
población alberga es Tepezalá, con 59 habitantes indígenas, seguida de San Antonio y

Carboneras. Ninguna localidad tiene arriba del 2% de población indígena.

Ahora bien, de acuerdo con los datos obtenidos en las fuentes consultadas,
documentales y testimonios, se concluye que La Victoria, como localidad central de
interés, no cuenta con población indígena originaria de este lugar y tampoco
población indígena inmigrante que radique de manera permanente en el área de
influencia del proyecto. De acuerdo a las entrevistas, sus habitantes no se auto
adscriben a la identidad indígena, y tampoco son reconocidos como tales por las
localidades vecinas, ni por el ayuntamiento. La auto adscripción representa un aspecto
esencial, de acuerdo con la legislación internacional (Convenio 169 de la OIT),
incorporada a la legislación nacional, para determinar si una comunidad es o no

indígena.

IENOVA

“TEPEZALÁ SOLAR”

Página 27 de 306

C | | A Evaluación de impactos sociales en el marco de la construcción y
J operación del proyecto “Tepezalá Solar”

En relación a las poblaciones cercanas, se pudo corroborar la presencia de familias
indígenas en la zona debido principalmente a una condición de empleo y no a una

condición de avecindados o derechosos sobre el ejido.

Los principales focos de tensión detectados al interior de las comunidades visitadas se
encuentran asociados a problemáticas ambientales derivadas, según se informó, de
una deficiente atención por parte de las autoridades municipales; otro foco de tensión
que cobra importancia local es el de la seguridad pública, en este sentido: aumento
gradual en la venta y consumo de enervantes, y los escasos resultados de los cuerpos
de seguridad pública (congregados en el Mando Único) alrededor de esta actividad. Se
descarta conflictividad agraria o político-social en torno al proyecto, se descartan
también los conflictos religiosos o partidistas, así como los problemas ambientales
con consecuencias en la salud de las personas.

Por otro lado, se detectó la presencia de actores externos que pudieran llegar a
mostrar interés en el Proyecto, como es Antorcha Campesina y la Confederación
Nacional Campesina. No se detectó la presencia de otros actores como organizaciones
de la sociedad civil vinculadas a luchas ambientalistas o de derechos humanos, por lo

que se descartan conflictos en este sentido.

Identificación, caracterización, predicción y valoración de los impactos sociales

del Proyecto.

Los Impactos sociales son todos aquellos que afectan a las personas, es decir, son
todos los aspectos asociados con una intervención planeada (esto es, un proyecto) que
afectan o involucran a las personas, ya sea directa o indirectamente. Específicamente,
un impacto social es algo que se experimenta o se siente, en el sentido perceptual
(cognitivo) o corporal (físico) a todos los niveles. Definido de una manera sencilla el

“impacto” es la diferencia entre lo que pasaría con la acción y lo que ocurriría sin ella.

IENOVA

( “TEPEZALÁ SOLAR”

C | | ] A Evaluación de impactos sociales en el marco de la construcción y

operación del proyecto “Tepezalá Solar” Página 28 de 306

La identificación de impactos sirve para que los proyectos sean implementados
tomando en cuenta medidas preventivas y mitigantes que deriven en la menor
afectación posible y también como un insumo para la implementación consulta

indígena.

Bajo las premisas anteriores, el proyecto en cuestión se sostiene en el marco de la
responsabilidad social, lo que permite al desarrollador prevenir posibles conflictos,
afianzar relaciones de cordialidad con la población y sus autoridades, además de
asegurar a largo plazo que sus inversiones no se pondrán en riesgo por algún tipo de

conflictividad social o jurídica.

El Proyecto en su etapa de preparación del sitio y construcción, se identificaron
impactos positivos en los temas: Características generales de la población (cambios en
la población y la familia y expectativas en torno al proyecto) y Actividades
económicas. E impactos negativos en los temas: Características generales de la
población (cambios en la población y la familia y expectativas en torno al proyecto),
Recursos políticos (partidos políticos) y sociales (ONG's y cooperativas), Actividades
económicas, Recursos naturales de la comunidad, Infraestructura y servicios y

Patrimonio cultural tangible e intangible.

Mientras que en su etapa de operación, se identificaron impactos positivos en los
temas: Características generales de la población (cambios en la población y la familia y
expectativas en torno al proyecto), Estructuras comunitarias y estructuras
institucionales y Actividades económicas. E impactos negativos en el tema:
Características generales de la población (cambios en la población y la familia y

expectativas en torno al proyecto).

En su etapa de abandono, se identificaron impactos positivos en los temas:
Actividades económicas y Recursos naturales de la comunidad. E impactos negativos

en los temas: Recursos naturales de la comunidad y Infraestructura y servicios.

IENOVA

( “TEPEZALÁ SOLAR”

C | | ] A Evaluación de impactos sociales en el marco de la construcción y

operación del proyecto “Tepezalá Solar” Página 23 de 306

Es así como tenemos que los resultados de significación social del Proyecto indican
que en las fases I y II los impactos positivos serán altos por su alcance de mediano a
largo plazo con mínimas alteraciones en el entorno biofísico y social. En relación a los
impactos sociales negativos estos se prevén moderados pues aunque no justifican la
cancelación del proyecto, en combinación con otros impactos podrían complicar el
desarrollo del mismo. Por tanto, el proyecto exigirá de las medidas propuestas para
ampliar los impactos sociales de efecto positivo, así como de las medidas de

mitigación para reducir los de efecto negativo.

Por lo que concluye que el Proyecto causará impactos negativos, estos no sobrepasan
los niveles que requieran la cancelación del mismo, pues debido al bajo impacto que
en materia medioambiental se genera, la población aledaña no sufrirá alteraciones en
su bienestar social. En cuanto a los impactos negativos, la mayoría de estos se

presentarán durante la fase I por la introducción y el desarrollo del propio proyecto.

Los impactos negativos se relacionan principalmente con factores locales y regionales
que han causado alteraciones en el bienestar de las comunidades. Tal es el caso de la
falta de agua que ha provocado el abandono del cultivo de algunas parcelas. El
problema del agua se acrecienta con la demandada para consumo y para riego ante la
carencia de recursos económicos para invertir en riego tecnificado que haga más
eficiente la producción agrícola. Otro factor es la presencia de organizaciones no
gubernamentales que con supuestos fines sociales pueden llegar a alterar el orden al
mover a sus partidarios a tomar posiciones que perturben los procesos de negociación

con los Actores interesados.

En relación a pueblos y comunidades indígenas, los datos de campo indican que
únicamente llega a trabajar como jornalera, gente de Michoacán, Oaxaca y el Estado de
México en los campos e invernaderos localizados principalmente en el área indirecta,
y su presencia está marcada por los tiempos de siembra-cosecha. Debido al proceso de

emigración que por razones laborales los hace salir de sus comunidades de origen, son

IENOVA

( “TEPEZALÁ SOLAR”

C | I A Evaluación de impactos sociales en el marco de la construcción y

operación del proyecto “Tepezalá Solar” Página 30 de 306

residentes temporales que no reproducen sus costumbres ni sus tradiciones y varios
de ellos incluso ya no se consideran indígenas, incluidos aquellos que llegan a residir
de forma permanente, cuyo número es relativamente bajo. Por lo tanto que no existe
una comunidad indígena, en ninguna de las áreas de influencia del proyecto que

pudiera ser afectada por el proyecto.
Plan de Gestión Social.

Para que el Proyecto contribuya al desarrollo productivo, el Plan de Gestión Social

contempla los siguientes componentes:

1. Plan de Implementación de las Medidas de Mitigación y Ampliación de
Impactos. Define cómo y cuándo se implementarán las medidas de prevención y

mitigación de impactos negativos y las medidas de ampliación de impactos positivos.

2. Plan de Comunicación y Vinculación con la Comunidad. Contiene las acciones
que serán implementadas para brindar la información concerniente al Proyecto,
elementos constitutivos, técnicas de construcción, tiempos de construcción, medidas
de seguridad, oferta laboral, tiempos y términos de contratación; así como, los
beneficios ambientales a largo plazo derivados de la operación del Proyecto. El plan de
comunicación comprende el: Programa de vinculación con la comunidad, un
Mecanismo de Atención a la Comunidad (MAC) y una Estrategia de Participación y

Vinculación con Actores de Interés

3. Plan de Inversión Social. Se opera a través de Fundación IEnova, el cual apoya a
organizaciones, proyectos y/o programas que contribuyan al bienestar de los

miembros de las comunidades en las que desarrollan los proyectos.

4. Plan de Abandono. Indica las acciones que se tomarán una vez que concluya la

vida útil del proyecto.

IENOVA

( “TEPEZALÁ SOLAR”

C | | A Evaluación de impactos sociales en el marco de la construcción y
J operación del proyecto “Tepezalá Solar”

Las cuales se engloban dentro de las políticas de responsabilidad social de lenova
comprendidas en: una Política de Sustentabilidad, Política de Ética Corporativa, un
Sistema de Gestión de Seguridad y Salud y Política de Atracción de Talento. Diseñadas
con el fin de cumplir la normatividad en apego a las mejores prácticas internacionales
para promover que las acciones de la empresa protejan a sus empleados, el medio
ambiente y las comunidades donde opera, en un marco de ética y legalidad. Estas
políticas y procedimientos serán respetados e implementados en todas las etapas del

desarrollo del Proyecto.

3.2. DESCRIPCIÓN TÉCNICA DEL PROYECTO.

La energía solar fotovoltaica se caracteriza por ser la tecnología capaz de convertir la
luz solar en movimiento de electrones, y consecuentemente generar energía eléctrica.
Dicha tecnología, se incluye dentro de las llamadas energías renovables, por proceder

del Sol, un recurso aprovechable localmente e ilimitado a escala humana.

La configuración preliminar de la planta, se resume en las siguientes características

principales:
Potencia conexión a red 100MW
Potencia nominal instalada 112.8 MVA (372C)
Potencia Pico 133MWp
Relación CC/AC (potencia red) 1.3
Módulo FV Sicilio policristalino, 72 células solares
Trina Solar TSM-330PE14, o similar
Estructura soporte Seguidor solar de un eje N-S

Página 31 de 306

IENOVA

( “TEPEZALÁ SOLAR”

C | | ] A Evaluación de impactos sociales en el marco de la construcción y

operación del proyecto “Tepezalá Solar” Página 32 de 306

N? Bloques 34
Potencia nominal instalada en 3.25MVA
inversores por Bloque (37*C)
Potencia Pico 3.92MWp
N? strings / bloque 396
Fuente: Información proporcionada por el Promovente.

La descripción del proceso de producción de energía, se resume en las siguientes

características principales.
+ Aproximadamente se instalarán 400.000 módulos fotovoltaicos

e Los módulos se conectarán en serie, para dar una máxima tensión de 1500Vcc
(de esta manera se reducen las pérdidas y se incrementa la eficiencia. Se

requerirán técnicos especialistas, capacitados para este tipo de instalaciones).

+ Los módulos fotovoltaicos se instalarán sobre un seguidor a un eje, capaz de
seguir el trazado diario del sol, resultando una ganancia típica de hasta un 20%

respecto a una estructura fija.

e Las diferentes series de módulos, se conectarán a un inversor, encargado de

convertir la Corriente Continua (CC) en Corriente Alterna (CA).

e Los diferentes inversores se conectarán a un transformador, para convertir la
baja tensión de salida del inversor a 34.5kV, para minimizar las pérdidas de

cableado.

e Una Subestación Transformadora, se ubicará a la salida del proyecto para

elevar la tensión a 115kV, tensión del punto de conexión.

IENOVA

( “TEPEZALÁ SOLAR”

C | I A Evaluación de impactos sociales en el marco de la construcción y

operación del proyecto “Tepezalá Solar” Página 33 de 306

3.2.1. CRITERIOS GENERALES DE DISEÑO.

La planta fotovoltaica se diseñará a partir de un número de bloques o subcampos, que
consistirán en una configuración de elementos a una tensión de 1500V. Cada
subcampo, dispondrá de una estación de potencia compuesta por Inversores,

transformador y celdas de Media Tensión

Los módulos fotovoltaicos se conectarán en serie, generando strings. Cada string
estará configurada por 30 módulos de 72 células en serie. Esta configuración resulta
una tensión de circuito abierto de alrededor de 1500Vcc. Dicha tensión es la óptima
para obtener mínimas pérdidas en cableado que transcurre entre los módulos

fotovoltaicos hasta el inversor.

Con el objetivo de disminuir el número de cables, se agruparán diferentes cables
strings en una caja de primer nivel (o también llamados cuadros de distribución
eléctrica), que incorporará fusibles de protección y seccionador de aislamiento CC,

que permitirá el asilamiento de cada string.

TIENOVA

( “TEPEZALÁ SOLAR”

C l | ] A Evaluación de impactos sociales en el marco de la construcción y

operación del proyecto “Tepezalá Solar” Página 34 de 306

FIGURA 3.1. VISUALIZACIÓN DE ESTACIÓN DE POTENCIA, SEGUIDORES Y CAJAS DE
PRIMER NIVEL.

Fuente: Información proporcionada por el Promovente.

Cada subcampo se encadenará entre sí hasta alimentar la subestación principal de la
planta, donde se incorporará todo el Sistema de control y operación necesario para
aislar la planta cuando sea requerido. Desde ahí, la planta alimentará un
transformador de 100MVA que elevará la tensión hasta 115kV, correspondiente a la

tensión del punto de conexión a la red eléctrica.
3.2.2. COMPONENTES PRINCIPALES.

Los componentes clave serán seleccionados para satisfacer la Seguridad y Salud,
regulaciones y requerimientos ambientales en México, dentro de la lista de

proveedores de equipos autorizados.
1) Módulos fotovoltaicos.

Los módulos fotovoltaicos de Trina Solar están diseñados para una continua
operación en las más adversas condiciones ambientales. Dichos módulos, son
fabricados utilizando los últimos avances del estado del arte y técnicas de las fábricas

con certificación IS09000/15014001.

IENOVA

( “TEPEZALÁ SOLAR”

C | | ] A Evaluación de impactos sociales en el marco de la construcción y

operación del proyecto “Tepezalá Solar” Página 35 de 306

Los módulos fotovoltaicos generan electricidad siempre que exista luz. Al inicio las
células solares solo generan tensión, pero al incrementar la intensidad de la luz, la

corriente aumenta hasta que los módulos alcanzan la máxima potencia.

El proyecto está diseñado con módulos TSM-PE14 o similar, caracterizado por:
e Módulo de 72 células de policristalinas
+ 10años de garantía de producto

e 25 años de pérdida de potencia lineal (con mayor de 80% de la potencia

nominal al final de 25 años)
+ Caja de conexión con protección intemperie de IP67

e Certificaciones:

1EC61215/1EC61730/UL1703/1EC61701/1EC62716

ISO 9001: Sistema de Gestión de Calidad

ISO 14001: Sistema de Gestión Medioambiental

15014064: Verificación de gases de efecto invernadero

OHSAS 18001: Sistema de gestión de seguridad y salud ocupacional

2) Seguidor a un eje NS.

La estructura seleccionada es un Seguidor horizontal con seguimiento a un eje Norte —
Sur. Las bases estructurales del seguidor se pretenden fijar directamente en el suelo
sin necesidad de bases hormigonadas. Este punto está siendo verificado actualmente,
mediante la realización de estudios geotécnicos y diversas pruebas de hincado, y en
función de resultado final de los estudios, se aplicará la solución técnica más

conveniente: hincado, micro-pilotado, sobre tornillos anclado al suelo o zapatas

IENOVA

( “TEPEZALÁ SOLAR”

C | | ] A Evaluación de impactos sociales en el marco de la construcción y

operación del proyecto “Tepezalá Solar” Página 36 de 306

superficiales. Una vez los pilares hayan sido hincados en el suelo, la estructura será

ensamblada in situ sin necesidad de ninguna soldadura.

El seguidor se podrá configurar centralizado o distribuido, dependiendo de la
configuración en cuanto a motores encargados de mover el eje de la estructura. Como
medidas de seguridad cada seguidor o grupo de seguidores dispondrán de un
anemómetro para medir la velocidad del viento, y un inclinómetro para medir el
ángulo y llevar al seguidor a posición horizontal de seguridad (ángulo de inclinación =

02) en caso de fuertes vientos y protección contra sobrecargas del motor y ejes.

El sistema de monitorización estará basado en un algoritmo astronómico y permitirá
el control sobre el seguidor y la configuración de los límites de seguridad, así como la

actuación sobre el algoritmo de backtracking implementado en los seguidores.

Los módulos se instalarán sobre seguidores a un eje orientados Norte-Sur. Estos,
seguirán el trazado del sol, desde este a oeste durante el curso del día, de manea que
los módulos estarán siempre en el ángulo de inclinación óptimo. El ángulo total de

rotación será de 110", (+55) desde la mañana a la noche.

El seguidor a un eje, es capaz de seguir el trazado diario del sol, resultando una
ganancia típica en un periodo de 12 meses de hasta un 20% respecto a una estructura

fija.

El sistema de seguidores dispondrá de sensores para identificar exceso de velocidad
de viento y nieve, vinculado a una posición de protección para prevenir daños en caso

de exceso de carga en la estructura.

Los materiales utilizados serán o bien aluminio, acero inoxidable (grado 304 o mejor)
o acero galvanizado en caliente. El diseño será para una vida útil de 30años, y garantía

de al menos 10 años.

IENOVA

( “TEPEZALÁ SOLAR”

C | | A Evaluación de impactos sociales en el marco de la construcción y
Página 37 de 306
J operación del proyecto “Tepezalá Solar” E

3) Sistema eléctrico (Baja tensión).

El cable solar (strings que conectarán los módulos con las cajas de primer nivel), serán

USE-2, libres de halógenos y calibrados para:
e 1500Vcc.
. 90%C.
+ Instalaciones exteriores.
e Resistente a UV.

Los cables de sting solares se identificarán con etiquetas permanentes inequívocas al
final de cada string. Los conectores utilizados serán calibrados para funcionar a

1500Vcc y con certificación IP67.

El sistema de tierras será diseñado en coherencia a las características propias del

terreno y condiciones y legislación local.

El cableado del parque será instalado o bien en la parte trasera de los módulos, en
bandeja superficial sobre suelo, en la estructura del seguidor (cable de string) o
enterrado a una distancia mínima de 0.5m bajo tierra, de manera que se puedan

realizar trabajos agrícolas sin ningún peligro.
4) Caja de primer nivel.

Cada caja de primer nivel incluye protección ante sobre tensión, un seccionador
calibrado para 1500Vcc y fusibles, todo ello instalado en un armario resistente para
exteriores. Todos los componentes serán seleccionados para asegurar el

funcionamiento del sistema a la temperatura máxima de operación.

IENOVA

( “TEPEZALÁ SOLAR”

C | I A Evaluación de impactos sociales en el marco de la construcción y

operación del proyecto “Tepezalá Solar” Página 38 de 306

5) Estaciones de potencia.

Las estaciones de potencia serán diseñadas e instaladas, siguiendo la legislación local
y los requerimientos de las autoridades locales competentes. Dichas estaciones
consistirán en una caja de conexiones de segundo nivel, Inversores CCAC Inverter,

Transformador y celdas de protecciones.

Las cajas de conexiones de segundo nivel sirven para conectar los cables de potencia,

(salidas de las cajas de primer nivel) y alimentar los inversores.
6) Estación de maniobras y de control de cliente.

El edificio de maniobras y control de cliente dispondrá:
e Seccionador de paso e interrupción de fallo de corriente

e Transformador de servicios auxiliares, para alimentar todas las instalaciones

de baja tensión AC existentes en la planta

e Analizador de potencia que monitoreará la potencia de entrada y salida de la

estación

e Sistema de Alimentación Ininterrumpida, con 24 horas de capacidad, que
permita desconectar el seccionador de media tensión en caso que el sistema

sea desconectado de la red

+ Power Plant Controler que transmita el estado del Sistema y las alarmas
correspondientes a través del Sistema de control, así como permitirá el control

y gestión remoto de la planta

e Sistema de alumbrado y calefacción

IENOVA

( “TEPEZALÁ SOLAR”

C | | ] A Evaluación de impactos sociales en el marco de la construcción y

operación del proyecto “Tepezalá Solar” Página 39 de 306

e Caja de distribución, que permita aislar el Sistema de servicios auxiliares y

alimentarlo a través de un Sistema de generación externo (ej: grupo

electrógeno
3.2.3. INFRAESTRUCTURA DE SOPORTE.
1) Caminos.

Se construirán caminos internos centrales de alrededor 4metros de ancho, de manera
que se puedan realizar las entregas de material durante la construcción, a su vez que
se asegura la correcta y segura operación y mantenimiento de la planta. La longitud

total esperada dentro de la planta es de alrededor 10km.
2) Vallado.

Se implementará un vallado revestido de Zinc, que cercara todo el perímetro de los
terrenos de la planta. A su vez, deberá ser vallado de seguridad preparado para evitar
hurtos e intrusiones en la planta. Para ello, deberá disponer de un diseño adecuado y

una altura mínima de 2.2m.
3) Sistema de seguridad.

El sistema de seguridad, será capaz de detectar la intrusión de cualquier persona no
autorizada dentro del recinto del Proyecto. Dicho sistema monitorizará el vallado
perimetral y todas las puertas de acceso a la planta. El sistema de vigilancia perimetral
previsto dispondrá de cámaras térmicas en la parte interna del vallado. Los postes
donde se ubicarán las cámaras podrán tener una altura de hasta 5m, donde llegará la
alimentación y monitorización de cada cámara. El sistema será capaz de discriminar
falsas alarmas generadas por vegetación, viento, animales, lluvia, viento o nieve. En el
momento en que un intruso sea detectado, el sistema enviará automáticamente una
alarma y conectará con un centro de control remoto. Para asegurar la vigilancia en

cualquier circunstancia, se dispondrá de un sistema de alimentación ininterrumpida

IENOVA

“TEPEZALÁ SOLAR”

Página 40 de 306

C | | A Evaluación de impactos sociales en el marco de la construcción y
J operación del proyecto “Tepezalá Solar”

que asegure el funcionamiento del sistema en el caso que no se disponga alimentación

de la red.
4) Estación meteorológica

Las estaciones meteorológicas serán utilizadas para recopilar y monitorizar un
paquete de información básica relacionada con condiciones ambientales, con el
objetivo de calcular el rendimiento del Proyecto, leer parámetros necesarios para
comparar condiciones estándares y comportamiento de la planta, así como identificar

riesgos y tomar acciones necesarias para mitigarlos.

El tipo y número de estaciones meteorológicas se definirán acorde a los detalles
identificados a lo largo del desarrollo de la ingeniería de detalle. Las estaciones
meteorológicas se ubicarán de manera que permita monitorizar de manera

representativa las condiciones totales de la planta.
Se incluirán, como mínimo los siguientes parámetros:
+ Temperatura ambiente exterior
+ Humedad
e Velocidad de viento y dirección
e  Irradiación horizontal y correspondiente al seguidor
+ Temperatura de célula
5) Sistema de monitorización.

El Sistema de monitorización será diseñado para satisfacer los requerimientos de "IEC
61724: 1998,  Photovoltaic system performance  monitoring-Guidelines
formeasurement”. Para ello, será capaz de intercambiar, analizar y registrar datos, y

analizar y reportar los siguientes aspectos:

IENOVA

( “TEPEZALÁ SOLAR”

C | I A Evaluación de impactos sociales en el marco de la construcción y

operación del proyecto “Tepezalá Solar”

Página 41 de 306

L

Condiciones de operación del parque en los diferentes niveles:

Caja de primer nivel:

o

Tensión y corriente

Inversor:

o

C

Ri

Corriente y tensión AC en cada fase,
Corriente y tensión CC

otencia reactiva

otencia activa
Frecuencia
Estado
Eventos y alarmas que se definan en el diseño
eldas de Media
Estado
Eventos y alarmas que se definan en el diseño
ontador Import/Export:
Energía total acumulada producida y consumida
Lectura de bus, no a pulsos

elés de protección

Estado

IENOVA

( “TEPEZALÁ SOLAR”

C | | A Evaluación de impactos sociales en el marco de la construcción y
J operación del proyecto “Tepezalá Solar”

Página 42 de 306

o Eventos y alarmas que se definan en el diseño

e Transformadores
o Temperatura
o Estado
o Eventos y alarmas que se definan en el diseño

II. Condiciones ambientales (detalle estaciones meteorológicas en punto d.
e Estaciones Meteorológicas)
III. Sistema de seguridad

e Detectar y notificar anomalías del sistema

e Detectar y notificar mal funcionalidades de los sensores y del sistema de

monitorización online

e Generar alarmas y registro de eventos correspondientes a anomalías, con la

fecha y la hora identificables

Iv. Generación de informes

e Producción y consume diario de cada contador, analizador, inversor, Sistema

de protección o seccionador u otro elemento del sistema
e  Irradiación diaria de todos los sensores instalados
e Temperatura media diaria
+ Disponibilidad y rendimiento diario del sistema

+ Valores totales del sistema, diarios y mensuales

IENOVA

( “TEPEZALÁ SOLAR”

C | I A Evaluación de impactos sociales en el marco de la construcción y

operación del proyecto “Tepezalá Solar” Página 43 de 306

6) Puesta a tierra.

Los elementos que forman la red de puesta a tierra de la planta fotovoltaica están
destinados a garantizar la seguridad de las personas y de los equipos que formen
parte de la instalación contra la aparición de potenciales peligrosos y asegurar un
camino de retorno para las faltas a tierra de forma que se garantice la actuación de las

protecciones correspondientes.

Los elementos que conformarán la red de tierras de la planta fotovoltaica se muestran

a continuación:
+ Conductores de cobre desnudo.
+ Conductores de cobre aislado.
+ Uniones soldadas.
+ Uniones atornilladas.
e Picas para electrodos.
+ Barras, placas o pletinas de cobre para comprobación de puesta a tierra.
e Arquetas de registro.
+ Terminales para cables.

Los conductores de cobre desnudo se usarán para la construcción de la puesta a tierra
principal y para tener todo el sistema conectado de manera equipotencial. Mientras
que se utilizará cable de cobre aislado para poner a tierra las cajas eléctricas

presentes en la instalación.

S

CIIJA

IENOVA

“TEPEZALÁ SOLAR”

Evaluación de impactos sociales en el marco de la construcción y
operación del proyecto “Tepezalá Solar”

Página 44 de 306

7) Zanjas.

Las canalizaciones eléctricas se realizarán mediante zanja. La profundidad de la zanja

oscilará entre 600mm y 1.4m, dependiendo de los requerimientos de la misma. La

longitud total de zanjas esperada corresponde a alrededor de 30km. Las zanjas se

rellenarán en distintos niveles con zahorra, material proveniente de la excavación que

después se compactará adecuadamente con medios mecánicos. Donde se requiera, se

instalarán arquetas de registro.

8) Edificaciones

Las edificaciones principales corresponden a las planificadas para la operación y

mantenimiento de la planta fotovoltaica. De manera preliminar se prevé una

superficie total entre 350 y 400m. A continuación se identifica de manera preliminar

los espacios y superficies ocupadas previstas:

Concepto Superficie (m2)
Hall 20
Sala reuniones y oficina 45
Sala archivo y documentación 10.5
Sala para servidores y equipos informáticos 15
Sala de equipos 115kV 55
Sala equipos 34.5kV 83
Sala de baterías 22
Almacén

Sala Transformador de auxiliares

Sala grupo electrógeno 16
Sala Comunicaciones y control 34
Oficina 15
Sala vestuarios 26

TIENOVA

“TEPEZALÁ SOLAR”

CIIJA

Evaluación de impactos sociales en el marco de la construcción y
operación del proyecto “Tepezalá Solar”

Página 45 de 306

Concepto Superficie (m2)
Comedores 22
TOTAL 378

Fuente: Información proporcionada por el Promovente.

9) Subestación transformadora

La superficie destinada a la subestación transformadora, corresponde inicialmente a

100 mx85 m.

Las características principales preliminares de la subestación transformadora se

resumen en la siguiente tabla:

Número de unidades 162
transformadoras
Potencia Nominal 88 / 110 MWE2000 m.s.n.m. ó 44/55
MW2000 m.s.n.m.
Tensiones de transformación 34.5 /115kV

Fuente: Información proporcionada por el Promovente.

2.2.4. ETAPAS DE DESARROLLO DEL PROYECTO.

La instalación solar fotovoltaica se llevará a cabo durante un período de 16 meses e

incluirá la preparación, instalación, prueba y puesta en marcha del emplazamiento,

seguida de la toma de control y la operación del proyecto.

IENOVA

“TEPEZALÁ SOLAR”

C | | ] A Evaluación de impactos sociales en el marco de la construcción y

operación del proyecto “Tepezalá Solar” Página 46 de 306

Se establecerá un programa de construcción antes del comienzo y se revisará

semanalmente. Las principales actividades de construcción y flujo de proceso se

describen en el cuadro siguiente.

Actividad

Descripción

1. Trabajos previos a la construcción

Reconstruir la vía de acceso, limpiar la
vegetación

Preparar las zonas de descarga y
almacenamiento

Preparar aparcamiento, Seguridad y
señalización

2. Obra Civil

Marcado GPS de ubicaciones clave (postes de
estructura de valla, etc.)

Preparación de pistas de servicio interno
Esgrima de perímetro y excavación de cables

3. Montaje mecánico

Montaje de postes e instalación de
estructuras metálicas

Tendido de cables

Preparar cimientos para carcasas electrónicas

4. Instalación

Montaje de los módulos solares
Colocar las carcasas eléctricas en las
Cimentaciones

Realizar conexiones eléctricas

5. Pruebas

Verificación de conexiones eléctricas y
funcionales

Pruebas de seguridad

Conexión a la red eléctrica

6. Operación

Limpieza del sitio y restablecimiento
Plantación

Mantenimiento (2-3 veces al año) y visitas de
servicio según sea necesario

Fuente: Información proporcionada por el Promovente,

IENOVA

“TEPEZALÁ SOLAR”

S

CIIJA

Evaluación de impactos sociales en el marco de la construcción y

operación del proyecto “Tepezalá Solar” Página 47 de 306

A continuación se muestra un esquema Gantt chart con las actividades principales que

se realizarán en la construcción del Proyecto.

FIGURA 3.2. ESQUEMA DE GANTT DE LA CONSTRUCCIÓN DEL PROYECTO.

33

Orden de compra y entrega.
componentes prncipals
Construcción.

preparación del site
Phase 2: Obra cil

ASIA JA

Phase 6: Subestación

TEPEZALA N- CONSTRUCTION PHASE
Kick o Ingeniera de detalle

Phase 1: Replanteamiento y

Phase 4: Trabajos mecánicos
Phase 5: Trabajos eléctricos

transformadora 34.5 / 115

el om Phase 7: Inspección y testing,
12 Trabajos de conexión
 Commisionina y pruebas de
rencimiento
E Ciereconstrucción

Fuente: Información proporcionada por el Promovente.

2.2.5. UBICACIÓN GEOGRÁFICA DEL PROYECTO.

El proyecto se ubica en el municipio de Tepezalá, estado de Aguascalientes, México,

correspondiente a la zona Centro-Norte de México. Aguascalientes está limitado por

los estados de Jalisco y Zacatecas.

Se adjunta la siguiente información clave referente a la ubicación geográfica de la

planta:

Ubicación Tepezalá, Aguascalientes, México
Coordenadas 22*12"26.20"N 102%13'23.54"W
Altura respecto el nivel del mar 1974 - 1939 m

Distancia a la costa 350km

Distancia más cercana a municipio 1.4km a La Victoria.

Fuente: Información proporcionada por el Promovente.

Q TIENOVA
“TEPEZALÁ SOLAR”
C l l A Evaluación de impactos sociales en el marco de la construcción y
J operación del proyecto “Tepezalá Solar” Página 48 de 306

La planta está ubicada en la Carretera Federal 71 “Pabellón de Arteaga - Luis Moya” y
cruza la Carretera Federal 22 “Rincón de Romos - Loreto” a 7 km del centro del
municipio de Tepezalá. Como se puede observar en la figura, limita también en el sur
con la autovía 9 y al este con la autovía 99. Se prevé acceder a la parcela por el

suroeste de la parcela, desde la Autovía 9 hacia el norte a través del canal de drenaje.

FIGURA 3.3. UBICACIÓN GEOGRÁFICA DEL PROYECTO.

Fuente: Información proporcionada por el Promovente.

2.2.6. SUPERFICIE REQUERIDA PARA EL DESARROLLO DEL PROYECTO.

La superficie de los terrenos comunales utilizados oscilará entre de 320ha y 350ha. En
la parte suroeste de los terrenos, en el municipio de Arroyo Hondo. La siguiente tabla

muestra el área ocupada aproximadamente por cada elemento del proyecto.

TIENOVA
( “TEPEZALÁ SOLAR”
C | | A Evaluación de impactos sociales en el marco de la construcción y
. y” - o Página 49 de 306
J operación del proyecto “Tepezalá Solar

Descripción Área aproximada (ha)
Instalaciones principales del sistema 280.52 ha.
fotovoltaico
Instalaciones de servicio 7.19 ha.
Área sin afectar dentro del proyecto 47.9 ha
Línea de interconexión con su derecho de 6.62 ha
vía respectivo
Total 342.23 ha

IENOVA

( “TEPEZALÁ SOLAR”

Página 50 de 306

C | | A Evaluación de impactos sociales en el marco de la construcción y
J operación del proyecto “Tepezalá Solar”

CAPÍTULO 4. DELIMITACIÓN DE LAS ÁREAS DE INFLUENCIA DEL PROYECTO Y SU
CARACTERIZACIÓN.

4.1. DELIMITACIÓN Y DEFINICIÓN DEL ÁREA DE INFLUENCIA DEL PROYECTO.

Tomando como base que el área de influencia de un proyecto es el espacio físico que
probablemente será impactado por el desarrollo del proyecto durante todas sus
etapas, incluso en el mediano y largo plazo; se establecieron tres áreas de influencia,

las cuales son:
4. Área núcleo.
5. Área de influencia directa.
6. Área de influencia indirecta.

Estas áreas de influencia se establecen con el propósito de identificar y caracterizar
las localidades que interactúan con el proyecto, en sus distintas fases (preparación del
sitio y construcción; operación y mantenimiento; y abandono del sitio), así como su
grado de exposición con los impactos generados, ya sean positivos o negativos. La
intensidad de los impactos, el grado de exposición y la percepción de la población, son
los criterios que nos permiten delimitar estas tres áreas de influencia, bajo el supuesto
que a mayor proximidad, las comunidades serán más susceptibles de verse afectadas.
Es importante señalar que la proximidad no debe ser entendida exclusivamente bajo
una óptica de distancia física; sino que además deben considerarse la relación social,

cultural y espiritual de los pueblos y comunidades indígenas.

Para la delimitación del área de influencia del proyecto se consideraron los criterios
de impacto ambiental grado de afectación durante las etapas de desarrollo
(preparación del sitio, construcción y operación) del proyecto y criterios de impacto

social, cultural y patrimonial.

IENOVA

( “TEPEZALÁ SOLAR”

C | | ] A Evaluación de impactos sociales en el marco de la construcción y

operación del proyecto “Tepezalá Solar” Página 51 de 306

1. Área núcleo.

Considerando que el área núcleo es entendida como el espacio físico en el que se
pretende construir la infraestructura del proyecto, incluyendo las obras e
instalaciones asociadas, y donde se desarrollan las actividades y procesos que lo
componen. Así mismo, retomando lo expuesto por Zúñiga (2009) “el área núcleo o
núcleo interior corresponde al sitio dónde se enclavan las infraestructuras y/o
estructuras del proyecto, para generar los bienes y/o servicios objeto de su razón

social” (p. 101).

Para delimitar el área núcleo del proyecto, se tomaron en consideración los siguientes

elementos:
e Tipo de proyecto.
+ Elementos constitutivos del proyecto.
e Área de Afectación (permanente y temporal).
+ Arreglo general del proyecto.
e Características técnicas del proyecto.
+ Tipo detecnología.

Por lo que el área núcleo del proyecto, queda definida por la superficie de los terrenos
comunales utilizados, la cual oscilará entre de 320ha y 350ha., las cuales serán

afectadas por los siguientes componentes del proyecto:

TIENOVA
S “TEPEZALÁ SOLAR”
C | l A Evaluación de impactos sociales en el marco de la construcción y
J operación del proyecto “Tepezalá Solar” Página 52 de 306

Descripción

Área aproximada (ha)

Instalaciones principales del sistema 280.52 ha.
fotovoltaico

Instalaciones de servicio 7.19 ha.
Área sin afectar dentro del proyecto 47.9 ha
Línea de interconexión con su derecho de 6.62 ha
vía respectivo

Total 342.23 ha

Fuente: Información proporcionada por el Promovente.

La siguiente figura muestra la delimitación geográfica del área núcleo del proyecto.

TIENOVA

( “TEPEZALÁ SOLAR”

C l | ] A Evaluación de impactos sociales en el marco de la construcción y

operación del proyecto “Tepezalá Solar” Página 53 de 306

FIGURA 4.1. DELIMITACIÓN DEL ÁREA NÚCLEO DEL PROYECTO.

Simbología

Fuente: Elaboración propia con datos del Promovente,

2. Área de influencia directa.

Está definida como “el espacio físico circundante al Área Núcleo, en la que se ubican
los elementos socioeconómicos y socioculturales que se podrían impactar
directamente por las obras y actividades que se realizan durante las diferentes etapas
del Proyecto. Del mismo modo el área de influencia directa también es definido como

el espacio físico aledaño al área núcleo en donde se ubican los elementos biofísicos

IENOVA

“TEPEZALÁ SOLAR”

Página 54 de 306

C | | A Evaluación de impactos sociales en el marco de la construcción y
J operación del proyecto “Tepezalá Solar”

y/o socioeconómicos que recibirán de manera más directa las afectaciones resultado
de las actividades que se lleven a cabo en las diferentes etapas del proyecto;

especialmente, las afectaciones derivadas de contingencias (Rojas, 1996, p.101).

Para la delimitación del área de influencia directa, se tomaron en consideración la
interacción entre los siguientes elementos y los elementos constitutivos del proyecto,

así como su interacción con el área de núcleo:
+ Unidades territoriales y/o administrativas.
+ Núcleos agrarios y propiedad privada.
+ Asentamientos humanos y/o localidades.
+ Patrimonio cultural tangible o intangible.
e Actividad económica y adquisición de bienes y servicios.
+ Normas Oficiales Mexicanas vinculadas al proyecto.
+ Cambios en el escenario ambiental.

Derivado de lo anterior tenemos que el proyecto se encuentra en tierras del Ejido
Tepezalá, por lo que el área de influencia directa queda delimitada por el ejido, dado
que éste será impactados directamente por la construcción del proyecto, así mismo, se
identificaron actores de interés afectados de forma indirecta por los cambios en los

recursos naturales, económicos, sociales y culturales, así como en su cultura.

TIENOVA

( “TEPEZALÁ SOLAR”

Evaluación de impactos sociales en el marco de la construcción y
CIA : el marco dela co rus
operación del proyecto “Tepezalá Solar

FIGURA 4.2. ÁREA DE INFLUENCIA DIRECTA DEL PROYECTO.

O =
o Elm

Fuente: Elaboración propia con datos del Promovente,

3. Área de influencia indirecta.

El área de influencia indirecta es el espacio geográfico contiguo o cercano al área de
influencia directa, en donde encontramos elementos biofísicos y/o socioeconómicos
que recibirán indirectamente las afectaciones provenientes de las actividades que se

desarrollen en las distintas etapas de la propuesta (Zúñiga, 2004, p. 101). Así mismo,

IENOVA

“TEPEZALÁ SOLAR”

Página 56 de 306

C | | A Evaluación de impactos sociales en el marco de la construcción y
J operación del proyecto “Tepezalá Solar”

también es definida como el “espacio físico circundante o contiguo al Área de
Influencia Directa. Considerando las unidades macro espaciales que rodean al Área de
Influencia Directa, pero también en las localidades que podrían verse afectadas en su
patrimonio tangible e intangible por poseer núcleos agrarios contiguos al Área

Núcleo”.

Para la delimitación del área de influencia indirecta, se tomaron en consideración la
interacción entre los siguientes elementos, así como los elementos constitutivos del

proyecto y, su interacción con el área de núcleo y área de influencia directa.
+ Unidades territoriales y/o administrativas.
+ Núcleos agrarios y propiedad privada.
+ Asentamientos humanos y/o localidades.
+ Afectación a derechos individuales y/o colectivos.
+ Patrimonio cultural tangible o intangible.
+ Patrones de tráfico vial.

+ Rutas de migración y/o movilidad por razones económicas, sociales y

culturales.
e Actividad económica y adquisición de bienes y servicios.
+ Normas Oficiales Mexicanas vinculadas al Proyecto.
+ Cambios en el escenario ambiental y paisajístico.

Se tiene que considerando la utilización de camino para el acceso al área núcleo, la

demanda de bienes y servicios, así como el impacto que tendrá el proyecto las cuales

TIENOVA

( “TEPEZALÁ SOLAR”

C l | ] A Evaluación de impactos sociales en el marco de la construcción y

operación del proyecto “Tepezalá Solar” Página 57 de 306

están determinadas por la introducción de un elemento externo a su ambiente
tradicional, principalmente el impacto visual y considerando el criterio primordial de
proximidad, se tiene que el área de influencia indirecta queda definida por: el Ejido
Arroyo Hondo, Ejido Carboneras y Ejido San Antonio; así como las localidades

Tepezalá y Arroyo Hondo.

FIGURA 4.3. ÁREA DE INFLUENCIA INDIRECTA DEL PROYECTO.

Fuente: Elaboración propia con datos del Promovente,

IENOVA

( “TEPEZALÁ SOLAR”

C | | ] A Evaluación de impactos sociales en el marco de la construcción y

operación del proyecto “Tepezalá Solar” Página 58 de 306

4.2. CARACTERIZACIÓN DE LAS ÁREAS DE INFLUENCIA DEL PROYECTO.

La línea base social es considerada como el conjunto de indicadores recopilados,
generados y analizados con el fin de dar un panorama inicial de las condiciones
sociodemográficas de la población considerada dentro del proyecto, o bien dentro de
un área de influencia establecida. La línea base encuentra su pertinencia cuando se
trata de comparar la situación inicial y la situación final terminado un proyecto o bien
tiempo después (indefinido). Es un parámetro que sirve para saber los cambios que la

población ha sufrido durante y después del proyecto.

En este contexto, se analizarán los indicadores sociodemográficos primeramente a
nivel municipal, es decir se analizará el municipio de Tepezalá con varios indicadores

que se describen más adelante en el apartado Metodología.

Una vez analizado el contexto municipal, se analizará a nivel localidad los indicadores
sociodemográficos. Las localidades consideradas o establecidas son en razón de las

distintas áreas de influencia.

Cabe señalar que la línea base está complementada además por los subcapítulos de
propiedad social, donde se caracterizan los ejidos involucrados, y, por último, el

subcapítulo de población y lengua indígena.
4.2.1. METODOLOGÍA.

La realización de la presente línea base encuentra su estructura a partir de las tres
áreas de influencia propuestas, además del número de localidades y la población que
conforma cada una de ellas. Por tal razón es imprescindible explicar el modo en que se
abordan las localidades que coinciden con las áreas de influencia para el análisis

sociodemográfico a nivel localidad.

De acuerdo a lo anterior, dentro del área núcleo, no se encuentran localidades, por lo

que no hay análisis de localidades correspondientes al área núcleo. Dentro del área de

S

CIIJA

TIENOVA

“TEPEZALÁ SOLAR”

Evaluación de impactos sociales en el marco de la construcción y
operación del proyecto “Tepezalá Solar”

influencia directa, únicamente coincide una localidad rural llamada “La Victoria”. En lo

que concierne al área de influencia indirecta, se localiza el mayor número de

localidades, pues esta alberga a 24 localidades. Sin embargo, de estas 24 localidades,

únicamente 16 tienen datos según las fuentes del Instituto Nacional de Geografía y

Estadística (INEGI).

Con base a lo anterior, es imprescindible agrupar las localidades para un análisis más

apropiado, ya que los números de población entre las localidades son muy diversos.

De esta forma, el análisis a nivel localidad queda de la siguiente manera:

Y Análisis de localidades Grupo 1: seis localidades con número de población de

379 a 4511. Este grupo de localidades incluyen la única localidad del área

directa (La Victoria).

Y” Análisis de localidades Grupo 2: once localidades con una población de 11 a

37 habitantes. Todas pertenecientes al área indirecta.

Y” Localidades no analizadas: se excluyen 8 localidades en el análisis por falta

de datos.

La siguiente tabla muestra la distribución de las localidades de estudio por grupo y las

localidades no analizadas, dentro del área de influencia del proyecto.

Localidad Urbana | Áreade
de Loc. Total | o Rural | influencia | localidad

0001 | Tepezalá | Tepezalá 4511 | Urbana | INDIRECTA
0025 | Tepezalá | San Antonio 3345 | Urbana | INDIRECTA
0008 | Tepezalá | Carboneras 1261 | Rural INDIRECTA
0013 | Tepezalá | El Gigante 664 | Rural INDIRECTA
0030 | Tepezalá | La Victoria 557 | Rural DIRECTA

0005 | Tepezalá | Arroyo Hondo 379 | Rural INDIRECTA

Página 59 de 306

IENOVA

“TEPEZALÁ SOLAR”

Evaluación de impactos sociales en el marco de la construcción y
operación del proyecto “Tepezalá Solar”

Página 60 de 306

Clave Mun. Localidad Pob. | Urbana | Área de Grupo de
de Loc. Total | o Rural | influencia | localidad
0144 | Tepezalá | La Puerta de Carboneras 37 | Rural INDIRECTA | Grupo 2
0055 | Tepezalá | Granja Reyes 35 | Rural INDIRECTA | Grupo 2
0160 | Tepezalá | Ninguno 32 | Rural INDIRECTA | Grupo 2
0151 | Tepezalá | El Pedregal [Rancho] 28 | Rural INDIRECTA | Grupo 2
0141 | Tepezalá | Potrero la Esperanza 25 | Rural INDIRECTA | Grupo 2
0156 | Tepezalá | San Antonio 18 | Rural INDIRECTA | Grupo 2
0145 | Tepezalá | El Desdén [Rancho] 17 | Rural INDIRECTA | Grupo 2
0047 | Tepezalá | El Sufrido (Álvaro Santillán) 14 | Rural INDIRECTA | Grupo 2
[Rancho]
0147 | Tepezalá | El Mezquite [Granja] 13 | Rural INDIRECTA | Grupo 2
0155 | Tepezalá | San Antonio 11 | Rural INDIRECTA | Grupo 2
0162 | Tepezalá | Kilómetro 2 11 | Rural INDIRECTA | Grupo 2
0158 | Tepezalá | El Sacrificio [Granja] 8 | Rural INDIRECTA No
analizada
0054 | Tepezalá | Cayetano Jaime Cervantes 6 | Rural INDIRECTA No
analizada
0143 | Tepezalá | Pozo Remigio Morfin 3 | Rural INDIRECTA No
analizada
0161 | Tepezalá | Los Compadres [Rancho] 3 | Rural INDIRECTA No
analizada
0164 | Tepezalá | La Palapa (Carboneras) 2 | Rural INDIRECTA No
[Motel] analizada
0165 | Tepezalá | Sociedad Santa Genoveva 2 | Rural INDIRECTA No
analizada
0096 | Tepezalá | Granja Gaby 1 | Rural INDIRECTA No
analizada
0130 | Tepezalá | Las Cotorras [Rancho] 1 | Rural INDIRECTA No
analizada

Indicadores analizados.

El análisis que a continuación se presenta, se construyó a partir de una serie de

temáticas socioeconómicas en función a los datos disponibles dentro del Censo de

Población y Vivienda 2010 de INEGI, así como de otras fuentes. El uso de los Sistemas

IENOVA

( “TEPEZALÁ SOLAR”

C | | ] A Evaluación de impactos sociales en el marco de la construcción y

operación del proyecto “Tepezalá Solar” Página 61 de 306

de Información Geográfica ayuda a seleccionar, delimitar, organizar la información

además de hacer una representación gráfica a través de la cartografía.

Las temáticas sociodemográficas mencionadas se presentan en distintos rubros para
el análisis municipal y local, de los cuales, a continuación, se hace una pequeña

descripción.

Población (total, femenina, masculina, indígena).

Conocer los aspectos demográficos de las localidades dentro del área de influencia
resulta de vital importancia por el hecho de saber el número total de habitantes en
cada una de ellas, así como saber el porcentaje de población masculina y femenina
dentro de estas. Otro aspecto que resulta crucial es el hecho de conocer en cuántas de
estas localidades se registra población indígena, y si es así, conocer el porcentaje que

guarda esta población con respecto al total de habitantes dentro de cada localidad.
Población económicamente activa (PEA) y población ocupada (PO).

Conocer parte de las características económicas que se observan dentro de las
localidades resulta importante para conocer parte de la realidad socioeconómica que
se manifiesta dentro de ellas. Así, para el análisis del factor económico dentro de estas
localidades tomaremos como datos de referencia la información referente a la PEA, así
como a la PO dentro de las localidades dentro del área de influencia. Cabe señalar que
la Población Económicamente Activa (PEA) es entendida como aquella población de
12 años y más que durante el periodo de referencia realizaron o tuvieron una
actividad económica (población ocupada) o buscaron activamente realizar una, en

algún momento del mes anterior al día de la entrevista (población desocupada).

Derechohabiencia.
Un aspecto de fundamental relevancia es el tema del acceso a servicios de salud que
aquí mediremos mediante el análisis del porcentaje de población total que tiene y no

acceso a servicios médicos (población derechohabiente).

IENOVA

( “TEPEZALÁ SOLAR”

C | | ] A Evaluación de impactos sociales en el marco de la construcción y

operación del proyecto “Tepezalá Solar” Página 62 de 306

Una vez lo anterior, de la población derechohabiente, se intentará conocer por parte

de que institución o programa de salud adquieren este acceso a servicios de salud.

Servicios dentro de la vivienda.

Conocer los servicios básicos con los que cuentan las viviendas dentro de las
localidades tales como el servicio de electricidad, agua entubada dentro del hogar,
drenaje y sanitario son aspectos que nos permitirán conocer de mejor forma no solo
las características y carencias dentro del hogar, también parte de la situación social de

la población dentro de estas localidades.

Religión.

Conocer las creencias y normas de la población dentro de las localidades a través del
análisis de la población dentro de estas localidades que profesa alguna religión como
la católica u otra (cristiana, evangélica, u otros movimientos religiosos y cultos

populares); o por si al contrario, no profesan religión alguna.
Educación.

En este rubro se propone utilizar las variables de Grado Promedio de Escolaridad y
Analfabetismo. La primera variable El grado promedio de escolaridad nos permite

conocer el nivel de educación de una población determinad.

Esta variable se consigue después de escoger un conjunto de personas, sumar los años
aprobados desde primero de primaria hasta el último año que cursó cada integrante;
posteriormente, se divide entre el número de individuos que componen dicha

población y el resultado son los años que en promedio ha estudiado el grupo.

Otra variable utilizada es la variable de analfabetismo, que comprende la población de

15 años y más que no sabe leer ni escribir.

TIENOVA

( “TEPEZALÁ SOLAR”

Página 63 de 306

C Il A Evaluación de impactos sociales en el marco de la construcción y
J operación del proyecto “Tepezalá Solar”

4.2.2. ANÁLISIS DE INDICADORES A NIVEL MUNICIPAL.

El municipio de Tepezalá se localiza al norte del estado de Aguascalientes, entre las
coordenadas 10210" longitud oeste y 22*13' latitud norte, con una altura de 2,090

metros sobre el nivel del mar.

Limita al norte con el estado de Zacatecas y el municipio de Rincón de Romos; al sur
con los municipios de Asientos y Pabellón de Arteaga; al oriente con el municipio de

Asientos, y al poniente con el municipio de Rincón de Romos.

FIGURA 4.4. LOCALIZACIÓN DEL MUNICIPIO TEPEZALA.

Mapa general del municipio Tepezalá

ne momenir a soon de MEG

Can 2 Ces pos 1
e e

Fuente: Elaboración propia a partir de datos vectoriales INEGI, 2010.

IENOVA

( “TEPEZALÁ SOLAR”

C | | A Evaluación de impactos sociales en el marco de la construcción y
Página 64 de 306
J operación del proyecto “Tepezalá Solar” Ñ

4.2.2.1. POBLACIÓN A NIVEL MUNICIPAL.

En el municipio Tepezalá, habita un total de 19,668 personas, esto es, de los 11
municipios del estado de Aguascalientes, Tepezalá ocupa el octavo lugar en cuanto a

mayor número de población.

De dicho total de población, 10,068 son mujeres y 9,600 son hombres; y se

distribuyen de acuerdo a sus grupos etarios de la siguiente forma.

FIGURA 4.5. NÚMERO DE POBLACIÓN POR GRUPOS ETARIOS, MUNICIPIO TEPEZALÁ.

2500

2000

1500

1000

500 MT
Milos...

0

=)
= E]
Y 2 Yg 2 92
N=] Saad

Fuente: Elaboración propia a partir de datos del SIMBAD de INEGI, 2010
Se observa en la figura superior que los picos de las barras en el gráfico se encuentran
en las edades que van desde 0 a 19 años de edad, por lo cual, es posible entender que
la población del municipio Tepezalá es un municipio con población joven, misma que
se encuentra (o se encontrará en apenas unos años después) en edad laboral (de los

15 años en adelante).

4.2.2.2. ECONOMÍA A NIVEL MUNICIPAL.

Como se mencionó en la descripción de indicadores y rubros en la metodología, la

Población Económicamente Activa (PEA) se determina a partir de la población de 12

IENOVA

( “TEPEZALÁ SOLAR”

C | | ] A Evaluación de impactos sociales en el marco de la construcción y

operación del proyecto “Tepezalá Solar” Página 65 de 306

años y más. Así, de un total de 14,068 personas dentro de este grupo de edad, el
45.58% es PEA, mientras que el 53.91% es Población económicamente inactiva, es
decir, que existe una cantidad de 7,585 personas que está en edad laboral sin embargo
no trabaja o no se encuentra en búsqueda de trabajo en el año de referencia en el

municipio Tepezalá (2010).

Población económicamente (12 años y más)

Activa 6,413
Ocupada 5,752

Desocupada 661

Inactiva 7,585
No especificado 70

Fuente: Elaboración propia a partir de datos del SIMBAD de INEGI, 2010

Dentro de las actividades productivas que prevalecen en el municipio, se encuentra en
primer lugar el comercio, el cual tiene el mayor número de unidades económicas, en
total 179 unidades económicas registradas. En segundo lugar, los servicios privados
no financieros, esto es servicios educativos, de esparcimiento, servicios de
alojamiento temporal, servicios de salud, entre otros. Dichos servicios cuentan con

105 unidades registradas.

La tercera actividad productiva que tiene mayor número de unidades económicas es
la producción manufacturera, con 29, quedando rezagados los datos con respecto a las
unidades económicas de las actividades de transporte, construcción, electricidad y

gas, y agrícola ganadero (SIMBAD, 2009).

S

CIIJA

IENOVA

“TEPEZALÁ SOLAR”

Evaluación de impactos sociales en el marco de la construcción y
operación del proyecto “Tepezalá Solar”

Página 6 de 306

4.2.2.3. SALUD A NIVEL MUNICIPAL.

En el municipio de Tepezalá se registra un total de 6 unidades médicas en el Catálogo

del [CLUES]. De estas 6 unidades médicas 5 son rurales y de consulta externa. La

unidad restante es de asistencia social y se encuentra en la cabecera municipal (DIF

Tepezalá).

NOMBRE DE | NOMBRE DEL TIPO NOMBRE DE LA COLONIA
LOC. DE UNIDAD

ESTABLECIMIENTO

TEPEZALÁ DE ASISTENCIA DIF TEPEZALÁ
SOCIAL

TEPEZALÁ DE CONSULTA CENTRO DE SALUD COLONIA CENTRO
EXTERNA RURAL TEPEZALÁ

ELCHAYOTE | DECONSULTA CENTRO DE SALUD EJIDO EL CHAYOTE
EXTERNA RURAL EL CHAYOTE

MESILLAS DE CONSULTA CENTRO DE SALUD EJIDO MESILLAS
EXTERNA RURAL MESILLAS

SAN ANTONIO | DE CONSULTA CENTRO DE SALUD EJIDO SAN ANTONIO
EXTERNA RURAL SAN ANTONIO | TEPEZALÁ

TEPEZALÁ

CARBONERAS | DE CONSULTA CENTRO DE SALUD EJIDO CARBONERAS

EXTERNA RURAL CARBONERAS
Fuente: CLUES, 2016

En cuanto a la población derechohabiente, en el municipio Tepezalá, cerca del 85% de

la población tiene el beneficio de estar registrada en algún servicio de salud, mientras

que, por otro lado, el 15% de la población dice no ser derechohabiente a ningún

servicio de salud.

Ahora bien, de dicho 85% de la población derechohabiente, se registran varias

instituciones en las que se distribuye esta población. IMSS, ISSSTE, Seguro Popular,

entre otras.

IENOVA

( “TEPEZALÁ SOLAR”

C | | ] A Evaluación de impactos sociales en el marco de la construcción y

operación del proyecto “Tepezalá Solar” Página 67 de 306

Cabe señalar que una persona puede estar en más de una institución que le
proporciona un servicio a la salud. Considerando lo anterior, se muestra a

continuación las cifras absolutas de población en cada una de las instituciones.

FIGURA 4.6. NÚMERO DE POBLACIÓN EN LOS DISTINTOS SERVICIOS A LA SALUD.
MUNICIPIO TEPEZALÁ.

Con ISSSTE 1(3

Institución privada 57

Con ISSSTE estatal MN

Sin derechohabiencia MM

0 2000 4000 6000 8000 10000 12000 14000
Fuente: Elaboración propia a partir de datos del SIMBAD de INEGI, 2010.

4.2.2.4. SERVICIOS EN LAS VIVIENDAS A NIVEL MUNICIPAL.

En Tepezalá (municipio), se registra un total de 4,444 Viviendas Particulares
Habitadas (VPH). De este número de viviendas, los porcentajes de posesión de
servicios básicos en general son altos, pues el servicio de Electricidad, agua entubada
y drenaje superan el 95% de cobertura en las viviendas del municipio. A continuación,

se muestra el porcentaje exacto de cada servicio en dichas viviendas.

TIENOVA

( “TEPEZALÁ SOLAR”

C | | ] A Evaluación de impactos sociales en el marco de la construcción y

operación del proyecto “Tepezalá Solar” Página 68 de 306

FIGURA 4.7. SERVICIOS BÁSICOS DE LAS VIVIENDAS DEL MUNICIPIO TEPEZALÁ.

Servicios básicos de las viviendas del
municipio Tepezalá

100%

80%

60%

40%

20%

0%
Conagua Con drenaje Conelectricidad

entubada

Fuente: Elaboración propia a partir de datos del SIMBAD de INEGI.

Cabe destacar que a pesar de que el servicio de drenaje tenga una cobertura del 95.2%
en las localidades del municipio, y en general una cobertura amplia a nivel estatal, el
municipio de Tepezalá es uno de los 5 municipios con menor porcentaje de cobertura

de servicio de drenaje.

Por otro lado, es importante resaltar que Tepezalá, junto con los municipios de los
municipios El Llano y Asientos, reflejan un alto porcentaje de viviendas construidas
con techos de baja calidad, llegando hasta un 45.86%, esto obliga a encontrar
mecanismos para mejorar su calidad de construcción y a su vez de habitabilidad en las

viviendas.

4.2.2.5. EDUCACIÓN A NIVEL MUNICIPAL.

Tepezalá se encuentra dentro de los municipios de Aguascalientes con mayor
problema de educación, puesto que este cuenta con el 5.91% de población analfabeta
y 26.77% de personas sin escuela primaria, traduciéndose en casi mil personas

analfabetas de 15 años y más, y 5,265 sin escuela primaria.

IENOVA

( “TEPEZALÁ SOLAR”

C | | ] A Evaluación de impactos sociales en el marco de la construcción y

operación del proyecto “Tepezalá Solar” Página 69 de 306

FIGURA 4.8. POBLACIÓN DE 15 AÑOS Y MÁS ALFABETA Y ANALFABETA. MUNICIPIO
TEPEZALÁ.

Población de 15 años y más alfabeta y
analfabeta. Municipio Tepezalá

No especificó J

Analfabeta 5

0 2,000 4,000 6,000 8,000 10,000 12,000

Fuente: Elaboración propia a partir de datos del SIMBAD de INEGI.

EL Grado Promedio de Escolaridad (GPE) del municipio es de 7.23 cifra que da a
conocer la condición de la educación del municipio de forma general, pues este
equivale primer grado de secundaria. Este es un GPE similar al de Chiapas (entidad),
el cual es el más bajo de entre todos los estados de la república y el segundo GPE más

bajo de entre los municipios del estado de Aguascalientes.

Con respecto a la infraestructura escolar del municipio, se localizan un total de 88
escuelas, de las cuales 20 son preescolares, 19 instituciones de educación inicial, 25
primarias, 18 secundarias, 5 bachillerato y una institución de educación especial.

(Sistema de Catálogo de Escuelas, IEA Instituto de Educación de Aguascalientes)

TIENOVA

( “TEPEZALÁ SOLAR”

C | | ] A Evaluación de impactos sociales en el marco de la construcción y

operación del proyecto “Tepezalá Solar” Página 70 de 306

FIGURA 4.9. DISTRIBUCIÓN DEL NIVEL DE INSTRUCCIÓN ESCOLAR EN LA POBLACIÓN
DE 15 AÑOS Y MÁS EN EL MUNICIPIO TEPEZALÁ.

Distribución del nivel de instrucción escolar en la
población de 15 años y más en el municipio Tepezalá

»

= Sininstrucción  = Con primaria completa — * Consecundaria completa

Fuente: Elaboración propia a partir de datos del SIMBAD de INEGI.

4.2.2.6. MIGRACIÓN A NIVEL MUNICIPAL.

Aguascalientes ocupa el lugar número 9 en intensidad migratoria, según el estudio
Anuario de Migración y Remesas 2013 de CONAPO. El índice se obtiene de tomar en
cuenta indicadores como viviendas que reciben remesas, viviendas con emigrantes a
Estados Unidos en el quinquenio 2005-2010 y viviendas con migrantes a Estados
Unidos que regresaron a vivir en el estado. Así, Aguascalientes se ubicó en un nivel de

migración Alto.

En este sentido, el 8% de las viviendas del municipio de Tepezalá recibe remesas, lo

cual equivale a un aproximado de 355 viviendas, de un total de 4,446 en el año 2010.

TIENOVA

( “TEPEZALÁ SOLAR”

C l | ] A Evaluación de impactos sociales en el marco de la construcción y

operación del proyecto “Tepezalá Solar” Página 71 de 306

4.2.2.7. RELIGIÓN A NIVEL MUNICIPAL.
Como se presenta en todos los municipios del estado, el porcentaje de población de 5
años y más católica es alto, pues bien, arriba del 96% dice ser católico, dejando así

pequeños porcentajes para otras creencias religiosas.

El 1.85% de la población de 5 años y más en el municipio no es católica, lo cual quiere
decir que, según el catálogo de indicadores del ITER de INEGI, es población de religión

protestante, evangélica y bíblica diferente de evangélica.

Un porcentaje aún menor dice no tener alguna religión, con 0.67% que es equivalente
a 116 personas, y un porcentaje aún más pequeño es el de las personas que no

especifica su creencia religiosa (86 personas en total).

FIGURA 4.10. CREENCIA RELIGIOSA MUNICIPIO TEPEZALÁ.

Creencia religiosa, municipio Tepezalá
1.85%

0.67% 0.49%

= Población Católica x= Población NO católica

= Población sin religión » No especifica

Fuente: Elaboración propia a partir de datos del SIMBAD de INEGI.

IENOVA

( “TEPEZALÁ SOLAR”

C | | ] A Evaluación de impactos sociales en el marco de la construcción y

operación del proyecto “Tepezalá Solar” Página 72 de 306

4.2.3. ANÁLISIS DE INDICADORES A NIVEL LOCALIDAD.

De acuerdo a la distribución de áreas de influencia, el total de localidades coincidentes
con las áreas de influencia referidas, es de 25 localidades, de las cuales 1 de ellas se
encuentra dentro del perímetro del área directa mientras que el resto pertenece al
área indirecta. Con respecto al área de influencia núcleo, como es evidente en la figura

anterior, no hay localidades que analizar.

FIGURA 4.11. DISTRIBUCIÓN DE LAS ÁREAS DE INFLUENCIA DEL PROYECTO.

Sim

MI pra osos
O frsatraraca == Lose teneis
0 Acca Dt
€ Localéaces recta

| tocaidaces necia

Fuente: Elaboración propia a partir de datos vectoriales INEGI, 2010.

IENOVA

( “TEPEZALÁ SOLAR”

Página 73 de 306

C | | A Evaluación de impactos sociales en el marco de la construcción y
J operación del proyecto “Tepezalá Solar”

Como bien se ha hecho mención en los aspectos metodológicos, debido a la falta de
información, solo se analizan 17 localidades de un total de 25; estas 17 localidades se
dividen en dos grupos, en el primero de ellos, se analizan las localidades rurales que
tienen 379 habitantes y más (3 localidades) y las localidades urbanas (3 localidades).
En el segundo grupo se analizan las localidades rurales menores que van de 11 a 37

habitantes (11 localidades).

Cabe destacar que, para diferenciar la única localidad dentro del área de influencia
directa de entre las localidades del área indirecta a lo largo del análisis, se resalta con

un tono de azul dentro de las tablas de análisis.
4.2.3.1. ANÁLISIS A NIVEL LOCALIDAD, GRUPO 1.

4.2.3.1.1. TOTAL DE POBLACIÓN DENTRO DEL GRUPO 1.

El Total de localidades que integran el primer grupo asciende a 6 localidades ubicadas
dentro del municipio Tepezalá perteneciente al estado de Aguascalientes. La siguiente

tabla muestra el número total de localidades dentro del municipio Tepezalá.

Es posible observar que la población total que existe en las localidades dentro del área
de influencia asciende a un total de 10,717 habitantes, de los cuales el 42% se ubica
dentro de la localidad de Tepezalá, el cual cuenta con 4,511 habitantes, seguida de la
localidad de San Antonio con 3,345 habitantes que representan el 31%, y Carboneras
con 1,261 habitantes que representan el 12%. Por otro lado, la población total de tres
de las localidades (El Gigante, La Victoria y Arroyo Hondo), no superan la el 7% de los
habitantes, siendo Arroyo Hondo la localidad que con menor población (379

habitantes). La siguiente tabla muestra los datos y porcentajes antes señalados.

S

CIIJA

TIENOVA

“TEPEZALÁ SOLAR”

Evaluación de impactos sociales en el marco de la construcción y
operación del proyecto “Tepezalá Solar”

Página 74 de 306

Clave Loc. Localidades Pob. Total %
0001 Tepezalá 4,511 42.09
0025 San Antonio 3,345 31.21
0008 Carboneras 1,7261 11.77
0013 El Gigante 664 6.20
0005 Arroyo Hondo 379 3.54

Total 10,717 100

Fuente: Elaboración propia con base al Censo de Población y Vivienda 2010 de INEGI

4.2.3.1.2. DISTRIBUCIÓN DE LA POBLACIÓN POR GÉNERO EN LOCALIDADES
DENTRO DEL GRUPO 1.

Con base en los datos recabados, la distribución de la población por género en las
localidades del municipio Tepezalá, indican una mayor afluencia de población
femenina sobre la población masculina. En las seis localidades el porcentaje de
población femenina supera o es igual al 50%. Las localidades de La Victoria y
Carboneras representan los lugares con mayor población femenina con el 52%.
Mientras que en las mismas localidades la población masculina representa el 48%,

siendo estos porcentajes de población masculina los más bajos de las seis localidades.

La siguiente gráfica muestra los porcentajes antes señalados para las localidades del

municipio en Tepezalá, con datos para su análisis.

TIENOVA

( “TEPEZALÁ SOLAR”

C l | A Evaluación de impactos sociales en el marco de la construcción y
J operación del proyecto “Tepezalá Solar”

FIGURA 4.12. PORCENTAJE DE POBLACIÓN MASCULINA Y FEMENINA EN LOCALIDADES
DEL GRUPO 1, 2010.

= % Mujeres mM % Hombres

50.66
Arroyo Hondo
49.34

52.42
La Victoria

|

47.58

50.15

El Gigante
9.85

|

52.18
Carboneras

|

47.82

50,25
9.75

San Antonio

|

. 51.39
Tepezalá

48.61

Fuente: Elaboración propia con base al Censo de Población y Vivienda 2010 de INEGI

4.2.3.1.3. POBLACIÓN NACIDA DENTRO DE LA ENTIDAD Y POBLACIÓN NACIDA
EN OTRA ENTIDAD EN LOCALIDADES DENTRO DEL GRUPO 1.

En relación al flujo migratorio en estas localidades de estudio se observa en general
dentro de estas localidades una dinámica migratoria reducida pues en todas, el
porcentaje de población nacida dentro de la localidad y que al momento del censo aun
vivían dentro de la misma es superior al 90% en todas ellas, inclusive las localidades
de Tepezalá y La Victoria los porcentajes de población originaria representan el 95%
de la población total. Los porcentajes más altos (por así expresarlo) de población no
nacida dentro de la localidad en la que residía al momento del censo se ubican en la

localidad de San Antonio con un 8%, seguida de Arroyo Hondo con el 7%.

Página 75 de 306

TIENOVA
S “TEPEZALÁ SOLAR”
C l l A Evaluación de impactos sociales en el marco de la construcción y
J operación del proyecto “Tepezalá Solar” Página 76 de 306

La siguiente tabla muestra los porcentajes antes señalados para las localidades con

datos para su análisis.

Clave Localidad Pob. Pob. Nacida % Pob. %
Loc. Total en entidad Nacida en
otra
entidad
0001 | Tepezalá 4,511 4,303 95.39 167 3.70
0025 | San Antonio 3,345 3,025 90.43 282 8.43
0008 | Carboneras 1,261 1,180 93.58 72 5.71
0013 |El Gigante 664 617 92.92 36 5.42
0005 | Arroyo Hondo 379 349 92.08 27 7.12
Total 10,717 10,002 93.33 611 5.70
Fuente: Elaboración propia con base al Censo de Población y Vivienda 2010 de INEGI

4.2.3.1.4. POBLACIÓN ANALFABETA EN LOCALIDADES DENTRO DEL GRUPO 1.

En relación a la población de 15 años y más analfabeta, es decir quienes no saben leer
ni escribir, el porcentaje dentro de las localidades con datos para su análisis muestran
porcentajes bajos, observándose el porcentaje más elevado de población analfabeta
dentro de la localidad de Arroyo Hondo con el 6%, dicha localidad cuenta con una
población total de 250 habitantes. Por el contrario, la localidad El Gigante presenta un
2.35% de población de 15 años y más analfabeta. La siguiente tabla muestra los

porcentajes para las localidades con datos disponibles para su análisis.

S TIENOVA
“TEPEZALÁ SOLAR”
C l l A Evaluación de impactos sociales en el marco de la construcción y
J operación del proyecto “Tepezalá Solar” Página 77 de 306

Clave Loc. Localidad Pob. 15 y más Pob. 15 y más
analfabeta

0001 Tepezalá 2,842 123 4.33

0025 San Antonio 2,164 94 4.34

0008 Carboneras 783 28 3.58

0013 El Gigante 426 10 2.35

0005 Arroyo Hondo 250 15 6.00
Total 6,828 291 4.26

Fuente: Elaboración propia con base al Censo de Población y Vivienda 2010 de INEGI

4.2.3.1.5. PROMEDIO DE ESCOLARIDAD EN LAS LOCALIDADES DENTRO DEL
GRUPO 1.

En relación a los años promedio de escolaridad que se observa dentro de estas seis
localidades (Tepezalá, San Antonio, Carboneras, El Gigante, La Victoria, Arroyo
Hondo), los datos muestran que el grado promedio de escolaridad en cinco de las seis
localidades es entre 7 y 8 años, lo cual quiere decir que en promedio la población
dentro de estas localidades (Tepezalá, San Antonio, Carboneras, El Gigante y La
Victoria) cuentan con primaria concluida y secundaria trunca (educación básica). En
relación a la localidad de Arroyo Hondo; el promedio de escolaridad cursada es de 6

años, lo que en términos generales indica primaria concluida.

La siguiente tabla muestra los porcentajes antes mencionadas para las localidades con

datos disponibles para su análisis.

TIENOVA

( “TEPEZALÁ SOLAR”

C Il A Evaluación de impactos sociales en el marco de la construcción y
J operación del proyecto “Tepezalá Solar”

Página 78 de 306

Clave Loc. Localidad Grado Promedio Escolaridad

0001 Tepezalá 7.46
0025 San Antonio 7.91
0008 Carboneras 7.44
0013 El Gigante 7.61
0005 Arroyo Hondo 6.24

Total 7.37

Fuente: Elaboración propia con base al Censo de Población y Vivienda 2010 de INEGI

FIGURA 4.13. GRADO PROMEDIO DE ESCOLARIDAD, LOCALIDADES GRUPO 1.

¡edio de Escolaridad; lo:

Fuente: Elaboración propia a partir de datos vectoriales INEGI, 2010.

TIENOVA

( “TEPEZALÁ SOLAR”

C | | A Evaluación de impactos sociales en el marco de la construcción y
J operación del proyecto “Tepezalá Solar”

4.2.3.1.6. DISTRIBUCIÓN PORCENTUAL DE LA PEA Y PEA MASCULINA Y
FEMENINA EN LOCALIDADES DENTRO DEL GRUPO 1.

En relación a la Población Económicamente Activa (PEA) que se observa dentro de las
localidades los datos muestran que el porcentaje de la PEA se encuentra por debajo
del 50% en la gran mayoría de localidades. Sin embargo, las localidades de San
Antonio y El Gigante cuentan con los porcentajes de PEA más elevados con el 50.02%
y 49.14% respectivamente. Por otro lado, y en relación a la PEA dividida en relación al
género, observamos porcentajes sumamente elevados dentro de la PEA masculina
pues esté representa el 76.28% de PEA total; siendo las localidades de Arroyo Hondo,
La Victoria y El Gigante las poblaciones económicamente activas con porcentajes más
elevados, con 87.90%, 80.66% y 80.66, respectivamente. Por su parte, las localidades
de San Antonio y Carboneras muestran los porcentajes más altos de PEA femenina con
el 28.95% y 22.31% respectivamente. Por otra parte, el PEA femenino en localidades

como Arroyo Hondo y La Victoria son los más bajos con 12.10% y 19.34%.

La siguiente tabla muestra los porcentajes antes mencionadas para las localidades con

datos disponibles para su análisis.

Página 79 de 306

CLAVE LOCALIDAD PEA % PEA % PEA %

LOC. MASCULINA FEMENINA

0001 TEPEZALÁ 1,408 44.73 1,104 7841 304 21.59

0025 SAN ANTONIO | 1,202 50.02 854 71.05 348 28.95

0008 CARBONERAS | 381 43.25 296 77.69 85 22.31

0013 EL GIGANTE 229 49.14 180 78.60 49 21.40

0005 [| ARROYOHONDO | 124 45.26 109 87.90 15 12.10
TOTAL 3,525 46.49 2,689 76.28 836 23.72

Fuente: elaboración propia con base al Censo De Población y Vivienda 2010 de INEGI.

TIENOVA

( “TEPEZALÁ SOLAR”

C | | A Evaluación de impactos sociales en el marco de la construcción y
J operación del proyecto “Tepezalá Solar”

Página 80 de 306

4.2.3.1.7. DISTRIBUCIÓN PORCENTUAL DE LA PO Y PO MASCULINA Y FEMENINA
EN LOCALIDADES DENTRO DEL GRUPO 1.
En relación a la población ocupada (PO) dentro de esta PEA los datos se muestran

elevados, por arriba del 80% en la mayoría de las localidades.

En relación al comportamiento de la PO en relación al género el comportamiento
resulta similar que en el caso de la PEA. Los porcentajes de PO femenina son
reducidos en todas las localidades, inclusive en la localidad de Arroyo Hondo el
porcentaje es 13.59%, muy similar a PEA. La siguiente tabla muestra los porcentajes

antes señalados para las localidades con datos para su análisis.

Clave Loc. Localidad PO % PO % PO
Masculina Femenina

0001 Tepezalá 1,213 86.15 913 75.27 300 24.73
0025 San Antonio 1,1129 93.93 792 70.15 337 29.85
0008 Carboneras 334 87.66 255 76.35 79 23.65
0013 El Gigante 212 92.58 164 77.36 48 22.64
0005 Arroyo Hondo 103 83.06 89 86.41 14 13.59

Total 3,156 89.53 2,343 74.24 813 25.76

Fuente: Elaboración propia con base al Censo de Población y Vivienda 2010 de INEGI

4.2.3.1.8. SERVICIOS DE SALUD EN LOCALIDADES DENTRO DEL GRUPO 1.

Con relación al acceso a servicios de salud de la población dentro de estas localidades
se observa, en términos generales, que las seis localidades cuentan con acceso a dicho
servicio en un 80% de los pobladores. De misma forma, menos del 20% de las seis
localidades no cuentan con servicios de salud. Las poblaciones que presentan un
porcentaje mayor del 85% con derechohabiencia son Tepezalá y Arroyo Hondo, con

87.21% y 86.54%, cada uno.

TIENOVA

“TEPEZALÁ SOLAR”

S

CIIJA

Evaluación de impactos sociales en el marco de la construcción y
operación del proyecto “Tepezalá Solar”

Página 81 de 306

La siguiente gráfica muestra los porcentajes antes señalados para las localidades con

datos para su análisis.

FIGURA 4.14. PORCENTAJE DE POBLACIÓN DERECHOHABIENTE Y NO
DERECHOHABIENTE A SERVICIOS DE SALUD EN LOCALIDADES DEL GRUPO 1, 2010.

Tepezalá

Arroyo Hondo

La Victoria

El Gigante

San Antonio

Carboneras

= % Pob. Derechohabiente "0% Pob. No derechohabiente

E 87.21
12.72
—r 86.54
13.46
|——r "NS 84.74
15.26
É— 82.38
17.47
É— rr 80.93
19.07

79.94
19.90

Fuente: Elaboración propia con base al Censo de Población y Vivienda 2010 de INEGI.

En relación a la institución, afiliación o programa que presta el servicio de salud a la

población derechohabiente, se observa que en términos generales la población es

mayormente afiliada por parte del Seguro Popular, seguida del Instituto Mexicano del

Seguro Social, ISSSTE Estatal e ISSSTE.

A

CIIJA

TIENOVA

“TEPEZALÁ SOLAR”

Evaluación de impactos sociales en el marco de la construcción y
operación del proyecto “Tepezalá Solar”

Página 82 de 306

FIGURA 4.15. POBLACIÓN DERECHOHABIENTE; LOCALIDADES GRUPO 1.

n derechohabiente;

dades grupo1

Arroyo Hondo

% Pob. Derehohabiente.

Simbología

—— Carretera

II pro (res cio)

A o a

Fuente: Elaboración propia a partir de datos vectoriales INEGI, 2010.

IENOVA

( “TEPEZALÁ SOLAR”

C | I A Evaluación de impactos sociales en el marco de la construcción y

operación del proyecto “Tepezalá Solar” Página 83 de 306

Las localidades de Tepezalá, San Antonio y Carbonera; cuentan con derechohabientes
en las cuatro instituciones de salud, siendo el Seguro Popular la institución con el
porcentaje de población derechohabiente más elevada (entre 65 y 73% de la
población de estas localidades), mientras que la población derechohabiente al ISSSTE
es menor al 1% en estas localidades. Por otra parte, las tres localidades restantes (El
Gigante, La Victoria, Arroyo Hondo) cuentan con al menos tres instituciones de salud,
siendo el Seguro Popular la institución con mayor derechohabientes en estas tres
localidades (más del 50% de derechohabientes). No obstante, ningún derechohabiente
de estas tres localidades cuenta con ISSSTE. La siguiente tabla muestra los porcentajes

antes señalados para las localidades con datos para su análisis.

S

TENOVA

“TEPEZALA SOLAR”

Evaluación de impactos sociales en el marco de la construcción y

C | l ) A operación del proyecto “Tepezalá Solar” Pemtecee
Clave Loc. Localidad IMSS % ISSSTE % ISSSTE % S. Popular
Estatal
0001 Tepezalá 1,138 28.93 32 0.81 185 4.70 2,578 65.53
0025 San Antonio 516 19.06 26 0.96 218 8.05 1,982 73.22
0008 Carboneras 292 28.97 2 0.20 52 5.16 664 65.87
0013 El Gigante 115 21.02 0 0.00 29 5.30 403 73.67
0005 Arroyo Hondo 163 49.70 0 0.00 1 0.30 166 50.61
Total 2,349 26.11 60 0.67 504 5.60 6,121 68.04

Fuente: Elaboración propia con base al Censo de Población y Vivienda 2010 de INEGI

IENOVA

( “TEPEZALÁ SOLAR”

Página 85 de 306

C | l A Evaluación de impactos sociales en el marco de la construcción y
J operación del proyecto “Tepezalá Solar”

4.2.3.1.9. SERVICIOS EN VIVIENDAS PARTICULARES HABITADAS (VPH) EN
LOCALIDADES DENTRO DEL GRUPO 1.

En conjunto, el total de viviendas particulares habitadas VPH dentro de las localidades
de estudios asciende a un total de 2,417, observándose el mayor número de estas
dentro de la localidad de Tepezalá con 997 viviendas, seguida de San Antonio con 767
viviendas. Las localidades de Arroyo Hondo y la Victoria cuentan con 96 y 126

viviendas cada una.

En relación a los servicios básicos con que se dispone al interior de estas viviendas, se
puede analizar que en las seis localidades del municipio Tepezalá se cuenta con todos
los servicios (Electricidad, Agua, Drenaje y Sanitario). Las viviendas Particulares
Habitadas de las seis localidades cuentan con más del 98% con electricidad, 96% con
Agua entubada, 92% con drenaje, y 92% con sanitario. La siguiente tabla muestra los
porcentajes antes mencionadas para las localidades con datos disponibles para su

análisis.

TENOVA

( “TEPEZALA SOLAR”

C Il A Evaluación de impactos sociales en el marco de la construcción y
) operación del proyecto “Tepezalá Solar”

Página 86 de 306

Localidades | Total VPH Con % Con Agua % Con Drenaje % Con %

Loc. Electricidad entubada Sanitario
0001 | Tepezalá 997 980 98.29 981 98.40 962 96.49 950 95.29
0025 |San Antonio 767 760 99.09 762 99.35 761 99.22 754 98.31
0008 | Carboneras 269 266 98.88 262 97.40 262 97.40 260 96.65
0013 |El Gigante 162 159 98.15 158 97.53 157 96.91 159 98.15
0005 | Arroyo Hondo 96 96 100.00 96 100.00 90 93.75 89 92.71

Total 2,417 2,385 98.68 2,380 98.47 2,349 97.19 2332 96.48

Fuente: Elaboración propia con base al Censo de Población y Vivienda 2010 de INEGI

TIENOVA

( “TEPEZALÁ SOLAR”

Página 87 de 306

C | l A Evaluación de impactos sociales en el marco de la construcción y
J operación del proyecto “Tepezalá Solar”

4.2.3.1.10. DISTRIBUCIÓN PORCENTUAL DE POBLACIÓN CATÓLICA, NO
CATÓLICA, CON OTRA RELIGIÓN Y SIN RELIGIÓN EN LOCALIDADES DENTRO DEL
GRUPO 1.

En relación al tema de la religión dentro de las localidades del grupo 1 se puede
observar, en términos generales, que la religión dentro de estas localidades es católica
(presentando un 96.61%). Las localidades Arroyo Hondo y Carboneras manifiestan los
porcentajes más elevados con el 99.74% y 98.73%. Tepezalá es la única localidad que
manifiesta profesar otra religión distinta a la católica (como; cristiana, protestante,
evangelista u otras) con 0.02%. No obstante, la localidad de San Antonio cuenta con

mayor población sin religión (59 habitantes) que representan el 1.76%.

La siguiente tabla muestra los porcentajes antes señalados para las localidades con

datos para su análisis.

Clave Localidades | Pob. Total % Otra % Sin

Loc. Católica Religión Religión

0001 | Tepezalá 4,511 4383 97.16 1 0.02 28 0.62

0025 | San Antonio 3,345 3174 94.89 0 0.00 59 1.76

0008 | Carboneras 1,261 1245 98.73 0 0.00 3 0.24

0013 | ElGigante 664 651 98.04 0 0.00 6 0.90

0005 | Arroyo Hondo 379 378 99.74 0 0.00 1 0.26
Total 10,717 10354 | 96.61 1 0.01 100 0.93

Fuente: Elaboración propia con base al Censo de Población y Vivienda 2010 de INEGI

IENOVA

( “TEPEZALÁ SOLAR”

Página 88 de 306

C | l A Evaluación de impactos sociales en el marco de la construcción y
J operación del proyecto “Tepezalá Solar”

4.2.3.2. ANÁLISIS A NIVEL LOCALIDAD; GRUPO 2.

4.2.3.2.1. TOTAL DE POBLACIÓN DENTRO DEL GRUPO 2.

Dentro del segundo grupo se observa un total de 11 localidades, y que en conjunto
conforman una población total de 241 habitantes. Se observa que dicho total de
población se encuentra principalmente concentrado en tres localidades: La Puerta de
Carboneras con el 15.35%; Granja Reyes con el 14.52%; y dentro de Ninguno con el

13.28%. La siguiente tabla muestra el total de población dentro de cada localidad.

Clave Loc. Localidades Pob. Total %
0144 La Puerta de Carboneras 37 15.35
0055 Granja Reyes 35 14.52
0160 Ninguno 32 13.28
0151 El Pedregal [Rancho] 28 11.62
0141 Potrero la Esperanza 25 10.37
0156 San Antonio 18 7.47
0145 El Desdén [Rancho] 17 7.05
0047 El Sufrido (Álvaro Santillán) [Rancho] 14 5.81
0147 El Mezquite [Granja] 13 5.39
0155 San Antonio 11 4.56
0162 Kilómetro 2 11 4.56

Total 241 100.00
Fuente: Elaboración propia con base al Censo de Población y Vivienda 2010 de INEGI

4.2.3.2.2. DISTRIBUCIÓN DE LA POBLACIÓN POR GÉNERO EN LOCALIDADES
DENTRO DEL GRUPO 2.

En relación a la distribución de la población dentro de estas localidades en relación a
su género, es posible observar que siete de las once localidades presentan un
porcentaje de población masculina mayor que el porcentaje de población femenina.

Estas localidades son; Kilómetro 2, El Sufrido (Álvaro Santillán) [Rancho], El Desdén

TIENOVA

( “TEPEZALÁ SOLAR”

C l | ] A Evaluación de impactos sociales en el marco de la construcción y

operación del proyecto “Tepezalá Solar” Página 89 de 306

[Rancho], San Antonio, Potrero la Esperanza, El Pedregal [Rancho] y La Puerta de
Carboneras. Siendo El Sufrido y el Pedregal las localidades con mayor porcentaje de
hombres con 64.29% y 57.14%. Por otra parte, las localidades que presentan mayor
porcentaje de población femenina son San Antonio y El Mezquite con 63.64% y

61.54%, cada una.

La siguiente tabla muestra el porcentaje de población en relación a su distribución por

género.

FIGURA 4.16. PORCENTAJE DE POBLACIÓN MASCULINA Y FEMENINA EN LOCALIDADES
DEL GRUPO 2, 2010.

=% Pob. Femenina m0% Pob. Masculina

San Antonio a ns.54
El Mezquite [Granja] KA _< 015
El Sufrido (Álvaro Santillán) [Rancho] EA
El Desdén [Rancho] a
SN E
El Pedregal [Rancho] A 57.14
o o

Granja Reyes

43.24
la Pue decatocccs A 5676

Fuente: Elaboración propia con base al Censo de Población y Vivienda 2010 de INEGI.

S

CIIJA

IENOVA

“TEPEZALÁ SOLAR”

Evaluación de impactos sociales en el marco de la construcción y
operación del proyecto “Tepezalá Solar”

Página 90 de 306

4.2.3.2.3. POBLACIÓN NACIDA DENTRO DE LA ENTIDAD Y POBLACIÓN NACIDA
EN OTRA ENTIDAD EN LOCALIDADES DENTRO DEL GRUPO 2.

En relación al flujo migratorio en estas localidades de estudio, se observa en general

dentro de estas localidades una dinámica migratoria reducida pues en todas, el

porcentaje de población nacida dentro de la localidad y que al momento del censo aun

vivían dentro de la misma es del 85%.

En relación a las localidades, es posible observar que los porcentajes en relación a la

población originaria de la localidad en cuestión resultan ser totales dentro de Potrero

la Esperanza, El Sufrido (Álvaro Santillán) y Kilómetro 2 con el 100% de población

nacida en la entidad. Sin embrago, las localidades de Ninguno y San Antonio

representan el 28.13% y el 27.27% de población que migro a la entidad. La siguiente

tabla muestra los porcentajes en relación a la población nacida y no nacida dentro de

las localidades.

Clave Localidad Pob. Total | Pob. Nacida % Pob. %
Loc. en entidad Nacida en
otra
entidad
0144 | La Puerta de Carboneras 37 29 78.38 7 18.92
0055 | Granja Reyes 35 34 97.14 1 2.86
0160 | Ninguno 32 21 65.63 9 28.13
0151 | El Pedregal [Rancho] 28 21 75.00 6 21.43
0141 | Potrero la Esperanza 25 25 100.00 0 0.00
0156 | San Antonio 18 14 77.78 4 22.22
0145 | El Desdén [Rancho] 17 16 94.12 0 0.00
0047 | El Sufrido (Álvaro Santillán) 14 14 100.00 0 0.00
[Rancho]
0147 | El Mezquite [Granja] 13 12 92.31 0 0.00
0155 | San Antonio 11 8 72.73 3 27.27
0162 | Kilómetro 2 11 11 100.00 0 0.00

TIENOVA

“TEPEZALÁ SOLAR”

C l l ] A Evaluación de impactos sociales en el marco de la construcción y

operación del proyecto “Tepezalá Solar” Página 91 de 306

Localidad Pob. Total | Pob. Nacida Pob.
Loc. en entidad Nacida en
otra
entidad
Total 241 205 85.06 30 12.45

Fuente: Elaboración propia con base al Censo de Población y Vivienda 2010 de INEGI

4.2.3.2.4. POBLACIÓN ANALFABETA EN LOCALIDADES DENTRO DEL GRUPO 2.

En relación a la población de 15 años y más analfabeta, es decir quienes no saben leer
ni escribir, el porcentaje dentro de las localidades muestran en general un porcentaje
reducido de población analfabeta, en este caso, sólo del 4.76% de la población total

dentro del área indirecta.

Son tres las localidades donde la población de 15 años o más son analfabetas; El
Sufrido con 14.29%, La Puerta de Carboneras con 13.04%, y Granja Reyes con 11.54%.
El resto de las localidades no presenta situaciones similares. La siguiente tabla

muestra y señala cada uno de los porcentajes antes indicados.

Clave Localidad Pob. 15 y más Pob. 15 y más %
Loc. analfabeta

0144 La Puerta de Carboneras 23 3 13.04
0055 Granja Reyes 26 3 11.54
0160 Ninguno 20 0 0.00
0151 El Pedregal [Rancho] 15 0 0.00
0141 Potrero la Esperanza 12 0 0.00
0156 San Antonio 15 0 0.00
0145 El Desdén [Rancho] 8 0 0.00
0047 El Sufrido (Álvaro Santillán) 7 1 14.29

[Rancho]

TIENOVA

“TEPEZALÁ SOLAR”

Evaluación de impactos sociales en el marco de la construcción y
operación del proyecto “Tepezalá Solar”

Página 92 de 306

Localidad Pob. 15 y más Pob. 15 y más
Loc. analfabeta
0147 El Mezquite [Granja] 6 0 0.00
0155 San Antonio 7 0 0.00
0162 Kilómetro 2 8 0 0.00
Total 147 7 4.76

Fuente: Elaboración propia con base al Censo de Población y Vivienda 2010 de INEGI

4.2.3.2.5. PROMEDIO DE ESCOLARIDAD EN LAS LOCALIDADES DENTRO DEL

GRUPO 2.

En relación a los años promedio de escolaridad que se observa dentro de las

localidades que conforman el segundo grupo, localidades como El Mezquite, El

pedregal, el Desdén, San Antonio y Ninguno muestran el grado promedio de

escolaridad más elevado. Siendo las dos primeras localidades señaladas; El Mezquite y

el Pedregal las que muestran el mayor porcentaje con 10.67 y 8.53 años promedio de

escolaridad. En contraparte, la localidad de San Antonio (clave 155) presenta un grado

promedio de escolaridad de 4.71 años. Dentro de la siguiente tabla se observan los

porcentajes en relación al grado promedio de escolaridad para cada una de las

localidades con datos disponibles.
Clave Loc. Localidad Grado Promedio Escolaridad
0144 La Puerta de Carboneras 6.52
0055 Granja Reyes 5.58
0160 Ninguno 8.15
0151 El Pedregal [Rancho] 8.53
0141 Potrero la Esperanza 7.5
0156 San Antonio 8.21

TIENOVA

( “TEPEZALÁ SOLAR”

C | l ] A Evaluación de impactos sociales en el marco de la construcción y

operación del proyecto “Tepezalá Solar” Página 93 de 306

Clave Loc. Localidad Grado Promedio Escolaridad
0145 El Desdén [Rancho] 8.25
0047 El Sufrido (Álvaro Santillán) 6.29
[Rancho]

0147 El Mezquite [Granja] 10.67
0155 San Antonio 4.71
0162 Kilómetro 2 6.13

Total 7.32

Fuente: Elaboración propia con base al Censo de Población y Vivienda 2010 de INEGI

4.2.3.2.6. DISTRIBUCIÓN PORCENTUAL DE LA PEA Y PEA MASCULINA Y
FEMENINA EN LOCALIDADES DENTRO DEL GRUPO 2.

En relación a la Población Económicamente Activa (PEA) que se observa dentro de las
localidades los datos muestran que el porcentaje de la PEA a nivel general, se

encuentra por debajo del 50%; con el 47.95% para ser más exactos.

En relación al porcentaje de la PEA en relación al género, es posible observar una
marcada tendencia de población masculina, con el 82.93%; por solo el 17.07% de PEA
femenina. En cuanto al comportamiento de la PEA dentro de las localidades, es preciso
señalar que en cuatro localidades El Desdén, El Sufrido, San Antonio (clave 155) y
Kilómetro 2 presentan un 100% de PEA masculino. Mientras que los PEAs femeninos
más altos se encontraron en Granja Reyes, Ninguno y San Antonio (clave 156) con

28.57%, 27.27% y 27.27%, respectivamente.

En la siguiente tabla se muestran los porcentajes de PEA totales y su distribución en

relación al género para cada localidad con datos disponibles.
IENOVA

( “TEPEZALÁ SOLAR”

C | l A Evaluación de impactos sociales en el marco de la construcción y
J operación del proyecto “Tepezalá Solar”

Página 94 de 306

Clave Loc. Localidad % PEA % PEA
Masculina Femenina
0144 La Puerta de Carboneras 12 42.86 11 91.67 1 8.33
0055 Granja Reyes 14 46.67 10 71.43 4 28.57
0160 Ninguno 11 45.83 8 72.73 3 27.27
0151 El Pedregal [Rancho] 8 47.06 7 87.50 1 12.50
0141 Potrero la Esperanza 7 46.67 6 85.71 1 14.29
0156 San Antonio 11 68.75 8 72.73 3 27.27
0145 El Desdén [Rancho] 4 44.44 4 100.00 0 0.00
0047 El Sufrido (Álvaro 1 12.50 1 100.00 0 0.00
Santillán) [Rancho]

0147 El Mezquite [Granja] 4 66.67 3 75.00 1 25.00
0155 San Antonio 4 44.44 4 100.00 0 0.00
0162 Kilómetro 2 6 66.67 6 100.00 0 0.00

Total 82 47.95 68 82.93 14 17.07

Fuente: Elaboración propia con base al Censo de Población y Vivienda 2010 de INEGI.

4.2.3.2.7. DISTRIBUCIÓN PORCENTUAL DE LA PO Y PO MASCULINA Y FEMENINA
EN LOCALIDADES DENTRO DEL GRUPO 2.

En relación a la población ocupada (PO) dentro de esta PEA los datos se muestran

elevados, por arriba del 90% a nivel general dentro del segundo grupo.

En relación al comportamiento de la PO dentro de cada localidad, es posible observar
que en un gran número de ellas el porcentaje es del 100%, este caso es para las
localidades de: Ninguno, El Pedregal, Potrero la Esperanza, San Antonio, El desdén, El
Sufrido, El Mezquite, San Antonio. El resto de las localidades con datos para su análisis
muestran porcentajes que varían entre el 80% y 90%, solo Granja Reyes presenta un

PO de 64.29%.

En tanto a la PO en distinción a su porcentaje en relación al género, es posible

observar en términos generales un marcado porcentaje de PO masculina sobre la PO
IENOVA

( “TEPEZALÁ SOLAR”

C | l A Evaluación de impactos sociales en el marco de la construcción y
J operación del proyecto “Tepezalá Solar”

Página 95 de 306

femenina, del 82.67% contra el 17.33% respectivamente. Más sin embargo, es posible
observar elevados porcentajes de PO femenina en localidades como Granja Reyes con
el 33%; Ninguno con el 27.27%; y dentro de San Antonio (clave156), con el 27.27%.
En la siguiente tabla se muestran los porcentajes de PO total y su distribución en

relación al género para cada localidad con datos disponibles.

Clave Localidad PO % PO % PO
Loc. Masculina Femenina
0144 La Puerta de Carboneras 11 91.67 10 90.91 1 9.09
0055 Granja Reyes 9 64.29 6 66.67 3 33.33
0160 Ninguno 11 100.00 8 72.73 3 27.27
0151 El Pedregal [Rancho] 8 100.00 7 87.50 1 12.50
0141 Potrero la Esperanza 7 100.00 6 85.71 1 14.29
0156 San Antonio 11 100.00 8 72.73 3 27.27
0145 El Desdén [Rancho] 4 100.00 4 100.00 0 0.00
0047 El Sufrido (Álvaro Santillán) 1 100.00 1 100.00 0 0.00
[Rancho]
0147 El Mezquite [Granja] 4 100.00 3 75.00 1 25.00
0155 San Antonio 4 10000 4 100.00 0 0.00
0162 Kilómetro 2 5 83.33 5 100.00 0 0.00
Total 75 91.46 62 82.67 13 17.33
Fuente: Elaboración propia con base al Censo de Población y Vivienda 2010 de INEGI

4.2.3.2.8. SERVICIOS DE SALUD EN LOCALIDADES DENTRO DEL GRUPO 2.

En relación a los servicios de salud, representados para este caso por el análisis de la
población derechohabiente y no derechohabiente a servicios de salud, es posible
observar que a nivel general que la población dentro del Grupo 2 el 82.99 % cuenta

con acceso a servicios de salud, es decir, cuenta con un tipo de derechohabiencia.

En relacional análisis por localidad, es posible percatarse que todas ellas muestran

porcentajes superiores al 68%; observándose los porcentajes más altas dentro de
S

CIIJA

TIENOVA

“TEPEZALÁ

SOLAR”

Evaluación de impactos sociales en el marco de la construcción y

operación del proyecto “Tepezalá Solar”

Página 96 de 306

localidades como El Sufrido con el 100% y dentro de la localidad de Ninguno con el

93.75%.

La siguiente figura muestra los porcentajes antes señalados para las localidades con

datos para su análisis

FIGURA 4.17. PORCENTAJE DE POBLACIÓN DERECHOHABIENTE Y NO

DERECHOHABIENTE A SERVICIOS DE SALUD EN LOCALIDADES DEL GRUPO 2, 2010.

a % Pob. Con derechohabiencia
1% Pob. Sin derechohabiencia
Kilómetro 2 7 72.73
San Antonio 9.09 90.91
El Mezquite [Granja] PS 84.62
El Sufrido (Álvaro Santillán) AAA 100.00
[Rancho] 0.00
El Desdén [Rancho] A 88.24
San Antonio 57 77.78
Potrero la Esperanza 1 68.00
El Pedregal [Rancho] O 78.57
Ninguno Ea; 93.75
Granja Reyes TO 82.86
La Puerta de Carboneras ma 81.08

Fuente: Elaboración propia con base al Censo de Población y Vivienda 2010 de INEGI.

IENOVA

( “TEPEZALÁ SOLAR”

Página 97 de 306

C | l A Evaluación de impactos sociales en el marco de la construcción y
J operación del proyecto “Tepezalá Solar”

En relación a la institución, afiliación o programa que presta el servicio de salud a la
población con derechohabiencia se observa que en términos generales la población es
mayormente afiliada por parte del Seguro Popular (76.5%), seguida de la población

afiliada al Instituto Mexicano del Seguro Social (19%).

En relación a lo observado dentro de las localidades es posible apuntar que dentro de
localidades como El Pedregal y San Antonio, el porcentaje de población afiliada al
seguro Popular es del 100%. En localidades como San Antonio (Clave 0156) la
mayoría de la población afiliada es por parte del IMSS. En cuanto a los afiliados
derechohabientes por parte del ISSSTE son inexistentes, mientras que en ISSSTE
Estatal; Kilómetro 2 y San Antonio (clave 0156) cuentan con 3 y 1 derechohabientes,
respectivamente. Dentro de la siguiente tabla se muestran los porcentajes antes

señalados.

TENOVA

S

“TEPEZALA SOLAR”

CIIJA

operación del proyecto “Tepezalá Solar”

Evaluación de impactos sociales en el marco de la construcción y

Página 98 de 306

Clave Loc. Localidad IMSS % ISSSTE | % ISSSTE % S. Popular
Estatal

0144 La Puerta de Carboneras 8 26.67 0 0 0 0.00 22 73.33
0055 Granja Reyes 3 10.34 0 0 0 0.00 26 89.66
0160 Ninguno 1 3.33 0 0 0 0.00 24 80.00
0151 El Pedregal [Rancho] 0 0.00 0 0 0 0.00 22 100.00
0141 Potrero la Esperanza 1 5.88 0 0 0 0.00 16 94.12
0156 San Antonio 9 64.29 0 0 1 7.14 4 28.57
0145 El Desdén [Rancho] 5 33.33 0 0 0 0.00 10 66.67
0047 El Sufrido (Álvaro Santillán) [Rancho] 7 50.00 0 0 0 0.00 7 50.00
0147 El Mezquite [Granja] 4 36.36 0 0 0 0.00 7 63.64
0155 San Antonio 0 0.00 0 0 0 0.00 10 100.00
0162 Kilómetro 2 0 0.00 0 0 3 37.50 5 62.50

Total 38 19.00 0 0 4 2.00 153 76.50

Fuente: Elaboración propia con base al Censo de Población y Vivienda 2010 de INEGI.

IENOVA

( “TEPEZALÁ SOLAR”

Página 99 de 306

C | l A Evaluación de impactos sociales en el marco de la construcción y
J operación del proyecto “Tepezalá Solar”

4.2.3.2.9. SERVICIOS EN VIVIENDAS PARTICULARES HABITADAS (VPH) EN
LOCALIDADES DENTRO DEL GRUPO 2.

En conjunto, el total de viviendas particulares habitadas VPH dentro de las localidades
de estudios asciende a un total de 51; un gran porcentaje de estás se encuentra dentro

de las localidades de La Puerta de Carboneras y San Antonio.

En relación a los servicios de infraestructura básica en relación a electricidad, agua
entubada dentro de los hogares, drenaje y sanitario, el porcentaje de cada uno de
estos servicios dentro de las VPH se observa que solo tres localidades presentan el
100% de los servicios, estas localidades son: Granja Reyes, Ninguno y San Antonio
(Clave 0155). Por otra parte, la localidad que presentan porcentajes de vivienda con

servicios básicos bajos es El Mezquite con 66.67% en todos los servicios.

La siguiente tabla muestra los porcentajes antes mencionadas para las localidades con

datos disponibles para su análisis.

TENOVA

( “TEPEZALA SOLAR”

C T A Evaluación de impactos sociales en el marco de la construcción y Página 100 de
) operación del proyecto “Tepezalá Solar” 306

Localidades Total VPH Con % Con Agua % Con Con
Loc. Electricidad entubada Drenaje Sanitario
0144 | La Puerta de Carboneras 7 7 100.00 7 100.00 6 85.71 7 100.00
0055 | Granja Reyes 5 5 100.00 5 100.00 5 100.00 5 100.00
0160 | Ninguno 6 6 100.00 6 100.00 6 100.00 6 100.00
0151 | El Pedregal [Rancho] 6 6 100.00 6 100.00 5 83.33 6 100.00
0141 | Potrero la Esperanza 4 4 100.00 4 100.00 3 75.00 3 75.00
0156 | San Antonio 7 5 71.43 7 100.00 6 85.71 6 85.71
0145 | El Desdén [Rancho] 4 3 75.00 4 100.00 4 100.00 3 75.00
0047 | El Sufrido (Álvaro Santillán) 3 3 100.00 3 100.00 1 33.33 1 33.33
[Rancho]
0147 | El Mezquite [Granja] 3 2 66.67 2 66.67 2 66.67 2 66.67
0155 | San Antonio 3 3 100.00 3 100.00 3 100.00 3 100.00
0162 | Kilómetro 2 3 3 100.00 2 66.67 0 0.00 2 66.67
Total 51 47 92.16 49 96.08 41 80.39 44 86.27
Fuente: Elaboración propia con base al Censo de Población y Vivienda 2010 de INEGI.

IENOVA

( “TEPEZALÁ SOLAR”

Página 101 de
306

C | l A Evaluación de impactos sociales en el marco de la construcción y
J operación del proyecto “Tepezalá Solar”

4.2.3.2.10. DISTRIBUCIÓN PORCENTUAL DE POBLACIÓN CATÓLICA, NO
CATÓLICA, CON OTRA RELIGIÓN Y SIN RELIGIÓN EN LOCALIDADES DENTRO DEL
GRUPO 2.

En relación al tema de la religión dentro de las localidades del segundo grupo se
puede observar, en términos generales, que la religión dentro de estas localidades es,
prácticamente en su totalidad, católica, con el 98.34%; observándose dentro diversas
localidades porcentajes del 100% de población catalogada como católica. Si bien y por
otro lado, los datos no muestran indicios de población con otra religión, para el caso
del porcentaje de población auto-catalogada sin religión, se encuentra la localidad de
La Puerta de Carbonera con el 8.11% (que numéricamente representan a 3

habitantes), de la población menciono no tener religión alguna.

La siguiente tabla muestra los porcentajes de población católica, con otra religión y sin

práctica religiosa dentro de estas localidades.

TENOVA

“TEPEZALA SOLAR”

CIIJA

Evaluación de impactos sociales en el marco de la construcción y
operación del proyecto “Tepezalá Solar”

Página 102 de
306

Clave Loc. Localidades Pob. Total Católica % Otra % Sin
Religión Religión
0144 La Puerta de Carboneras 37 33 89.19 0 0.00 3 8.11
0055 Granja Reyes 35 35 100.00 0 0.00 0 0.00
0160 Ninguno 32 32 100.00 0 0.00 0 0.00
0151 El Pedregal [Rancho] 28 28 100.00 0 0.00 0 0.00
0141 Potrero la Esperanza 25 25 100.00 0 0.00 0 0.00
0156 San Antonio 18 18 100.00 0 0.00 0 0.00
0145 El Desdén [Rancho] 17 17 100.00 0 0.00 0 0.00
0047 El Sufrido (Álvaro Santillán) 14 14 100.00 0 0.00 0 0.00
[Rancho]

0147 El Mezquite [Granja] 13 13 100.00 0 0.00 0 0.00
0155 San Antonio 11 11 100.00 0 0.00 0 0.00
0162 Kilómetro 2 11 11 100.00 0 0.00 0 0.00

Total 241 237 98.34 0 0.00 3 1.24

Fuente: Elaboración propia con base al Censo de Población y Vivienda 2010 de INEGI.

IENOVA

( “TEPEZALÁ SOLAR”

C | | ] A Evaluación de impactos sociales en el marco de la construcción y

Página 103 de
operación del proyecto “Tepezalá Solar” 300

4.2.4. PROPIEDAD SOCIAL.

Alo largo de la extensión del predio Tepezalá y de la infraestructura considerada para
el proyecto, se encuentra una serie de núcleos agrarios, sin embargo, es un solo núcleo
agrario el que coincide exactamente con los rasgos mencionados. Este es, el ejido
Tepezalá. Otros ejidos cercanos coinciden con el área indirecta, como lo son

Carboneras, Tepezalá y San Antonio.

A continuación, se presentan la numerología y características de los Ejidos antes

mencionados.
Valor/Ejido Carboneras Tepezalá San Antonio

Sup. Parcelada 851.91235 1,973.13 758.96585
Sup. Asent. Hum. delimitado 29.387805 21.382774 54.89881
al interior

Sup. Uso Común 6.323952 498.99569 0
Ejidatarios o Comuneros 136 281 169
Avecindados 68 93 336
Posesionarios 8 50 34

Fuente: Padrón e Historial de Núcleos Agrarios del RAN.

TIENOVA

“TEPEZALÁ SOLAR”

Evaluación de impactos sociales en el marco de la construcción y
operación del proyecto “Tepezalá Solar”

Página 104 de
306

y
SAN RAFAEL

LOS HORNOS

o
ARROYQ HONDO

CALDERA

== Linos_de,_transmiión.

Fuente: Padrón e Historial de Núcleos Agrarios del RAN.

S

TENOVA

“TEPEZALA SOLAR”

C Il I A Evaluación de impactos sociales en el marco de la construcción y Página 105 de
) operación del proyecto “Tepezalá Solar” 306
Acción Fecha de Fecha de Fecha Res. Superficie | Beneficiados Fecha de Fecha de Superficie | Promovente | Incluida
Publicación Asamblea Pres., Decreto en Has. Ejecución Inscripción Ejecutada en
o Sentencia procede
DOTACION 24/05/1929 - 06/12/1928 540 o 22/04/1929 | 12/07/1941 540 NINGUNA -

2 AMPLIACION 11/10/1939 - 19/07/1939 | 537.75 69 19/12/1939 | 03/03/1942 342.94 NINGUNA -

E PROCEDE - 19/03/1994 - o o - 30/03/1994 o NINGUNA -

El

2 EXPROPIACIÓN | 12/10/1994 - 07/10/1994 | 0.9716 o 31/01/1995 | 14/03/1996 0.9716 DICONSA N

El

ó
DOMINIO - - - o o - - 342.366872 | NINGUNA -
PLENO
DOTACION 25/01/1924 - 24/12/1923 1124 100 25/02/1924 | 17/06/1941 1124 NINGUNA -

<=

8 AMPLIACION 28/06/1928 - 29/03/1928 800 5 02/06/1928 | 10/07/1941 800 NINGUNA -

E]

2 AMPLIACION 07/12/1937 - 25/08/1937 438 56 01/04/1938 | 03/09/1941 438 NINGUNA -
PROCEDE - 17/07/1994 - o o - 23/07/1994 o NINGUNA -
DOTACION 08/01/1931 - 16/10/1930 340.6 37 14/02/1931 | 24/07/1941 340.6 NINGUNA -
AMPLIACION 29/11/1939 - 12/01/1938 345 36 15/09/1943 | 04/03/1942 345 NINGUNA -

o

E AMPLIACION 14/09/1954 - 24/03/1954 84.5 10 18/01/1956 | 05/12/1975 84.5 NINGUNA -

E EXPROPIACIÓN | 02/02/1988 - 11/01/1988 1.0085 o 10/06/1988 | 29/11/1990 1.0085 CFE -

s

ZA PROCEDE - 24/07/1994 - o o - 07/09/1994 o NINGUNA -
DOMINIO - - - o o - - 106.190635 | NINGUNA -
PLENO

Fuente: Padrón e Historial de Núcleos Agrarios del RAN.

IENOVA

( “TEPEZALA SOLAR”

C | IJA Evaluación de impactos sociales en el marco de la construcción y

Página 106 de
operación del proyecto “Tepezalá Solar” 30

4.2.5. LENGUA Y POBLACIÓN INDÍGENA.

El municipio de Tepezalá se clasifica, según las Cédulas de Información Municipal

de la Comisión de los Derechos para el Desarrollo de los Pueblos Indígenas (CDI),
como un municipio con población indígena dispersa, lo cual indica que dicho
municipio cuenta con menos del 40% de su población total es indígena y que en
números absolutos, hay menos de 5,000 indígenas. En concreto, de los 19,668

habitantes del municipio, solo 141 son indígenas según la CDI.

Ahora bien, con respecto a la lengua indígena hablada en el municipio, son escasos
los registros de lengua indígena del municipio, sin embargo, en el año 2002, a
través del archivo vectorial a nivel municipal, se muestra que hay registros de

lengua indígena Tarahumara.

De acuerdo con el mapa de lenguas indígenas del INALI, no hay Familias,
agrupación o variantes lingúísticas registradas5 en el estado de Aguascalientes, y
por consiguiente en el municipio de Tepezalá. Aquellas variantes que se
encuentran más cercanas al estado y al proyecto son, por ejemplo, Huichol del Sur,

Huichol del Este o Tepehuano del Sur Bajo.

Así mismo, de acuerdo a la regionalización propuesta por CDI de los pueblos
indígenas, el estado de Aguascalientes y el municipio de Tepezalá no corresponden
a ninguna región indígena. La región indígena más cercana se encuentra al Oeste
de dicho estado y municipio (a kilómetros aproximadamente) y corresponde a la

región Huicot o Gran Nayar.

5 La categoría familia lingúística es la más inclusiva de los niveles de catalogación aplicados en el INALI. Se define como un
conjunto de lenguas cuyas semejanzas estructurales y léxicas se deben a un origen histórico común. La categoría agrupación
Iingúística ocupa el lugar intermedio en los niveles de catalogación aplicados aquí. Se define como el conjunto de variantes
Iingúísticas comprendidas bajo el nombre dado históricamente a un pueblo indígena.

La categoría variante lingúística es la que alcanza el mayor grado de detalle de los niveles de catalogación aplicados en este
trabajo. Se define como una forma de habla que: a) presenta diferencias estructurales y léxicas en comparación con otras
variantes de la misma agrupación lingúística; y b) implica para sus usuarios una determinada identidad sociolingúística, que
se diferencia de la identidad sociolingúística de los usuarios de otras variantes. (Catálogo de lenguas indígenas, portal web
INALI)

S

CIIJA

IENOVA

“TEPEZALA SOLAR”

Evaluación de impactos sociales en el marco de la construcción y
operación del proyecto “Tepezalá Solar”

Página 107 de
306

FIGURA 4.18. VARIANTES LINGUÍSTICAS CERCANAS AL ESTADO DE
AGUASCALIENTES.

Variantes li

Nayarit

CIIJA

San Luis Potosí

Zacatecas

Aguascalientes

IÓN | A

En cuanto a la población y lengua indígena a nivel localidad, se analiza lo siguiente:

Fuente: INALI, 2010.

Se localizan 6 localidades dentro de las áreas de influencia directa e indirecta que

registran población indígena. A pesar de que dos de estas localidades superan los

3300 habitantes, la población indígena que registran es reducida. La que mayor

población alberga es Tepezalá, con 59 habitantes indígenas, seguida de San

Antonio y Carboneras. Ninguna localidad tiene arriba del 2% de población

indígena.

IENOVA

( “TEPEZALA SOLAR”

C | IJA Evaluación de impactos sociales en el marco de la construcción y

Página 108 de
operación del proyecto “Tepezalá Solar” 30

Clav Localidad Tipo de loc. Grado de Pob. Pob. Porcentaj
e Marginació Total | Indígena e Pob.
n Indígena

0001 | TEPEZALÁ Loc. con Medio 4,511 59 1.31
menos de 40%

0008 | CARBONERAS Loc. con Bajo 1,261 17 1.35
menos de 40%

0013 | EL GIGANTE Loc. con Bajo 664 1 0.15
menos de 40%

0024 | EL REFUGIO Loc. con Bajo 557 5 0.90
menos de 40%

0025 | SAN ANTONIO Loc. con Bajo 3,345 18 0.54
menos de 40%

0030 | LA VICTORIA Loc. con Bajo 557 1 0.18
menos de 40%

Fuente. Catálogo de localidades indígena de INALL, 2010.

4.2.6. CONSIDERACIONES FINALES.

4.2.6.1. LOCALIDADES GRUPO 1.

El total de población de las localidades que integran el Grupo 1 asciende a 10,717
habitantes; de los cuales, la localidad con el mayor porcentaje de población se
encuentra Tepezalá con 4,511 habitantes, mientras que la de menor población es la
localidad de Arroyo Hondo con 379 habitantes. La población total de este primer
grupo de localidades equivale a más de la mitad de la población del municipio
Tepezalá (54.48%), lo cual le da mayor importancia al análisis de este primer
grupo de localidades ya que el resultado del análisis puede ser representativo de la

situación actual de la población en esta zona del país.

De esta manera, en relación al flujo migratorio, se concluye que, a pesar de que más
del 90 % de las personas de las localidades del grupo 1 nació en la localidad o en
las inmediaciones a esta, se podría decir que hay un movimiento migratorio
importante en comparación con lo que pasa en el municipio, ya que este porcentaje
de población nacida en la localidad es inferior al porcentaje a nivel municipal de

personas nacidas en la misma entidad; es decir, que en comparación con los

IENOVA

( “TEPEZALA SOLAR”

C | IJA Evaluación de impactos sociales en el marco de la construcción y

Página 109 de
operación del proyecto “Tepezalá Solar” 30

porcentajes municipales, en proporción, estas localidades tienen tres puntos

porcentuales más en cuanto a flujo migratorio.

Así mismo, se podría decir, que esta zona del estado de Aguascalientes es la que
tiene mayor movimiento migratorio, ya que, según datos del Consejo Nacional de
Población (CONAPO), los municipios del lado oriente del estado, incluyendo a

Tepezalá tienen mayor grado migratorio.

En relación al tema educativo, los porcentajes de analfabetismo en general son
bajos, sin embargo, la localidad de Arroyo Hondo tiene el porcentaje de
analfabetismo más alto de entre este grupo de localidades, específicamente, el 6%
sobre dicho rango de edad. Esto quiere decir que esta localidad tiene arriba de 3
puntos porcentuales más que el promedio del estado de Aguascalientes (2.6%) y
mayor que el porcentaje promedio a nivel nacional (5.5%). Es imprescindible
entonces, tener en cuenta la necesidad educativa que tiene esta localidad cuya

población es de 379 habitantes.

El Grado Promedio de Escolaridad (GPE) es bajo para las localidades del grupo 1,
ya que estas presentan un GPE de entre 7 y 8, el cual es equivalente a un grado
académico de entre primero y segundo año de secundaria, similar al GPE de
estados como Chiapas, Guerrero y Oaxaca, las entidades con el GPE mas bajo a

nivel nacional.

En relación a la Población Económicamente Activa (PEA), se observa que dentro de
las localidades, el porcentaje de esta población se encuentra por debajo del 50% en
cinco de seis localidades. Al igual que a nivel municipal, el porcentaje de PEA está
por abajo del 50% y por ende, la población inactiva, aquella población que durante
el periodo de referencia no realizaron ni tuvieron una actividad económica, ni
buscaron desempeñar una en algún momento del mes anterior al día de la

entrevista, es mayor al 50%.

Con relación al acceso a servicios de salud de la población dentro de estas

localidades cabe señalar que, en términos generales, el 80% de la población de las

IENOVA

( “TEPEZALA SOLAR”

C | IJA Evaluación de impactos sociales en el marco de la construcción y

Página 110 de
operación del proyecto “Tepezalá Solar” 30

seis localidades cuentan con algún servicio a la salud. En comparativa, es un
porcentaje bajo considerando que, a nivel municipal, el porcentaje general va por
arriba del 84% de población con algún tipo de servicio a la salud. Es un escenario
un poco distinto si se le compara con el porcentaje del estado de Aguascalientes, el

cual apenas supera el 78% (INEGI, 2010).

La necesidad mayor en cuanto a los servicios básicos de vivienda entre estas
localidades es el servicio de drenaje, con los porcentajes de cobertura menores
(92%). En comparativa con el municipio, igualmente el servicio de drenaje está por
debajo, ya que para el municipio Tepezalá los porcentajes van por arriba del 95%

de cobertura (Ídem)

Dado el contexto anterior, y para conocer la situación específica de las localidades
con mejores y peores condiciones sociales, es pertinente evidenciar los índices de
Rezago Social que emite el Consejo Nacional de Evaluación de la Política de
Desarrollo Social (CONEVAL) en el cual, la Localidad San Antonio, es la localidad
con menor rezago social dentro del Grupo 1 de localidades, seguida de El Gigante.
Por el lado contrario, las localidades con mayor rezago social, son Arroyo Hondo y

Tepezalá. *

Es importante señalar que, a nivel nacional, los índices de rezago presentados para
las localidades del grupo 1 son bajos, puesto que los lugares designados para estas
localidades de acuerdo a su rezago van del lugar 92,509 al lugar 103,132, en
proporción, no muy lejos del lugar más alto en el contexto nacional que es 107,475,

el cual representa el menor rezago social en México.

$ El CONEVAL considera los siguientes rubros para generar los índices de rezago social: educación, salud, servicios básicos y
espacios en la vivienda.

IENOVA
“TEPEZALA SOLAR”

Página 111 de
306

C | | A Evaluación de impactos sociales en el marco de la construcción y
J operación del proyecto “Tepezalá Solar”

Clave Índi
] Localidad Pob. Total | Índice de Grado de rezago | Lugar que ocupa enel
localidad rezago social social contexto nacional
10090025 [SAN ANTONIO 3,345 -1.367978 jo 103,132

10090013 j 101864
10090030 557 -1.300059 Muy bajo 101,639
10090008 [CARBONERAS 1,261 -1276118 Muy bajo 101,052
10090001 4,511 -1,259989 100,590

10090005 [ARROYO HONDO -1.030134 Muy bajo
Fuente: Elaboración propia a partir de datos del Consejo Nacional de Evaluación de la Política de Desarrollo Social, 2010

4.2.6.2. LOCALIDADES GRUPO 2.

La población total que reúnen las localidades del Grupo 2 es de apenas 241
habitantes, población que se concentra sobre todo en La Puerta de Carboneras con
el 15.35% de este total de población; Granja Reyes con el 14.52%; y dentro de
Ninguno con el 13.28%.

En el tema de educación, lo mas resaltable del análisis de indicadores es que
localidades muestran en general un porcentaje reducido de población analfabeta,
en este caso, sólo del 4.76% de la población total dentro de este grupo de
localidades. Y en relación al Grado Promedio de Escolaridad dentro de las
localidades, El Mezquite y el Pedregal las que muestran el mayor GPE con 10.67 y
8.53, lo cual equivale a un primero de preparatoria y un tercero de secundaria, lo
cual en comparación al Grupo 1, es mayor para estas localidades. Así mismo, el GPE
de estas localidades mencionadas está por arriba del GPE municipal, el cual es de

7.23 (primero de secundaria).

En cuanto al rubro económico, la PEA de estas localidades se encuentra por debajo
del 50%; con el 47.95% para ser más exactos, similar a las localidades del Grupo 1.
En relación a la población ocupada (PO) dentro de esta PE, los datos se muestran
elevados, por arriba del 90% a nivel general dentro del segundo grupo, mismo que
se encuentra similar al porcentaje correspondiente a nivel municipal y estatal, que

van por apenas arriba del 90%.
IENOVA

( “TEPEZALA SOLAR”

C | IJA Evaluación de impactos sociales en el marco de la construcción y

Página 112 de
operación del proyecto “Tepezalá Solar” 30

En temas de salud, lo es importante señalar que, el 82.99 % de la población de las
localidades del Grupo 2 cuenta con acceso a servicios de salud. Casi tres puntos

porcentuales mayores que el porcentaje a nivel estatal, el cual es de 78%.

En conjunto, el total de viviendas particulares habitadas (VPH) dentro de las
localidades de estudios asciende a un total de 51. En relación a los servicios de
infraestructura básica es decir a electricidad, agua entubada dentro de los hogares,
drenaje y sanitario, el porcentaje de cada uno de estos servicios dentro de las VPH
es 100% en únicamente tres localidades. Estas localidades son: Granja Reyes,

Ninguno y San Antonio.

En relación al tema de la religión dentro de las localidades del segundo grupo se
puede observar, en términos generales, que la religión dentro de estas localidades
es, prácticamente en su totalidad, católica, con el 98.34%; observándose dentro

diversas localidades porcentajes del 100% de población catalogada como católica.

En este orden de ideas, y con el objetivo de aterrizar la situación particular de cada
localidad en cuanto a mejores y peores condiciones sociales, se destaca lo

siguiente.

Según los índices de rezago social del CONEVAL, las localidades con las peores
situaciones sociales son las localidades Kilómetro 2, El Sufrido (Álvaro Santillán) y
El Desdén [Rancho]. Por el contrario, las localidades en mejor situación educativa,
de salud y de servicios de vivienda son Ninguno, El Pedregal y La Puerta de
Carboneras. A comparación de las primeras, estas localidades se consideran con un

Rezago “Muy bajo”.

Con el fin de ubicar el índice de rezago social dentro del contexto nacional, cabe
mencionar que el lugar mínimo y máximo a ocupar en cuanto a rezago social es el
1, (considerado el de peores condiciones) y el 107,475 (como la localidad que tiene

las mejores condiciones sociales).

S

CIIJA

TENOVA

“TEPEZALA SOLAR”

Evaluación de impactos sociales en el marco de la construcción y
operación del proyecto “Tepezalá Solar”

Página 113 de
306

Clave Localidad Pob. Índice de Grado de Lugar que
localidad total | rezagosocial | rezago social | ocupa en el
contexto
nacional
10090160 | NINGUNO 32 -1.670667 Muy bajo 106,289
10090151 | ELPEDREGAL [RANCHO] 28 -1.37383 Muy bajo 103,242
10090144 | LA PUERTA DE CARBONERAS 37 -1.268175 Muy bajo 100,814
10090155 | SAN ANTONIO 11 -1.267934 Muy bajo 100,807
10090141 | POTRERO LA ESPERANZA 25 -1.150489 Muy bajo 97,093
10090156 | SAN ANTONIO 18 -1.013656 Muy bajo 91,785
10090147 | EL MEZQUITE [GRANJA] 13 -0.979345 Muy bajo 90,311
10090055 | GRANJA REYES 35 -0.798303 Bajo 82,065
10090145 | EL DESDÉN [RANCHO] 17 -0.569434 Bajo 71,242
10090047 | EL SUFRIDO (ÁLVARO 14 -0.527273 Bajo 69,193
SANTILLÁN) [RANCHO]
10090162 | KILÓMETRO 2 11 -0,480522 Bajo 67,093
Fuente: Elaboración propia a partir de datos del Consejo Nacional de Evaluación de la Política de Desarrollo
Social, 2010

TENOVA
(A “TEPEZALÁ SOLAR”
C | | A Evaluación de impactos sociales en el marco de la construcción y Página 114 de
J operación del proyecto “Tepezalá Solar”

CAPÍTULO 5. COMUNIDADES Y PUEBLO INDÍGENAS UBICADOS EN EL ÁREA DE
INFLUENCIA DEL PROYECTO.

El objetivo primario del presente apartado es ubicar la existencia de pueblos y
comunidades indígenas en el área de influencia del proyecto o, en el caso de su
ausencia, argumentarla. Para esta labor se toman como referencia dos fuentes: a)
el marco jurídico nacional e internacional que permite a través de criterios
objetivos y subjetivos caracterizar, de una manera consistente, a los pueblos y
comunidades indígenas con el objeto de identificar a sus miembros como sujetos
de derecho colectivo, con personalidad jurídica y con derecho a la libre
determinación de su condición política y del desarrollo económico, social y cultural
que persiguen; b) las aportaciones que desde la antropología se han desarrollado
en torno a los rasgos distintivos de un pueblo o comunidad indígena, y que toman

forma en la teoría de la comunalidad.

5.1. IDENTIFICACIÓN DE LOCALIDADES CON PRESENCIA DE POBLACIÓN
INDÍGENA EN EL ÁREA DE INFLUENCIA DEL PROYECTO.

Tomando como base la ubicación del Proyecto el estudio se llevó a cabo en la
localidad denominada La Victoria, del municipio de Tepezalá, en el estado de
Aguascalientes. Dentro del Catálogo de Localidades Indígenas de la Comisión para
el Desarrollo de los Pueblos Indígenas (CDI), Tepezalá está considerado como
municipio con población indígena dispersa, menos del 40% de su población guarda
esta condición (CDI, 2010). Cabe mencionar que dentro de este catálogo La Victoria
registró un habitante indígena en el año 2010, entre 557 personas. Al guardar
colindancia directa con esta última localidad, también fue visitado San Antonio. Y
Tepezalá (cabecera municipal) por ser referente histórico y administrativo para
los habitantes de La Victoria. San Antonio y Tepezalá aparecen en el catálogo de la

CDI como localidades con población indígena dispersa.

IENOVA

( “TEPEZALA SOLAR”

C | IJA Evaluación de impactos sociales en el marco de la construcción y

Página 115 de
operación del proyecto “Tepezalá Solar” 30

No obstante, por el reducido número de personas que se adscriben a esta
identidad” se puede sugerir que no hay población indígena que haya conformado
comunidad en el lugar, o que se consideren originarias de este territorio; lo
anterior se pudo corroborar durante la investigación en sitio, ya que ninguna de las
personas entrevistadas se autoadscribe a esta identidad, y tampoco reconocen
como indígena a otros integrantes de estos núcleos poblacionales; a su vez, estas
comunidades fueron reconocidas como mestizas por los habitantes de las
comunidades vecinas y por las autoridades municipales (Trabajo de campo en La
Victoria, San Antonio, Tepezalá y Carboneras, octubre del 2016). Así, con base en
fuentes oficiales (CDI, 2010; INAFED/SNIM, 2010), la investigación realizada en
sitio, y las entrevistas a actores clave, se parte del hecho de que en la zona de
estudio no existen pueblos o comunidades indígenas en las áreas de influencia del

Proyecto.

5.2. CARACTERIZACIÓN DE COMUNIDADES INDÍGENAS.

El estado de Aguascalientes se ubica en la región centro-occidente del país, colinda
al norte, el oriente y noroeste con el estado de Zacatecas, y al sur con Jalisco.
Tepezalá forma parte de los 11 municipios que conforman el estado8, como lo
muestra la figura, colinda al norte con el estado de Zacatecas, al oeste con el
municipio Rincón de Romos, al sur con Pabellón de Arteaga, y al sur y sureste con

Asientos (Portal del Gobierno del Estado de Aguascalientes, 2010, s/p).

Las montañas de San Juan y Altamira ubicadas cerca de la cabecera municipal da

lugar a la toponimia de esta entidad administrativa: Tepetl zalan (Tepetl salan), de

7 De acuerdo con el Catálogo de localidades indígenas de la CDI, en San Antonio: 18 personas se adscribieron como indígenas
de un total de 3,345; en Carboneras 17 de 1, 261; y en Tepezalá 59 de 4,511. Es importante subrayar que estos resultados
corresponden al año 2010, y que durante el trabajo de campo las personas entrevistadas reconocieron que en San Antonio
las personas adscritas a una identidad indígena son principalmente inmigrantes temporales; el caso fue el mismo en
Carboneras y la cabecera municipal; en La Victoria se señaló que actualmente no hay personas indígenas que por motivos
laborales o de otra índole permanezcan en la comunidad.

“El resto de los municipios son: Aguascalientes, Asientos, Calvillo, Cosío, Jesús María, Pabellón de Arteaga, Rincón de Romos,
San José de Gracia, El Llano y San Francisco de los Romo, los cuales acogen a un total de 1, 856 localidades (Flores, 2007;
Standish, 2009). Las localidades que más han crecido a partir del año 2000 fueron: Aguascalientes, Jesús María y San
Francisco de los Romo (CONABIO, IMAE, UAA, 2008 p. 65). La mayor parte de su población reside en localidades urbanas.

TENOVA

( “TEPEZALA SOLAR”

C l I ] A Evaluación de impactos sociales en el marco de la construcción y

Página 116 de
operación del proyecto “Tepezalá Solar” 0

origen náhuatl cuya traducción más común es “lugar entre cerros”? (Producción
Aguascalientes, TV, 2013; entrevista con profesor de Tepezalá, el 25 de octubre del
2016, en Tepezalá cabecera, Aguascalientes). Diversas fuentes (Gómez, 2001;
Portal del Gobierno de Aguascalientes, 2010, s/p; Producción Aguascalientes, Ibíd.)
señalan que este lugar fue habitado por una de las naciones chichimecas llamados
guachichiles (Guachiniles), caracterizados por llevar una vida nómada y
representar a uno de los grupos más belicosos (Producción Aguascalientes, Ibíd.).

Los guachichiles sin embargo, fueron mermados desde el siglo XVI (Gómez, Ibíd.).

FIGURA 5.1. UBICACIÓN DEL MUNICIPIO DE TEPEZALÁ, AGUASCALIENTES.

Fuente: Portal del Gobierno del Estado de Aguascalientes.

La fundación de Tepezalá data del año 1573, según la Cédula expedida por el Rey
Felipe II (Producciones Aguascalientes, Ibíd.); actualmente algunas personas
señalan la importancia histórica de este lugar al haberse fundado incluso antes que

la actual capital del estado, Aguascalientes (Plática informal con el Secretario del

> Algunas fuentes sugieren que la traducción de Tepetl zalan (Tepel salan), del náhuatl al español, podría significar también
“Flor en roca” o “Montaña de cal” (Producción Aguascalientes T.V, 2013).

IENOVA

( “TEPEZALA SOLAR”

C | IJA Evaluación de impactos sociales en el marco de la construcción y

Página 117 de
operación del proyecto “Tepezalá Solar” 30

Ayuntamiento de Tepezalá, el 26 de octubre del 2016, en Tepezalá cabecera,

Aguascalientes).10

San Antonio por su parte, ha representado un espacio estratégico desde mediados
del siglo XVIII como punto de comunicación y comercio para otras localidades:
Rincón de Romos y Tepezalá en Aguascalientes, y Zacatecas más al noreste
(Producción Aguascalientes, Ibíd.). En este punto se conformó una gran hacienda y
durante mucho tiempo el lugar fue referido como Hacienda de San Antonio la cual,
en sus primeros años, dependió de la Hacienda Decunoquian, por lo que también
era conocido como San Antonio del Conquian (Gobierno de Aguascalientes, s/f,
s/a); esta denominación fue mencionada por uno de los ejidatarios al preguntarle
por el nombre completo de su comunidad (Entrevista a ejidatario de San Antonio,
el 20 de octubre del 2016, en San Antonio, Tepezalá, Aguascalientes). En octubre
del 2016 la comunidad celebró el aniversario 86 del ejido (trabajo de campo,

octubre del 2016).

La Victoria, de acuerdo con las entrevistas, se desprendió de Tepezalá: “las tierras
de siembra quedaban muy retiradas y poco a poco se fueron asentando tres
familias en este lugar, aquí se formó con tres familias primero, y en 1934 se funda
la comunidad” (Entrevista a ejidatario de La Victoria, el 19 de octubre del 2016, en
La Victoria, Tepezalá, Aguascalientes). Cabe mencionar que la comunidad de La
Victoria encuentra en San Antonio un punto de abastecimiento, servicios y
referente religioso, pues en esta última comunidad se tiene una parroquia desde la
cual se organizan las festividades de la iglesia católica, que vincula a las localidades

del municipio a través de las peregrinaciones y la entrega de ofrendas*!.

10 Esta referencia histórica fue común en conversaciones con habitantes de San Antonio y La Victoria.
12 Las ofrendas se refieren a la entrega de canastas que hacen las comunidades vecinas a la comunidad que celebra en
determinada fecha a su santo patrono, y se componen básicamente de artículos de consumo básico como son: aceite, frijol,
azúcar, papel sanitario, entre otros. Anteriormente estas ofrendas se entregaban ala iglesia y ésta a su vez las entregaba a las
familias de escasos recursos económicos, o a las mujeres viudas. Esta práctica se encuentra cada vez más en desuso debido a
que las personas beneficiadas comenzaron a enlistar los artículos que debían integrarse a la ofrenda. Sin embargo, esta
práctica sigue estableciendo un vínculo entre comunidades a través de la religión (Entrevista a ejidataria de La Victoria, el 19
de octubre del 2016, en La Victoria, Tepezalá, Aguascalientes).

IENOVA

( “TEPEZALA SOLAR”

C | | A Evaluación de impactos sociales en el marco de la construcción y
J operación del proyecto “Tepezalá Solar”

Página 118 de

5.2.1. CRITERIOS OBJETIVOS Y SUBJETIVOS QUE PERMITEN LA
IDENTIFICACIÓN DE UN PUEBLO O COMUNIDAD INDÍGENA.

Aun cuando se carece de una sola definición en torno a lo que es un pueblo
indígena, en el ámbito internacional los instrumentos jurídicos en la materia
subrayan rasgos que permiten distinguir a éstos de otro tipo de comunidades, en
términos generales: el grupo cultural del que se desciende, la persistencia de sus
instituciones políticas, económicas, sociales y culturales, y una organización
basada en sistemas normativos propios. Estos aspectos han sido retomados para
definir los criterios objetivos bajo los cuales serán caracterizadas las comunidades
de estudio; paralelamente se considera como elemento fundamental el criterio

subjetivo de autoadscripción a un pueblo indígena.

Desde los años setenta, en el ámbito académico, diversos autores profundizaron en
el estudio de los rasgos distintivos de las comunidades indígenas desarrollando la
teoría de la comunalidad, ésta representa una forma de organización interna que
mediante la práctica ha permitido la reproducción socio-cultural de este tipo de
comunidades; los elementos considerados por la teoría de la comunalidad a su vez,
permite comprender por qué la ausencia de algunos de estos rasgos, por ejemplo la
lengua, no es condicionante de la desaparición de estas unidades sociales en tanto
comunidades indígenas. A continuación se expone el marco jurídico y los
principales planteamientos de la teoría de la comunalidad; como se ha
mencionado, ambas fuentes serán el referente para caracterizar a las comunidades

de estudio.

5.2.1.1. MARCO JURÍDICO.
Constitución Política de los Estados Unidos Mexicanos.
La Constitución Política de los Estados Unidos Mexicanos contiene, en su artículo

22, los criterios para determinar a poblaciones indígenas:

La Nación tiene una composición pluricultural sustentada originalmente en sus pueblos
indígenas que son aquellos que descienden de poblaciones que habitaban en el territorio

IENOVA

( “TEPEZALA SOLAR”

C | IJA Evaluación de impactos sociales en el marco de la construcción y

Página 119 de
operación del proyecto “Tepezalá Solar” 30

actual del país al iniciarse la colonización y que conservan sus propias instituciones
sociales, económicas, culturales y políticas, o parte de ellas. La conciencia de su identidad
indígena deberá ser criterio fundamental para determinar a quiénes se aplican las
disposiciones sobre pueblos indígenas. Son comunidades integrantes de un pueblo
indígena, aquellas que formen una unidad social, económica y cultural, asentada en un
territorio y que reconocen autoridades propias de acuerdo con sus usos y costumbres.
De acuerdo con lo que señala esta carta magna, el derecho de los pueblos indígenas
a la libre determinación se ejercerá en un marco constitucional de autonomía que
asegure la unidad nacional. El reconocimiento de los pueblos y comunidades
indígenas se hará en las constituciones y leyes de las entidades federativas, las que
deberán tomar en cuenta, además de los principios generales establecidos en los
párrafos anteriores de este artículo, criterios etnolingúísticos y de asentamiento

físico.

Así, sus criterios base son los siguientes:

1. Formar parte de poblaciones que habitaban en el territorio actual del
país al iniciarse la colonización.

2. Conservar sus propias instituciones sociales, económicas, culturales y
políticas o ser parte de ellas.

3. Tener conciencia de su identidad indígena como criterio fundamental.

4. Ser parte de una unidad social, económica y cultural, asentada en un
territorio.

5. Reconocer sus autoridades propias de acuerdo con sus usos y

costumbres.

Convenio 169 de la Organización Internacional del Trabajo.

En el marco más amplio se encuentra el Convenio 169 de la OIT, que para su
aplicación enuncia las características de los pueblos indígenas de la siguiente
manera:

Parte l. Política general

Artículo 12,

IENOVA

( “TEPEZALA SOLAR”

C | IJA Evaluación de impactos sociales en el marco de la construcción y

Página 120 de
operación del proyecto “Tepezalá Solar” 30

1. El presente Convenio se aplica:

a) a los pueblos tribales en países independientes, cuyas condiciones sociales culturales y
económicas les distingan de otros sectores de la colectividad nacional, y que estén regidos
total o parcialmente por sus propias costumbres o tradiciones o por una legislación
especial;

b) a los pueblos en países independientes, considerados indígenas por el hecho de
descender de poblaciones que habitaban en el país o en una región geográfica a la que
pertenece el país en la época de la conquista o la colonización o del establecimiento de las
actuales fronteras estatales y que, cualquiera que sea su situación jurídica, conserven todas
sus propias instituciones sociales, económicas, culturales y políticas, o parte de ellas.

2. La conciencia de su identidad indígena o tribal deberá considerarse un criterio
fundamental para determinar los grupos a los que se aplican las disposiciones del presente
Convenio.

3. La utilización del término «pueblos» en este Convenio no deberá interpretarse en el
sentido de que tenga implicación alguna en lo que atañe a los derechos que pueda
conferirse a dicho término en el derecho internacional.
Es posible entonces, retomar las directrices generales del convenio y resumirlas de
la siguiente manera:
1. Estar regidos total o parcialmente por sus propias costumbres o tradiciones o
por una legislación especial.
2. Conservar todas sus propias instituciones sociales, económicas, culturales y
políticas o parte de ellas.

3. La conciencia de su identidad indígena.

El objeto de brindar dichos indicadores es para exigir que los pueblos y
comunidades indígenas mismos sean consultados en relación con los temas que los
afectan; como lo señala dicho instrumento: “El espíritu de la consulta y la
participación constituye la piedra angular del Convenio núm. 169 sobre la cual se
basan todas sus disposiciones”. Ratificado por el Estado Mexicano el 5 de
septiembre de 1990, el convenio exige que estos pueblos puedan participar de
manera informada, previa y libre en los procesos de desarrollo y de formulación de

políticas que los afectan.

IENOVA

( “TEPEZALA SOLAR”

C | IJA Evaluación de impactos sociales en el marco de la construcción y

Página 121 de
operación del proyecto “Tepezalá Solar” 30

En este sentido, en su artículo 62, establece los lineamientos de la consulta a los

pueblos indígenas y tribales:

+ La consulta a los pueblos indígenas debe realizarse a través de procedimientos
apropiados, de buena fe, y através de sus instituciones representativas.

e Los pueblos involucrados deben tener la oportunidad de participar libremente en
todos los niveles en la formulación, implementación y evaluación de medidas y

programas que les conciernen directamente.

Otro componente importante del concepto de consulta es el de representatividad.
Si no se desarrolla un proceso de consulta apropiado con las instituciones u
organizaciones indígenas y tribales que son verdaderamente representativas de
esos pueblos, entonces las consultas no cumplirían con los requisitos del Convenio

(ídem).
Comisión Interamericana de Derechos Humanos.

En relación al ámbito de aplicación y definiciones, y siguiendo con el marco
internacional, la Comisión Interamericana de Derechos Humanos!? señala en el
artículo 1%, sección primera de su Declaración Americana sobre los Derechos de los

Pueblos Indígenas:

1. La Declaración Americana sobre los Derechos de los Pueblos Indígenas se aplica a los
pueblos indígenas de las Américas.

2. La autoidentificación como pueblos indígenas será un criterio fundamental para
determinar a quiénes se aplica la presente Declaración. Los Estados respetarán el derecho
a dicha autoidentificación como indígena en forma individual o colectiva conforme a las
prácticas e instituciones propias de cada pueblo indígena.

De este artículo es posible desprender los siguientes elementos:

1. Autoidentificarse como indígena. Los elementos ya mencionados, contenidos en
la Constitución Política de los Estados Unidos Mexicanos y en los convenios

internacionales se pueden agrupar en tres, de acuerdo a su naturaleza:

12 Organismo autónomo de la Organización de los Estados Americanos, encargada de la promoción y protección de los
derechos humanos en el continente americano.

IENOVA

“TEPEZALA SOLAR”

Página 122 de
306

C | | A Evaluación de impactos sociales en el marco de la construcción y
J operación del proyecto “Tepezalá Solar”

+. Instituciones (sociales, económicas, culturales y políticas).
+ Autoadscripción e identidad indígena.

+ Organización jurídica basada en sistemas normativos.

Legislaciones Estatales.

En marzo del 2015 fue publicada la Ley de Justicia Indígena del Estado de
Aguascalientes que reconoce la composición pluricultural de la Nación Mexicana,
“sustentada originalmente en sus pueblos indígenas”. Esta Ley señala la
inexistencia de comunidades indígenas asentadas en el territorio estatal pero
advierte sobre la presencia de indígenas en Aguascalientes como un territorio de
paso, razón por la cual reconoce el derecho “a la protección de sus costumbres,
usos, tradiciones, lengua, religión, indumentaria, y rasgos culturales”. Y establece

derechos y obligaciones en el caso en que llegaran a asentarse en territorio estatal

(pp. 1-2).

La comunalidad definida desde los autores.

Entre las aportaciones de la academia a la caracterización de las comunidades
indígenas del país, destaca en la antropología social la teoría de la comunalidad.
Por sus planteamientos, ésta permite comparar los conceptos y criterios emanados
de las leyes expuestas con anterioridad, y con ello identificar a los pueblos y

comunidades indígenas en la zona de estudio.

En términos generales, los impulsores de esta teoríal3 coinciden en que la
comunalidad es una práctica inseparable a la comunidad y desde esta perspectiva
es un modo de vida (Díaz, 2004; Maldonado, 2003, Rendón, 2011; Aquino, 2013),
que aun cuando no se hace explícita rige la vida interna de las comunidades

indígenas1%; es a partir de ella que “se define y articula la vida social” (Maldonado,

13 Se retoman los planteamientos centrales expuestos por Floriberto Díaz y Juan José Rendón, primeros impulsores de la
teoría de la comunalidad. Es importante mencionar que otros autores también han abonado a la caracterización de la
comunalidad, entre ellos destacan: Maldonado (2004), Martínez (2004), Escudero (2007), Guerrero y Massieu (2012) y
Aquino (2013), entre otros.

1 Desde sus inicios el término comunalidad fue planteado bajo dos acepciones: como una propuesta teórica para explicar la
forma en que organizan su vida interna las comunidades indígenas, y como una propuesta ideológica vinculada a la
identidad de las comunidades indígenas de Oaxaca (Díaz; Maldonado, 2003, Rendón, 2011). No obstante, los mismos autores

IENOVA

( “TEPEZALA SOLAR”

C | IJA Evaluación de impactos sociales en el marco de la construcción y

Página 123 de
operación del proyecto “Tepezalá Solar” 30

2003). Esta característica cultural se expresa en la reciprocidad y la participación
que se hacen visibles a través de tres actividades de carácter comunal: el trabajo; el
poder, y la fiesta, en un territorio determinado1*. Así, estos elementos (territorio,
trabajo, poder y fiestas comunales), son atravesados a su vez por otros que Rendón
(2011) denomina “elementos auxiliares de la vida comunal” (p. 25), teniendo como
elemento central la milpa, el autor ubica: normas, valores y leyes comunitarias;
educación tradicional; lengua originaria; y cosmovisión. De acuerdo con el autor,
son precisamente los elementos auxiliares, los que permiten “ejercer, reproducir y

desarrollar este tipo de vida al interior de las comunidades” (pp. 25,26).

Más allá de cumplir con una serie de elementos que puede tener de manera parcial
cualquier comunidad, se trata de la manera en que sus miembros se relacionan con
éstos. Es importante subrayar que la forma de vida comunal, como señala
Maldonado, “... no es una cualidad exclusiva de los pueblos indios, y se encuentra
presente en numerosas comunidades rurales no indias que se rigen por la
reciprocidad y la participación en cargos, asamblea, trabajos colectivos, fiesta, e
incluso poseen comunalmente su territorio” (s/p). Aun cuando el autor sugiere que
la diferencia entre uno y otro tipo de comunidades radica “en el grado de
conservación o pérdida de los elementos auxiliares y complementarios” (ibíd.),
para el presente estudio se considera determinante el criterio de autoadscripción

que mencionan los instrumentos jurídicos citados con anterioridad.

5.2.1.2. MATRICES DERIVADAS DE LOS CRITERIOS ANALIZADOS DESDE LA
COMUNALIDAD.

Con base en los planteamientos de los instrumentos jurídicos, la teoría de la
comunalidad y los criterios señalados en las Disposiciones Administrativas de

Carácter General sobre la Evaluación de Impacto Social en el sector energético,

reconocen el colectivismo como una característica fundamental en la vida de los pueblos indígenas de Mesoamérica y de
otras regiones del Continente Americano (Maldonado, ibid, s/p; Rendón, ibid, p. 15), y no sólo en los de Oaxaca. En el
presente documento se retoma la comunalidad en su acepción teórica, que permite caracterizar a los pueblos y comunidades
indígenas del país.

15 En este mismo sentido Díaz subraya los siguientes elementos que definen la comunalidad: la tierra, como madre y como
territorio; el consenso en Asamblea para a toma de decisiones; el servicio gratuito, como ejercicio de autoridad; el trabajo
colectivo; los ritos y ceremonias, como expresión del don comunal (Díaz, 2007, p. 40).

TENOVA
“TEPEZALÁ SOLAR”
C | | A Evaluación de impactos sociales en el marco de la construcción y Página 124 de
J operación del proyecto “Tepezalá Solar” 306

capítulo V, artículo 22 (2015), fueron conformadas dos matrices, una muestra los
criterios objetivos que serán considerados para argumentar la presencia o
ausencia de pueblos y comunidades indígenas en la zona de interés, y la otra
muestra el criterio subjetivo de adscripción a esta identidad. Cada uno de los
criterios objetivos, y el criterio subjetivo, que establecen los autores de la
comunalidad para caracterizar a las comunidades indígenas, se exponen
ampliamente en el anexo 2, al igual que la metodología bajo la cual se conformó la

etnografía.

El análisis de los hallazgos obtenidos a través de la investigación desde gabinete, y
en sitio, se presentan al final del presente apartado, considerando los siguientes

criterios:

Hablar una lengua indígena

Compartir una historia común de tradición oral

Tener relaciones recíprocas interpersonales y con la naturaleza

Pertenecer a un espacio territorial demarcado por la posesión

Estar regidos total o parcialmente por sus propias costumbres o tradiciones o por una
legislación especial

Conservar sus propias instituciones sociales, económicas, culturales y políticas o ser parte
de ellas

Reconocer sus autoridades propias de acuerdo con sus usos y costumbres

Ser parte de una unidad social, económica y cultural, asentada en un territorio

Autoadscripción

IENOVA

( “TEPEZALA SOLAR”

C | IJA Evaluación de impactos sociales en el marco de la construcción y

Página 125 de
operación del proyecto “Tepezalá Solar” 30

5.3. CARACTERIZACIÓN DE PUEBLOS Y COMUNIDADES INDÍGENAS DENTRO
DEL ÁREA DE INFLUENCIA DEL PROYECTO.

Aun cuando el Diario Oficial de la Federación señaló en el año 2014 que
Aguascalientes no pertenece a ninguna región indígena (CDI, 2014), el Congreso
del Estado aprobó un año después la Ley de Justicia Indígena del Estado de
Aguascalientes. Esta Ley señala que la entidad no es un territorio en el que se
asienten pueblos o comunidades indígenas o en el que haya grupos que se auto
adscriban a esta identidad, sin embargo también reconoce que el estado constituye
un territorio de tránsito para los inmigrantes indígenas de otras entidades o países
(Ley 158, 2015, art. 2). En este sentido la citada Ley considera a la población
migrante con filiación indígena, como “sujetos de obligaciones y de derechos”, y
como beneficiarios de este instrumento jurídico al reconocerles “el derecho a la
protección de sus costumbres, usos, tradiciones, lengua, religión, indumentaria y

rasgos culturales.” (Artículo 22.).

En efecto, en los últimos tiempos Aguascalientes se ha convertido en un estado de
tránsito para migrantes indígenas, y a partir de la década de los años noventa, ha
pasado de ser una región expulsora de migrantes a ser una región receptora de
inmigrantes (Flores, 2007, p. 62). Este flujo migratorio puede estar asociado a la

inversión concentrada desde la década de 1980 hacia el sector industrial:

Desde 1980 se instalan empresas trasnacionales (Nissan, Xerox, Texas Instruments, etc,
además de capital comercial y consorcios como Sam's Club, Price, Walmart etc.). Lo
anterior también se observa sobre todo en la orientación de la industria automotriz y
electrónica dirigida a la exportación. En años resientes se instalan nuevas plantas de la
Nissan en Aguascalientes (con sus maquiladoras de autopartes, como Sahon para
mangueras de frenos; INSA, empresa de asientos superiores, y Kantus mexicana entre
otros) (Feria Cruz:).

De acuerdo con la CDI (2011), principalmente en el municipio de Aguascalientes se
pueden encontrar nahuas, otomíes, huicholes, mazahuas, mixtecos, tarascos,

tzotziles y tarahumaras, que en total constituyen 476 familias en tránsito

migratorio (p. 315).

IENOVA

( “TEPEZALA SOLAR”

C | IJA Evaluación de impactos sociales en el marco de la construcción y

Página 126 de
operación del proyecto “Tepezalá Solar” 30

En lo concerniente al municipio de Tepezalá, el Catálogo de Localidades Indígenas
de la CDI, registra para el año 2010 la presencia de 141 personas indígenas
distribuidas en al menos 11 de sus localidades. En relación a las localidades de
interés, el Catálogo ubicó 59 personas indígenas en la cabecera municipal
Tepezalá, 18 en San Antonio, 17 en Carboneras, 6 en El Chayote, 1 en La Victoria y
1 en El Gigante (CDI, 2010, s/p). Como se ha mencionado, durante la investigación
en campo algunas personas refirieron la presencia de familias indígenas migrantes
en las últimas cuatro localidades, donde se emplean temporalmente como

jornaleros agrícolas.

En Carboneras, según se informó, desde hace algunos años han comenzado a llegar
familias indígenas que rentan en las orillas del área urbana de esta localidad, en la
colonia “Santo Niño de Atocha”, y si bien la mayoría se emplea en actividades
agrícolas, tanto la empresa cementera Cruz Azul como la Cooperativa Cuauhtémoc
también representan fuentes de trabajo para los padres de estas familias,
principalmente para los hombres. Para diferenciar a estas familias de migrantes,
de las familias originarias de la localidad, la persona con quien se sostuvo la plática
subrayó una condición social: “Ellos llegan aquí con toda su familia, traen a sus
hijitos y ellos también trabajan en el campo, todos juntos van al campo a trabajar
cortando. Y nadie les ayuda, el gobierno no les da apoyo a ellos, son muy pobres.”
(Plática informal con ejidataria de Carboneras, el 23 de octubre del 2016, en
Carboneras, Tepezalá, Aguascalientes). Sin embargo, las familias visitadas en esta
comunidad se asumieron como inmigrantes, pero negaron ser indígenas aun
cuando localmente son identificados como tales por los habitantes de la

comunidad. !*

16 En este caso podemos establecer dos hipótesis: a) que los habitantes originarios de Carboneras asocien la identidad
indígena con el fenotipo de las personas, sin que necesariamente sean indígenas, o b) que al existir localmente un fuerte
nivel de discriminación hacia las personas indígenas, éstas nieguen su identidad. La discriminación en este caso no contiene
expresiones de violencia, sino más bien de paternalismo. De acuerdo con Carrillo Trueba, este tipo de discriminación se
refleja en expresiones como “pobrecitos, no pueden solitos, hay que ayudarlos” (Citado por Adazahira Chávez, 2014, s/p).

IENOVA

“TEPEZALA SOLAR”

Página 127 de

C | | A Evaluación de impactos sociales en el marco de la construcción y
J operación del proyecto “Tepezalá Solar”

5.3.1. DESCRIPCIÓN GENERAL DE LA IDENTIDAD Y AUTOADSCRIPCIÓN EN LA
COMUNIDAD INDÍGENA.

En relación a La Victoria, la mayoría de las personas entrevistadas negaron ser
indígenas. El referente que los habitantes de esta localidad tienen de un indígena
alude sobre todo a una condición social y a la diferencia en el idioma: “es una
persona que vive en el monte, son pobres, andan sucios, no saben leer ni escribir, y
hablan así de una forma que no se les entiende; nomás entre ellos cuando se
comunican. Y aquí ya no vivimos así oiga” (Entrevista a ejidataria de La Victoria, el
20 de octubre del 2016, en La Victoria, Tepezalá, Aguascalientes). En relación a las
personas indígenas una mujer afirmó que en La Victoria sus habitantes se
encuentran “un paso más adelante, ya somos más civilizados” (Plática informal con

habitante de La Victoria, el 19 de octubre del 2016, en La Victoria, Tepezalá).

No obstante, tanto en La Victoria como en San Antonio e incluso en Tepezalá,
cabecera, algunas personas entrevistadas aludieron a una identidad indígena que
ligaron a las raíces culturales que serían comunes en todos los mexicanos
(Entrevista a mujer habitante de San Antonio, el 21 de octubre del 2016, en San

Antonio, Tepezalá, Aguascalientes). A decir de algunos entrevistados:

Yo creo que sí tengo raíces indígenas. Según mi mamá, por parte de mi abuelo paterno sí
era así de a tiro indígena ¿verdad? Tenía los rasgos indígenas, pero por parte de mi papá...
pues ya... él nos platica que... lo que viene siendo mi abuela, o más bien mi bisabuela, ella
este... ella tenía raíces indígenas, pero también tenía raíces españolas, o sea, ya éramos
castas ¿verdad? Pero sí ¡yo sí me considero! Por supuesto. (Entrevista a profesor de
Tepezalá, el 26 de octubre del 2016, en la cabecera municipal de Tepezalá, Aguascalientes).

En La Victoria, se hizo alusión a los grupos indígenas guachichiles que tuvieron

presencia en la zona que ocupa el municipio de Tepezalá cabecera:

Pus antes, antes aquí en Tepezalá había puros indígenas. Bueno en Tepezalá (cabecera)
todavía hay, pero descendemos de ellos... Había en Tepezalá los... chohuaquiles ¿o cómo se
llaman? Chichimecas o chohuaquiles... ¡No, pero ya hace muchos años de eso! ya no hay
nada de eso. Nada más sí en las tradiciones, festejan y ahí se visten de indios, y ahí se vana
grito y grito entre el cerro. Pero eso es en Tepezalá (Entrevista al (QM)

IENOVA

( “TEPEZALA SOLAR”

C | | A Evaluación de impactos sociales en el marco de la construcción y
J operación del proyecto “Tepezalá Solar”

Página 128 de

el 25 de octubre del 2016, en La Victoria,

Tepezalá, Aguascalientes).

En relación a la existencia de población indígena en las localidades de este
municipio, se informó que algunos señores de La Victoria aún cuentan la historia
que alude al origen indígena de sus habitantes, provenientes de Tepezalá, lugar de
paso de los indios guachichiles:

[...] platican la historia, no sé si pertenecerían a alguna raza étnica o algo así, pero platican
historias muy de antaño, de cien años atrás “que yo escuchaba esto con mi abuelo”; ya son
personas de noventa y cinco años están al cien por ciento en sus facultades mentales.

[¿Usted considera que es indígena?] Pues no tanto así pero sí traemos este... nuestras raíce
son indígenas, eso sí, porque aquí se compuso la población de indígenas en aquellos
tiempos; de hecho en nuestra cabecera municipal tenemos templos que fueron construidos
por los indígenas [...] Mi mamá es quien me ha platicado que a ella le gustaba ir a las misas
de antes porque utilizaban un dialecto en las misas, los cantos, que muy bonitos. Entonces,
sí traemos algo de eso, a mí ya no me tocó pero a mi mamá sí le tocó vivirlo, pues a mis
abuelos también. [Eso lo vivieron] en Tepezalá, la cabecera municipal, porque mis raíces
están allá en Tepezalá, en el mero pueblo de Tepezalá, de ambas: paternidad y maternidad
(Entrevista al actual Organizador de festejos de La Victoria, el 26 de octubre del 2016, en La
Victoria, Tepezalá, Aguascalientes).
Si bien algunos entrevistados afirmaron tener ascendencia indígena, esta
interpretación se correspondería a lo que Bonfil Batalla (1987) refiere como una
continuidad cultural que encuentra sus raíces en la civilización mesoamericana,
cuyos rasgos principales están presentes en mayor grado entre los pueblos
indígenas, y en ocasiones como rasgos aislados en los “distintos sectores urbanos”
(p. 21). Esta continuidad cultural se hace visible principalmente (aunque no
exclusivamente) en el cultivo y consumo de maíz, frijol, chile, calabaza y nopal
entre otros (p. 34); en la presencia de vocablos de origen indio, tanto en la
toponimia como en la terminología botánica y “los vocabularios que refieren el
cuerpo humano y sus enfermedades, el reino animal, a los suelos y a la bóveda
celeste” que dan cuenta de la forma en que la civilización mesoamericana entiende
y explica el universo (pp. 37, 38); y en los rasgos somáticos que denotan la
“ascendencia india”, no obstante el proceso gradual de mestizaje biológico (p. 39-

43).

IENOVA

( “TEPEZALA SOLAR”

C | | ] A Evaluación de impactos sociales en el marco de la construcción y

Página 129 de
operación del proyecto “Tepezalá Solar” 306

Si bien algunas personas entrevistadas señalaron tener raíces indígenas, al
preguntarles si su comunidad era indígena afirmaron que no. Así, con base en las
entrevistas se puede afirmar que ninguna de las comunidades de interés se
autoadscribe a una identidad indígena pre colonial, y tampoco a alguna que se
corresponda a pueblos de alguna región indígena del país, lo cual se subraya en la

siguiente tabla:

Municipio Localidad SÍ/NO
Tepezalá La Victoria NO
Tepezalá San Antonio NO
Tepezalá Tepezalá NO

Fuente: Trabajo de campo, octubre del 2016.

5.3.2. LENGUA INDÍGENA.

En Aguascalientes, sólo el 5% de la población (2,436 personas) es hablante de una
lengua indígena; el 71.9% de esta población se encuentra en la capital, en donde
predominan el náhuatl, mazahua, huichol y otomí; según datos del año 2010 la
lengua náhuatl cuenta con 391 hablantes, la mazahua con 176, la huichol con 107 y

la otomí con 101 (CDI, 2011, p. 314-315).

Para el caso de las localidades estudiadas en Tepezalá, ninguna persona
entrevistada señaló hablar alguna lengua indígena, en general afirmaron que
ninguno de sus vecinos habla en otro idioma que no sea el español. El
Ayuntamiento a su vez carece de registros de población indígena avecindada en las

localidades que conforman el municipio e incluso carece de programas dirigidos a

este tipo de población (Plática informal con

IENOVA

( “TEPEZALA SOLAR”

C | IJA Evaluación de impactos sociales en el marco de la construcción y

Página 130 de
operación del proyecto “Tepezalá Solar” 30

GUA: | miércoles 26 de octubre del 2016, en Tepezalá, cabecera,

Aguascalientes).

En el caso de San Antonio, sin embargo, reconocieron que debido a la migración
con fines laborales, han llegado algunas familias indígenas a esta localidad
“tenemos aquí un personal grande de Michoacán, esos son empacadores de ajo, de
invernadero; a eso vienen, nomás a eso vienen, pero es grande, es muy grande el
número [...] ellos nomás vienen a empacar jitomate con unas personas de aquí”
(Entrevista a ejidatario de San Antonio, el 20 de octubre del 2016, en San Antonio,
Tepezalá, Aguascalientes). Otras familias provienen de Pachuca, ciudad ubicada en
el estado de Hidalgo; sólo una persona entrevistada en San Antonio dijo tener
como vecina a una familia indígena que habla el otomí!” (Entrevista a mujer
habitante de San Antonio, realizada el 21 de octubre del 2016 en San Antonio
Tepezalá, Aguascalientes). Otros testimonios refirieron la lengua como un aspecto
distintivo de las familias indígenas inmigrantes que sólo están de paso por esta
zona (Platica informal con ejidataria de Carboneras, sostenida el 23 de octubre del
2016, en Carboneras, Tepezalá, Aguascalientes; plática informal con taxista en San
Antonio, realizada el martes 25 de octubre del 2016 en San Antonio, Tepezalá,
Aguascalientes; plática informal con taxista en Pabellón de Arteaga, realizada el 26
de octubre del 2016 en Tepezalá, Aguascalientes). A partir de los datos oficiales y
los hallazgos en campo, se puede afirmar que en ninguna de las comunidades de
interés se tiene por lengua materna alguna lengua indígena, como se indica en la

siguiente tabla:

17 En este caso no se pudo concretar alguna entrevista ya que la familia se encuentra temporalmente fuera de la comunidad.

S

CIIJA

IENOVA

“TEPEZALA SOLAR”

Evaluación de impactos sociales en el marco de la construcción y
operación del proyecto “Tepezalá Solar”

Página 131 de
306

Municipio

Localidad

Lengua

indígena

Observación

Tepezalá

La Victoria

NO

Las personas entrevistadas señalaron que en
la comunidad nunca han vivido personas

que hablen lengua indígena.

Tepezalá

San Antonio

NO

Las personas entrevistadas señalaron que en
la comunidad nunca han vivido personas
que hablen lengua indígena. Sin embargo
reconocieron que en los últimos años han
llegado algunas familias migrantes para
emplearse como jornaleros en campos
agrícolas de la comunidad. Estas personas,
se destacó, no cuentan con domicilio fijo en
el lugar, y probablemente vienen de
comunidades de Guerrero, Oaxaca y

Michoacán.

Tepezalá

Tepezalá

NO

Las personas entrevistadas señalaron que en
la comunidad nunca han vivido personas

que hablen lengua indígena.

Fuente: Trabajo de campo, octubre del 2016.

5.3.3. CONTINUIDAD HISTÓRICA.

El territorio que actualmente ocupa el estado de Aguascalientes, estuvo habitado

por grupos denominados, de manera genérica, como chichimecas, cuya

connotación negativa vendría a significar “perro sucio e inmoral”. Los principales

pueblos indígenas chichimecas fueron los Caxcanes, Guámares, Zacatecos y

Guachichiles, grupos nómadas (Gómez, 2001), que se resistían a ser colonizados

durante la conquista española.

IENOVA

( “TEPEZALA SOLAR”

C | IJA Evaluación de impactos sociales en el marco de la construcción y

Página 132 de
operación del proyecto “Tepezalá Solar” 30

Los Guachiniles (o “cabezas pintadas de rojo”), ocupaban el territorio desde
Coahuila hasta Guanajuato, constituyeron el grupo más numeroso y se sabe que
practicaban el canibalismo; los Guámares o chichimecas blancos se ubicaban desde
el norte del actual estado de Guanajuato hasta Aguascalientes; los Caxcanes,
establecidos al oeste de los Guámares constituían el grupo más pacífico de los
chichimecas; los Zacatecos, se encontraban en el este y norte del actual estado de
Zacatecas, hasta los límites de Durango; algunos de los Zacatecos eran sedentarios.

La yerba ritual que utilizaban era el peyote (Solís, 2006, pp.41-42).

El estado de Aguascalientes surgió como un territorio de tránsito entre las
regiones de la ruta de la plata y para contener los embates chichimecas, en el s. XVI.
El descubrimiento de vetas de plata en Zacatecas orilló a la corona española a
expandirse en la región, la conquista de estas nuevas tierras fue una empresa muy
difícil debido a los constantes ataques de los chichimecas, los cuales dieron origen
a lo que se conoce como Guerra chichimeca, un conflicto que mermó de forma
importante a la población chichimeca que sólo contaba con 5 800 personas a

mediados del s. XVI (Gómez, 2001).

Gómez (2001) y Diguet (2005) señalan que durante la conquista española los
guachichiles fueron exterminados gradualmente, los autores también subrayan una
emigración de los indios guachichiles de esta región, Diguet afirma que una
pequeña fracción, escindida en una época posterior a la Conquista española, “se
estableció en la sierra de Nayarit para formar, bajo el mando de un jefe [...] llamado
Majakuagy, un estado independiente y sedentario con tribus coras y tepehuanas
(s/p). A principios del siglo XX el autor escribió que la lengua huichol empleada
por una pequeña población india ubicada en la sierra de Nayarit “era la lengua de
la numerosa población nómada y salvaje de los gua-chichiles, que ocupaba antaño
una gran parte del inmenso territorio situado al norte de la meseta central
mexicana. Hoy, este territorio está comprendido dentro del estado de San Luis

Potosí y forma parte de Zacatecas y Coahuila” (s/p).

IENOVA

( “TEPEZALA SOLAR”

C | | A Evaluación de impactos sociales en el marco de la construcción y
J operación del proyecto “Tepezalá Solar”

Página 133 de

Actualmente en Las Mesillas, municipio de Tepezalá, se pueden apreciar “vestigios
de asentamientos guachichiles, algunos pictogramas y las piedras de lo que fueron
paredes de las primeras chozas de indios pacificados” (Producción Aguascalientes,
Ibíd.). Sin embargo, con base en el proceso histórico que vivió la nación de indios
guachichiles, se puede establecer que hoy en día es imposible encontrar población

originaria guachichil en la zona.

5.3.3.1. MEDICINA TRADICIONAL Y CONOCIMIENTOS TRADICIONALES.

Se puede entender la medicina tradicional como una forma práctica de utilizar los
elementos religiosos, las curaciones combinan las oraciones y la señal de la cruz,
con el uso de hierbas medicinales como la hierba de Santa María, asociada a la cura

del susto y otras prácticas como "pasar un huevo” (Patiño, 1999).

En Aguascalientes está extendida la creencia en la medicina tradicional y la
consulta de curanderos para resolver problemas como el espanto o susto, el mal de
ojo y el empacho; a pesar de ser poco aceptadas en la comunidad, estas prácticas
persisten, sobre todo entre las personas de clase media y baja (Medrano, 2001;

Patiño, 2013).18

Dentro de las comunidades de Tepezalá es común que los habitantes establezcan
una diferencia entre las personas que curan con medicina tradicional y aquellas
que recurren a la “magia”, las primeras son vinculadas a la sanación, y las segundas
al uso de prácticas con fines de interés personal por parte de quienes las consultan,

por ejemplo, atraer a una persona. En relación a quienes practican la magia, en
Topozalá AAN señaló:

Hay gente que se dedica incluso... pues... no sé si es magia blanca o magia negra, esas cosas.
Sí hay, viene mucha gente a esas cosas... Yo nunca he ido, a mí me dan miedo esas cosas...
[en relación a las enfermedades más comunes que atienden]: yo he escuchado que los
males de amores, y por enfermedades... muchas gentes a veces por ignorancia ¿no? A veces
por ejemplo, tienen un cáncer, entonces acuden a ese tipo de gente cuando tiene que ser
por médico; o cuando quieren a un ser querido [acuden] para atraerlo también, para “atar”,

18 En relación al estado de Aguascalientes la medicina tradicional ligada a la cosmovisión indígena de un pueblo, es
prácticamente inexistente en las fuentes bibliográficas revisadas, esto debido sobre todo al contexto de la región en la cual se
estudia, es por ello quese le dará mayor peso alo encontrado durante la temporada de campo.

IENOVA

( “TEPEZALA SOLAR”

C | | A Evaluación de impactos sociales en el marco de la construcción y
J operación del proyecto “Tepezalá Solar”

Página 134 de

según ellos dicen (Entrevista a profesor en Tepezalá, el 25 de octubre del 2016, Tepezalá,
Aguascalientes).

En relación a las figuras que por sus prácticas, y bajo una definición social, se
acercarían más a la figura tradicional del curandero1%, se mencionó que en la
cabecera de Tepezalá: “hay un señor, muy conocido, que él cura de susto, y la gente
le tiene mucha confianza y va con él; él les reza y nada más les pasa un cirio, no
hace otra cosa más que eso (Entrevista a profesor en Tepezalá, el 25 de octubre

del 2016, Tepezalá, Aguascalientes).
En San Antonio, se informó, hay curanderos de espanto:

Hay dos, son señoras [curan] de espanto, que les quitan las malas vibras [...] que los
limpian..., pero el bolsillo. Los limpian, pero viera cuánta gente viene. Martes... lo que es
martes y viernes... n' hombre, con cita. Y tiene que llegar temprano para agarrar su ficha, si
no... se van hasta la una o dos de la mañana (Entrevista a
AO el 24 de octubre del 2016, en San Antonio, Tepezalá,

Aguascalientes).

Dentro de las prácticas empleadas para curar, las personas identifican algunos

árboles y plantas que por lo regular son empleadas en esta región para curar:

Por ejemplo: usan el romero, el pirul (sic), eso es lo que más conozco, esas plantas... y el
albahaca, así que para las malas vibras, algo así, la sábila también (...) el romero se utiliza
mucho para... le dicen que para cuando les da “aire”, que con alcohol; el huevo lo utilizan
para... cuando le dice el “mal de ojo”, ése principalmente lo usan. [Otras plantas con fines
medicinales son]: La planta del zorrillo es como para calmar los nervios; los que tienen por
ejemplo eh... lima [la emplean], utilizan mucho el orégano (Entrevista a profesor en
Tepezalá, el 25 de octubre del 2016, en Tepezalá, Aguascalientes).

En San Antonio, además de las dos personas que curan, existe un joven que se
encarga de recolectar en el monte plantas de uso medicinal, y las vende en la

comunidad entre la población sugiriendo cantidades y usos, entre otras:

[...] la manzanilla sobre todo como tranquilizante, para bajar la tensión ¿cómo le llaman
eso? Que el estrés, la manzanilla para dormir tranquilo, para cuando anda malo del
estómago, y le dan mucho a los niños, eso sí. [...] La escobilla igual, (...) ya ve que hay
muchos niños que... parece que... han salido tantas cosas, que traen algo la leche, que
lactosa o no sé qué (la usan) para rebajarla, para que no le haga daño... mal a los niños, y la

1 La noción del curandero tradicional se asemeja más a lo que describieron los escribas aztecas, según Sahagún: “el buen
médico es un diagnosticador [...], un conocedor de las hierbas [...], posee la observación, la experiencia, la prudencia. Es
moderado en sus indicaciones. Procura la salud [...]” (Sendrail, 1982, pp. 251, 252)

IENOVA

( “TEPEZALA SOLAR”

C l !] A Evaluación de impactos sociales en el marco de la construcción y Página 135 de

operación del proyecto “Tepezalá Solar” 30

rebajan o no sé qué le hagan con la mentada escobilla, y pura vitamina, dicen.
el 24 de octubre del 2016,

en San Antonio, Tepezalá, Aguascalientes).

En La Victoria, las personas suelen transmitir el conocimiento sobre las
propiedades y usos de las plantas entre sus propios vecinos; aunque también se
mencionó la presencia de mujeres que saben curar de empacho, pero no se les

denomina curanderas.

Pues sí les recetan así del cerro, que hojitas del árbol... el trueno ¿cómo se llaman esos
árboles? Eucales (sic), eucaliptos, que la manzanilla, así... de esas yerbitas, salen solas en el
monte [...] he tomado, por ejemplo cuando traigo tos, un tecito de hojita de ese árbol
eucalipto, o de buganvilia que esta mujer [su esposa] me ha dado a veces (Entrevista a

O | 25 e octubre del 2016, en

La Victoria, Tepezalá, Aguascalientes).

[En esta misma localidad se emplea] la árnica morada para té, ésa crece en el campo; la
ruda se usa para la moronga, se le pone como condimento, también se usa para “el aire”; las
manzanilla se usa como té principalmente para los bebés (Entrevista a ejidatario de La
Victoria, el 19 de octubre del 2016, en La Victoria, Tepezalá, Aguascalientes).

En el conocimiento tradicional no sólo se emplean distintos tipos de flora sino, en
ocasiones, también se recurre a la fauna, existe también el uso de animales con
fines medicinales, entre ellos destacan la víbora de cascabel, los coyotes y la rata
blanca de campo:
Bueno, más que nada se dice que son medicinales los coyotes (...) no le sé decir muy bien
pero parece que la sangre. Y luego hay que agarrar al coyote, aunque medio muerto, pero
que esté vivo para aprovecharlo. Y también hay zorrillo, también se vende para remedio

(...), ése es para el asma. (...) Hay un animal, que antes había mucho: zopilotes ¿si los
conoce? El aura de la cabeza pelona, también esa lo usan para el diabetes. Tengo un amigo

en Aguascalientes que ése pagaba lo que le cobraran, el zopilote. Y se alivió; ya murió pero
de otra cosa. (Entrevista a ejidatario en San Antonio el 20 de octubre del 2016, en San
Antonio Tepezalá, Aguascalientes).

Las víboras las matan y las venden (...) dicen que las usan para... pues algún malestar que
tenga usted (Entrevista a habitante de San Antonio, el 21 de octubre del 2016, en San
Antonio, Tepezalá, Aguascalientes).

Dentro de estas comunidades la carencia de servicios médicos adecuados, aunada a
las carencias económicas de sus habitantes, fueron factores que incidieron en el
aprovechamiento de animales con fines preventivos; en ocasiones los mismos

médicos alópatas daban consejo a los habitantes:

IENOVA

( “TEPEZALA SOLAR”

C | | A Evaluación de impactos sociales en el marco de la construcción y
J operación del proyecto “Tepezalá Solar”

Página 136 de
306

La gente acostumbra hacer caldo de rata de campo [...] antes aquí existían boticas, entonces
el doctor, o el boticario, les decía que en lugar de medicina comieran caldo de rata;
entonces de ahí surge el platillo tradicional... eh, de hecho dicen que tiene muchísima
vitamina [...] es medicinal también (Entrevista a profesor de Tepezalá, el 25 de octubre del
2016, en Tepezalá cabecera, Aguascalientes).

En la siguiente tabla se enlistan las plantas de uso medicinal más comunes entre
las comunidades de interés, así como sus usos; como se puede apreciar aún existe
una concepción mágico-religiosa en torno a algunas de estas plantas, siendo sus
principales aplicaciones las “limpias”, el retiro de algún “aire”, o el “mal de ojo”. En
cualquiera de los casos se puede apreciar que las siguientes plantas son empleadas
como parte de un sistema terapéutico al interior de las familias, cuyo conocimiento

a su vez fue socializado al interior de las comunidades:

Municipio | Localidades Planta y uso

Yerbabuena, gordolobo, árnica, ruda, eucalipto, buganvilia, manzanilla,

Tepezalá La Victoria ruda. Usos: Dolor de estómago, gripa, heridas, tos.

Parra leña, engorda cabra, escobilla, manzanilla, yerbabuena, árnica;
Tepezalá San Antonio Pirú. Usos: Estómago, tranquilizante, vitamina, golpes internos, y

“limpia”.

Romero, pirú, albahaca, sábila; planta del zorrillo, lima, orégano. Usos:

T 1á T 1á
epezala epezala “Aire”, “mal de ojo”, tranquilizante.

Fuente: Trabajo de campo, octubre del 2016.

Si bien en las tres comunidades se señaló que actualmente no existe una figura
tradicional que concentre estos conocimientos (las personas refieren al uso de
estas plantas por conocimiento transmitido entre familias y vecinos), y que sea
reconocido de manera colectiva como sanador de la comunidad, en el caso de San
Antonio se refirió la presencia de una persona inmigrante a quien suelen acudir
algunos habitantes para ser sanados; en Tepezalá se refirió la presencia de un

hombre mayor que conserva y practica el conocimiento ligado a la medicina
IENOVA

( “TEPEZALA SOLAR”

C | | A Evaluación de impactos sociales en el marco de la construcción y
J operación del proyecto “Tepezalá Solar”

tradicional, pero tampoco no es referido como médico de la comunidad. Como se
muestra en la tabla, sólo en estas dos comunidades existe una persona
respectivamente, a quien se le reconoce socialmente la capacidad de curar a través
del conocimiento mágico religioso; en la tabla además se sintetizan los resultados
encontrados en torno a la existencia o ausencia de parteras, sobadores o hueseros

en estas comunidades:

Municipio/Localidad Parteras Sobadores Hueseros Brujos
Tepezalá, La Victoria NO NO NO NO
Tepezalá, San Antonio NO NO NO sí
Tepezalá, Tepezalá NO NO NO sí

Fuente: Trabajo de campo, octubre del 2016.

5.3.3.2. COSMOVISIÓN.

La cosmovisión de un pueblo se encuentra reflejada en sus festejos, ritos y mitos,
así como en el conocimiento de sus lugares sagrados. La danza, por ejemplo, que se
lleva a cabo en un contexto ceremonial, con una función mágico-religiosa, permite
entender la cosmovisión de un pueblo porque da cuenta de las representaciones y
los sistemas de valores de un grupo social (Concepción, 2009, pp. 13-24). Tal es el
caso de la danza de los indios de mesillas que rememora las victorias de los

chichimecas contra los españoles (Solís, 2006, p. 42).

La danza de los Matlachines que se realiza en los municipios de Aguascalientes,
Calvillo, Jesús María, Pabellón de Arteaga y Rincón de Romos también forma parte
de estas representaciones. Los bailes se realizan el día de la Santa Cruz (3 de
mayo), el día de la Virgen de Guadalupe (12 de diciembre) y el Día de la Virgen de
la Asunción (15 de agosto) (Medrano, 2001, p. 73).

Página 137 de
306

IENOVA

( “TEPEZALA SOLAR”

C | | A Evaluación de impactos sociales en el marco de la construcción y
J operación del proyecto “Tepezalá Solar”

Página 138 de

Estas danzas se consideran dentro de las llamadas danzas de los moros y cristianos,
que dan cuenta del proceso de aculturación de los indígenas de la zona, lo cual
produjo más que una asimilación, una diversificación cultural. En los territorios
indígenas, se adoptó esta danza como un elemento católico que forma parte de su
cultura. Actualmente existen diversas variedades que se expresan, sobre todo, en
las fiestas patronales. Finalmente, las danzas tradicionales permiten construir una

identidad regional y cultural (Concepción, 2009, pp. 25-28; Solís, 2006).20

Para el caso específico de La Victoria, las danzas se hacen presentes durante las
celebraciones patronales a Cristo Rey, si bien acuden danzas de las comunidades
vecinas, en La Victoria se cuenta con dos danzas denominadas Guerreros Aztecas y
Cristo Rey conformadas por jóvenes de la localidad. Cabe mencionar que cuando se
realizan las fiesta patronales en las comunidades aledañas estas danzas se
presentan allá como aportación de La Victoria en tanto comunidad (Entrevista PY)

A el 25 de octubre del

2016, en La Victoria, Tepezalá, Aguascalientes).

En el caso de Tepezalá, cabecera, los distintos barrios que conforman la localidad
realizan festividades adicionales a la fiesta patronal, en este caso el Barrio del
Socorro y el Barrio de Cholula celebran a la Virgen de Fátima y a Cristo Rey
respectivamente, acompañando con danzas de los barrios “cada barrio tiene su
propia danza, está la de matlachines, y el barrio del Socorro tiene la danza de
indios” (Entrevista a profesor de Tepezalá, el 25 de octubre del 2016, en Tepezalá,

Aguascalientes).

La tradición oral es también reflejo de la forma en que las comunidades conciben el

mundo. Los relatos son más que sólo la memoria de lo ocurrido, es ante todo la

20 Los nahuas, que también habitan Aguascalientes creen que los hombres han mantenido una relación con los dioses desde
su creación. Incluso, la existencia de los hombres parece ser necesaria para los dioses, pues éstos hacen sacrificios para que
nazcan los maceguales u hombres, por lo que éstos tienen un compromiso con los dioses y con las tareas encomendadas
(cargos). Es importante recordar que en este principio mágico-religioso de su origen se sustentan sus formas de
organización jurídica, la economía agrícola (invocaciones para la cosecha) y sus grupos familiares (Gayoso, 1992, p. 63-64).
Los otomíes, por su parte, se caracterizan por venerar a los elementos de la naturaleza, como los cerros, la cual es una
práctica muy común en las culturas mesoamericanas, asociado con un culto al agua y los ancestros ya que, según sus
creencias las nubes de donde proviene el agua se forman en los cerros y sus antepasados fueron transformados en las rocas
presentes en los cerros (Macías y Villagrana, 2015, p. 45).

TENOVA
( “TEPEZALÁ SOLAR”
C | | A Evaluación de impactos sociales en el marco de la construcción y Página 139 de
J operación del proyecto “Tepezalá Solar”

posibilidad de que, aquello que se relata, se repita en el presente en espacios muy
específicos y con personas, animales o hechos inmutables en el tiempo: tesoros
resguardados, carretas, caballos o personajes como los duendes y la llorona
forman parte de la historia oral grabada en la memoria e identidad de los

habitantes. En San Antonio se refieren las siguientes historias tradicionales:

Sale un personaje a caballo, yo nunca lo vi pero dicen que ahí salía ¿sería para asustarnos?
Sabrá Dios. Otra historia: cuentan que aquí, en la esquina del jardín [central], salía una
marranita [...] en aquél extremo salía que... arrastrando una cadena, ésa sí la habían visto
muchas gentes. Pero... aún en la actualidad, cuando lleva el río mucha agua, cuentan
todavía... el año pasado las gentes de allá, de aquella orilla sobre todo, escucharon la
llorona [se escucha] cuando lleva mucha agua el río. (Entrevista (QM)
AA el 24 de octubre del 2016, en San Antonio,

Tepezalá, Aguascalientes).

[Contaban] Pus que venían... venían los duendes a jugar con los niños, con los niños de las
casas. Y espantos... pus la llorona [...] todavía hasta en el presente... yo nunca la he oído,
pero mucha gente sí la ha oído... y cuando hay agua, que trae mucha agua el canal, o que
llueve y hay muchas, muchas presitas por ahí donde la gente almacena agua pa” los
animales se oye, dicen que se oye, yo nunca la he oído. [...] Dicen que... bueno, eso nos
decían, que esa era una señora que dejó a sus hijos, y ya cuando la señora ¿pues qué estaría
arrepentida? Sabe... Se aparecía en el río lavando en la agúita del río, y que se le iban todos
los trapos, eso nos platicaban. Pero nadie la conocía porque tenía los cabellos en la cara
[nadie veía su cara] no se dejaba ver. [También se dice que hay] bultos que a veces mira la
gente, sombras; yo les digo “yo no he visto nada” pero aquí [en el patio de la casa] ven una
sombra, como un bulto, pero nomás la sombra ¿verdad? [...] Y aquí en este cuartito, lo que
sí he oído es que caen muchos pesos, cae dinero por la mera esquinita, se oye que caen los
pesos pero... sabe qué será (Entrevista a Ejidataria d San Antonio, el 23 de octubre del
2016, en San Antonio, Tepezalá, Aguascalientes).

A diferencia de las historias tradicionales entre las comunidades indígenas, donde
prevalecen los personajes que se encargan de cuidar los bienes sagrados como el
agua, los animales y la tierra (Flores, 2011), entre las comunidades de Tepezalá los
relatos refieren la repetición de eventos que ocurrieron en otros tiempos, y de
personajes que se hacen presentes de manera reiterada en un lugar específico. En
La Victoria sus habitantes aseguran haber escuchado el paso de una carreta por la

calle principal, y también la presencia de duendes:

[...] en el patio de mi casa yo escuchaba que andaban unos niñitos jugando y jugando, se
oían ahí. Cuando salí para ver quiénes eran los miré, ahí estaban jugando, y de repente ya

IENOVA

( “TEPEZALA SOLAR”

C | IJA Evaluación de impactos sociales en el marco de la construcción y

Página 140 de
operación del proyecto “Tepezalá Solar” 30

no estaban ¿dónde se fueron? Le conté a mi madrina, que vi a esos duendes, pero ella dice
que... bueno, como mi mamá perdió [abortó] un ni y más después yo también, dice mi
madrina que no son los duendes sino que esos niñitos son los que andan ahí jugando. Pero
haya personas que dicen que sí los han oído, casi no se ven pero sí se oyen (Plática informal
con habitante de La Victoria, el 19 de octubre del 2016, en La Victoria, Tepezalá,
Aguascalientes).

La forma en que las comunidades se relacionan con lo sobrenatural se refleja en los
ritos que realizan de manera conjunta, una fecha específica la representa el día de
muertos en que las familias se organizan para celebrar “la llegada de los muertos”
en los primeros días de noviembre; si bien entre las comunidades de estudio
existen elementos comunes en torno a esta celebración, como son los alimentos
que se ofrecen a los difuntos, también son visibles elementos particulares entre
una y otra comunidad, en Tepezalá, por ejemplo, la festividad integra a las familias
de la comunidad y a las autoridades municipales, ésta a su vez es muestra de

costumbres ancestrales y nuevas prácticas culturales:

Como, desde dos días antes [...] acostumbran mucho ir al panteón y llevarle ofrendas a los
muertos, desde una ofrenda floral o lo que le gustaba al muerto. No hacen altar pero sí les
llevan ofrenda [...] Llevan comida, y de hecho mucha gente se reúne en el panteón y se van
a comer para allá. Y la comunidad... bueno, desde... ya tiene años, por ejemplo que celebran
[...] el concurso de disfraces, son muy originales y sí son muy creativos la verdad [...]. Y ya el
gobierno pues... por ejemplo, ya ha impulsado [...] el concurso de catrinas, tiene que ser con
vestido reciclable [...], hay mucha participación, están los altares en calle principal,
participación de las familias, de las escuelas, o a veces hasta individual, ya quien quiera
participar. Y viene el concurso de condoches?! . También eso se acostumbra mucho, que el
primero o el dos de noviembre la gente hace sus condoches, ya sea de maíz, o salados o de
azúcar, o simplemente... aquí le llaman gorditas de harina (Entrevista a profesor de
Tepezalá, el 25 de octubre del 2016, en Tepezalá, Aguascalientes).

En La Victoria la participación de los niños se ha convertido en el eje de un evento
más amplio, es decir, no sólo las familias conmemoran la “llegada de los muertos”,

sino que la fecha se vive de forma comunitaria, al igual que en otras comunidades

de la zona:

Pues ahí los niños se disfrazan, bueno... primeramente haya que hacer los condoches, que
los meten al horno como pan ¿verdad? Pan de muerto, lo celebran, y hay disfraces,
competencia de disfraces, el día de los muertos, el mero día. Y ya viene quien les da sus

21 Los condoches son panecillos elaborados a base de maíz y es un alimento tradicional en día de muertos; éstos pueden ser
de azúcar o salados, estos últimos son pequeñas empanadas con queso y salsa elaborada con chile verde y jitomate.

IENOVA

“TEPEZALA SOLAR”

Página 141 de
306

C | | A Evaluación de impactos sociales en el marco de la construcción y
J operación del proyecto “Tepezalá Solar”

premio, pues así una compensación [...] los niños son los que compiten, y ya se preocupan
las mamases por disfrazarlos. [La celebración se realiza] en la noche y el día dos

(Entrevista NO el 25 de octubre del 2016,
en La Victoria, Tepezalá, Aguascalientes).
En San Antonio, por su parte su inicia la conmemoración con una visita al panteón,
las familias colocan altares en sus respectivos domicilios pero la fecha es también
motivo de convivencia comunitaria al colocar en la plaza de la comunidad un altar

más extenso:

[En San Antonio acostumbran ir al panteón] los días 1 y 2 de noviembre se ponen aquí en la
plaza los altares y hacen algunos muchachitos algunas peregrinaciones y pidiendo el día
muertos... eso lo hacen [...] el día primero. Y el día dos haciendo una celebración en el
cementerio [donde se realiza una misa] va el sacerdote, los dolientes llevan sus coronas,
sus florecitas, sus arreglos a los difuntos. [En los altares se ponen comida como] condoches,
tamalitos, y supuestamente algún platillo que le haya gustado a la persona que le están

haciendo el altar (Entrevista al (MIS
(II) 21 de octubre del 2016, en San Antonio, Tepezalá, Aguascalientes).

Al igual que en otras comunidades del medio rural, la celebración de día de muertos, sigue
conservando la esencia de la raíz mesoamericana en la tradicional colocación de la flor de
cempoa-xochitl (cempasuchil) en los altares, y el pan que en la península ibérica
acostumbraban los españoles dar a las ánimas y a repartir entre los pobres en estas fechas.
La celebración, no obstante el sincretismo que hoy presenta y las constantes
incorporaciones del mundo moderno, continúa reflejando “la cosmovisión de un pueblo”
(Rangel, 2005, pp. 241-245).

5.3.3.3. PRÁCTICAS RELIGIOSAS Y TRADICIONALES.

En el municipio de Tepezalá los pobladores llevan a cabo una serie de prácticas
que guardan una estrecha relación entre la organización religiosa y la actividad
agrícola, por ejemplo, durante la fiesta principal (25 de mayo) quienes se dedican a
la agricultura presentan parte de la cosecha en la que destacan avena, chile, frijol y
maíz (INAFED, 2010, s/p). La celebración es en honor de la Santísima Virgen del
Refugio y data de 1890, en algunas localidades del municipio como en El puerto de
la Concepción, el Santo Patrono es San Pascual Bailón, para quien se realiza la
danza conocida como “danza de las plumas”, considerada como tradicional de la

región (INAFED, 2010, s/p).

IENOVA

“TEPEZALA SOLAR”

Página 142 de

C | | A Evaluación de impactos sociales en el marco de la construcción y
J operación del proyecto “Tepezalá Solar”

El 25 de mayo en que celebran al Señor de Tepezalá, representado por un Cristo
negro conocido a nivel regional, juega un papel importante la presidencia
municipal al ser la encargada de asignar al comité organizador para que coordinen

la realización de la fiesta:

Ellos ya se desglosan, por ejemplo algunos se dedican a eventos culturales, algunos a
eventos religiosos, y otros a eventos deportivos; esa es la forma en que se llevan a cabo,
desde exposiciones, casa de cultura, traen danzas folclóricas, bailes de salón, y al final ya
terminan con un conjunto musical” (Entrevista a profesor de Tepezalá, realizada el 25 de
octubre del 2016, en Tepezalá, Aguascalientes).
Adicionalmente existen capillas en dos de los barrios que conforman la cabecera
municipal, en el barrio del Socorro se realiza cada 8 de septiembre una
representación de guerra entre indios y españoles; también el 03 de mayo a la

Santa Cruz, y en octubre dedicado a la Virgen de Fátima (Ibíd.).

La festividad a Cristo Rey en La Victoria se lleva a cabo el tercer domingo de
noviembre y dura cuatro días en los que se presentan las danzas tradicionales de
los matlachines, se llevan a cabo peregrinaciones que responden a la invitación que
esta comunidad hace a las comunidades vecinas. Adicionalmente se lleva un
espectáculo de motociclistas y globos aerostáticos. La solvencia de gastos corre a
cargo de los habitantes, por cooperación, y el donativo que cada año envían los
migrantes radicados en Estados Unidos. El comité de festejos se conforma por un
Presidente del patronato, un Secretario y un vocal, cargos electos mediante

asamblea comunitaria (Entrevista a (OI
(MID el 26 de octubre del 2016, en La Victoria, Tepezalá, Aguascalientes).

En San Antonio por su parte, y por tener categoría de parroquia, el sacerdote se
encarga de invitar a las comunidades vecinas y asignarles un día para la realización
de peregrinaciones, el sacerdote a su vez se encarga de asignar a un encargado por
cada manzana de la comunidad, estos últimos se encargan de solicitar la
cooperación monetaria vecinal; cada manzana se encarga de cubrir los gastos de
uno de los 9 días que dura el novenario previo a la celebración que se realiza a

mediados de octubre. De acuerdo con el Presidente del Comisariado de Bienes

IENOVA

“TEPEZALA SOLAR”

Página 143 de

C | | A Evaluación de impactos sociales en el marco de la construcción y
J operación del proyecto “Tepezalá Solar”

Ejidales, a la festividad se presentan grupos musicales y de danza folclórica, estos
provienen principalmente de Loreto, Pabellón de Arteaga y Aguascalientes; de
igual forma participan los coros de otras comunidades (Entrevista al (QM

A | 2: de octubre del 2016, en

San Antonio, Tepezalá, Aguascalientes).

Los festejos a su respectivo santo patrono no son el único espacio en que se
muestra este vínculo con el catolicismo que aún guía la vida religiosa de las
comunidades de manera importante, no obstante la adscripción de algunos
habitantes a otras religiones denominadas “protestantes” (Trabajo de campo,
octubre del 2016). El sincretismo entre el catolicismo y la raíz cultural
mesoamericana se hace presente a través ritos específicos como lo es la petición de

“temporal”.

Aun cuando el ritual de petición de lluvia (ligado a su vez a la fertilidad) forma
parte de la cultura mesoamericana con reproducción cultural principalmente entre
las comunidades indígenas (Cortés, et. al, 2012, s/p), también es un ritual reiterado
en algunas comunidades rurales campesinas que no necesariamente se adscriben a
ésa identidad; entre estas últimas, y en ausencia de la figura del curandero
presente en los rituales indígenas, la figura del sacerdote cobra un papel

destacado:

Por ejemplo aquí, [...] hablando del catolicismo, se reúnen a veces en una tierra para... le
llaman la misa del buen temporal [va el sacerdote]. [Cuando escasea la lluvia algunas
comunidades hacen petición a los santos], en el Puerto de la Concepción [se le pide] a San
Pascual Bailón, y aquí por ejemplo, ya sea al Señor de Tepezalá o a la Virgen del Refugio,
pero en general cuando se ofrece la misa es entre mayo y junio y es cuando es la fiesta la
Virgen del Carmen (Entrevista a profesor de Tepezalá, el 25 de octubre del 2016, en
Tepezalá, Aguascalientes).

Esta práctica para algunos ejidatarios es cada vez menos recurrida, una ejidataria
señaló que en San Antonio: [antes se hacía] pero ahora ya no, sacaban a... ¡sabe! ...

ya no me acuerdo bien pero creo sacaban al Señor San Antonio, que pa” que

lloviera [no recuerda la fecha] pero sí lo sacaban (Entrevista a ejidataria de San

IENOVA

“TEPEZALA SOLAR”

Página 144 de

C | | A Evaluación de impactos sociales en el marco de la construcción y
J operación del proyecto “Tepezalá Solar”

Antonio, el 23 de octubre del 2016, en San Antonio, Tepezalá, Aguascalientes). El
Presidente del Comisariado de Bienes Ejidales señaló que esta práctica se ha

realizado en la comunidad sólo en momentos coyunturales:

Nomás cuando se vienen unas condiciones muy críticas de la lluvia es cuando salen a
veces... han salido como dos veces, a unas peregrinaciones por los campos pidiéndole a
Dios que llueva, [llevan] al padre para que vaya diciendo la misa y pidiendo la lluvia

(Entrevista O el 24 de
octubre del 2016, en San Antonio, Tepezalá, Aguascalientes).

Para otros no obstante, forma parte esencial de la vida rural alrededor de la

agricultura. En la fijación de las fechas para realizar el ritual del buen temporal se

visibiliza el conocimiento heredado por generaciones y la observación de los ciclos

de la naturaleza (Maya, 2016, pp. 131-136):

Bueno... llevamos al padre que nos bendisca (sic) la tierra, la semilla [...] cada quien lo hace
[...] eso es a principios y a venidas de agua. Y los de riego lo llevamos al padre a la parcela
[...] Por decir, yo... hacemos un grupo y el grupo lo llevamos por decir al centro del punto
que acordamos y abarca más. [Se pone una cruz] de sauce [...] se arregla así [con] hoja de
laurel [...] entre todos la arreglamos [...] el laurel lo bendecimos en domingo de ramos y ya
lo guardamos (Entrevista a ejidatario de San Antonio, el 20 de octubre del 2016, en San
Antonio, Tepezalá, Aguascalientes).
Aun cuando la fertilidad de las tierras y la disminución del uso agrícola de éstas, ha
disminuido entre las comunidades de Tepezalá, bajo una “reelaboración constante”
(Broda, 2001, citado por Maya, 2016, p. 132) también es visible la continua
reproducción de los rituales vinculados a la cultura mesoamericana en torno a la
milpa, principalmente entre quienes se adscriben a la iglesia católica, no así en los
integrantes de las nuevas religiones; como se muestra en la siguiente tabla, en cada
comunidad existen al menos dos religiones, habiendo un número mayor de ellas en
Tepezalá, cabe subrayar que aun cuando se habló de que existe respeto a la
diversidad de creencia, también se expresó que las religiones distintas a la iglesia
católica, gradualmente van “atomizando” la organización comunitaria de los
habitantes, al prohibir la participación de sus respectivos adeptos en la vida cívica
de la comunidad (se les prohíbe saludar a la bandera mexicana), tanto como en la

vida religiosa (organización y festividad al santo patrono).

TENOVA

“TEPEZALA SOLAR”

S

CIIJA

operación del proyecto “Tepezalá Solar”

Evaluación de impactos sociales en el marco de la construcción y

Municipio/Localidad

Religión

Tepezalá, La Victoria

Católica y Cristiana

Tepezalá, San Antonio

Católica, Testigos de Jehová y Cristiana

Tepezalá, Tepezalá

Católica, Testigos de Jehová, Cristiana y Luz del Mundo

Fuente: Trabajo de campo, octubre del 2016.

Como se puede apreciar en la siguiente tabla, en las comunidades de interés

existen al menos dos festividades de importancia, una se vincula a la iglesia

católica y otra al ámbito agrario; en el primer caso la festividad está dedicada al

santo patrono de la comunidad, y en el segundo al aniversario del ejido; sólo en el

caso de Tepezalá se realiza un número mayor de celebraciones:

Municipio | Localidad | Fiesta patronal Otras fiestas Cargos
Tepezalá | La Victoria | Cristo Rey | Aniversario del | Existe un Comité de
(tercer domingo | ejido festejos para la fiesta
de noviembre) patronal,
La fiesta del ejido es
organizada por el
Comisariado de Bienes
Ejidales.
Tepezalá | San Virgen del | Señor de la | La parroquia organiza la
Antonio Refugio (último | Misericordia: fiesta patronal con los
domingo de | domingo comités de manzana.
septiembre) siguiente a la|La fiesta del ejido es
Pascua de | organizada por el
Resurrección Comisariado de Bienes
Aniversario del | ejidales.
Ejido: 22 de
octubre.
Tepezalá | Tepezalá El Señor de En primera instancia el
Tepezalá (Cristo | Cristo Rey: | presidente municipal se
Negro) último domingo | hace cargo de la fiesta
de noviembre patronal.
Santa cruz: 03 | Las fiestas en las capillas

Página 145 de
306

IENOVA

( “TEPEZALA SOLAR”

C | | ] A Evaluación de impactos sociales en el marco de la construcción y

Página 146 de
operación del proyecto “Tepezalá Solar” 306

Municipio | Localidad | Fiesta patronal Otras fiestas Cargos
de mayo las organizan los
representantes de los
Virgen de | barrios, en coordinación

Fátima: octubre | con el sacerdote.
Aniversario del | La fiesta del ejido es

ejido: marzo organizada por el
Comisariado de Bienes
Ejidales.

Fuente: Trabajo de campo, octubre del 2016.

5.3.4. CONEXIÓN TERRITORIAL.

La conexión territorial da cuenta del vínculo político y cultural que guardan las
comunidades con el espacio que habitan. Ésta se manifiesta no sólo en el apego a la
tierra en tanto espacio de producción, sino también como espacio que ha sido
apropiado socialmente y en ese sentido ha sido también transformado. Desde esta
perspectiva, cobran sentido el tipo de tenencia de la tierra y el uso que se le da; la
geografía y los recursos naturales; el sistema administrativo del territorio, desde la
figura del municipio y la comunidad; los sitios históricos y los sitios sagrados. Estos

elementos se analizan en los siguientes subapartados.

5.3.4.1. TIERRA, TERRITORIO Y RECURSOS NATURALES.

El estado de Aguascalientes se extiende a lo largo de 5,680.33 km, su clima es de
templado a semiseco, dependiendo de la zona. Los municipios de Cosío, Pabellón
de Arteaga, Rincón de Romos, Tepezalá, El Llano y una parte de Aguascalientes
cuentan con un clima semiseco templado, con lluvias en verano y una temperatura

variable de entre 14? C y 23” C (CONABIO, IMAE, UAA, 2008, p. 41).

Dentro de la vegetación del estado se pueden encontrar pastizales, bosques de
encino y pastizales inducidos (Ibíd. p. 44). La flora de las zonas montañosas
comprende cedros, robles y pinos, y en las zonas bajas hay mezquite y varios tipos

de cactus; la fauna que puede encontrarse en la región son venados, linces, pumas,

IENOVA

( “TEPEZALA SOLAR”

C | | A Evaluación de impactos sociales en el marco de la construcción y
J operación del proyecto “Tepezalá Solar”

lobos, coyotes y liebres (Standish, 2009, p. 2). Los dos usos privilegiados del suelo
son la ganadería y la agricultura que está extendida en el 43% del territorio del

estado.

El estado se ubica dentro de la región hidrológica Lerma-Santiago-Pacífico, en la
cuenca hidrológica de Rio Verde. Los principales ríos que atraviesan el estado son:
La Labor, Malpaso, Aguascalientes (el más caudaloso), Chicalote, Morcinique y
Santiago; sus principales presas son: Presa Morcinique; Presa de Malpaso; Presa
del Niágara; Presa de San Blas del Pabellón; Presa el Saucillo y Presa Calles

(Gómez, 2012).

Como se mencionó anteriormente, Tepezalá representa uno de los primeros
asentamientos del actual estado de Aguascalientes. Se extiende a través 233.22 km
en el norte del estado y representa un 4.1% del territorio estatal. Por su territorio
atraviesan dos ríos: el río San Pedro y Chicalote; su vegetación se compone de
matorrales y pastizales y su fauna es silvestre (INAFED, 2010). Para los habitantes
de San Antonio y La Victoria el río que cobra mayor importancia por ser una de sus
principales afluentes de agua es el río San Pedro que nace en Zacatecas, otras
fuentes las representan el arroyo de Las Pilas y el Arroyo de Los Hornos (Trabajo

de campo, octubre del 2016).

Tanto en San Antonio como en La Victoria cobran interés algunas especies dentro
de la flora y fauna del lugar; entre la fauna destacan: coyotes, liebres, conejos,
algunas aves (cuervos, golondrinas, nixtamaleros, torcasitas, tristes)22, ardillas,
víboras (alicantes y de cascabel) y la rata blanca de campo. De acuerdo con los
testimonios, las nevadas de los últimos años terminaron con pastizales y
nopaleras que representaban nichos para algunas especies animales que a
consecuencia buscaron refugio en otras zonas, pero en tiempo de siembra se

aproximan a las milpas, en busca de alimento (Entrevista al (QM)
O -| 2: «e ocu:vre del 2016, en San

> Ga

Página 147 de

IENOVA

( “TEPEZALA SOLAR”

C | | A Evaluación de impactos sociales en el marco de la construcción y
J operación del proyecto “Tepezalá Solar”

Página 148 de

Antonio, Tepezalá, Aguascalientes), tal es el caso del llamado puerco jabalí que
recientemente se ha convertido en una especie que amenaza la milpa al
alimentarse de lo que encuentra en ella: “mientras que hay qué coman en el monte,
allá buscan, cuando hay lluvia; pero ahorita en tiempos de secas ya no encuentran
y entonces bajan a las milpas a buscar qué comer” (Entrevista a ejidataria de La
Victoria, el 20 de octubre del 2016, en La Victoria, Tepezalá, Aguascalientes). Los
ejidatarios señalaron que aun cuando la presencia del puerco jabalí se ha
convertido en un problema que daña la economía de las familias de esta zona, su

caza está prohibida (Entrevistas a ejidatarios, octubre del 2016).

Otra especie que se encuentra bajo conservación es el Águila Real, la cual ha sido
observada en el Cerro de Altamira, y es considerada como una especie en riesgo
(Gobierno del Estado de Aguascalientes/Instituto del Medio Ambiente, 2008, pp.

19-21; entrevistas a ejidatarios).

Las nevadas que se han presentado en los últimos años en Tepezalá y sus
alrededores: San José de Gracia, Villa Juárez, Calvillo, Asientos y Cosío, (La Jornada
Aguascalientes, 2010), han terminado también con las nopaleras de las que los
habitantes diversificaban su dieta a través del consumo de nopal y de tunas
(Entrevista a ejidataria de La Victoria, el 20 de octubre del 2016, en La Victoria,
Tepezalá, Aguascalientes). El daño a las huertas nopaleras también representó
complicaciones para algunas especies animales, un estudio realizado en zonas
cercanas señalan que “las huertas de nopal parecen contribuir de forma
importante a las conservación de roedores nativos de la región” (López, et. al,
2013, p. 85). En relación a la conservación de la flora, principalmente la biznaga y
el mezquite son especies reguladas que está prohibido cortar (Entrevista a
profesor de Tepezalá, el 25 de octubre del 2016, en Tepezalá, Aguascalientes;

entrevista al O | 2:

de octubre del 2016, en San Antonio, Tepezalá, Aguascalientes).

La escasez de agua en este municipio se vuelve también una problemática

impidiendo a los pobladores tener ganado mayor (bovino), teniendo que optar por

TENOVA
(A “TEPEZALÁ SOLAR”
C | | A Evaluación de impactos sociales en el marco de la construcción y Página 149 de
J operación del proyecto “Tepezalá Solar” 30

el menor (caprino y ovino). Tanto los habitantes de La Victoria y San Antonio
cuentan con insuficiente abastecimiento mediante pozos profundos; en el caso de
los ejidatarios, algunos cuentan con abastecimiento de riego mediante el canal que
proviene de San José de Gracia (Entrevista a ejidatario de La Victoria, el 19 de

octubre del 2016, en La Victoria, Tepezalá, Aguascalientes).

5.3.4.2, TIPO DE PROPIEDAD AGRARIA (EJIDO, BIENES COMUNALES O
PROPIEDAD PRIVADA).

En el estado se presentan tres regímenes de propiedad de la tierra: pequeña
propiedad, propiedad ejidal y propiedad comunal, sin embargo la propiedad ejidal
es la más importante. La superficie total de propiedad social en el estado es de

141,189 ha, que representan el 43% de la superficie de la entidad.

Según datos del Registro Agrario Nacional (2014) en Aguascalientes existen 187
núcleos agrarios, de los cuales 184 son ejidos y 3 son comunidades. La gran
proporción de tierra ejidal en Aguascalientes es resultado del desmembramiento
de los grandes latifundios en la zona. Tan sólo en las tierras que rodean la capital,

el 31 por ciento de la tierra son ejidos (Jiménez, 2002 p.83; Medrano, 2001, p. 60).

Según los tabulados básicos por municipio del PROCEDE, sólo se dispone de
información de 164 núcleos agrarios, de los que se dispone de cartografía. El
municipio que cuenta con más núcleos agrarios es Aguascalientes (41), seguida de

Asientos (34) y El Llano (24) (INEGI, 2000).

La importancia de la tierra para los habitantes del estado se ve reflejada en las
celebraciones de dotación de la tierra que tienen lugar el 25 de febrero, en el
municipio de Tepezalá, y el primero de marzo en el municipio de Jesús María
(INAFED, 2010; Medrano, 2001). El Aniversario del ejido para las comunidades de
La Victoria y San Antonio, representa una de las celebraciones más significativas
para sus habitantes, en cada celebración las autoridades agrarias se encargan de
realizar un acto conmemorativo en el que también participan las escuelas, grupos

de danza de la comunidad, y se realizan actos cívicos con la presencia de las

IENOVA

“TEPEZALA SOLAR”

Página 150 de
306

C | | A Evaluación de impactos sociales en el marco de la construcción y
J operación del proyecto “Tepezalá Solar”

autoridades agrarias de otros ejidos y de las autoridades municipales (trabajo de

campo, octubre del 2016).

Importa mencionar que más allá del tipo de tenencia (ejidal en este caso) la
incorporación de los núcleos agrarios al Programa de Certificación de Derechos
Ejidales y Titulación de Solares Urbanos (PROCEDE), impulsado por el
Procuraduría Agraria desde la década de los noventa, ha traído cambios
significativos para los ejidatarios, la mayoría de ellos encuentra resultados
benéficos frente a la posibilidad de vender la tierra: “[El Programa] fue benéfico
[...] porque antes alguien quería vender un terreno y batallaba; y ya con el título de
propiedad ya se le facilita” (Entrevista a ejidatario de San Antonio, el 20 de octubre
del 2016, en San Antonio, Tepezalá, Aguascalientes). Por otro lado, la certificación
de tierras ha garantizado a los ejidatarios conservar sus tierras pues comentan:
Antes, si uno dejaba de trabajar las tierras, o como nosotros, mi papá y yo, nos fuimos un
tiempo a Estados Unidos y nos hablaron, que las tierras nos las iban a quitar; nos tuvimos
que regresar porque si en dos años no sembrabas te las quitaban. Y así estuvimos un
tiempo, íbamos y antes de los dos años nos regresábamos, hasta que nos cansamos y ya

mejor nos quedamos. Ahora ya con los certificados es más tranquilo (Entrevista a ejidatario
de La Victoria, el 19 de octubre del 2016, en La Victoria, Tepezalá, Aguascalientes).

Esta nueva condición ha facilitado también la renta de tierras a ejidatarios que
contratan a jornaleros agrícolas para sembrar en extensiones amplias y
comercializar la producción (Entrevista a ejidatario de San Antonio, el 20 de
octubre del 2016, en San Antonio, Tepezalá, Aguascalientes). Algunos testimonios
señalan también la renta de tierras por parte de extranjeros que contratan
inmigrantes provenientes principalmente de los estados sureños del país: Oaxaca,
Chiapas, Guerrero (Plática informal con taxista en San Antonio, el 26 de octubre del

2016, en San Antonio, Tepezalá, Aguascalientes).

Durante la investigación en sitio se pudo corroborar que no existe población
indígena que sea propietaria de tierras en el área de interés, o que rente algunas
superficies para trabajarlas. También se pudo corroborar que no existen
asentamientos indígenas que hayan conformado comunidad. En la siguiente tabla

se resumen los principales hallazgos en torno a la propiedad de la tierra, como se

IENOVA

( “TEPEZALA SOLAR”

C | | ] A Evaluación de impactos sociales en el marco de la construcción y

Página 151 de
306

operación del proyecto “Tepezalá Solar”

muestra prevalece la propiedad ejidal; las personas entrevistadas afirmaron no
contar con propiedad comunal. En relación al ejido, aun cuando los terrenos han
sido parcelados, la asamblea sigue siendo la máxima figura de decisión, y el
comisariado el máximo representante de la propiedad social ante las instancias

oficiales y ante otros actores externos.

Municipio/Localidad Tenencia Comunidades | Autoridad representativa,
agraria indígenas constitucional e indígena
ao) Ud
Tepezalá, La Victoria | Bienes ejidales NO Nal ra
O O am
a)
Ea) En)
Tepezalá, San Antonio | Bienes ejidales NO a Nr
CU O a
a)
Ed Oo)
Tepezalá, Tepezalá Bienes ejidales NO O Y
a
Fuente: Trabajo de campo, octubre del 2016.

5.3.4.3. LUGARES SAGRADOS Y RUTAS DE PEREGRINACIÓN.

El territorio tiene un papel fundamental en la cosmovisión e identidad de las
civilizaciones que habitan en él Las culturas que habitaron el valle de
Aguascalientes, se caracterizaron por utilizar los paisajes naturales como las
cuevas, montañas y manantiales como espacios rituales, particularmente por la
construcción de monumentos en cerros aislados. La función de dichos
monumentos era la observación de la naturaleza que estructuraba el sistema

simbólico y la cosmovisión de los pueblos; a partir de la observación y registro de

IENOVA

( “TEPEZALA SOLAR”

C | | A Evaluación de impactos sociales en el marco de la construcción y
J operación del proyecto “Tepezalá Solar”

Página 152 de

los acontecimientos naturales se buscaba predecir el comportamiento social

(Macías y Villagrana, 2015, pp. 41-42).

De los 96 centros arqueológicos que se reconocen en Aguascalientes (García,
2013), los más cercanos al municipio de Tepezalá se encuentran en Pabellón de
Arteaga, San José de Gracia, Asientos y El Llano (Aguasdigital, 2012); las distancias
desde La Victoria (donde se ubica el polígono del Proyecto) hasta estos municipios
se muestran en la figura “Municipios con importancia arqueológica, aledaños al
municipio de Tepezalá”, siendo las siguientes: de La Victoria, Tepezalá, a San José
de Gracia: 14.6 km; a Pabellón de Arteaga: 4 km; al municipio de Asientos: 7.5 km;
y a El Llano: 26.3 km. Es importante subrayar que las distancias es hacia los
municipios y no exactamente hacia los puntos en que se encuentran los sitios
arqueológicos, sin embargo el mapa da cuenta de que el Proyecto no tendrá
incidencia en estos sitios, dadas las distancias que conservan respecto al polígono.
Incluso, el proyecto cuenta con una resolución por parte del INAH donde afirma
que después de haber hecho una inspección en el sitio no se encontraron
elementos de importancia arqueológica.

FIGURA 5.2. MUNICIPIOS CON IMPORTANCIA ARQUEOLÓGICA, ALEDAÑOS AL
MUNICIPIO DE TEPEZALÁ.

IENOVA

“TEPEZALA SOLAR”

Evaluación de impactos sociales en el marco de la construcción y
operación del proyecto “Tepezalá Solar”

Página 153 de
306

[Genaro Codina Cosío
Rincón de Romos estos
Tepezalá TEPEZALA
A
SAN JOSÉ DE GRACIA PADELLÓN DE ARTEAGA
San José de Gracia 4 a Asientos
Pabellón de Arteaga
Distancia de la localidad
La Victoria
Municipio Kilómetros
¡San josé de Gracia 14.6 San Francisco de los Romo.
Pabellón de Arteaga 4
Asientos 7.5. Jesús María El Llano
El Llano 263 Aguascalientes
Simbología »
(O) tocarano La Vitara cn mms agil pesrale de NEO!
A Cateceras municipales a Ñ
[E poigoro el proyecto Ei y
Muncipos con mes aqueclegs

Fuente: Elaboración propia a partir de información del Promovente e información digital geográfica de INEGI.

En cuanto a Tepezalá, los vestigios paleontológicos encontrados en la rivera de los
actuales ríos muestran que hace millones de años este lugar estuvo bajo las aguas
(Producción Aguascalientes, Ibíd.). Adicionalmente se cuenta con vestigios que dan
cuenta del paso de grupos indígenas guachichiles por la zona desde tiempos
previos a la Conquista, éstos sin embargo han sido encontrados en el sitio que

ocupa la actual cabecera municipal y sus inmediaciones:

Vestigios sí hay, bastantes, tenemos lo que viene siendo... yo creo que el más
representativo es una presa que se llama “la presa del guachichil” que fue construida por
los indios, a la fecha todavía persiste, y en ese lugar se han encontrado muchos vestigios de
barro, cabezas talladas en piedra, puntas de flecha, incluso donde ellos vivían lo que vienen
siendo sus chozas. [En el museo de Tepezalá se han recabado en el museo] algunas partes;
lo que pasa es que aquí la gentes es muy celosa de lo que se va encontrando. Aquí tenemos

coleccionistas de punta de fecha por ejemplo, yo creo que hasta más de 200 puntas, o ellos

IENOVA

“TEPEZALA SOLAR”

Página 154 de
306

C | | A Evaluación de impactos sociales en el marco de la construcción y
J operación del proyecto “Tepezalá Solar”

son aficionados y van y las buscan, pero son celosos y no las quieren regalar (Entrevista a
profesor de Tepezalá, el 25 de octubre del 2016, en Tepezalá, Aguascalientes).

Como resultado de la historia más reciente de este municipio (siglos XIX-XX)
existen también sitios de importancia histórica principalmente para los habitantes
de Tepezalá, cabecera:
Tenemos un acueducto que era el que surtía principalmente a la Ex Hacienda de Tepezalá,
al igual que a la comunidad; tenemos otro acueducto en otra Ex Hacienda de Las Pilas, pero
ese ya está destruido, ya sólo hay vestigios, tenemos fotografías de ellos. [Se tiene también]

La Iglesia y el santuario al Cristo Negro (Entrevista a profesor de Tepezalá, el 25 de octubre
del 2016, en Tepezalá, Aguascalientes).

Estos referentes históricos a su vez, forman parte de la historia de las comunidades
que conforman el municipio, pues como se ha mencionado, muchas de ellas se
disgregaron de la actual cabecera municipal para formar sus propios ejidos;
algunas durante el siglo XIX, y otras durante la etapa posrevolucionaria. Las
distancias entre La Victoria y localidades de importancia histórica como San
Antonio y Tepezalá, se muestran en la figura “Distancias de sitios históricos en

Tepezalá, respecto al área núcleo”.

Entre las localidades del municipio de Tepezalá las iglesias en sí mismas
representan sitios sagrados. Existen paralelamente otros lugares de suma
representación para las comunidades, ubicados principalmente en la cabecera
municipal, de donde se desprendieron varias de las localidades que actualmente lo
conforman. Entre los lugares con mayor relevancia simbólica para los habitantes
de Tepezalá y las comunidades que lo integran se encuentra el panteón viejo,
referido también como “campo santo”, forma parte de su historia ya que en él

fueron enterrados sus abuelos.

Hay un campo santo que sabe cuánto tiempo tendrá ese campo santo, allá mero arriba del
cerro, y sí va la gente [rumbo a Tepezalá] pero acá a un lado, hasta arriba [...] era el campo
santo de más antes, [de San Antonio] tenían que llevarlos hasta allá porque no había otro, y
está muy lejos. [...] ya ese panteón está como borrado ya de adentro, ya no es como
panteón; digo: porque ya no hay... sí se encuentran por ahí así algunos huesillos. Pero uh...
ese panteón es de cuando... mis hermanos estaban chicos, ya hasta se murieron. Nosotros
vamos de gusto a curiosear. Pero dicen que ya lo compusieron, ya lo renovaron, hicieron un

IENOVA

“TEPEZALA SOLAR”

Página 155 de
306

C | | A Evaluación de impactos sociales en el marco de la construcción y
J operación del proyecto “Tepezalá Solar”

mirador (Entrevista a ejidataria de San Antonio, el 23 de octubre del 2016, en San Antonio,
Tepezalá, Aguascalientes).
Aunque este espacio actualmente es resguardado por el ayuntamiento, durante
mucho tiempo permaneció en desuso e incluso se afirma que algunos habitantes,

tiempo atrás:

Fueron a sacar de los cajones a los muertos, hay ahí unos huecos donde estaban los
cajones; dicen [las personas que] los cuerpos estaban así como las momias, que se ve como
si el tiempo no hubiera pasado porque seguían completos sus cuerpos; encontraron a un
niñito que se supo que murió porque se tragó un dedal, por eso se murió, y dicen que ese
dedal estaba en su garganta, se veía en su garganta y la gente se lo quitó. Y así miraban a los
otros muertos para saber más o menos de qué se murió” (Plática informal con habitante de
La Victoria, el 19 de octubre del 2016, en La Victoria, Tepezalá, Aguascalientes).
Las distancias aproximadas desde el área núcleo del Proyecto, hacia puntos de
concentración de sitios históricos como son San Antonio y Tepezalá, son las
siguientes: hacia San Antonio: 2. 48 km; hacia Tepezalá, 3. 50 km. En lo que
respecta a los habitantes de La Victoria, se debe mencionara que sus rutas de
desplazamiento son hacia el lado norte, tomando como punto de ingreso la
carretera a partir de la cual pueden dirigirse hacia la cabecera municipal, ubicada
en el lado este del mapa, y hacia el oeste para ingresar a San Antonio, principal

centro de abastecimiento económico local.

En la siguiente figura han sido señalados a través de líneas en color gris las
distancias desde el área núcleo hacia las comunidades de interés: La Victoria, San
Antonio y Tepezalá (cabecera municipal). Si bien no se señala la ubicación de cada
sitio histórico, se subraya la distancia que cada localidad guarda respecto al
polígono del Proyecto, en algunos casos el lugar en que se localizan sitios como Las
Pilas, es más lejano a la ubicación de la cabecera municipal. El sitio denominado
Las Pilas se encuentra más allá del área urbana de Tepezalá, en dirección al
noroeste y en sentido contrario a La Victoria y San Antonio.

FIGURA 5.3. DISTANCIAS DE SITIOS HISTÓRICOS EN TEPEZALÁ, RESPECTO AL ÁREA
NÚCLEO.

IENOVA

“TEPEZALA SOLAR”

Evaluación de impactos sociales en el marco de la construcción y Página 156 de
306

operación del proyecto “Tepezalá Solar”

1 tocstencescon avs isircos
— cano cor er oc essa

Gamo pa

— cortar

Fuente: Elaboración propia a partir de información del Promovente e información digital geográfica de INEGI.

En relación a las peregrinaciones uno de los recorridos más importantes para los
fieles de la iglesia católica que habitan principalmente en el centro del país, es la
que se realiza el 2 de febrero para visitar el templo de la Virgen de San Juan de los
Lagos?3, ubicado en Jalisco. Cada año acuden al templo peregrinos de estados como
Aguascalientes, Zacatecas, San Luis Potosí, Jalisco, Guanajuato, Querétaro, Hidalgo,

Michoacán, Ciudad de México, Estado de México y Puebla. Según José Gerardo

Bohórquez (2008), el 60% de las peregrinaciones que se hacen hacia San Juan de
los Lagos son realizadas por los fieles de la Ciudad de México, principalmente del
barrio de Tepito, el Estado de México e Hidalgo. Algunos peregrinos continúan la
ruta hacia Plateros, municipio de Fresnillo en el estado de Zacatecas, para llegar al

templo del Santo Niño de Atocha en Plateros, Zacatecas (p.70). Esta segunda parte

23 La primera en importancia es la peregrinación hacia la Basílica de Guadalupe, ubicada en el Distrito Federal, a la que
visitan cada 12 de diciembre fieles de distintos estados de la República Mexicana.

IENOVA

“TEPEZALA SOLAR”

Página 157 de
306

C | | A Evaluación de impactos sociales en el marco de la construcción y
J operación del proyecto “Tepezalá Solar”

de la peregrinación atraviesa, de sur a norte, el estado de Aguascalientes y una

parte de Zacatecas.

Varias localidades del municipio de Tepezalá se suman a esta peregrinación, en la
que además de visitar la Virgen de San Juan de los Lagos, acuden al Santuario de
Santo Toribio (Jalostotitlán, Jalisco), y a la capilla del Santo Niño del Cacahuatito
(Mezquitic de la Magdalena), ubicados también en Jalisco. Otra peregrinación que
cobra importancia para los habitantes de Tepezalá es la visita al Santuario del
Cristo Rey, ubicada en el Cerro del Cubilete en Silao Guanajuato (Trabajo de campo,

octubre del 2016, municipio de Tepezalá, Aguascalientes).

Existen no obstante, peregrinaciones dentro del mismo municipio que permite a
las comunidades mantenerse en contacto vinculándose unas con otras a partir de
las festividades a sus respectivos santos patronos, de acuerdo con el Comisariado

de Bienes Ejidales de La Victoria, todas estas comunidades:

[..] tienen un programa, cuando es la fiesta patronal de cierta comunidad ven el programa
y ahí viene: cierto día ciertas comunidades y pues este día ya aparece La Victoria, pues ya
saben que día van a ir, van coordinados. [...]Van a las comunidades vecinas, por decir aquí a
Gigante, Carboneras, Porvenir, San Antonio, Mesilla, que está ya más retirado, a Tepezalá

cabecera, Mar Negro, Rincón de Romo... pero pues sí, nada más. [A La Victoria vienen de
otras comunidades] y cuando vienen, por ejemplo, que es la fiesta patronal de aquí, vienen
y se van a encontrar aquí a la entrada de la carretera y ya se reciben con la dancita y todo
eso, la danza, cuetes, todo eso, traen a sus imágenes de cada comunidad representada por
su santo de cada lugar, que la virgen del Águila, que la de Gigante o San Antonio, según sea

el patrono que tienen ahí (Entrevista a

(II) 21 de octubre del 2016, en La Victoria, Tepezalá, Aguascalientes).

En el caso de San Antonio la gente de las comunidades vecinas comienza a llegar
desde que inicia el novenario, concentrándose aún más en el séptimo y octavo día
Entrevista NS -l 2:
de noviembre del 2016, en San Antonio, Tepezalá, Aguascalientes). Por su parte en
la fiesta de Tepezalá al Cristo Negro, también concurren fieles de las localidades de
este municipio y de los municipios aledaños, principalmente de Pabellón de
Arteaga y Rincón de Romo (Entrevista a profesor de Tepezalá, el 25 de octubre del

2016, en Tepezalá, Aguascalientes).

CIIJA

TENOVA

“TEPEZALA SOLAR”

Evaluación de impactos sociales en el marco de la construcción y
operación del proyecto “Tepezalá Solar”

Página 158 de
306

Cabe mencionar que aun cuando se hacen peregrinaciones para llegar hasta estos

puntos, ninguna

polígono para el

de éstas tiene como ruta tradicional el área que constituye el

Proyecto. En la siguiente tabla se registran los principales sitios

sagrados para las comunidades de estudio, como se puede ver, prevalecen las

iglesias, capillas y panteones.

Municipio/ Sitios sagrados Comentario
Localidad
Tepezalá, Tepezalá cabecera: | Se consideran sagrados los espacios donde se
. . Parroquia de Nuestra | encuentran las iglesias, capillas y los
La Victoria | Señora del Refugio; Iglesia | panteones.
de Belén; Panteón viejo;
capillas ubicadas en los En este caso, muchas de las familias que
barrios del Socorro | “Ctualmente habitan en las localidades que
(Virgen de Fátima) y de conforman el municipio de  Tepezalá
Cholula (Cristo Rey). encuentran en los sitios sagrados ubicados en
la cabecera municipal parte de su historia y la
historia de sus padres y abuelos.
Las iglesias y capillas representan a su vez
espacios sagrados que si bien pueden ser
objetos de modificación (retocarse, remozarse
o derribarse) no pueden trasladarse a otros
sitios.
Tepezalá, San Antonio: Iglesia a San | Se consideran sagrados los espacios donde se
San Antonio | Antonio; Capillas a los | encuentran las iglesias, capillas y los

santos, ubicadas al menos
en cuatro domicilios
particulares; Santa Cruz,
ubicada a cuatro cuadras
del centro de la
comunidad; panteón.

panteones.

Existe un vínculo con el panteón viejo ubicado
en la cabecera municipal, como referente de
sitio sagrado donde fueron enterrados sus
ancestros. Las iglesias y capillas representan a
su vez espacios sagrados que si bien pueden
ser objetos de modificación  (retocarse,
remozarse O  derribarse) no pueden
trasladarse a otros sitios.

TENOVA

( “TEPEZALA SOLAR”

C | | A Evaluación de impactos sociales en el marco de la construcción y
J operación del proyecto “Tepezalá Solar”

Página 159 de
306

Municipio/ Sitios sagrados Comentario

Localidad

Tepezalá, Tepezalá cabecera: | Se consideran sagrados los espacios donde se
Tepezalá. Parroquia de Nuestra | encuentran las iglesias, capillas y los

Señora del Refugio; Iglesia | panteones.
de Belén; Panteón viejo;
capillas ubicadas en los
barrios del Socorro
(Virgen de Fátima) y de
Cholula (Cristo Rey).

El panteón viejo, aunque está de desuso sigue
siendo un referente simbólico y actualmente
está bajo resguardo.

Las iglesias y capillas representan a su vez
espacios sagrados que si bien pueden ser
objetos de modificación (retocarse, remozarse
o derribarse) no pueden trasladarse a otros
sitios.

Fuente: Trabajo de campo, octubre del 2016.

5.3.5. SISTEMA NORMATIVO INTERNO.

Al interior de las comunidades de interés son visibles dos órdenes normativos, que
se corresponden a su vez a espacios diferenciados: el doméstico (familiar) y el
comunitario (vecinal). En relación al primero hasta hace algunos años se
acostumbraba tener como únicos herederos a los hijos varones, tras la muerte del
padre tanto las tierras como sus propiedades (casas, ganado, vehículo) pasaban a
manos de aquellos; actualmente han aumentado los casos en que los padres dejan
como heredera o albacea al hijo o hija a quien más confianza le han tomado, por
considerarla una personas honesta (Trabajo de campo, La Victoria; San Antonio,

octubre del 2016).

En relación a la ocupación de cargos dentro de la comunidad, sigue siendo parte de
la normativa el estado civil de los hombres; así, existe una jerarquía en la que los
hombres solteros, se considera, aún no están aptos para ejercer un cargo civil o

agrario. En este sentido, tanto los hombres como las mujeres casadas adquieren
IENOVA

( “TEPEZALA SOLAR”

C | | ] A Evaluación de impactos sociales en el marco de la construcción y

Página 160 de
operación del proyecto “Tepezalá Solar” 30

derechos pero también obligaciones para participar en los asuntos comunes, como

pueden ser los festejos, el comité de salud o el comité de agua.

Aun cuando las comunidades indígenas y campesinas del país han contado
históricamente con sus propios sistemas normativos, no han permanecido aislados
de la vida política y legislativa del Estado Mexicano. Actualmente, las figuras más
representativas en la vida rural continúan siendo el municipio, las agencias
municipales (conocidas como comisarios o delegados, dependiendo del lugar y del
tamaño de la localidad), y en relación a la propiedad agraria, el Comisariado de

Bienes Ejidales o Comunales.

En el caso de La Victoria y San Antonio, se mencionó, el cargo como Comisario
municipal y Delegado municipal respectivamente, no fue resultado de una elección
al interior de la comunidad mediante asamblea, sino de la asignación desde el
ayuntamiento; Tepezalá, al ser cabecera municipal, no cuenta con otra autoridad
civil, sólo el presidente municipal, cargo de elección popular en el que está
presente la pertenencia a algún partido político. En un sentido opuesto, los
A
AO Entre las principales funciones de

estas figuras de autoridad, se encuentran: participar en la organización de los
festejos patronales y hacer gestiones tendientes al desarrollo de sus respectivas

comunidades.

Municipio/Localidad Usos y Comentario
costumbres

No se detectó ningún mecanismo tradicional de
elección. Actualmente el presidente municipal
designa a la autoridad civil. La autoridad agraria
es electa mediante asamblea ejidal.

Tepezalá, La Victoria NO

IENOVA

( “TEPEZALA SOLAR”

C | | ] A Evaluación de impactos sociales en el marco de la construcción y

Página 161 de
operación del proyecto “Tepezalá Solar” 306

Municipio/Localidad Usos y Comentario
costumbres

No se detectó ningún mecanismo tradicional de
elección. Actualmente el presidente municipal
designa a la autoridad civil. La autoridad agraria
es electa mediante asamblea ejidal.

Tepezalá, San Antonio | NO

El proceso de elección del presidente municipal es
a través del voto ciudadano. No se detectó
Tepezalá, Tepezalá NO proceso tradicional de elección de autoridades
civiles. Las autoridades agrarias son electas
mediante asamblea ejidal.

Fuente: Trabajo de campo, octubre del 2016.

5.3.5.1. SISTEMA DE TOMA DE DECISIONES.

Ayuntamientos.

El municipio es la base de la organización territorial y política de un estado. Como
se ha mencionado, Aguascalientes cuenta con once municipios gobernados por
Ayuntamientos que se eligen de forma directa y se asientan en las cabeceras
municipales. En la entidad las figuras representativas de los ayuntamientos las
conforman el Presidente municipal, Secretario del Ayuntamiento y Director
general de gobierno, seguidos de los coordinadores generales, delegados
municipales y los comisarios municipales; tanto los delegados como los comisarios
representan figuras de autoridad auxiliares para el ayuntamiento (Gobierno del

estado de Aguascalientes, 2009).

Los funciones de las autoridades se distribuyen de la siguiente manera: Presidente
municipal: en esencia es el encargado de administrar el municipio y ejecutar lo que
determine el H. Ayuntamiento; Regidores: vigilan el funcionamiento de la
administración pública y la prestación de servicios públicos según las comisiones

asignadas; Síndico Procurador: es el representante legal del municipio y el síndico

IENOVA

“TEPEZALA SOLAR”

Página 162 de

C | | A Evaluación de impactos sociales en el marco de la construcción y
J operación del proyecto “Tepezalá Solar”

de hacienda que vigila las finanzas. El ayuntamiento puede contar con una

secretaria de ayuntamiento y la tesorería municipal (INAFED, s/a).
Agencia municipal.

De acuerdo con las facultades otorgadas al Presidente Municipal en la Ley Orgánica
Municipal del Estado de Aguascalientes, éste puede nombrar delegados,
subdelegados y comisarios municipales (Capítulo III, apartado XXXVII, 2000, s/p),
que representan autoridades honorarias auxiliares. Entre las principales
delegaciones que reconoce el Código municipal de Tepezalá (2010), se encuentra la
de San Antonio, El Chayote y Carboneras; mientras que en La Victoria, El Águila y

El Gigante cuentan con comisarías municipales (p. 77).

La mayoría de las personas entrevistadas coincidieron en que los delegados y los
comisarios comenzaron a ser nombrados por los presidentes municipales en turno,
desde hace aproximadamente cuatro administraciones atrás (Entrevistas a
ejidatarias y ejidatarios d San Antonio y La Victoria, en octubre del 2016). Esta
designación, al estar vinculada al sistema de partidos políticos y dejar fuera a la
asamblea de la comunidad, se encuentra en su mayoría cuestionada, debido a que
el desempeño de las autoridades civiles, a valoración de los habitantes, es muy
acotado y denota falta de compromiso hacia las necesidades de la comunidad:
Las funciones del Delegado Municipal es primeramente, estar al servicio de la comunidad
las 24 horas del día ¿verdad? Día y noche. Nunca hemos entendido la responsabilidad que
nos echamos encima [...] Un delegado debería de entender eso: soy delegado pero es para
que cuando me llamen porque hay algún problema yo debo de estar ahí presente, para ser
un mediador ¿verdad? Y entender toda la problemática que se suscite aquí dentro de la
comunidad ¿verdad? Todo tipo de problemática. [en relación a las problemáticas que

regularmente resuelve el Delegado]: drogadicción, robos a casa habitación, pleitos [...]

(Entrevista al O el 2: de

octubre del 2016, en San Antonio, Tepezalá, Aguascalientes).
La asignación de las autoridades municipales comunitarias es también un ejercicio

cuestionado, principalmente por la falta de legitimidad con que cuenta la

autoridad, al no haber sido elegida mediante asamblea:

IENOVA

“TEPEZALA SOLAR”

Página 163 de
306

C | | A Evaluación de impactos sociales en el marco de la construcción y
J operación del proyecto “Tepezalá Solar”

[...] antes sí se hacía asamblea para elegir quién iba a quedar, pero ahora ya no [...] y no... la
gente ya no puede hacer nada, porque si decimos algo lo primero que nos van a decir es
que si nosotros le vamos a pagar al Comisario, porque a ellos les pagan de la presidencia
¿Entonces qué decimos nosotros? No queda más que aceptarlo como autoridad (Entrevista
a ejidatario de La Victoria, el 19 de octubre del 2016, en La Victoria, Tepezalá,
Aguascalientes).

Entre otras funciones de los delegados y comisarios en tanto figuras auxiliares, los
habitantes señalaron: dar aviso a los habitantes de los programas y apoyos promovidos por
el Ayuntamiento, el gobierno estatal y el gobierno federal; vigilar la seguridad dentro de su
demarcación; gestionar apoyos ante el Ayuntamiento; dar aviso a este último “cuando se
han tapado los drenajes, sí hay problemas con el agua, si hacen falta mejoras a la
comunidad” (Plática informal con habitante de La Victoria, el 19 de octubre del 2016, en La
Victoria, Tepezalá, Aguascalientes).

Comisariado de Bienes Ejidales.

Existen pautas de organización ejidal establecidas en la Ley Agraria, pero cada
ejido debe aprobar su propio reglamento interno, o sus pautas específicas que
debe asentar en el Registro Agrario Nacional. La Ley Agraria señala como
autoridad máxima de un ejido a la asamblea de ejidatarios, integrada por todos los
ejidatarios y presidida por el presidente de la asamblea, el comisariado de bienes
comunales y el consejo de vigilancia. La presidencia de la asamblea se otorga por
votación a un ejidatario y tiene una duración de tres años (IMAE s/f, p. 28). El
comisariado ejidal está conformado por un presidente, un secretario y un tesorero,
con sus respectivos suplentes. El comisariado se encarga de todo lo referente al
ejido: hacer cumplir los acuerdos de la asamblea, representar al ejido y determinar

los usos de suelo.

El consejo de vigilancia se encarga de vigilar y aconsejar las actividades de las
autoridades y revisar las cuentas y las operaciones del comisariado de bienes
comunales. También está conformado por un presidente, un secretario y un
suplente y sus integrantes se eligen en asamblea general cada tres años (IMAE s/f,
pp. 27-29; INEGI, 2000). También se pueden crear juntas de pobladores, mediante
las cuales los ejidatarios pueden intervenir en diversos asuntos competentes al
ejido (Procuraduría Agraria y Secretaría de Desarrollo Agrario, Territorial y

Urbano (PA/ SEDATU, 2014).

IENOVA

( “TEPEZALA SOLAR”

C | | A Evaluación de impactos sociales en el marco de la construcción y
J operación del proyecto “Tepezalá Solar”

Página 164 de

La asamblea es el órgano supremo del ejido y debe reunirse por lo menos una vez
cada seis meses a convocatoria del comisariado de bienes comunales, el consejo de
vigilancia, el 20% de los ejidatarios o la Procuraduría Agraria. Para que una

asamblea sea considerada válida debe reunirse la mitad más uno de los ejidatarios.

Las resoluciones de la asamblea se toman por mayoría de votos y son obligatorias
para todos los ejidatarios. En asuntos concernientes a la modificación del
reglamento interno, aceptación o separación de un ejidatario, la delimitación de
límites ejidales, entre otros asuntos que se plantean en el artículo 23 de la Ley
agraria, deberán estar presentes las dos terceras partes de los ejidatarios y un
representante de la Procuraduría Agraria. Los acuerdos deberán constar en el acta
correspondiente, levantada al final de la asamblea y deberá ser firmada por el
comisariado ejidal, el consejo de vigilancia y los ejidatarios que deseen hacerlo

(PA/SEDATU, 2014).

En la práctica, las principales funciones del Comisariado de Bienes Ejidales se
concentran temas concretos, de acuerdo con comisariado ejidal de San Antonio:
“Atender toda la problemática de las controversias que surjan en cuanto a la tierra:
deslindes, que éste se está metiendo a mi parcela; algunas demandas que a veces
venden la tierra y luego ya no quieren respetar la compra venta que hicieron, y hay
que ir al Tribunal Agrario para dilucidar ese detalle (Entrevist MO
O el 24 de octubre del 2016, en San

Antonio, Tepezalá, Aguascalientes).

En materia agraria, son los ejidatarios quienes cuentan con voz y voto en torno a
las decisiones sobre el uso y asignación de las tierras ejidales. Las personas
avecindadas no tienen incidencia dentro de este tipo de decisiones, en este sentido,
aunque ellas estén en contra de las definiciones agrarias del ejido, su voz no es

tomada en cuenta.

Como se muestra en la tabla, ninguna de las tres comunidades de interés realiza

actualmente asambleas generales para atender los asuntos que les son comunes.

IENOVA

( “TEPEZALA SOLAR”

C | | A Evaluación de impactos sociales en el marco de la construcción y
J operación del proyecto “Tepezalá Solar”

Esta práctica se fue diluyendo paulatinamente debido a que cada vez son menos
los trabajos que en su momento requirieron la organización de la comunidad como
el arreglo de calles o la apertura de caminos; actualmente estas tareas están a
cargo del ayuntamiento. En relación a los espacios religiosos como son las capillas
e iglesias, en el caso de La Victoria, se afirmó, la comunidad contrató a unas
personas para que avanzaran en las adecuaciones que requirieran trabajo de
albañilería y pintura. Así, varias de las tareas que antes se hacían de manera
comunitaria, actualmente están a cargo del ayuntamiento, y en algunos casos se

contrata los servicios de otras personas para que realicen los trabajos.

Municipio Localidad Asamblea comunitaria SÍ/NO
Tepezalá La Victoria NO
Tepezalá San Antonio NO
Tepezalá Tepezalá NO
Fuente: Trabajo de campo, octubre del 2016.

5.3.5.2. PROCESOS LOCALES DE RESOLUCIÓN DE CONFLICTOS.

En lo que corresponde a los ejidos, son las Asambleas las encargadas de dirimir los
conflictos que puedan ocurrir en lo relativo a la tierra. La asamblea tiene entre sus
atribuciones delimitar la tierra, autorizar el dominio sobre las parcelas, determinar
el régimen de explotación de este bien, entre otros (PA/SEDATU, 2014). Cualquier
conflicto relativo a los límites de tierras entre ejidatarios o con particulares o

sociedades y conflictos agrarios, puede ser llevado ante el tribunal agrario.

En relación a los conflictos vecinales, se refirió que éstos son resueltos al interior
de la comunidad teniendo como mediador al Comisario municipal; los problemas
más comunes suelen ser de tipo intrafamiliar y algunos vecinales como agresiones

bajo los efectos del alcohol; casos excepcionales los representarían los homicidios

Página 165 de
306

IENOVA

( “TEPEZALA SOLAR”

C | | A Evaluación de impactos sociales en el marco de la construcción y
J operación del proyecto “Tepezalá Solar”

o violaciones, pero se afirmó que éstos no se han presentado y que no sería de la
competencia del comisario sino que se turnaría al ayuntamiento (Trabajo de

campo, La Victoria y San Antonio, Tepezalá, Aguascalientes, octubre del 2016).

5.3.6. DESCRIPCIÓN DE LA ORGANIZACIÓN INTERNA Y DE LAS
INSTITUCIONES POLÍTICAS, SOCIALES, ECONÓMICAS Y CULTURALES
DISTINTIVAS DE LA COMUNIDAD INDÍGENA.

Como se ha señalado, la forma en que se organiza la vida política de las
comunidades se encuentra ligada a las figuras de autoridad civiles y agrarias.
Existen también los comités, que contribuyen a la organización de la vida social de
la comunidad: comité de educación (uno por cada nivel educativo), comité de
salud, comité de agua, y el comité del programa PROSPERA antes “Oportunidades”;
estas figuras no cuentan con incidencia en otros espacios de decisión, más que en
sus respectivos ámbitos. Adicionalmente existen los comités de festejos para cada
una de las fechas religiosas que se celebran; al igual que sucede con los comités

cívicos los comités de festejos no tienen incidencia política en la comunidad.

En la tabla se señalan las figuras bajo las cuales se organiza la vida comunitaria de
La Victoria, se señalan aspectos de importancia como es la duración del cargo y el
mecanismo bajo el cual fueron electos o designados al cargo, así como el nivel de
importancia que guarda cada uno dentro de la comunidad desde la práctica, y no
desde los normatividad oficial. El contenido de la tabla permite contar con un
esquema general de las figuras que están presentes en la comunidad, y el peso de

cada una de ellas en la toma de decisiones.

Tipo de cargo Nivel de Forma de | Duración Nivel de Incursión
representación | elección del cargo | importancia de

y/o rango de del cargo partidos

influencia políticos

Gobierno Municipal Votación 3 años Alto sí

Página 166 de
306

IENOVA

( “TEPEZALA SOLAR”

C | | ] A Evaluación de impactos sociales en el marco de la construcción y

Página 167 de
operación del proyecto “Tepezalá Solar” 30

Municipal

Comisario (o Local Designación 3 años Medio sí
Delegado)
municipal

Comisariado de Local Votación 3 años Alto NO
Bienes Ejidales
y Asamblea
ejidal

Comité de Local Designación laño Bajo NO
festejos al santo
patrono

Organizaciones Local Bajo NO
de producción
ganadera

Comités de Local Designación laño Bajo NO
salud; Comités
de educación;

Comités del

agua

Fuente: Trabajo de campo, octubre del 2016.

5.3.6.1. ESTRUCTURAS INFORMALES DE PODER.

Aguascalientes es una entidad en la que el catolicismo tiene un peso importante en
la vida social y religiosa de los habitantes; en el estado existen nexos entre el clero,
los grupos empresariales y el gobierno. La gran autoridad social de la iglesia se ve
reflejada en las ruedas de prensa que lleva a cabo el obispo del estado como líder
de opinión, gracias a las cuales puede fijar una agenda mediática acerca de los

temas sociales y políticos, de interés para la iglesia (Patiño, 2009, p.19).

Incluso, algunas empresas del estado se formaron gracias al capital facilitado por la
propia iglesia, como la empresa San Marcos, dedicada a la fabricación de
cobertores, lo cual sugiere la existencia de fuertes vínculos entre los empresarios y

la iglesia en Aguascalientes, que derivan en lealtades políticas (Ibíd. p. 14). Los

IENOVA

( “TEPEZALA SOLAR”

C | | A Evaluación de impactos sociales en el marco de la construcción y
J operación del proyecto “Tepezalá Solar”

Página 168 de

empresarios también tienen un papel fundamental en la toma de decisiones
políticas, porque en el estado hay una alianza clero-gobierno-empresariado. A
decir de un entrevistado, en Tepezalá, cabecera, las personas suelen confiar más en
el sacerdote que en otras figuras de autoridad (Trabajo de campo, octubre del

2016).

En el ámbito político existe la presencia de la organización social Antorcha
Campesina en varias localidades de Tepezalá, incluyendo La Victoria y San Antonio,
la organización se ha destacado por exigir apoyos a los gobiernos locales, y
entregarlos a sus militantes. En el 2014 La Victoria, San Antonio y Tepezalá, junto
con 10 localidades más recibieron paquetes de vivienda que la Secretaría de
Desarrollo Territorial y Urbano entregó a este grupo político después de varias
gestiones (Oficina de Prensa. Movimiento Antorchista, 2014, s/p). De acuerdo con
algunos habitantes, la organización cuenta con bases de apoyo civiles para llevar a
cabo movilizaciones, y también pide cuotas a sus adeptos “para que sean
beneficiados con los apoyos que logran bajar” (trabajo de campo, octubre del
2016). Bajo la actual gestión, la organización exigió al ayuntamiento apoyos
sociales que la presidencia direccionó “a las demandas de las comunidades; no
tanto a las demandas de este grupo” (Plática informal con (OMA)
O) 0) GU el 26 de octubre del 2016, en Tepezalá,

Aguascalientes).

5.3.6.2. ACTIVIDADES TRADICIONALES DE PRODUCCIÓN Y SUPERVIVENCIA
DE LA COMUNIDAD.

Aunque la agricultura y la ganadería han disminuido considerablemente?*, ambas
siguen teniendo importancia en la zona. En relación a la primera, en algunos casos
la producción se destina para autoconsumo, pero en general ésta se ha
direccionado mayoritariamente al comercio, actualmente la labor agrícola se

enfoca a la siembra de alfalfa, avena, maíz para silo, cebada, alfalfa, ajo, jitomate,

2* Aun cuando en el municipio de Tepezalá se tiene como principal fuente de ingresos monetarios la industria, las actividades
del sector primario siguen siendo una parte importante del sustento económico de las familias; en ellas el jefe de familia
obtiene ingresos como empleado en la industria, pero dedica algunas horas también al trabajo agrícola o ganadero
principalmente.

IENOVA

( “TEPEZALA SOLAR”

C | IJA Evaluación de impactos sociales en el marco de la construcción y

Página 169 de
operación del proyecto “Tepezalá Solar” 30

zanahoria, brócoli, coliflor y cebolla (Entrevistas realizadas en San Antonio,
Tepezalá, Aguascalientes en octubre del 2016). Es importante mencionar que en
los últimos años la producción de forraje para ganado ha cobrado cada vez mayor

relevancia, siendo los bovinos de leche el destino final de éste.

En el estado 170, 159 ha son utilizadas por la agricultura que, en su mayoría, es de
temporal (66%) y una menor parte de riego (34%) destacando en este rubro la
producción frutal, las hortalizas, el maíz y el frijol. Según CONABIO (2008), la

producción agrícola del estado se ha reducido debido a la escasez de agua (p.71).

La actividad pecuaria se desarrolla en 279,000 ha. Destacan la producción de carne
de bovino, porcino y ovino, la avicultura y la producción de leche (Gobierno del
estado de Aguascalientes, s/f) fundamentalmente en la zona sur del estado, la cual
ha experimentado una crisis en los últimos tres años por problemas de
comercialización con las principales compradores que han comenzado a importar
leche de menor precio. En el caso de La Victoria, aunque años atrás se contó con un
proyecto impulsado por los ejidatarios para la producción y venta de leche a nivel
comunitario, no se contó con las condiciones suficientes para dar continuidad a
esta actividad, razón por la cual el proyecto fue abandonado. Actualmente llegan de
Aguascalientes a la comunidad camionetas pasteurizadoras, aproximadamente
diez personas les venden la leche que produce su ganado (Entrevista a ejidatario
de La Victoria, el 19 de octubre del 2016, en La Victoria, Tepezalá, Aguascalientes).
No obstante, la comunidad cuenta con una cremería, y en el resto del municipio
existen otras más en las localidades de Carboneras, San Antonio y El Porvenir

(Ayuntamiento de Tepezalá).

En relación a las actividades artesanales, solamente en la cabecera municipal se
registró el trabajo de algunas mujeres que hacen un tejido con una tabla de
madera; y artesanías de geoda; elaboración de dulces artesanales, principalmente
el camote. Otras actividades las representa la producción y venta de nopal y tunas
que venden en el agropecuario (Entrevista a profesor de Tepezalá, el 25 de octubre

del 2016, en Tepezalá, cabecera, Aguascalientes).

IENOVA

( “TEPEZALA SOLAR”

C | IJA Evaluación de impactos sociales en el marco de la construcción y

Página 170 de
operación del proyecto “Tepezalá Solar” 30

5.3.6.3. PRINCIPALES ACTIVIDADES ECONÓMICAS: FUENTES DE EMPLEO.

La economía del estado está sustentada en la manufactura y la maquila desde la
década de los años noventa, a raíz del agotamiento de la economía agrícola en el
cual influyó la falta de agua para el desarrollo en esta actividad (Padilla, 2010, p.
120). A nivel económico, la década de los años noventa se caracterizó por la
constante búsqueda de inversión extranjera por parte del gobierno del estado, lo
cual trajo como resultado la llegada de diversas empresas a la entidad, entre ellas
la empresa Nissan (Flores, 2007). La industria maquiladora representa la principal
fuente de empleo para los pobladores de las localidades rurales y en el municipio

de Jesús María.

Aguascalientes comenzó a orientarse a la industria de las manufacturas dando
dinamismo a su economía; el estado destaca en la industria alimentaria, textil y de
construcción de maquinaria y sus productos se exportan a países como Estados
Unidos, Japón, Suiza, Alemania y Francia (Ibíd. p. 74). Aguascalientes tiene una
localización estratégica, lo que ha facilitado las relaciones con los estados y la

atracción de capitales.

En municipios como Jesús María, los hombres se dedicaron a la industria de la
construcción o son obreros. En Tepezalá, la principal fuente de empleo fue la
minería hasta el agotamiento de ésta, lo que obligó a los pobladores a emigrar a
localidades cercanas para trabajar en la maquila (García, 2008, p. 17-18).
Actualmente la principal fuente de empleo para algunas comunidades como La
Victoria y San Antonio, la representa sin duda el parque industrial de San
Francisco, lugar conocido localmente como “San Pancho”, a decir de las personas
entrevistadas y observando la dinámica local de las comunidades de esta zona,
hombres y mujeres, jóvenes y adultos, han encontrado en la industria su fuente de
ingresos. Las empresas ofrecen transporte para facilitar el desplazamiento de los
trabajadores del Parque industrial a sus comunidades, situación en la que los
habitantes encuentran ventaja ya que en su mayoría los turnos son rolados, en

algunos casos, las personas llegan entre las diez y doce de la noche, y en otros

IENOVA

( “TEPEZALA SOLAR”

C | | A Evaluación de impactos sociales en el marco de la construcción y
J operación del proyecto “Tepezalá Solar”

casos entre dos y seis de la mañana a sus domicilios (Trabajo de campo, octubre
del 2016). Otras opciones las representan la Cooperativa Cruz Azul, empresa
cementera que opera en el municipio de Tepezalá desde el año 2000 (CYCNA, s/f,
s/a) y la mina El Porvenir (Entrevista a profesor de Tepezalá, el martes 25 de
octubre del 2016, en Tepezalá, Aguascalientes), propiedad de la Compañía Minera
Real de Asientos y Anexas (Cerbón, 2015, s/p), en la cual, según se indicó, trabajan
principalmente personas provenientes de San Luis Potosí y Querétaro (Entrevista

A | 2: de abril del

2016, en San Antonio, Tepezalá, Aguascalientes).

La opción de empleo en la industria es aprovechada principalmente, por quienes
cuentan con la educación media concluida e incluso por quienes cuentan ya con un
título profesional. Existe sin embargo otras fuentes de empleo en las que se ocupa
a las personas que no cursaron o no concluyeron la educación básica o media
básica, las actividades en este caso son principalmente agrícolas y ganadera, y de
manera secundaria la construcción (Trabajo de campo octubre del 2016). En
relación a la siembra de ajo, se mencionó que entre el 70 y 80% de los trabajadores
que se emplean en esta actividad agrícola provienen del estado de Zacatecas

(Entrevista al GA | 2:

de octubre del 2016, en San Antonio, Tepezalá, Aguascalientes).

En la siguiente tabla se desglosan las principales actividades económicas según su
ramo. Como se puede apreciar, la producción de alimentos sigue formando parte
de las estrategias económicas de las familias, cuyo consumo se diversifica
temporalmente por la cacería de animales que habitan en los ecosistemas locales
(aunque se registró, esta actividad se encuentra en franco desuso). En este mismo
sentido cobran importancia los pequeños huertos de traspatio en los que

regularmente se siembra flora de uso medicinal.

En la misma tabla se mencionan otras actividades económicas que permiten a los

habitantes obtener ingresos monetarios, destinados en este caso a la educación,

Página 171 de

TENOVA

“TEPEZALA SOLAR”

CIIJA

Evaluación de impactos sociales en el marco de la construcción y

Página 172 de
operación del proyecto “Tepezalá Solar” 306

salud, alimentación, transporte y cuotas para la realización de los festejos

patronales o del ejido.

Actividad Descripción

Ganadería Principalmente vacas lecheras y cerdos. Elaboración de crema y
quesos.

Agricultura Maíz, frijol (pinto), alfalfa maíz pozolero (sólo quienes siembran de
temporal), alfalfa, avena, cebada, ajo, tomate, jitomate, zanahoria,
brócoli, coliflor

Cacería Rata de campo, conejo, algunas aves.

Artesanía Sólo en Tepezalá, cabecera, y en pocas cantidades: uso de geoda
(cuarzo); dulces artesanales de calabaza y camote; tejido

Traspatio Plantas medicinales

Industria Manufactura ligada al sector automotriz, industria textil.

Otros Minería, expendios, agroindustria, construcción, y migración

principalmente hacia Estados Unidos

Fuente: Trabajo de campo, octubre del 2016.

Como parte de su planeación prospectiva el gobierno del estado de Aguascalientes

desarrolló el Programa de Desarrollo dirigido a la Región Valle Norte de

Aguascalientes”. De acuerdo con el análisis, el sector primario conserva el lugar de

mayor importancia dentro de las actividades económicas en el municipio de

Tepezalá, el sector secundario ocupa a su vez el segundo lugar, y el terciario se

ubica como el sector con menor porcentaje de ocupación:

25 Región Valle Norte: la constituyen los municipios de Cosío, Rincón de Romos y Tepezalá (Gobierno del estado de

Aguascalientes, s/a, p. 148).

IENOVA

( “TEPEZALA SOLAR”

C | | ] A Evaluación de impactos sociales en el marco de la construcción y

Página 173 de
operación del proyecto “Tepezalá Solar” 30

Sector Porcentaje | Porcentaje | Porcentaje
Año:2010 | Año:2015 | Año: 2020

Primario (agricultura, ganadería, caza y 27.4 28.1 28.9
pesca)
Secundario (minería, petróleo, industria 18.8 17.8 16.8

manufacturera, construcción y electricidad)

Terciario (comercio, turismo y servicios) 15.3 14.6 13.9

Fuente: elaboración propia con datos del Programa de Desarrollo Región Valle Norte del Gobierno del estado
de Aguascalientes (s/a)

Como se puede apreciar, las actividades en el sector primario en el municipio de
Tepezalá, muestran un pequeño aumento hacia el año 2020, mientras que en los
sectores secundario y terciario se observa una disminución gradual (Gobierno del
estado de Aguascalientes, pp. 150-158). Se debe considerar que cada sector se
conforma por varios tipos de actividad, y que en el caso del sector primario, si bien
han disminuido actividades como la caza y de manera importante la pesca, se tiene
una conservación de actividades agrícolas y ganaderas. En lo que respecta al sector
secundario, existe por un lado la disminución de la actividad minera, mientras se
ve un aumento en la actividad industria y manufacturera. Del sector terciario
destacan el comercio y los servicios, mientras que el turismo no forma parte de las
actividades centrales, no obstante la existencia de sitios históricos de importancia;
durante las entrevistas con las autoridades y habitantes de Tepezalá, se mencionó
la importancia de fomentar el turismo como una actividad que podría coadyuvar al
desarrollo del municipio, esto sin embargo, se planteó principalmente para la
cabecera municipal (trabajo de campo, Tepezalá, Aguascalientes, octubre del

2016).

5.3.6.4. REDES SOCIALES Y TIPOS DE MIGRACIÓN.

El estado forma parte de la llamada región histórica de la migración, junto con

Zacatecas, Jalisco, Guanajuato, San Luis Potosí, Colima, Nayarit y Michoacán

IENOVA

( “TEPEZALA SOLAR”

C | IJA Evaluación de impactos sociales en el marco de la construcción y

Página 174 de
operación del proyecto “Tepezalá Solar” 30

(Durand y Massey, 2003, p. 71-72). Cada año emigran a Estados Unidos 4,800
personas nacidas en Aguascalientes. Según el Consejo Nacional de Población
[CONAPO] (2012), Aguascalientes es una de las 10 entidades del país que
presentan una intensidad migratoria muy alta, ya que el 4.8% de las viviendas del
estado reciben remesas (p. 35). La entidad también es una región de destino de la
migración interna (CONABIO, 2008, p. 65) y es un territorio de tránsito para

diversos grupos indígenas migrantes que se dirigen a Estados Unidos (CDI, 2011).

El panorama de las migraciones ha cambiado en las últimas décadas y la región
donde se ubica el estado de Aguascalientes se ha convertido en una zona de
tránsito. Los estados que no cuentan con población indígena local, como
Aguascalientes, Zacatecas, Colima, Nuevo León y Baja California, sur y norte, fueron
receptores de 14, 000 indígenas que iban a Estados Unidos, entre 1990 y el año
2000; la población indígena en tránsito está compuesta en su mayoría, por
purépechas, mayas, zapotecos, mazatecos, mixtecos, choles y mixes (Canabal, 2009,

p.171).

Otro tipo de inmigrantes que llegan a Aguascalientes, están relacionados con la
industria, fundamentalmente la automotriz que ha traído como consecuencia la
inmigración de japoneses para trabajar en las plantas armadoras; estos grupos
sólo están de paso y nunca llegan a integrarse, pues son ciudadanos cosmopolitas
pero forman una parte importante en la sociedad aguascalentense (Padilla, 2010,

p. 124).

Paralelamente, las actividades agrícolas y ganaderas forman parte de las fuentes
que detonan la inmigración hacia las localidades que conforman el municipio de
Tepezalá, importa mencionar que en estas actividades no sólo se emplea a una
parte de la población local, sino también a población inmigrante proveniente de
otros estados:
Aquí comenzaron a llegar hace como tres o cuatro meses, me tocó traerlos en el taxi, los
llevé al Chayote, dicen que venían de Durango; o sea, ellos buscan trabajo donde hay y

venían de allá, de Durango, pero no son de ahí sino de los estados de abajo: Chiapas,
Oaxaca, Guerrero. Y cuando se acabe aquí el trabajo del corte se van a otro campo, pero

IENOVA

“TEPEZALA SOLAR”

Página 175 de
306

C | | A Evaluación de impactos sociales en el marco de la construcción y
J operación del proyecto “Tepezalá Solar”

ellos no se asientan aquí, nomás rentan donde se puede. Se van a trabajar desde la mañana
y ya regresan hasta en la tarde. Algunos trabajan para los mismos de aquí que tienen
tierras o que pagan renta por sus tierras a otros ejidatarios que no las van a trabajar. Pero
también hay aquí en Pabellón unos japoneses que rentan tierras para sembrar, ellos
emplean estas familias de indios... indígenas ¿Cómo se dice?, ahí en Pabellón tienen
también un negocio de comida japonesa, y ellos también llegaron hace unos años, no son de
aquí, antes no vivían ahí (Plática informal con taxista de Pabellón de Arteaga, el 25 de
octubre del 2016, en Tepezalá, Aguascalientes).
En San Antonio también se afirmó que familias provenientes de Michoacán, se
emplean temporalmente en el corte de jitomate y como empacadores en los
invernaderos donde se produce ajo; una vez que ha concluido su temporada de
trabajo estas familias regresan a su lugar de origen (Entrevista con ejidatario de
San Antonio, el 20 de octubre del 2016, en San Antonio, Tepezalá, Aguascalientes).
El caso de las familias que se emplean en El Gigante, El Chayote y El Águila, es
similar pues ellos “trabajan en el campo cortando tomate de hoja verde y chile
principalmente” (Plática informal con taxista en San Antonio, el 26 de octubre del

2016, en San Antonio, Tepezalá, Aguascalientes).

En relación a las familias empleadas en estas últimas comunidades, se informó,
algunas llegaron originalmente a Chuparrosas, ubicado en Zacatecas, sin embargo
fueron enviadas a estos nuevos puntos debido a la falta de mano de obra. La
persona que brindó la información señaló que las personas que emplean mano de
obra agrícola “se conocen entre ellos y a veces piden gente de otros campos para
sacar su producción. Así pasó con estas familias, los direccionaron de Zacatecas
para acá” (Plática informal con taxista en San Antonio, el 26 de octubre del 2016,

en San Antonio, Tepezalá, Aguascalientes).

Este tipo de migraciones, en donde son pequeños contingentes de jornaleros los
que se emplea, se correspondería a lo que Canabal (2008) clasifica como estados

intermedios, en los que “se localizan, sobre todo, productores medios que trabajan

IENOVA

( “TEPEZALA SOLAR”

C | | A Evaluación de impactos sociales en el marco de la construcción y
J operación del proyecto “Tepezalá Solar”

Página 176 de

en promedio de 8 a 20 hectáreas, y requieren de la contratación de mano de obra

eventual no muy abundante” (p. 51).26

En relación a la migración internacional, es importante mencionar que de La
Victoria, existe en los Estados Unidos un equipo deportivo conformado por
personas originarias de esta comunidad, de acuerdo con el Regidor Felipe Salazar
son quienes más participan con la cooperación económica para realizar las fiesta
patronales, y se acude a ellos cuando se presenta algún problema con otros

connacionales (Entrevist A el 26 de octubre del

2016, en La Victoria, Tepezalá, Aguascalientes).

Otra forma de migración se da localmente aunque en menor medida, el objetivo
principal es realizar estudios universitarios para lo cual algunos jóvenes se dirigen
a la capital de estado, a la Universidad Autónoma de Aguascalientes (UAA), o en la
entidad vecina a la Universidad Autónoma de Zacatecas (UAZ); en La Victoria
existen experiencias de jóvenes que se formaron en medicina y en la docencia en
esta ciudad, otras experiencias señalan el estado de Michoacán en la formación
docente dentro de la escuela normal pública (Plática informal con habitante de La
Victoria el 19 de octubre del 2016, en La Victoria, Tepezalá, Aguascalientes). En
Tepezalá se desplazan a Rincón de Romo donde se ubican la Universidad
Tecnológica del Norte de Aguascalientes (UTNA) y el Centro Regional de
Educación Normal de Aguascalientes (CRENA). De acuerdo con las entrevistas, la
mayoría de egresados regresan a sus comunidades y una minoría busca otros
espacios para radicar y ejercer su profesión (Entrevista a profesor, el 25 de

octubre del 2016, en Tepezalá, Aguascalientes).

En la siguiente tabla se muestra en tipo de migración según el motivo del
desplazamiento: por estudio o por trabajo. Como se he mencionado, los jóvenes

suelen abandonar sus comunidades para estudiar en ciudades cercanas a Tepezalá,

26 La clasificación que realiza la autora es a partir de estados (entidades federativas) de atracción, intermedios y de
expulsión. Dentro de los estados de atracción se encuentran Sinaloa, Sonora, Baja California Sur y Baja California Norte; los
estados intermedios son Veracruz, Puebla, Hidalgo, Morelos, Jalisco, Colima, Michoacán y Nayarit, a ellos se sumaron en el
2006 Durango, San Luis Potosí y Zacatecas (Ibid).

IENOVA

( “TEPEZALA SOLAR”

C | | A Evaluación de impactos sociales en el marco de la construcción y
J operación del proyecto “Tepezalá Solar”

o estados cercanos a Aguascalientes como son Zacatecas y Jalisco; la estancia en
estos lugares se destaca por su temporalidad pues la mayoría de los jóvenes
regresan a su comunidad de origen. La migración en torno a las fuentes de empleo
se da en doble sentido, hay quienes emigran pero también hay quienes inmigran

hacia localidades del municipio de Tepezalá.

Municipio Por estudio Por trabajo
Tepezalá Municipal: Rincón de Romo y | Internacional: hacia los Estados Unidos,
Aguascalientes (capital). en el caso de la población local.
Estatal: Zacatecas y Jalisco Inmigración: como jornaleros agrícolas
principalmente en Carboneras, San
Antonio, Tepezalá. Estancia temporal.

Fuente: Trabajo de campo, octubre del 2016.

5.4. MATRIZ DE CRITERIOS OBJETIVOS Y SUBJETIVOS.

Conforme al marco conceptual y la metodología establecida, en la tabla que
aparece enseguida se retoman los principales hallazgos en cada una de las
comunidades estudiadas. Como se puede apreciar, ninguna de las comunidades
tiene como lengua materna algún idioma indígena y tampoco se detectó la
existencia de alguna figura o espacio cultural en el que se transmita oralmente la
historia de la comunidad. Dos aspectos que sin duda están presentes son por un
lado el territorio, cuya posesión la avalan las instancias oficiales a través del ejido,
y el reconocimiento implícito por parte de las comunidades vecinas; por otro se
pudo detectar que aun cuando el trabajo comunitario está prácticamente diluido,
existen aún las relaciones de reciprocidad hacia la naturaleza a partir de ríos
ligados a la fertilidad y al agradecimiento por la abundancia en las actividades

agrícolas.

Página 177 de
306

IENOVA

“TEPEZALA SOLAR”

C | | A Evaluación de impactos sociales en el marco de la construcción y
J operación del proyecto “Tepezalá Solar”

Página 178 de
306

Como se ha mencionado anteriormente, el sistema normativo dentro de las

comunidades se rige principalmente a través de las figuras civiles y agrarias

conformadas por el Estado Mexicano; no se detectó la existencia de figuras de

autoridad tradicionales, mecanismos tradicionales bajo los cuales se elijan a sus

representantes, o mecanismos que constituyan una normatividad especial al

interior de las comunidades.

Criterios/Localidades La Victoria San Tepezalá
Antonio

Lengua indígena NO NO NO
Historia común de tradición oral NO NO NO
Relaciona recíprocas interpersonales y con la sÍ sí sí
naturaleza
Espacio territorial demarcado por la posesión sí sí sí
Estar regidos total o parcialmente por sus NO NO NO
propias costumbres o tradiciones o por una
legislación especial
Conservar sus propias instituciones sociales, NO NO NO
económicas, culturales, y políticas o ser parte de
ellas
Reconocer sus autoridades propias de acuerdo NO NO NO
con sus usos y costumbres
Ser parte de una unidad social, económica y NO NO NO
cultural, asentada en un territorio

Fuente: Trabajo de campo, octubre del 2016.

Entre los hallazgos de mayor peso, que permiten concluir que ninguna de las tres

comunidades es indígena, es el criterio de autoadscripción, pues en ninguna de

ellas se identificaron como comunidades pertenecientes a algún pueblo indígena.

IENOVA

( “TEPEZALA SOLAR”

C | | A Evaluación de impactos sociales en el marco de la construcción y Página 179 de
J operación del proyecto “Tepezalá Solar” 306

Como se ha mostrado a través de las entrevistas, los habitantes de estas
comunidades establecen una diferenciación entre ellos y la población indígena,
basada en aspectos como la pobreza, la marginación, el lugar geográfico en el que
habitan, nivel educativo, idioma, vestimenta y el idioma. En la siguiente tabla se

resumen los resultados encontrados, para comunidad:

Localidades Autoadscripción
La Victoria NO
San Antonio NO
Tepezalá NO
Fuente: Trabajo de campo, octubre del 2016.

5.5. CONCLUSIONES.

De acuerdo con los datos obtenidos en las fuentes consultadas, documentales y
testimonios, se concluye que La Victoria, como localidad central de interés, no
cuenta con población indígena originaria de este lugar y tampoco población
indígena inmigrante que radique de manera permanente en el área de influencia
del proyecto. De acuerdo a las entrevistas, sus habitantes no se auto adscriben a la
identidad indígena, y tampoco son reconocidos como tales por las localidades
vecinas, ni por el ayuntamiento. La auto adscripción representa un aspecto

esencial, de acuerdo con la legislación internacional (Convenio 169 de la OIT),

IENOVA

( “TEPEZALA SOLAR”

C | IJA Evaluación de impactos sociales en el marco de la construcción y

Página 180 de
operación del proyecto “Tepezalá Solar” 30

incorporada a la legislación nacional, para determinar si una comunidad es o no

indígena.

En relación a las poblaciones cercanas, se pudo corroborar la presencia de familias
indígenas en la zona debido principalmente a una condición de empleo y no a una
condición de avecindados o derechosos sobre el ejido. Estas familias tampoco se
han apropiado de los espacios en términos simbólicos o materiales debido tal vez a
su constante movilidad de un estado a otro, o de Aguascalientes a su comunidad de
origen. Por otro lado, ni en La Victoria ni en la zona aledaña existen rutas de
peregrinación indígena o mestiza que puedan ser alteradas por el Proyecto.
Independientemente de esta situación, se sugiere considerar los bienes simbólicos
y recursos naturales bajo protección de la legislación del Estado Mexicano en
materia de patrimonio cultural y medio ambiente, y contar con un plan de manejo
adecuado del espacio. Respecto a la incertidumbre que algunos actores señalaron
hacia el Proyecto, se sugiere informar a las autoridades municipales, autoridades
ejidatarias y ciudadanía en general principalmente en dos aspectos: a)

implicaciones del Proyecto al medio ambiente y b) certeza jurídica sobre la tierra.

5.6. MATRIZ DE CONFLICTIVIDAD Y MAPAS DE ACTORES DE INTERÉS.

El siguiente apartado tiene como objetivo la identificación de los principales
conflictos en el área de interés, así como los actores sociales vinculados al
Proyecto. En la matriz de conflictividad que aparece a continuación se exponen los
principales focos de tensión detectados al interior de las comunidades visitadas.
Como se podrá ver, éstos se encuentran asociados a problemáticas ambientales
derivadas, según se informó, de una deficiente atención por parte de las
autoridades municipales; otro foco de tensión que cobra importancia local es el de
la seguridad pública, en este sentido: aumento gradual en la venta y consumo de
enervantes, y los escasos resultados de los cuerpos de seguridad pública
(congregados en el Mando Único) alrededor de esta actividad. Se descarta
conflictividad agraria o político-social en torno al proyecto, se descartan también

los conflictos religiosos o partidistas, así como los problemas ambientales con

IENOVA
“TEPEZALA SOLAR”

Página 181 de
306

C | | A Evaluación de impactos sociales en el marco de la construcción y
J operación del proyecto “Tepezalá Solar”

consecuencias en la salud de las personas. Cada uno de los conflictos ha sido
clasificado a través de un color dependiendo del riesgo que represente, la

explicación de cada uno se muestra en la siguiente tabla:

Explicación

Riesgo de violencia o enfrentamientos.

Intermitencia en la agudización de los conflictos.

Mención esporádica de conflicto sin encuentro
violento, ni posibilidad de agudización próxima.

Municipio/ | Comunidades Autoridades Conflictividad política y/o social
Localidad Indígenas representativas
SÍ/NO
La Victoria, | NO Presidente Social
Tepezalá municipal, Aunque son pocos, algunos habitantes
Comisario manifiestan incertidumbre frente al
municipal, proyecto solar que se plantea

implementar en La Victoria, ya que se
especula en torno a la posibilidad de que
Bienes Ejidales la empresa se apropie de los terrenos de
manera definitiva. El otro aspecto es la
contaminación que el proyecto “pueda”
generar. A la especulación se suman las
opiniones de las personas que radican en
Estados Unidos y que son originarios de
la comunidad.

Comisariado de

La Victoria, | NO Presidente Social
Tepezalá municipal, Existe inconformidad por parte de los
Comisario habitantes hacia el ayuntamiento y la

implementación de un sistema tributario
que “obliga” a las personas a tramitar y
pagar permisos “para obtener un número
Bienes Ejidales domiciliario, realizar una fiesta en la
calle, construir, sacar mezquites”.

municipal,
Comisariado de

IENOVA
“TEPEZALA SOLAR”

Página 182 de
306

C | | A Evaluación de impactos sociales en el marco de la construcción y
J operación del proyecto “Tepezalá Solar”

Municipio/ | Comunidades Autoridades Conflictividad política y/o social
Localidad Indígenas representativas
SÍ/NO
La Victoria, | NO Presidente Social
Tepezalá municipal, Existe inconformidad por parte de los
Comisario habitantes por el alto costo del servicio
us de energía que emplean para la encender
municipal,

la bomba que permite el abastecimiento

Comisariado de de agua a la comunidad.

Bienes Ejidales

La Victoria, | NO Presidente Ambiental
Tepezalá municipal, El desagúe del drenaje representa una
Comisario fuente de infección para los habitantes ya
sm que se cuenta con un estanque sin la
municipal,

infraestructura adecuada para drenar las

Comisariado de aguas negras.

Bienes Ejidales

La Victoria, | NO Presidente Social
Tepezalá municipal, Los habitantes señalan que existe
Comisario respeto entre los adeptos a las dos

religiones (católica y cristiana) que
existen en la comunidad. Sin embargo
también manifestaron desagrado e
Bienes Ejidales inconformidad frente a las críticas que
los cristianos hacen a las prácticas
religiosas de los católicos, razón por la
cual evitan la convivencia con ellos. Otra
inconformidad es que las personas
cristianas ya no dan aportaciones a las
fiestas patronales de la iglesia católica.

municipal,
Comisariado de

San NO Presidente Social
Antonio, municipal, Junto con la comunidad de Carboneras,
Tepezalá Delegado ambas localidades están ubicadas como

focos rojos, tanto para sus propias
autoridades como para el municipio, ya
que se han detectado grupos de venta y
Bienes Ejidales consumo de drogas, en aumento.

municipal,
Comisariado de

San NO Presidente Social
Antonio, municipal, En materia de seguridad se considera
Tepezalá Delegado que la incorporación del municipio al

Mando Único no ha traído resultados

municipal, : :
p favorables para los habitantes, quienes

Comisariado de

IENOVA
“TEPEZALA SOLAR”

Página 183 de
306

C | | A Evaluación de impactos sociales en el marco de la construcción y
J operación del proyecto “Tepezalá Solar”

Municipio/ | Comunidades Autoridades Conflictividad política y/o social
Localidad Indígenas representativas
SÍ/NO

Bienes Ejidales han comenzado a temer a los cuerpos
policiales, más que confiar en ellos.

San Antonio | NO Presidente Social
Tepezalá municipal, Algunos ejidatarios señalan que el
Delegado gasoducto que pasa por Zacatecas
EN atravesó algunas parcelas, y aunque la
municipal,

empresa prometió a los ejidatarios que
no causarían daños y podrían sembrar
Bienes Ejidales normalmente, el terreno presenta
hundimientos. Los ejidatarios señalan
que al no saber quién es el contratista no
saben a quién deben dirigir el reclamo.

Comisariado de

San NO Presidente Social y ambiental
Antonio, municipal, Existe inconformidad por la falta de
Tepezalá Delegado atención por parte del municipio al
Ss desazolve de la laguna de oxidación
municipal,

donde se hace el desagúe del drenaje de
la comunidad. El espacio representa una
Bienes Ejidales fuente de infección por encontrarse
descubierto, y un espacio de riesgo para
los propios habitantes pues en ésta se
han caído algunos animales.

Tepezalá, NO Presidente Social

Tepezalá municipal, Desde el año 2015 la comunidad de
Comisariado de | Arroyo Hondo (Tepezalá) manifestó la
presencia de hundimientos que
hipotéticamente estarían relacionados
con el empleo de dinamita por parte de la
empresa cementera Cruz Azul en la

Comisariado de

Bienes Ejidales

zona”.
Tepezalá, NO Presidente Económico
Tepezalá municipal, En junio del 2016 el ayuntamiento

Comisariado de | Consideró la posibilidad de vetar a la
empresa “Maquinaria y construcciones
de la Serna”, a la que el presidente
municipal señala de haber colocado
concretos que no soportaron el paso de
vehículos, por lo que exigió la reparación
de los daños o la devolución del recurso
que el Ayuntamiento entregó a la

Bienes Ejidales

27 http://www.]ja.mx/2015/05/indaga-la-profepa-causas-de-hundimiento-de-tierra-en-tepezala/
IENOVA
“TEPEZALA SOLAR”

C | | ] A Evaluación de impactos sociales en el marco de la construcción y

Página 184 de
operación del proyecto “Tepezalá Solar” 306

Municipio/ | Comunidades Autoridades Conflictividad política y/o social
Localidad Indígenas representativas
SÍ/NO
empresa, y que ascendería a 4 millones
de pesos?8,
Tepezalá, NO Presidente Político
Tepezalá municipal, De manera coyuntural se han presentado

Comisariado de | Conflictos vinculados a los partidos
políticos, sobre todo durante las
definiciones en torno a quiénes han de
formar parte de la administración
pública.

Fuente: Trabajo de campo, octubre del 2016

Bienes Ejidales

5.6.1. IDENTIFICACIÓN Y DESCRIPCIÓN DE ACTORES DE INTERÉS AFECTADOS
Y GRUPOS DE INTERÉS.

Como herramienta de análisis, el mapeo de actores ha cobrado importancia tanto
en proyectos de investigación como en proyectos de desarrollo (Algranati, 2012;
Alberich, 2008; Tapella, 2007; Clark, 2006). Su aplicación no sólo permite
identificar a los actores sociales clave y sus intereses, sino también la forma en que
éstos “se articulan, se relacionan y se desenvuelven” en un determinado contexto
(Tapella, 2007, p. 1). Denominados también stakeholders, el concepto de actor
social puede referirse tanto a un individuo como a un colectivo (grupo, asociación,
institución), con interés en un proyecto o programa; citando a la Organización de
las Naciones Unidas para la Alimentación y la Agricultura (FAO) Tapella (Ibíd.)
señala:

Un actor social es alguien que tiene algo que ganar o algo que perder a partir de los

resultados de una determinada intervención o la acción de otros actores. Usualmente son

considerados actores aquellos individuos, grupos o instituciones que son afectados o

afectan el desarrollo de determinadas actividades, aquellos que poseen información,
recursos, experiencia y alguna forma de poder para influenciar la acción de otros (p. 3).

28 http://www.Ija.mx/2016/06/constructora-no-ha-reparado-danos-por-4-millones-de-pesos-en-tepezala/
IENOVA

“TEPEZALA SOLAR”

Página 185 de
306

C | | A Evaluación de impactos sociales en el marco de la construcción y
J operación del proyecto “Tepezalá Solar”

El mapeo de actores posibilita ubicar las figuras sociales clave, sus objetivos,
acciones, intereses y nivel de influencia en relación a un determinado tema o
problema (Algranati, Ibíd., p. 5); en el plano de los vínculos sociales, afirma Pozo-
Solis, “permite conocer las alianzas, los conflictos, los portavoces autorizados, y
por ende, permite seleccionar mejor los actores a los que se deba dirigir en tal o
cual momento” (Citado por Tapella, Ibíd., p. 4). El objetivo primario de esta
herramienta sin embargo, no se limita a la identificación de actores; lo esencial de
este ejercicio consiste en identificar el tipo de relaciones que establecen entre ellos
y la conformación de redes de relaciones en contextos específicos (Tapella, Ibíd.,

p.3).

Por ser la comunidad de interés central para el estudio, el siguiente mapa de
actores se enfoca a La Victoria. A continuación se realiza una descripción general
de los actores ubicados en la comunidad, además de las figuras cívicas y agrarias,
se incluye a otros actores con presencia en la comunidad, que no necesariamente
se encuentran vinculados al Proyecto. Se debe subrayar que el mapeo corresponde
a un momento específico y que en un corto tiempo el escenario puede ser distinto,
incidiendo en esta definición la incorporación de nuevos actores sociales, o la

ausencia de actores que en un principio tuvieron presencia.

Autoridades municipales. Presidente municipal: Representan la figura de
gestión pública y sus atribuciones cuentan con un respaldo legal basado en la
Constitución Política de los Estados Unidos Mexicanos. Entre otros, se encuentra
facultado para vigilar el cumplimiento de las leyes en materia económica, social y
ambiental, así como del patrimonio cultural dentro de su jurisdicción.
Regularmente cuentan con un vínculo estrecho con los medios periodísticos

locales y estatales.

Autoridades municipales. Delegados y comisarios: En tanto autoridad auxiliar
es una extensión del ayuntamiento, y vínculo entre su comunidad y el municipio;
representa a las comunidades ante las instancias oficiales; realiza tareas

administrativas y de gestión; lleva los asuntos cotidianos de su comunidad; y

IENOVA

“TEPEZALA SOLAR”

Página 186 de
306

C | | A Evaluación de impactos sociales en el marco de la construcción y
J operación del proyecto “Tepezalá Solar”

legalmente se encuentran facultados para hacer cumplir las leyes dentro de su

demarcación.

Autoridades ejidales: Representan al ejido en tanto figura agraria con
personalidad jurídica. Al interior del ejido se encarga de resolver las controversias

en torno a la tierra.

Ciudadanía: Se conforma por los habitantes de la comunidad que cuenten con la
mayoría de edad, o que estando casados adquieran condición de ciudadanos, con

reconocimiento (legitimidad) para participar en los asuntos de la comunidad.

Grupos de socios del agua: Son grupos conformados por ejidatarios que tienen
bajo su derecho el uso del agua de algún pozo dentro del ejido, principalmente en
el área agrícola, o el acceso a otras fuentes de agua como son los canales de riego.
Las comunidades de interés suelen tener de dos a cuatro grupos de socios,

conformados a su vez por diez o más integrantes.

Comités comunitarios: Son grupos de personas que articulan esfuerzos en
beneficio de la comunidad mediante una organización interna. Su legitimidad se
basa en haber sido elegidos por la comunidad para ocupar un cargo durante un
cierto periodo. Los cargos son de beneficio comunitario y suelen estar ligados a
aspectos centrales de la vida comunitaria: educación, salud, abastecimiento de

agua.

Agrupaciones de peregrinos: Son grupos que participan en las festividades
ligadas a la iglesia católica. Sus integrantes se mantienen en contacto con las
autoridades de las comunidades para la realización de los recorridos, y también

con el sacerdote con quien se coordinan para realizar estas peregrinaciones.

Organizaciones civiles. Antorcha Campesina: Representa un grupo político que
en la práctica no se vincula a los partidos políticos, suelen organizar a la gente para
exigir al gobierno municipal y estatal apoyos básicos como despensas, fertilizantes,
becas, entre otros. Su estrategia de presión de basa principalmente en la toma de

espacios públicos como los ayuntamientos y las carreteras.

IENOVA

( “TEPEZALA SOLAR”

C | | A Evaluación de impactos sociales en el marco de la construcción y
J operación del proyecto “Tepezalá Solar”

Página 187 de

Confederación Nacional Campesina: Es una organización fundada durante la
época posrevolucionaria, que integra a ejidatarios, comuneros, solicitantes de
tierras y trabajadores agrícolas. En su interior cuenta con profesionistas
vinculados principalmente al orden jurídico por lo que suelen brindar orientación

en la materia a los núcleos agrarios.

5.6.2. ANÁLISIS DE LA INFLUENCIA DE LOS ACTORES DE INTERÉS AFECTADOS
Y GRUPOS DE INTERÉS.

En un primer ejercicio se identifica a los actores clave y su respectivo nivel de
influencia en la medida en que cuentan o no, con derecho a opinar, votar y decidir
dentro de la comunidad. La ubicación del nivel de influencia considera la siguiente

clasificación:

a) Actores de influencia alta: guardan una relación e interés directo hacia el

proyecto.

b) Actores de influencia media: en su mayoría son actores que forman parte
de la organización interna de la comunidad pero no se encuentran
directamente relacionados con el proyecto; en algunos contextos sin

embargo pueden mostrar algún tipo de interés.

Cc) Actores de influencia baja: son actores externos a la comunidad pero con
acercamiento a ésta en algunos procesos políticos o legales; aun cuando
pueden opinar no cuentan con derecho dentro de la comunidad para votar,

su nivel de influencia en este caso es baja.

a) Actores de influencia alta.

Autoridades municipales: Pueden tener un peso fuerte al interior de las
comunidades al estar facultadas para tomar decisiones sobre el conjunto de
proyectos de desarrollo a implementarse dentro de su jurisdicción administrativa

y otorgar los permisos correspondientes. La postura de las autoridades es a favor

IENOVA

( “TEPEZALA SOLAR”

C | | A Evaluación de impactos sociales en el marco de la construcción y
J operación del proyecto “Tepezalá Solar”

Página 188 de

del Proyecto, argumentando que éste puede contribuir de manera positiva al

desarrollo económico y social de la comunidad?.

Autoridades ejidales: Al representar al ejido en conjunto cuenta con la facultad
para convocar a asamblea a los propietarios de tierras dentro de su demarcación,
así mismo, al haber sido electo mediante asamblea cuenta con el reconocimiento
de las autoridades agrarias oficiales y es el único facultado para tramitar, firmar y
sellar documentos relacionados con el ejido y el uso de la tierra. Su postura es a
favor del Proyecto teniendo como interés principal el económico y de manera
secundaria el social al considerar que éste puede traer beneficios para la

comunidad en conjunto y no sólo para los propietarios de tierras.

Grupos de socios del agua: al estar conformados por ejidatarios, pueden tener un
peso importante dentro de la asamblea. Se considera un interés de tipo ambiental
en el Proyecto, por las implicaciones que las instalaciones puedan tener en los
suelos, y que de ellas se deriven impactos sociales como el abastecimiento de
agua%% No se cuenta con información suficiente para determinar cuál sería su

postura frente al proyecto.
b) Actores de influencia media.

Autoridades auxiliares (Comisario municipal): Si bien se encuentran en
estrecha relación con las autoridades del ayuntamiento, su incidencia directa sobre
los bienes ejidales es nula. En la mayoría de las comunidades visitadas la figura del
comisario es muy cuestionada, debido a las pocas respuestas que otorga a las
problemáticas locales. Sin embargo, en tanto representante civil de la comunidad,
puede ejercer presión si ésta se lo demanda, en caso de que consideren que el
Proyecto esté perjudicando al conjunto social. Esta probabilidad sin embargo,
tiende a ser baja. Su postura es a favor del Proyecto, siempre que éste represente

algún beneficio social para la comunidad.

2 Se debe subrayar que el estudio se llevó a cabo en el mes de octubre del 2016. El O
PA AAN A EE rc veros]

30 Si bien no se pudo entrevistar a sus integrantes, durante las pláticas informales algunos habitantes señalaron que
desconocen las implicaciones del Proyecto en el subsuelo y algunos manifestaron incertidumbre relacionada con los pozos
que usan algunos ejidatarios para la siembre de riego.

IENOVA

( “TEPEZALA SOLAR”

C | IJA Evaluación de impactos sociales en el marco de la construcción y

Página 189 de
operación del proyecto “Tepezalá Solar” 30

Ciudadanía: Considerando que no todos los ciudadanos son ejidatarios, y que
podrían representar una mayoría, pueden tener cierta incidencia al no sentirse
beneficiados por el proyecto. Sin embargo, al no ser propietarios de tierras, los
mismos ciudadanos señalan que tienen claridad en torno a que la decisión
corresponde a los ejidatarios, sin embargo esperan que los beneficios del Proyecto
sean para el conjunto social; en este sentido, hay quienes se pronuncian a favor del
Proyecto, aunque también haya quienes mostraron dudas en torno a las
implicaciones ambientales de éste, por lo que no están tan seguros de aceptarlo. En
relación a estos últimos, si consideraran cambios significativos en el medio

ambiente, podrían pronunciarse en contra del Proyecto.

Asociación de grupos de ganaderos: la situación es parecida a los grupos de los
socios del agua: al no contar con información suficiente sobre el Proyecto se puede
pensar que su instalación genere cambios significativos en el medio ambiente, de
tal forma que el ganado vea disminuida la posibilidad de alimentarse. Aun cuando
esta postura es parte de especulaciones planteadas por algunos habitantes en
torno al Proyecto, se debe considerar que en determinados contextos puede cobrar

relevancia y marcar tendencia a favor o en contra del Proyecto.

Antorcha Campesina: Si bien no tiene líderes políticos dentro de la comunidad,
cuenta con bases sociales que han sido beneficiadas por algunos apoyos que esta
organización política otorga. Al ser un actor externo a la comunidad, no cuenta con
un nivel de influencia alto por no contar con derecho a votar o a opinar. Sin
embargo, por su experiencia política, podría incidir de manera importante en la
postura de quienes conforman sus bases (ejidatarios y ciudadanía) condicionando
la implementación del Proyecto a obtención de beneficios sociales y económicos

para la comunidad31,

Confederación Nacional Campesina: No cuenta con líderes dentro de la
comunidad, pero en su condición de ejido La Victoria forma parte de esta

confederación, la cual suele otorgar asesoría política y legal a las autoridades

31 Se establece como hipótesis.

TENOVA

( “TEPEZALA SOLAR”

C | | A Evaluación de impactos sociales en el marco de la construcción y
J operación del proyecto “Tepezalá Solar”

Página 190 de
306

agrarias y ejidos que la conforman3?. Aun cuando no cuenta con derecho de voto
dentro de la asamblea, puede tener incidencia en la postura de los ejidatarios, a
favor o en contra, dependiendo de las condiciones que se establezcan en el
convenio ejidatarios-empresa, y de la transparencia legal con que este acuerdo se

realice.
Cc) Actores de influencia baja.

Comités comunitarios: Como se ha señalado, son actores que forman parte de la
organización interna de la comunidad en el ámbito del desarrollo social
(educación, salud, programas de gobierno) pero, como grupo, no cuentan con voz
ni voto en torno a los asuntos de interés colectivo (en el ámbito político) y tampoco
en los asuntos agrarios. Desde esta perspectiva su nivel de incidencia es bajo. No se
cuenta con información suficiente para determinar su posible postura frente al

Proyecto.

Agrupaciones de peregrinos: Las agrupaciones de peregrinos forman parte de la
organización interna de la comunidad en el ámbito religioso por lo que no cuentan
con derecho de opinión ni voto en los asuntos de interés comunitario. Su nivel de
incidencia es bajo. No se cuenta con información suficiente para determinar su
posible postura, pero al no existir incidencia del Proyecto en sus actividades ni
rutas de peregrinación hacia otros puntos de significancia religiosa, se puede
establecer como hipótesis una posible neutral (ni a favor ni en contra) hacia el

Proyecto.

Los resultados del análisis se resumen en la siguiente tabla:

32 Durante las entrevistas realizadas en San Antonio la autoridad agraria comentó que de esta confederación se les dijo que
no aceptaran los Proyectos que estaban por llegar a la entidad, sin antes contar con información completa sobre las
implicaciones ambientales y económicas para el ejido, y no firmar contratos sin antes contar con un asesor legal que oriente
al ejido sobre las condiciones y contenido del convenio entre el éste y las empresas.
TENOVA
“TEPEZALÁ SOLAR”
C l | A Evaluación de impactos sociales en el marco de la construcción y Página 191 de
J operación del proyecto “Tepezalá Solar” 306

Autoridades
municipales Alto Social y Afavor Municipal Informar y
(Presidencia económico colaborar
municipal)
Autoridades
municipales
auxiliares Media Social A favor Municipal Informar
(Delegados y
comisarios)
Autoridades Social Informar
ejidales y Alto A y A favor Municipal y
Í - económico colaborar
ejidatarios
Ciudadanía Media Social y A favor y en Municipal Informar
ambiental contra
ANSARAN socia Sin
socios € . Alto octal y información Municipal Informar
agua /ejidatari ambiental :
suficiente
os
Asociación de Social A favor y en
Grupos Media , y y Municipal Informar
económico contra
ganaderos
Comités
comunitarios: Social Sin
del agua, de Bajo : y información Municipal Informar
ambiental .
escuela y de la suficiente
iglesia.
Agrupaciones Sin
emp : Bajo Social información Municipal Informar
de peregrinos -
suficiente

TENOVA
“TEPEZALÁ SOLAR”
C l | A Evaluación de impactos sociales en el marco de la construcción y Página 192 de
J operación del proyecto “Tepezalá Solar” 306

Organizaciones Social Af
civiles/Antorc Media oda y avor y en Nacional
. económico contra
ha Campesina
Confederación
Nacional Media Social y A favor yen Nacional Informar y
Campesina político contra colaborar
(CNC)

La representación de la red de relaciones que existe entre los actores se muestra
en el siguiente gráfico. En la esfera verde se encuentran los actores directamente
relacionado con el Proyecto; en la esfera azul, la comunidad en su conjunto; y en la
esfera roja los actores que no forman parte de la comunidad pero que podrían
tener incidencia en la postura (a favor o en contra del Proyecto) de los actores
clave. El tipo de relación que guardan entre ellos se explica en el mismo gráfico, las
relaciones de alianza y conflicto se simbolizan mediante flechas de colores: las
flechas verdes muestran una postura a favor del Proyecto; las flechas rojas
punteadas, una postura de posible oposición a éste; las flechas amarillas

simbolizan una posible relación de alianza.

FIGURA 5.4. RED DE ACTORES SOCIALES DE LA VICTORIA, TEPEZALÁ.
IENOVA

“TEPEZALA SOLAR”

C | | A Evaluación de impactos sociales en el marco de la construcción y
J operación del proyecto “Tepezalá Solar”

Gobierno federal

Asociación
de grupos
ganaderos

e, 2

Fuente: Elaboración propia con datos de campo, octubre del 2016.

Como se ha señalado, en las esferas verdes se encuentran los actores directamente
relacionados con el Proyecto, en este caso los ejidatarios representados por el
Comisariado Ejidal, teniendo como espacio de decisión la asamblea. Muy cerca de
la esfera verde se ubican dos actores más: los grupos de socios del agua y la
asociación de ganaderos. Al realizar actividades económicas vinculadas en mayor o
menor grado al uso de la tierra, han sido colocados cerca de la esfera verde, pero
ello no significa que como grupo tengan incidencia en la toma de decisiones sobre

el ejido, por lo que no fueron ubicados dentro de la misma esfera.

La postura de cada actor hacia el Proyecto se encuentra representada por las líneas
verdes. En el caso de los ejidatarios, es clara la aceptación del Proyecto, por lo que

la flecha presenta un tazo en una sola línea. En el caso de los grupos de socios del

Página 193 de
306

IENOVA

“TEPEZALA SOLAR”

Página 194 de
306

C | | A Evaluación de impactos sociales en el marco de la construcción y
J operación del proyecto “Tepezalá Solar”

agua y la asociación de ganaderos la postura podría ser de aceptación, al no tener
claridad total, en este sentido la postura ha sido representada por una flecha verde

punteada.

En la esfera azul se encuentran los actores que si bien pertenecen a la comunidad,
no tienen peso en las decisiones relacionadas al ejido: los habitantes en general,
incluyendo a las personas avecindadas; los comités comunitarios; y las
agrupaciones de peregrinos. Ahora bien, tanto las autoridades civiles como los
habitantes se encuentran más cerca de las esfera que representa al Proyecto, sin
embargo, éstos no tienen incidencia en las decisiones de la asamblea ejidal, podría
tomar una postura en contra del Proyecto si consideran que sus intereses
(económicos, sociales o ambientas) están en riesgo. La postura que se identificó
durante el trabajo de campo, fue a favor en el caso de los habitantes. La postura de
la autoridad civil (comisariado municipal) no es tan clara por lo que ha sido

señalada con una línea verde punteada.

En la esfera roja, han sido ubicados los actores externos que aun cuando no forman
parte de la comunidad, pueden tener incidencia en la postura de los ejidatarios y
habitantes en relación al Proyecto. La postura de estas organizaciones (Antorcha
Campesina y CNC) pueden ser en contra del Proyecto, dependiendo de sus
intereses, ya que buscaran que sus demandas sean cumplidas; en el caso de
Antorcha Campesina, sus integrantes suelen buscar algún beneficio social o
económico; en el caso de la CNC su interés es más de tipo legal y de derechos del

ejido.

Otros actores externos son los tres niveles de gobierno, como se muestra la
relación más directa se tiene con el gobierno municipal, quien a su vez guarda
relación con los gobiernos estatal y federal. La flecha verde en dirección al
Proyecto señala aceptación del mismo. No debe perderse de vista que dicha
aceptación es la postura del gobierno municipal correspondiente al periodo 2014-

2016.

IENOVA

( “TEPEZALA SOLAR”

C | | A Evaluación de impactos sociales en el marco de la construcción y
J operación del proyecto “Tepezalá Solar”

Página 195 de

Las redes de relaciones y posibles alianzas, han sido simbolizados por flechas
amarrillas. Las líneas con trazo en una sola línea simbolizan firmeza en el vínculo
que se guarda entre uno y otro actor, tal es el caso de los ejidatarios hacia el
Proyecto. En lo que respecta a las autoridades agrarias, si bien guardan una
relación con la organización Antorcha Campesina y con la CNC, no significa que
exista actualmente un vínculo entre estos actores, relacionado directamente con el
Proyecto, por lo que las flechas punteadas refieren sólo una posibilidad futura. Esta

misma situación sucede entre la organización Antorcha Campesina y la comunidad.

En el gráfico aparecen dos flechas más, punteadas en color amarillo, las cuales
parte de la esfera azul y señalan una posibilidad de alianza ente las autoridades
civiles y los habitantes con el Proyecto; como se ha mencionado, existe
incertidumbre por parte de algunos habitantes sobre las implicaciones

ambientales del Proyecto, sin embargo se identificó oposición actual hacia éste.

5.6.3. PROPUESTA DE INTERACCIÓN Y/O PARTICIPACIÓN DE LOS ACTORES
DE INTERÉS AFECTADOS Y GRUPOS DE INTERÉS.

Autoridades municipales: Se sugiere conservar contacto con las autoridades del
ayuntamiento para mantenerlas informadas del proyecto, alcances e implicaciones,
así como los acuerdos tomados con los ejidatarios, creando un ambiente de

transparencia en torno al proyecto.

Comisarios municipales: En tanto figura de autoridad dentro de una jurisdicción
específica, los delegados y comisarios deberán estar informados sobre el proyecto
y sus posibles implicaciones en la vida comunitaria, pero también en torno a los

beneficios que éste podría representar para los habitantes de la comunidad.

Autoridades ejidales: Se sugiere brindar información suficiente que brinde
certeza legal, económica y ambiental en torno al Proyecto, explicando las distintas
etapas del mismo. El trabajo conjunto en este caso es de relevancia para su

implementación.

TENOVA
“TEPEZALÁ SOLAR”
C | | A Evaluación de impactos sociales en el marco de la construcción y Página 196 de
J operación del proyecto “Tepezalá Solar” 30

Ciudadanía: Se sugiere mantener informadas a los habitantes en general y no sólo
a los implicados directos que en este caso serían los ejidatarios. Esta información
deberá detallar las etapas del proyecto y sus posibles implicaciones en la vida
comunitaria de la localidad. Se sugiere de igual forma exponer información
suficiente que brinde certeza legal, económica y ambiental del proyecto. Se sugiere
la misma estrategia para otros actores como son los grupos de socios del agua,

grupos de ganaderos, comités comunitarios y agrupaciones religiosas.

5.7. CONCLUSIONES.

Como se ha sustentado, La Victoria no es una comunidad indígena, y tampoco
existen comunidades vecinas que se autoadscriben a esta identidad. El mapa de
actores forma parte de los elementos que permiten confirmar la ausencia de
figuras de autoridad o figuras sociales ligadas a una identidad indígena. Como se ha
podido ver, en esta comunidad no existen mecanismos de decisión tradicionales, y
actualmente sus instituciones se adscriben a las leyes que marca el Estado

Mexicano en relación al ámbito civil y agrario.

Por otro lado, se detectó la presencia de actores externos que pudieran llegar a
mostrar interés en el Proyecto, como es Antorcha Campesina y la Confederación
Nacional Campesina. No se detectó la presencia de otros actores como
organizaciones de la sociedad civil vinculadas a luchas ambientalistas o de

derechos humanos, por lo que se descartan conflictos en este sentido.

No obstante, se subraya la importancia de brindar información suficiente en torno
al Proyecto, que evite en escenarios futuros el cambio en la postura que
actualmente muestran los actores clave (ejidatarios y ayuntamiento) a favor del
proyecto. Otros puntos a considerar para favorecer la relación con los actores calve
serían: interlocución constante, planeación en la negociación, conocimiento del

contexto social y cultural en el que se plantea desarrollar el Proyecto.

TENOVA
(A “TEPEZALÁ SOLAR”
C | | A Evaluación de impactos sociales en el marco de la construcción y Página 197 de
J operación del proyecto “Tepezalá Solar”

CAPÍTULO 6. IDENTIFICACIÓN CARACTERIZACIÓN, PREDICCIÓN Y
VALORACIÓN DE LOS IMPACTOS SOCIALES DEL PROYECTO Y DE SUS
CORRESPONDIENTES MEDIDAS DE MITIGACIÓN.

6.1. IDENTIFICACIÓN, CARACTERIZACIÓN, PREDICCIÓN Y VALORACIÓN DE
LOS IMPACTOS SOCIALES DEL PROYECTO.

Este capítulo tiene como objetivo principal presentar la identificación y
caracterización de los impactos socioculturales que podrían presentarse durante
las cuatro etapas del proyecto. Además, se presentan las medidas de mitigación y
prevención de los impactos negativos, así como las medidas de ampliación para los

impactos positivos.

Se expone el marco teórico y legal que dio sustento científico a la investigación
realizada, así como la metodología empleada cuya aplicación permitió la obtención
de datos durante el trabajo de campo y la investigación de gabinete para identificar

las afectaciones por la implementación del proyecto.

Finalmente, se da a conocer la significación social del proyecto en torno a los
impactos negativos o positivos identificados en las localidades ubicadas en el área
de influencia, donde se detectó que no hay pueblos o comunidades indígenas

susceptibles de ser afectados.

6.2. MARCO TEÓRICO

Los Impactos sociales son todos aquellos que afectan a las personas, es decir, “son
todos los aspectos asociados con una intervención planeada (esto es, un proyecto)
que afectan o involucran a las personas, ya sea directa o indirectamente.
Específicamente, un impacto social es algo que se experimenta o se siente, en el
sentido perceptual (cognitivo) o corporal (físico) a todos los niveles” (IAIA,
Evaluación de Impacto Social 2005). Definido de una manera sencilla el “impacto”

es la diferencia entre lo que pasaría con la acción y lo que ocurriría sin ella.

IENOVA

( “TEPEZALA SOLAR”

C | IJA Evaluación de impactos sociales en el marco de la construcción y

Página 198 de
operación del proyecto “Tepezalá Solar” 30

Los impactos sociales y culturales deben identificarse previamente cuando se
pretenda la implementación de un proyecto de desarrollo, particularmente
tratándose de territorios donde existe población indígena, ya que gozan de
derechos específicos que están reconocidos en instrumentos jurídicos nacionales e
internacionales. Asimismo, las comunidades no indígenas deben tomarse en cuenta
al momento de llevar a cabo un proyecto, puesto que también pueden ser

impactadas de manera negativa.

Para la identificación de impactos, a través del tiempo, se han tomado varias
ópticas; el enfoque inicial consideraba únicamente los componentes biofísicos, sin
embargo en la actualidad existe una perspectiva más amplia que incluye los
elementos fisicoquímicos, biológicos, culturales, socioeconómicos del ambiente en
su conjunto y visuales (paisajísticos); en cuanto a este último podemos decir que
por paisaje se entenderá cualquier parte del territorio tal como la percibe la
población, cuyo carácter sea el resultado de la acción y la interacción de factores

naturales y/o humanos tomando en cuenta las siguientes consideraciones:

Tomando nota de que el paisaje desempeña un papel importante de interés general en los
campos cultural, ecológico, medioambiental y social, y que constituye un recurso favorable
para la actividad económica;[...] Conscientes de que el paisaje contribuye a la formación de
las culturas locales y que es un componente fundamental del patrimonio natural y cultural,
que contribuye al bienestar de los seres humanos y a la consolidación de la
identidad;[...]Reconociendo que el paisaje es un elemento importante de la calidad de vida
de las poblaciones en todas partes: en los medios urbanos y rurales, en las zonas
degradadas y de gran calidad, en los espacios de reconocida belleza excepcional y en los
más cotidianos (Convenio Europeo del Paisaje, 2000)

La identificación de impactos sirve para que los proyectos sean implementados
tomando en cuenta medidas preventivas y mitigantes que deriven en la menor
afectación posible y también como un insumo para la implementación consulta

indígena.

Bajo las premisas anteriores, el proyecto en cuestión se sostiene en el marco de la
responsabilidad social, lo que permite al desarrollador prevenir posibles

conflictos, afianzar relaciones de cordialidad con la población y sus autoridades,

C | IJA Evaluación de impactos sociales en el marco de la construcción y

IENOVA

“TEPEZALA SOLAR”

operación del proyecto “Tepezalá Solar”

además de asegurar a largo plazo que sus inversiones no se pondrán en riesgo por

algún tipo de conflictividad social o jurídica.

Así, el proyecto se encuadra en la terminología que la Corte Interamericana de

Derechos Humanos (Corte IDH), utiliza al definir los proyectos de desarrollo como:

Aquellos que están destinados al aumento o mejora de la infraestructura productiva o de
servicios públicos, incluyendo la construcción de vías de transporte y comunicación de
personas, mercancías, bienes y servicios la construcción de represas o la construcción de
infraestructuras educativas, sanitarias o militares, entre otros; así como la extracción de
recursos naturales (Comisión IDH, 2009, párr. 221).

En torno a esta definición, la Corte IDH analiza las restricciones al derecho del

Estado para emitir concesiones extractivas o aprobar planes y proyectos de

desarrollo o de inversión, específicamente en el caso de que aquellos recaigan

sobre los recursos naturales de los pueblos indígenas o bien, afecten su territorio.

Es por ello que para efectos de otorgar dichas concesiones o aprobar tales planes,

establece tres condiciones obligatorias que los Estados deben observar:

El cumplimiento del derecho internacional sobre la expropiación, tal y como
se refleja en el artículo 21 de la Convención Americana.

No aprobación de cualquier proyecto que pueda amenazar la supervivencia
física o cultural del grupo.

Aprobación sólo después de consultas de buena fe —y, cuando sea aplicable,
del consentimiento—, de un estudio previo de un impacto ambiental y
social realizado con participación indígena, y con participación razonable en

los beneficios (Ídem, párr. 225).

La empresa Promovente, bajo el criterio de la Corte IDH, deberá presentar un

estudio de impacto social, que como lo describe el párrafo 248 del documento

citado, tiene los siguientes objetivos:

En primer lugar, es un instrumento de planificación de proyectos que debe

ser tomado en cuenta para minimizar los impactos negativos de los

Página 199 de
306

IENOVA

“TEPEZALA SOLAR”

Página 200 de
306

C | | A Evaluación de impactos sociales en el marco de la construcción y
J operación del proyecto “Tepezalá Solar”

proyectos de inversión o desarrollo en territorios indígenas y en su caso,

proponer alternativas.

+ Simultáneamente, el estudio de impacto social identificará los derechos de
propiedad comunal que serán afectados y de qué manera, por el proyecto

propuesto.

Con relación al objetivo del estudio de impacto social (EIS), se suma el Convenio
169 de la OIT al determinar en su artículo 7.3:
Los gobiernos deberán velar porque, siempre que haya lugar, se efectúen estudios, en
cooperación con los pueblos interesados, a fin de evaluar la incidencia social, espiritual y
cultural y sobre el medio ambiente que las actividades de desarrollo previstas puedan tener
sobre esos pueblos. Los resultados de estos estudios deberán ser considerados como

criterios fundamentales para la ejecución de las actividades mencionadas. (Convenio 169
OIT, 2006)

Desde la perspectiva de la Corte IDH, cuando un Estado no lleva a cabo o no
supervisa estudios de impacto ambiental o social, se viola el artículo 21 de la
Convención Americana en correlación con el Artículo 1.1., de la misma. Por lo
tanto, el Estado es el encargado de realizar o bien, de supervisar los ElS y en este
último caso; serán las entidades independientes y técnicamente capacitadas

quienes los realicen, bajo la supervisión del Estado.

6.2.1. IMPACTOS SIGNIFICATIVOS

La Corte Interamericana de Derechos Humanos (citada en Protocolo para la
implementación de consultas a pueblos y comunidades indígenas, CDI 2013)
señala que por impactos significativos se deben entender actividades de extracción
de recursos que puedan provocar: la pérdida de territorios y tierra tradicional; el
desalojo; la migración; el posible reasentamiento; el agotamiento de recursos
necesarios para la subsistencia física y cultural; la destrucción y contaminación del
ambiente tradicional; la desorganización social y comunitaria; impactos negativos

sanitarios y nutricionales de larga duración; el abuso y la violencia.

IENOVA

( “TEPEZALA SOLAR”

C | | A Evaluación de impactos sociales en el marco de la construcción y
J operación del proyecto “Tepezalá Solar”

Dichos impactos pueden ser detonantes para el proceso de consulta indígena, por
lo que el análisis de información de las localidades afectadas por el proyecto, será
fundamental para identificar si puede haber afectaciones de carácter significativo,

según los temas mencionados y determinar si se llevaría a cabo dicho proceso.

Por otro lado, la Corte IDH señala que uno de los documentos más completos y
utilizados para la Evaluación de Impacto Social por planes de desarrollo con
relación a los pueblos indígenas, son las Directrices Akwé: Kon que sirven para
realizar evaluaciones de las repercusiones culturales, ambientales y sociales de
proyectos de desarrollo que hayan de realizarse en lugares sagrados o en tierras,
aguas ocupadas o utilizadas tradicionalmente por las comunidades indígenas y
locales, o que puedan afectar a esos lugares. Éstas nos brindan dos conceptos

fundamentales para la realización de este ElS:
. Evaluación del impacto cultural:

(..) en una evaluación de impacto cultural se analizarán en general los impactos,
tanto beneficiosos como adversos, de un desarrollo propuesto, que pudieran
afectar, por ejemplo, los valores, creencias, leyes consuetudinarias, idiomas,
costumbres, economía, relaciones con el entorno local y especies particulares,
organización social y tradiciones de la comunidad afectada (Directrices Akwé:

Kon, 2005).
. Evaluación del impacto social:

Es un proceso para evaluar los probables impactos, tanto beneficiosos como
adversos, de un desarrollo propuesto que puedan afectar a los derechos, que
tengan una dimensión económica, social, cultural, cívica y política, así como afectar
al bienestar, vitalidad y viabilidad de una comunidad afectada -que es la calidad de
vida de una comunidad medida en términos de varios indicadores
socioeconómicos, tales como distribución de los ingresos, integridad física y social

y protección de las personas y comunidades, niveles y oportunidades de empleo,

Página 201 de
306

IENOVA

( “TEPEZALA SOLAR”

C | | A Evaluación de impactos sociales en el marco de la construcción y
J operación del proyecto “Tepezalá Solar”

salud y bienestar, educación y disponibilidad y calidad de la vivienda y

alojamiento, infraestructura y servicios (Directrices Akwé: Kon, 2005, 6. (f)).

Es necesario apuntar que este informe considera las posibles afectaciones con la
guía de dichas Directrices y los Impactos Significativos, que se presentarán de
manera puntual y concreta mediante una tabla de resultados basada en la
información obtenida de las diversas fuentes de información que conforman los

elementos para la identificación de impactos.

Para finalizar, cabe mencionar que es importante retomar un enfoque en que el
proyecto implique beneficios a la población local, lo cual si bien no involucra la
substitución de obligaciones por parte del Estado, sí requiere plantearlo en
términos de incrementar los esfuerzos de la empresa por crear condiciones
socialmente favorables al proyecto mediante la incorporación activa y positiva de
la población local, tal como se desarrolla en el plan de gestión social de esta

Evaluación.

6.2.2. EVALUACIÓN DE IMPACTOS EN DERECHOS HUMANOS

La Evaluación de Impactos en Derechos Humanos es un deber que se tiene en
cuanto a la implementación de proyectos de desarrollo. Hoy en día no solamente
se debe llevar a cabo la Evaluación de Impacto Social, sino identificar claramente
las afectaciones que se puedan producir durante las distintas fases de un proyecto.
La Evaluación se define como: “un proceso para identificar, medir y/o prevenir los
impactos en derechos humanos, reales o potenciales, provocados por un
determinado proyecto de inversión o actividad empresarial, o bien derivados de

políticas, leyes, programas o intervenciones” (González, 2014, p: 52).

Un sustento integral para los ElS, está en el análisis de los impactos con enfoque en
derechos humanos. La importancia radica en que un proyecto de desarrollo
contribuye, según la Comisión Interamericana de Derechos Humanos (CIDH,
2015), al desarrollo económico necesario para la prosperidad de los pueblos, pero

con respeto y garantía de los derechos humanos de las personas afectadas.

Página 202 de
306

IENOVA

( “TEPEZALA SOLAR”

C | | A Evaluación de impactos sociales en el marco de la construcción y
J operación del proyecto “Tepezalá Solar”

Página 203 de

En este sentido, es pertinente considerar las afectaciones a los derechos humanos
que un proyecto de desarrollo pueda llegar a generar, ya sea directa O
indirectamente, tras la ejecución de sus actividades, en un territorio determinado.
Derechos y Democracia (2011) define que:
Para concluir, es necesario señalar que una evaluación de impacto en los derechos
humanos (EIDH) es un proceso que mide la diferencia entre los compromisos
hechos por el Estado (los derechos humanos en principio) y la posibilidad de
disfrutar de dichos derechos en la realidad del país (los derechos humanos en la

práctica). La evaluación trata de identificar los derechos que no se respetan, o para
los que hay fuertes indicaciones de que no serán respetados en el futuro [...] (s/p).

6.3. METODOLOGÍA DE INVESTIGACIÓN.
6.3.1. TIPO DE INVESTIGACIÓN.

Los resultados que aquí se presentan están basados, no solamente en los datos
recogidos directamente en el terreno afectado, sino en datos duros extraídos de
fuentes oficiales, que conforman los elementos para la identificación de impactos,

por lo que la investigación es tipo cualitativo-cuantitativo

Es necesario aclarar que el estudio es de tipo cualitativo, puesto que es sumamente
importante conocer el comportamiento del ser humano, así como los significados
que puedan darle a la implementación de un proyecto y los posibles impactos en su
entorno. Es cuantitativo en cuanto a que lo recopilado en campo se cruzó con los
datos de fuentes oficiales que sirvieron para llevar a cabo un análisis más estricto,

que pudiese dar mejores resultados.

6.3.2. HERRAMIENTAS METODOLÓGICAS (ELEMENTOS PARA LA
DENTIFICACIÓN DE IMPACTOS).

Los cuatro elementos que se presentan en este apartado, constituyen los insumos
utilizados para identificar las afectaciones por la implementación de un proyecto
de desarrollo. Es fundamental tener fuentes confiables basadas en datos científicos

que sirvan de sustento ya que pueden arrojar datos lo más precisos posible para

( “TEPEZALA SOLAR”

C | I A Evaluación de impactos sociales en el marco de la construcción y

IENOVA

operación del proyecto “Tepezalá Solar”

evitar, mitigar y ampliar los impactos que puedan presentarse durante las distintas

etapas del proyecto:

a)

Información del proyecto:
Objetivo

Elementos de la infraestructura
Ubicación geográfica
Dimensiones en hectáreas (Ha)
Funcionamiento del proyecto
Cronograma de actividades

Empleo de mano de obra y servicios locales

equerimiento de agua potable y servicios

Movimiento de tierras

Etnografía o caracterización de las localidades afectadas

Medicina tradicional y conocimientos tradicionales.

Conexión territorial.

Tierra, territorio y recursos naturales.

Tipo de propiedad agraria (ejido, bienes comunales o propiedad privada)
Lugares sagrados, rutas de peregrinación y autoridades tradicionales.

Descripción de la organización interna y de las instituciones políticas,

sociales, económicas y culturales.

Actividades de producción y supervivencia de la comunidad

Página 204 de

IENOVA

( “TEPEZALA SOLAR”

C | | A Evaluación de impactos sociales en el marco de la construcción y
J operación del proyecto “Tepezalá Solar”

Página 205 de

8. Análisis de actores de interés afectados y grupos de interés
c) Estudios de Línea Base
1. Propiedad de la tierra

+ Tipo de propiedad en el área de influencia núcleo, directa e indirecta)

e Distribución de tierras para el asentamiento humano, tierras de uso común

y tierras parceladas

+ Mapas y listas de ejidos dentro del área de influencia
2. Recursos naturales y medio ambiente en las áreas de influencia

e Orografía

+ Hidrografía

+ Uso de suelo y vegetación

+ Áreas naturales protegidas y sitios Ramsar
+ Zonas arqueológicas

+ Tipos de cultivo

3. Línea base social

+ Descripción general de municipios y localidades en el área de influencia

+ Población (total, femenina, masculina, grupos etarios)

+ Economía

d) Manifestación de Impacto Ambiental (en caso de tenerla)
1. Criterios ambientales

2. Estudios de campo (flora, fauna, uso de suelo)

3. Tratamiento de desechos peligrosos y no peligrosos

4. Medidas de seguridad

IENOVA

( “TEPEZALA SOLAR”

C | | A Evaluación de impactos sociales en el marco de la construcción y
J operación del proyecto “Tepezalá Solar”

6.3.3. ANÁLISIS Y SISTEMATIZACIÓN DE LA INFORMACIÓN.

Los métodos de análisis son dos: el inductivo que nos permite obtener un
panorama general del momento en que viven las comunidades, sus relaciones y las
instituciones que en ellas existen. El otro método es el deductivo, por medio del
cual podemos aproximarnos en el tiempo y espacio futuros a los posibles cambios
de los elementos sociales y culturales al interior y entre las comunidades

estudiadas.

Las entrevistas, observaciones, notas, imágenes fotográficas y demás datos
recabados, son sistematizados en diversos ejes que serán fragmentados para su
codificación y análisis individualizado, lo que permitirá ofrecer un informe
detallado sobre los posibles impactos y modificaciones en términos socioculturales

que generará el proyecto.

La identificación de los impactos sociales tiene diversos parámetros, es por ello
que a continuación se presentan las tablas o matrices donde se plasmará la

sistematización y análisis final.

Las tablas que se presentan describen el origen del impacto positivo o negativo, lo
identifica y ofrece las medidas de mitigación, así como las recomendaciones. Por
otro lado, muestra la temporalidad, gravedad, probabilidad y área de influencia de
los impactos, cuyos valores numéricos sirven para medir el grado de significación

social.

Página 206 de
306

S

TENOVA

“TEPEZALA SOLAR”

Evaluación de impactos sociales en el marco de la construcción y

CIJA a
) operación del proyecto “Tepezalá Solar” 306
Tema 1. Características generales de la población (cambios en la población y la familia y expectativas en torno al proyecto)
Tema 2. Estructuras comunitarias y estructuras institucionales
Tema 3. Recursos políticos (partidos políticos) y sociales (ONG y cooperativas)
Tema 4. Actividades económicas.
Tema 5. Recursos naturales de la comunidad.
Tema 6. Infraestructura y servicios.
Tema 7. Patrimonio cultural tangible e intangible
Origen del Impacto potencial Medidas de Espacialidad** Temporalidad** Beneficio?" Probabilidad** SUMA
impacto ampliación del TOTAL
impacto
Área núcleo Corto plazo | Menor de Ligero 1 | Poco
Arca de 5 años probable
influencia
directa
Área de Medio plazo | De5a20 Moderado | 2 | Probable
influencia años
indirecta
Regional
Nacional Largo plazo | De20a40 Benéfico |3 | Muy
años probable
Internacional Permanente | Más de 40 Muy 4 | Definitivo
años benéfico
PROMEDIO

3En las tablas que evalúan el impacto, se conservará únicamente el valor numérico asignado a este parámetro de valoración, es decir, únicamente se colocarán los números: 1, 2, 3, 4, 5.0 6.
3En las tablas que evalúan el impacto, se conservará únicamente el valor numérico asignado a este parámetro de valoración, es decir, únicamente se colocarán los números: 1, 2,3 0 4.
35En las tablas que evalúan el impacto, se conservará únicamente el valor numérico asignado a este parámetro de valoración, es decir, únicamente se colocarán los números: 1, 2, 4u 6.
34En las tablas que evalúan el impacto, se conservará únicamente el valor numérico asignado a este parámetro de valoración, es decir, únicamente se colocarán los números: 1, 2,3 0 4.
S

CIIJA

TENOVA

“TEPEZALA SOLAR”

Evaluación de impactos sociales en el marco de la construcción y

operación del proyecto “Tepezalá Solar”

Página 208 de

Tema 1. Características generales de la población (cambios en la población y la familia y expectativas en torno al proyecto)

Tema 2. Estructuras comunitarias y estructuras institucionales

Tema 3. Recursos políticos (partidos políticos) y sociales (ONG y cooperativas)
Tema 4, Actividades económicas.

Tema 5, Recursos naturales de la comunidad.
Tema 6. Infraestructura y servicios.
Tema 7. Patrimonio cultural tangible e intangible

Origen del Impacto potencial Medidas de Espacialidad:? Temporalidad*? Gravedad” idadio | SUMA
impacto mitigación/
recomendaciones
Área núcleo Corto plazo | Menor de Ligero Poco
Área de 5 años probable
influencia directa
Área de Medio plazo | De5a20 Moderado Probable
influencia años
indirecta
Regional
Nacional Largo plazo | De20a40 Grave Muy
años probable
Internacional Permanente | Más de 40 Muy grave Definitivo
años
PROMEDIO

7En las tablas que evalúan el impacto, se conservará únicamente el valor numérico asignado a este parámetro de valoración, es decir, únicamente se colocarán los números: 1, 2, 3,4, 5 06.
3%En las tablas que evalúan el impacto, se conservará únicamente el valor numérico asignado a este parámetro de valoración, es decir, únicamente se colocarán los números: 1, 2,3 0 4.
En las tablas que evalúan el impacto, se conservará únicamente el valor numérico asignado a este parámetro de valoración, es decir, únicamente se colocarán los números: 1, 2, 4u 6.
En las tablas que evalúan el impacto, se conservará únicamente el valor numérico asignado a este parámetro de valoración, es decir, únicamente se colocarán los números: 1, 2, 30 4.
C | | ] A Evaluación de impactos sociales en el marco de la construcción y

TIENOVA

( “TEPEZALÁ SOLAR”

operación del proyecto “Tepezalá Solar”

Página 209 de
306

Problemáticas detectadas en campo.

A continuación se muestran las problemáticas que fueron expresadas por la población

y que también, fueron observadas durante el trabajo de campo.

Escasez de agua y alto costo para el bombeo de agua.

Migración a Estados Unidos por falta de empleo.

El río San Pedro y los arroyos se han secado.

No hay apoyos para el campo.

Caminos deteriorados y calles sin pavimento.

Seguridad pública insuficiente.

Servicios de salud deficientes.

Problemas con el drenaje.

¡o [afo jas |w|nia

Contaminación del agua.

1

0.

Analfabetismo.

Hallazgos detectados en campo.

En la siguiente tabla se describen los hallazgos detectados durante el trabajo de

campo en las localidades que comprenden el área relacionada con el Proyecto.

1. Existen antecedentes de la construcción de un gasoducto que generó el

incumplimiento del acuerdo de dejar las tierras en las mismas condiciones en que se
hallaban antes de iniciada la obra, en cuyo caso los ejidatarios afectados tuvieron que
absorber los gastos para dejarlas a su máximo aprovechable.

2. La zona sigue siendo predominantemente agrícola; las tierras son tanto de temporal
como de riego abastecido por la presa Plutarco Elías Calles.

3. Los jóvenes que no poseen tierras, trabajan en los desarrollos industriales cercanos.

4. La industria local ha generado migración que se ha asentado en localidades como San

Antonio, tras el requerimiento de gente especializada.

TENOVA

( “TEPEZALA SOLAR”

C [ I A Evaluación de impactos sociales en el marco de la construcción y
) operación del proyecto “Tepezalá Solar”

Página 210 de
306

6.4. IDENTIFICACIÓN Y CARACTERIZACIÓN DE LOS IMPACTOS SOCIALES.

Las siguientes tablas muestran de manera general los resultados obtenidos durante el trabajo de campo y en la investigación
de gabinete, en torno a las afectaciones que puede producir la implementación del Proyecto durante sus tres fases. Cada una
está divida en dos matrices que presentan impactos positivos y negativos. Asimismo, se incluyen medidas de mitigación y

ampliación según sea el caso, además de la temporalidad, gravedad o beneficio y la posibilidad de que se presente el impacto.
FASE l. PREPARACIÓN DEL SITIO Y CONSTRUCCIÓN (IMPACTOS POSITIVOS).

Origen del Impacto Potencial Medidas de
impacto Ampliación/Recomendaciones

Espacialidad
Temporalidad
Beneficio
Probabilidad
SUMA

Tema 1. Características generales de la población (cambios en la población, la familia y expectativas en torno al proyecto)

Proceso de | Relacionamiento favorable entre Promovente y la | Negociar las tierras impactadas que el|1 |1 |4 |3 |14
adquisición de | comunidad por negociaciones para venta o renta | proyecto requiera con los Actores de interés
tierras de tierras con ejidatarios e inclusión informativa | y notificar adecuadamente a las autoridades 2

de las autoridades locales y ejidales. ejidales y locales sobre los tratos efectuados, 3

para fomentar un ambiente de cordialidad y

Los ejidatarios cuentan con título parcelario porlo | ¿e comunicación que favorezca la obtención

TENOVA
( “TEPEZALÁ SOLAR”
C I I A Evaluación de impactos sociales en el marco de la construcción y
) operación del proyecto “Tepezalá Solar”

Origen del Impacto Potencial Medidas de
impacto Ampliación/Recomendaciones

Página 211 de
306

Espacialidad
Temporalidad
Beneficio
Probabilidad
SUMA

que el Promovente podrá negociar la venta o la | de la licencia social.
renta de tierras impactadas con los Actores
interesados.

PROMEDIO | 14

Tema 2. Estructuras comunitarias y estructuras institucionales

NO SE IDENTIFICARON IMPACTOS

PROMEDIO

Tema 3. Recursos políticos (partidos políticos) y sociales (ONG's y cooperativas)

NO SE IDENTIFICARON IMPACTOS

PROMEDIO

Tema 4. Actividades económicas.

TENOVA

“TEPEZALA SOLAR”

S

CIIJA

Evaluación de impactos sociales en el marco de la construcción y
operación del proyecto “Tepezalá Solar”

Página 212 de
306

en las comunidades cercanas a las áreas de
influencia directa e indirecta, se podría generar
una mayor venta de productos y un incremento en
la demanda de servicios, lo que será redituable
para la economía local (productores y pequeños

de
Promovente

del
con

El área servicios
podrá

comerciantes y productores locales para

generales
coordinarse

abastecer algunos productos requeridos

Origen del Impacto Potencial Medidas de | u
; Lariá : 3
impacto Ampliación/Recomendaciones ¿| 3|.:2 3 <
= FI8|=
3 E3|3|z
81202312
AE
Mn o Ea 1]
(2 a
Proceso de | Mejora del poder adquisitivo para aquellos | El proceso de adquisición de tierras deberá |2 |2 |2 |2 |11
negociación de | ejidatarios favorecidos con la y renta de tierras | hacerse de manera informada, para ello
tierras poco productivas. deberá implementarse un mecanismo de 3
comunicación con los ejidatarios.
Los recursos obtenidos por la renta o la
adquisición de tierras poco productivas, traerán
mejoras en el poder adquisitivo y en la calidad de
vida de quienes los reciban. Es el caso de los
ejidatarios de la comunidad La Victoria cuyas
tierras dependen del temporal y la producción es
baja.
Construcción Por los trabajos de construcción, la presencia de | Fomentar el consumo de bienes y servicios |2 | 1 |2 |1 |9
del Proyecto trabajadores externos (personal del Promovente), | que ofrecen las comunidades. 3

TENOVA
( “TEPEZALÁ SOLAR”
C I I A Evaluación de impactos sociales en el marco de la construcción y
) operación del proyecto “Tepezalá Solar”

Origen del Impacto Potencial Medidas de

Página 213 de
306

impacto Ampliación/Recomendaciones

Espacialidad
Temporalidad
Beneficio
Probabilidad
SUMA

comerciantes) en caso de instalar algún | para el comedor del campamento temporal.
campamento temporal.

PROMEDIO | 10

Tema 5. Recursos naturales de la comunidad.

NO SE IDENTIFICARON IMPACTOS

PROMEDIO

Tema 6. Infraestructura y servicios.

NO SE IDENTIFICARON IMPACTOS

PROMEDIO

Tema 7. Patrimonio cultural tangible e intangible

NO SE IDENTIFICARON IMPACTOS

TENOVA
“TEPEZALA SOLAR”

Página 214 de
306

C T A Evaluación de impactos sociales en el marco de la construcción y
) operación del proyecto “Tepezalá Solar”

Origen del Impacto Potencial Medidas de
impacto Ampliación/Recomendaciones

Espacialidad
Temporalidad
Beneficio
Probabilidad
SUMA

PROMEDIO

TENOVA
“TEPEZALA SOLAR”

C Il I J A Evaluación de impactos sociales en el marco de la construcción y

Página 215 de
operación del proyecto “Tepezalá Solar” 306

FASE I. PREPARACIÓN DEL SITIO Y CONSTRUCCIÓN (IMPACTOS NEGATIVOS).

Origen del Impacto Potencial Medidas de

impacto Mitigación/Recomendaciones

Espacialidad
Temporalidad
Gravedad
Probabilidad
SUMA

Tema 1. Características generales de la población (cambios en la población, la familia y expectativas en torno al proyecto)

Proceso de | Rechazo al proyecto por percepción de riesgo | El Promovente deberá generar una|2 |1

negociación de | debido a experiencias negativas con un gasoducto. | estrategia de comunicación amplia que
tierras

N
N

10

reduzca la percepción del riesgo sobre el 3
proyecto, así como un mecanismo de quejas
que dé soluciones a los reclamos y que
incluya el trabajo que realicen los
contratistas (en el supuesto de que los

haya), para evitar el rechazo al proyecto.

En San Antonio, según datos de campo, durante la
construcción de un gasoducto fueron requeridas
tierras de manera temporal. En su momento se
indicó a los ejidatarios que esas tierras se dejarían
en las mismas condiciones que estaban, pero
algunos afectados tuvieron que repararlas por
ellos mismos.

La falta de un mecanismo adecuado que recoja los
reclamos y dé seguimiento a las demandas,
incluidas las generadas por el trabajo de posibles
contratistas, podría generar rechazo al proyecto.

TENOVA

“TEPEZALA SOLAR”

C Il I J A Evaluación de impactos sociales en el marco de la construcción y

operación del proyecto “Tepezalá Solar”

Página 216 de
306

construcción
del Proyecto

demanda de beneficios para su organización.

Durante las negociaciones y la construcción del
Proyecto fotovoltaica podría intentar mediar
entre los ejidatarios y el Promovente ya que en
San Antonio, participa vendiendo recursos

(tinacos, despensas) que baja del municipio y, en

parte de una supuesta labor social, los 3
recursos gestionados entre Promovente y
Actores interesados, éstos serán negociados

y entregados de manera directa.

Origen del Impacto Potencial Medidas de =|a =
impacto Mitigación/Recomendaciones 3 3 Y 3
ES
S|5|2(3|2
3| 2 2=|3M15
g a gp s/n
FS E S|2
(2 a
PROMEDIO | 10
Tema 2. Estructuras comunitarias y estructuras institucionales
NO SE IDENTIFICARON IMPACTOS
PROMEDIO
Tema 3. Recursos políticos (partidos políticos) y sociales (ONG's y cooperativas)
Proceso de | La Presencia de Antorcha Campesina puede llegar | Con el fin de evitar que esa organización |2 [1 |4 |2 |12
negociación de | a complicar los procesos de negociación así como | pueda intervenir e intente legitimar, como
tierras y | el desarrollo del plan de gestión social con la

TENOVA
( “TEPEZALÁ SOLAR”
C Il I J A Evaluación de impactos sociales en el marco de la construcción y

Página 217 de
operación del proyecto “Tepezalá Solar” 306

Origen del Impacto Potencial Medidas de

impacto Mitigación/Recomendaciones

Espacialidad
Temporalidad
Gravedad
Probabilidad
SUMA

La Victoria, da fertilizantes y semillas, previa
entrega de comprobante de parcela o domicilio
para ceder el recurso.

PROMEDIO | 12

Tema 4. Actividades económicas.

Proceso de | Dependiendo de la extensión requerida, una | Los pagos por la venta y/o renta de tierras | 1 |2 |2 |2 |7
negociación de | afectación se daría en la disminución de terreno | deberán compensar la pérdida de terreno
tierras disponible para siembra entre los ejidatarios que | disponible para siembra; para ello éstos se

resulten afectados ya que las tierras se usan para | efectuarán según lo dispuesto en la ley
cultivar maíz y frijol, principalmente. Los | correspondiente.

productos son tanto para autoconsumo como para
venta local, sobre todo en las tierras de riego
como las de San Antonio.

TENOVA

“TEPEZALA SOLAR”

S

CIIJA

Evaluación de impactos sociales en el marco de la construcción y
operación del proyecto “Tepezalá Solar”

Página 218 de
306

Origen del Impacto Potencial Medidas de =|a =
impacto Mitigación/Recomendaciones 3 3 Y 3
SI |sS
S|5|2(3|2
3| 2 2=|3M15
AICA
al 3 So E
(2 a
Desconfianza sobre una posible expropiación de | Emprender un mecanismo de comunicación |1 |1 |4 |2 |10
tierras sin compensaciones económicas en | efectiva, en relación a los pagos por venta o
localidades como La Victoria, donde según datos | renta, con los Actores interesados, que evite 2
de campo, es posible que llegue a suscitarse. los rumores sobre expropiación de terrenos
requeridos y el rechazo del proyecto.
Construcción En caso de requerir una gran extensión de tierra a | Los pagos por la venta y/o renta de tierras | 1 [3 |2 |2 |10
del Proyecto los Actores interesados, su economía doméstica | de temporal deberán compensar la pérdida
resultará impactada. de terreno disponible para siembra e 2
, . . incluirán los bienes distintos a ella, si es que
Según datos obtenidos del trabajo de campo, llegasen a ser aplicables.
existen tierras que dependen del temporal y son
cultivadas con maíz y frijol para autoconsumo y
como forraje para el ganado, ya que algunos
ejidatarios viven de la venta de leche.
Posibles consecuencias por accidentes causados al | Implementar medidas de seguridad vial, | 1 |1 |2 |1 [10
ganado debido al tránsito tanto de maquinaria | para el cruce de ganado y de personas, la
como de materiales empleados para la |cuales incluyan al personal que opere 2

TENOVA

“TEPEZALA SOLAR”

S

CIIJA

Evaluación de impactos sociales en el marco de la construcción y
operación del proyecto “Tepezalá Solar”

Página 219 de
306

Origen del Impacto Potencial Medidas de =|a =
impacto Mitigación/Recomendaciones 3 3 Y 3
313 Z2 |<
FE%3_z
3| 2 2=|3M15
g a gp s/n
FS E S|2
(2 a
construcción del proyecto. vehículos y maquinaria pesada. 3
PROMEDIO | 9.2
Tema 5. Recursos naturales de la comunidad.
Construcción Disminución de fauna local como coyote, conejo y | El Promovente deberá incluir en la MIA|1 [1 |2 |3 [9
del Proyecto víbora de cascabel que los habitantes de las | medidas para la protección de la fauna local,
localidades cercanas al proyecto consumen con | mismas que deberán cumplirse 2
fines medicinales y comestibles. rigurosamente, según la normatividad
vigente.
Por los trabajos derivados de la construcción, la
fauna será ahuyentada y las personas pueden
verse afectadas.
Plantas como el árnica morada o la escobilla | Debido a que la flora recolectada no se|1 |2 |1 |1 |7
suelen ser recolectadas con fines medicinales. Los | condiciona solo al área núcleo, las personas
trabajos de construcción imposibilitarán que se | podrán recolectarla en zonas donde no 2
recolecten en el área núcleo. exista afectación. Sin embargo, será
conveniente mantener comunicación con las

TENOVA
( “TEPEZALÁ SOLAR”
C Il I J A Evaluación de impactos sociales en el marco de la construcción y

Página 220 de
operación del proyecto “Tepezalá Solar” 306

Origen del Impacto Potencial Medidas de =|a =
impacto Mitigación/Recomendaciones 3 3 Y 3
SB |S
(|| 013/12
3| 2 2=|3M15
g a gp s/n
FS E S|2
(2 a
autoridades ejidales y establecer un
mecanismo formal de quejas que dé
seguimiento a las demandas de la población.
PROMEDIO | 8
Tema 6. Infraestructura y servicios.
Proceso de | Desinformación y rumores en relación a un | Considerar el tema de escasez de agua y |1 [1 |2 |2 |11
negociación de | posible aumento en la escasez de agua ante la | obtener la que llegue a ser requerida por el
tierras y | llegada del personal, la instalación de algún | proyecto de una fuente alterna a la de las 2
construcción campamento o bien, como requerimiento para los | localidades. Comunicar a los Actores 3
del Proyecto trabajos de construcción. interesados y a las autoridades locales la

fuente de abastecimiento, en caso de
requerirse, para evitar desinformación que
pueda afectar la realización del proyecto.

Según los datos recuperados en campo, en las
localidades relacionadas con la construcción del
proyecto, los entrevistados indicaron escasez del
recurso por lo que el abasto se hace mediante un
sistema de tandeo.

TENOVA

“TEPEZALA SOLAR”

S

CIIJA

Evaluación de impactos sociales en el marco de la construcción y
operación del proyecto “Tepezalá Solar”

Página 221 de
306

Transporte y
logística

agua de riego por
afectaciones en la tubería, del canal de riego y de
los pozos profundos, que lleva el agua a las
parcelas.

Durante las actividades de construcción, por el
tránsito de maquinaria pesada y de materiales, la
producción agrícola se verá impactada si se
interrumpe el suministro; esto podría generar
conflictos con los ejidatarios de esas tierras, ya
que la producción es considerable a modo de
requerir jornaleros durante la siembra y la

canal de riego, los pozos y sus ramales
mantengan su función durante la fase de
construcción por lo que se contemplará la
reparación e instalación de la tubería que

pueda resultar averiada, dejándola en
iguales o mejores condiciones a las
existentes.

Origen del Impacto Potencial Medidas de =|a =
impacto Mitigación/Recomendaciones 3 3 Y 3
SB |S
|| 013 |>2
3|29|2=|312
g a gp s/n
as clE
E a
Transporte y | Desgaste en los caminos que sean usados por el | Efectuar la reparación de los caminos |1 |1 |4 |2 |10
logística Promovente para llegar al área núcleo, por el | usados por el Promovente para no
incremento de tránsito de maquinaria pesada y de | empeorar la movilidad ni las actividades 2
transporte tanto de personal como de materiales | cotidianas, lo que a su vez aminorará
requeridos para la construcción del proyecto. molestias entre la población que haga uso
de ellos.
Posible desabasto de El Promovente deberá garantizar que el |2 [1 |2 |1 |9

TENOVA

S

“TEPEZALA SOLAR”

CIIJA

Evaluación de impactos sociales en el marco de la construcción y
operación del proyecto “Tepezalá Solar”

Página 222 de
306

del Proyecto

tránsito de maquinaria para nivelar el terreno y
para las excavaciones de zanjas realizadas para
introducir el cableado o para el sistema de puesta
a tierra. La localidad más afectada sería La
Victoria por su cercanía al predio requerido para

favorezcan la reducción de ruido, para
evitar que se agudicen los riesgos en la
salud, como reducción en la velocidad de la
maquinaria pesada y de transporte.

Origen del Impacto Potencial Medidas de =|a =
impacto Mitigación/Recomendaciones 3 3 Y 3
ES
S|5|2(3|2
3121313812
8 E 2/u
IE
E a
cosecha. Los afectados podrían llegar a impedir
que la construcción continúe.
Construcción Posible aumento de enfermedades respiratorias | Aplicar las medidas correspondientes que |1 |1 |2 |2 |8
del Proyecto en la población más vulnerable por el polvo y los | favorezcan la reducción de polvo y de
sedimentos desprendidos del tránsito de | sedimentos para evitar que se agudicen los
maquinaria para nivelar el terreno y para las | riesgos en la salud, como reducción en la
excavaciones de zanjas realizadas para introducir | velocidad de la maquinaria pesada y de
el cableado o para el sistema de puesta a tierra. La | transporte.
localidad más afectada sería La Victoria por su
cercanía al predio requerido para el proyecto.
Construcción Posibles afectaciones por ruido, desprendidos del | Aplicar las medidas correspondientes que |1 |1 |2 |2 |8

TENOVA

“TEPEZALA SOLAR”

S

CIIJA

Evaluación de impactos sociales en el marco de la construcción y
operación del proyecto “Tepezalá Solar”

Página 223 de
306

del Proyecto

de santos patronos y otros eventos o el aumento
de accidentes en el tránsito de personas que
acuden, lo que incluye el desplazamiento de gente
a la cabecera municipal, entre las localidades y
hacia el exterior del municipio. Ligadas al
calendario católico, forman parte de una red de
relaciones que sustentan la vida social y religiosa
de las comunidades, por lo que la interrupción del
trayecto hacia esas sedes o la generación de
accidentes, pueden ocasionar molestias entre los
feligreses y descontento en relación al proyecto.
Ejemplo de ello es el aniversario del ejido en San

fase de construcción, coordinar con las
autoridades municipales y ejidales las
fechas de mayor tránsito de fieles. Para ello
será apropiado contemplar un calendario de
actividades que considere la circulación de
devotos, a pie o en auto, para evitar
molestias y permitir la continuidad de las
prácticas devocionales y sociales.

Origen del Impacto Potencial Medidas de =|a =
impacto Mitigación/Recomendaciones 3 3 Y 3
SB |S
S|5| 213 |2
3| 2 2=|3M15
g a gp s/n
FS E S|2
(2 a
el proyecto.
PROMEDIO | 9.2
Tema 7. Patrimonio cultural tangible e intangible
Construcción Posible interrupción de peregrinaciones, festejos | En caso de coincidir estas actividades con la |2 [1 |2 |1 |9

TENOVA
( “TEPEZALÁ SOLAR”
C T A Evaluación de impactos sociales en el marco de la construcción y
) operación del proyecto “Tepezalá Solar”

Página 224 de
306

Origen del Impacto Potencial Medidas de =|a =
impacto Mitigación/Recomendaciones 3 3. 3
33323 |<
CEE
B| 291213152
8, E gi2|u
2 ElS|E
aia [3
Antonio a finales de octubre, la fiesta de Cristo Rey
en La Victoria a finales de noviembre o la del
Cristo Negro en la cabecera municipal a fines de
mayo, así como peregrinaciones a San Juan de los
Lagos y Rincón de Romos.
PROMEDIO | 9

FASE II. OPERACIÓN (IMPACTOS POSITIVOS).
IENOVA

“TEPEZALA SOLAR”

S

Cll J A Evaluación de impactos sociales en el marco de la construcción y Página 225 de
operación del proyecto “Tepezalá Solar” e
Origen del Impacto Potencial Medidas de =|T u
impacto Ampliación/Recomendaciones 5 3 8 5 <
AS
2| 2 Z
Tema 1. Características generales de la población (cambios en la población y la familia y expectativas en torno al proyecto)
Operación del | Disminución del requerimiento de agua por el | Mantener un canal de comunicación, |1 [3 |4 |3 |13
Proyecto cese de actividades agrícolas en las tierras que | mediante un área de informes y de
conformarán el predio donde estará operando el | resolución de quejas, donde se den a 2
Proyecto. conocer las ventajas que, en materia
hidrológica y del medio ambiente en
Debido al cambio en el uso de suelo, la demanda general, se generarán con la operación del
de agua en el manto acuífero decrecerá en las Proyecto.
tierras requeridas para la operación del proyecto.
Por ser a largo plazo, se prevé un ahorro
considerable del recurso que las parcelas cercanas
podrán aprovechar.
PROMEDIO | 13
Tema 2. Estructuras comunitarias y estructuras institucionales
Operación del | Manejo de un mecanismo adecuado para generar | El Promovente destinará un área de|1 [3 |2 |2 |10
Proyecto buenas relaciones entre las localidades y el | informes, de resolución de quejas y para
Promovente. intercambio de información. Deberá ser |?
confiable y de fácil acceso para que los

TENOVA
( “TEPEZALÁ SOLAR”
C Il I A Evaluación de impactos sociales en el marco de la construcción y
) operación del proyecto “Tepezalá Solar”

Origen del Impacto Potencial Medidas de
impacto Ampliación/Recomendaciones

Página 226 de
306

Espacialidad
Temporalidad
Beneficio
Probabilidad
SUMA

Actores interesados acudan a él para el
seguimiento y atención adecuados a sus
demandas e inquietudes, durante toda la
vida útil del proyecto.

PROMEDIO | 10

Tema 3. Recursos políticos (partidos políticos) y sociales (ONG's y cooperativas)

NO SE IDENTIFICARON IMPACTOS

PROMEDIO

Tema 4. Actividades económicas.

Operación del | Posible desarrollo regional. En tierras que antes | Mantener un canal de comunicación, |4 [3 |4 |2 |13
Proyecto solo tenían un fin agrícola, se producirá energía | mediante el área de informes y de
con bajo o nulo daño al medio ambiente y, dado | resolución de quejas, donde se den a
que muchos de los habitantes jóvenes de las | conocer las ventajas ecológicas del
localidades cercanas al proyecto laboran en las | Proyecto.

TENOVA
( “TEPEZALÁ SOLAR”
C I I A Evaluación de impactos sociales en el marco de la construcción y
) operación del proyecto “Tepezalá Solar”

Origen del Impacto Potencial Medidas de
impacto Ampliación/Recomendaciones

Página 227 de
306

Espacialidad
Temporalidad
Beneficio
Probabilidad
SUMA

zonas industriales, la operación del proyecto no
representará consecuencias para los pobladores,
por lo que se prevé un impacto favorable en
materia de desarrollo.

PROMEDIO | 13

Tema 5. Recursos naturales de la comunidad.

NO SE IDENTIFICARON IMPACTOS

PROMEDIO

Tema 6. Infraestructura y servicios.

NO SE IDENTIFICARON IMPACTOS

PROMEDIO

Tema 7. Patrimonio cultural tangible e intangible

TENOVA
“TEPEZALA SOLAR”

C T A Evaluación de impactos sociales en el marco de la construcción y
) operación del proyecto “Tepezalá Solar”

Página 228 de
306

Origen del Impacto Potencial
impacto

Medidas de
Ampliación/Recomendaciones

Espacialidad
Temporalidad
Beneficio
Probabilidad
SUMA

NO SE IDENTIFICARON IMPACTOS

PROMEDIO

TENOVA
“TEPEZALA SOLAR”

C Il I A Evaluación de impactos sociales en el marco de la construcción y
) operación del proyecto “Tepezalá Solar”

Página 229 de
306

FASE II. OPERACIÓN (IMPACTOS NEGATIVOS).

Origen del Impacto Potencial Medidas de =|7T =

impacto Mitigación/Recomendaciones 3 5 Y 3
SIE |sS
|| 012/12
3912121315
S3(|Q| S|2|u

ES 2

ES a

Tema 1. Características generales de la población (cambios en la población, la familia y expectativas en torno al proyecto)
Operación del | Percepción de riesgo entre la población por algún | A través de las autoridades locales y|2 |3 |2 |1 |11
Proyecto accidente o falla en el sistema de seguridad del ejidales, se informará periódicamente y en 3
Proyecto.

un lenguaje pertinentemente cultural, sobre
las medidas de seguridad (como el sistema
de puesta a tierra y de tierra separada), con
que contará el proyecto, así como de las
medidas para evitar un impacto mayor. Se
deberán efectuar las indemnizaciones
correspondientes si se presentase algún
siniestro.

Operación del | Afectaciones por los campos electromagnéticos | Aplicar las medidas correspondientes que |1 [3 |2 |3 |11

Proyecto. emanados del Proyecto, a la población que circule | reduzcan la exposición a campos

cerca o a los ejidatarios cuyas parcelas serán | electromagnéticos que puedan sufrir los 2

ejidatarios y la población en general, que

TENOVA
( “TEPEZALÁ SOLAR”
C I I A Evaluación de impactos sociales en el marco de la construcción y
) operación del proyecto “Tepezalá Solar”

Página 230 de
306

Origen del Impacto Potencial Medidas de
impacto Mitigación/Recomendaciones

Espacialidad
Temporalidad
Gravedad
Probabilidad
SUMA

vecinas al predio donde opere el proyecto. deban circular y trabajar cerca del predio

donde estará operando el proyecto.

PROMEDIO | 11

Tema 2. Estructuras comunitarias y estructuras institucionales

NO SE IDENTIFICARON IMPACTOS

PROMEDIO

Tema 3. Recursos políticos (partidos políticos) y sociales (ONG's y cooperativas)

NO SE IDENTIFICARON IMPACTOS

PROMEDIO

Tema 4. Actividades económicas.

NO SE IDENTIFICARON IMPACTOS

TENOVA

“TEPEZALA SOLAR”

C l I J A Evaluación de impactos sociales en el marco de la construcción y

operación del proyecto “Tepezalá Solar”

Página 231 de
306

Origen del
impacto

Impacto Potencial

Medidas de
Mitigación/Recomendaciones

Espacialidad
Temporalidad
Gravedad
Probabilidad

SUMA

PRO:

=
|
l=)

10

Tema 5. Recursos naturales de la comunidad.

NO SE IDENTIFICARON IMPACTOS

PROMEDIO

Tema 6. Infraestructura y servicios.

NO SE IDENTIFICARON IMPACTOS

PROMEDIO

Tema 7. Patrimonio cultural tangible e intangible

NO SE IDENTIFICARON IMPACTOS

PROMEDIO

CIIJA

IENOVA

“TEPEZALA SOLAR”

Evaluación de impactos sociales en el marco de la construcción y
operación del proyecto “Tepezalá Solar”

Página 232 de
306

TENOVA
( “TEPEZALÁ SOLAR”
C I I A Evaluación de impactos sociales en el marco de la construcción y
) operación del proyecto “Tepezalá Solar”

Página 233 de
306

FASE III. ABANDONO (IMPACTOS POSITIVOS).

Origen del Impacto Potencial Medidas de =|T u
impacto Ampliación/Recomendaciones 313 3
3 ie A
ABE
3(2 3|2|n
al El gl o
all 5| 2
IA
Tema 1. Características generales de la población (cambios en la población, la familia y expectativas en torno al proyecto)
NO SE IDENTIFICARON IMPACTOS
PROMEDIO
Tema 2. Estructuras comunitarias y estructuras institucionales
NO SE IDENTIFICARON IMPACTOS
PROMEDIO
Tema 3. Recursos políticos (partidos políticos) y sociales (ONG's y cooperativas)
NO SE IDENTIFICARON IMPACTOS
PROMEDIO

TENOVA

( “TEPEZALA SOLAR”

C Il I A Evaluación de impactos sociales en el marco de la construcción y Página 234 de
) operación del proyecto “Tepezalá Solar” 306

Origen del Impacto Potencial Medidas de
impacto Ampliación/Recomendaciones

Espacialidad
Temporalidad
Probabilidad
SUMA

Beneficio

Tema 4. Actividades económicas.

.
ES
ES
N

Abandono del | Retorno a la actividad productiva de la tierra en | Se restablecen las condiciones físicas del 11
sitio caso de que ocurra el cese de actividades del | terreno para continuar con la producción
Proyecto. agrícola por la liberación de la tierra de
cualquier infraestructura eléctrica y

mecánica.

PROMEDIO | 11

Tema 5. Recursos naturales de la comunidad.

Abandono del | Disposición adecuada de los residuos generados | Optima recuperación de los suelos debido a | 1 |3 [4 |2 |10
sitio tras el abandono, como el desmonte de los paneles | la correcta disposición de residuos,
solares, para evitar el deterioro de la tierra, por lo | determinada por la normatividad federal y
tanto la empresa deja una buena imagen en la | estatal aplicable.

comunidad.

PROMEDIO | 10

TENOVA
“TEPEZALA SOLAR”

C T A Evaluación de impactos sociales en el marco de la construcción y
) operación del proyecto “Tepezalá Solar”

Página 235 de
306

Origen del Impacto Potencial Medidas de | u
impacto Ampliación/Recomendaciones 3 3 3 <
3 2 131%
35E%5
| ZGo¡|n
Al El glo
al 352
IA
Tema 6. Infraestructura y servicios.
NO SE IDENTIFICARON IMPACTOS
PROMEDIO
Tema 7. Patrimonio cultural tangible e intangible
NO SE IDENTIFICARON IMPACTOS
PROMEDIO

TENOVA
( “TEPEZALÁ SOLAR”
C I I A Evaluación de impactos sociales en el marco de la construcción y
) operación del proyecto “Tepezalá Solar”

Página 236 de
306

FASE III. ABANDONO (IMPACTOS NEGATIVOS).

Origen del Impacto Potencial Medidas de =|7T =
impacto Mitigación/Recomendaciones 3 5 Y 3
= 1% slS
3 £3 3|s
3912121315
3(2| | 5|u
a E 35 2
a|2 [3
Tema 1. Características generales de la población (cambios en la población, la familia y expectativas en torno al proyecto)
NO SE IDENTIFICARON IMPACTOS
PROMEDIO
Tema 2. Estructuras comunitarias y estructuras institucionales
NO SE IDENTIFICARON IMPACTOS
PROMEDIO
Tema 3. Recursos políticos (partidos políticos) y sociales (ONG's y cooperativas)
NO SE IDENTIFICARON IMPACTOS
PROMEDIO

TENOVA
“TEPEZALA SOLAR”

Página 237 de
306

C Il I A Evaluación de impactos sociales en el marco de la construcción y
) operación del proyecto “Tepezalá Solar”

Origen del Impacto Potencial Medidas de
impacto

Mitigación/Recomendaciones

Espacialidad
Temporalidad
Gravedad
Probabilidad
SUMA

Tema 4. Actividades económicas.

NO SE IDENTIFICARON IMPACTOS

PROMEDIO

Tema 5. Recursos naturales de la comunidad.

Abandono del | Disposición inadecuada de los residuos generados | Implementación de un Plan de abandono de |1 [3 [4 |2 |10
sitio tras el abandono, contaminación del suelo por | sitio.
residuos.

PROMEDIO | 10

Tema 6. Infraestructura y servicios.

Desmantelami | Posibles afectaciones a la movilidad y a la |Se deberán contemplar pagos por la renta |1 [1 |2 |2 |8

ento del | productividad de la población local por los | de tierras requeridas para la apertura de
Proyecto. trabajos derivados del retiro de los residuos que | caminos alternos generados para retirar los 2

genere el abandono. paneles solares y el cableado; deberán

TENOVA
( “TEPEZALÁ SOLAR”
C I I A Evaluación de impactos sociales en el marco de la construcción y
) operación del proyecto “Tepezalá Solar”

Origen del Impacto Potencial Medidas de
impacto

Página 238 de
306

Mitigación/Recomendaciones

Espacialidad
Temporalidad
Gravedad
Probabilidad
SUMA

considerar el uso que tenga la tierra en ese
momento, así como los montos dispuestos
por la ley correspondiente.

La tierra deberá quedar en las mismas
condiciones en que se hallaba antes de la
apertura de los caminos alternos.

Desmantelami | Posible aumento de enfermedades respiratorias | Aplicar las medidas correspondientes que |1 |1 |2 |2 |8

ento del | en la población más vulnerable por el polvo y los | favorezcan la reducción de polvo y de
Proyecto. sedimentos desprendidos del tránsito de | sedimentos para evitar que se agudicen los 2
maquinaria para retirar los residuos, como el | riesgos en la salud.
cableado.

PROMEDIO | 8

Tema 7. Patrimonio cultural tangible e intangible

NO SE IDENTIFICARON IMPACTOS

TENOVA
“TEPEZALA SOLAR”

C T A Evaluación de impactos sociales en el marco de la construcción y
) operación del proyecto “Tepezalá Solar”

Página 239 de
306

Origen del Impacto Potencial
impacto

Medidas de
Mitigación/Recomendaciones

Espacialidad
Temporalidad
Gravedad
Probabilidad
SUMA

PROMEDIO

S

IENOVA

“TEPEZALA SOLAR”

¡el | | JA operación del proyecto “Tepezalá Solar”

Evaluación de impactos sociales en el marco de la construcción y

Página 240 de
306

6.5. SIGNIFICACIÓN SOCIAL.

La significación social es la clasificación del riesgo o beneficio del impacto social. El Artículo

28 de las Disposiciones administrativas de carácter general sobre la evaluación de impacto

social en el sector energético (cuya versión de anteproyecto se encuentra en la página

electrónica de la Comisión Federal de Mejora Regulatoria COFEMER), propone la siguiente

tabla de significación social:

Baja

Hay un Impacto Social aceptable donde la mitigación es
deseable pero no esencial.

El Impacto Social es mínimo y no justifica la cancelación del
proyecto, incluso en combinación con otros impactos
equivalentes.

Los Impactos Sociales podrían tener efectos positivos de
corto o medio plazo en el entorno.

Moderada

Hay un Impacto Social que exige de Medidas de Prevención y
Mitigación.

El Impacto Social es mínimo y no justifica la cancelación del
proyecto, pero en combinación con otros impactos puede
impedir el desarrollo del proyecto.

Los Impactos Sociales podrían tener efectos positivos de
mediano o largo plazo en el entorno.

Alta

Hay un Impacto Social grave que requiere inevitablemente de
una Medida de Mitigación, en su defecto puede justificar la
cancelación del proyecto.

Estos Impactos Sociales generan efectos graves, negativos y
positivos, con consecuencias de largo plazo.

Muy Alta

Hay un Impacto Social muy grave, suficiente por sí mismo
que justifica la cancelación del proyecto.

Estos Impactos Sociales generan un cambio permanente,
irreversible y, en su caso, no mitigable.

La tabla de significancia social del Proyecto que se presenta enseguida está relacionada con

cada una de las plantillas de Identificación, caracterización, predicción y valoración de los

IENOVA

( “TEPEZALA SOLAR”

C l | ] A Evaluación de impactos sociales en el marco de la construcción y

Página 241 de
operación del proyecto “Tepezalá Solar” 300

impactos sociales positivos y negativos del Proyecto. Como se pudo observar, se presentan dos
plantillas por cada fase del proyecto, una enfocada a los impactos positivos y las medidas de
ampliación de los mismos y en la otra se identifican y caracterizan los impactos negativos y
se proponen las medidas de mitigación y recomendaciones pertinentes. Cabe destacar que en

cada plantilla se efectúa la valoración del impacto conforme a cuatro parámetros:

Temporalidad
Espacialidad
Gravedad / Beneficio

Probabilidad

PO». NRP

Una vez identificado el grado del parámetro del impacto positivo o negativo, se le asigna una
puntuación. Las puntuaciones asignadas a cada impacto identificado, se presentan en el
siguiente cuadro través de la suma de ellas dividida entre el número de temas que se
presentan por cada variable en cada fase, se obtiene la significancia social por variable en
cada fase. Posteriormente, para obtener la positiva o negativa de cada fase del Proyecto, se
suma la significación social por variable en cada fase y se divide entre el número que en ellas

se presenta.

La tabla que se presenta corresponde a la Significación Social identificada en las áreas de

influencia relacionadas con el predio donde se instalará el Proyecto.

IENOVA

( “TEPEZALA SOLAR”

C l | A Evaluación de impactos sociales en el marco de la construcción y Página 242 de
J operación del proyecto “Tepezalá Solar” 300
SIGNIFICACIÓN SOCIAL FASE l. FASE Il. FASE IL
PREPARACIÓN OPERACIÓN ABANDONO
DEL SITIO Y
CONSTRUCCIÓN
TEMA: Positivo | Negativ | Positiv | Negati | Positiv | Negati
o o vo o vo
1. Características generales de la 14 10 13 11 0 0
población (cambios en la población
y la familia y expectativas en torno
al proyecto)
2. Estructuras comunitarias y 0 0 10 0 0 0
estructuras institucionales.
3. Recursos políticos (partidos 0 12 0 0 0 0
políticos) y sociales (ONG's y
cooperativas)
4. Actividades económicas. 10 9.2 13 0 11 0
5. Recursos naturales de la 0 8 0 0 10 10
comunidad.
6. Infraestructura y servicios. 0 9.2 0 0 0 8
7. Patrimonio cultural tangible e 0 9 0 0 0 0
intangible

Los resultados de significación social del Proyecto, indican que en las fases 1 y II los impactos
positivos serán altos por su alcance de mediano a largo plazo con mínimas alteraciones en el
entorno biofísico y social. En relación a los impactos sociales negativos estos se prevén
moderados pues aunque no justifican la cancelación del proyecto, en combinación con otros
impactos podrían complicar el desarrollo del mismo. Por tanto, el proyecto exigirá de las
medidas propuestas para ampliar los impactos sociales de efecto positivo, así como de las

medidas de mitigación para reducir los de efecto negativo.

IENOVA

“TEPEZALA SOLAR”

Página 243 de
306

C l | A Evaluación de impactos sociales en el marco de la construcción y
J operación del proyecto “Tepezalá Solar”

6.6. CONCLUSIONES.

Con base en la evaluación del Proyecto, se determina que aunque dicho Proyecto causará
impactos negativos, estos no sobrepasan los niveles que requieran la cancelación del mismo,
pues debido al bajo impacto que en materia medioambiental se genera, la población aledaña
no sufrirá alteraciones en su bienestar social, muy al contrario, los impactos positivos
generados desde la fase 1 continuarán de manera alta durante toda la vida útil ya que por las
características de la zona, las tierras serán aprovechadas de una manera mucho más
sustentable porque no serán destinadas a las producción agrícola, no permanecerán ociosas

ni se generará contaminación ambiental que perjudique las formas de vida locales.

En cuanto a los impactos negativos, la mayoría de estos se presentarán durante la fase 1 por
la introducción y el desarrollo del propio proyecto. Entre ellos se encuentran los
relacionados a las prácticas culturales representadas por las fiestas y peregrinaciones, muy
importantes para las comunidades porque les dan cohesión y permiten que se relacionen

entre sí.

Varios de los impactos negativos se relacionan principalmente con factores locales y
regionales que han causado alteraciones en el bienestar de las comunidades. Tal es el caso de
la falta de agua que ha provocado el abandono del cultivo de algunas parcelas. El problema
del agua se acrecienta con la demandada para consumo y para riego ante la carencia de
recursos económicos para invertir en riego tecnificado que haga más eficiente la producción
agrícola. Otro factor es la presencia de organizaciones no gubernamentales que con
supuestos fines sociales pueden llegar a alterar el orden al mover a sus partidarios a tomar

posiciones que perturben los procesos de negociación con los Actores interesados.

En general, muchos de los impactos negativos tanto en la fase 1 como en la fase Il,
dependerán del canal de comunicación y del plan de relacionamiento que el Promovente
establezca con las comunidades sobre las cuales recaerán las consecuencias de sus

actividades productivas, sobre todo porque el Proyecto está proyectada a largo plazo. Con la

IENOVA

“TEPEZALA SOLAR”

Página 244 de
306

C l | A Evaluación de impactos sociales en el marco de la construcción y
J operación del proyecto “Tepezalá Solar”

debida atención, se evitarán demandas futuras por alteraciones en la vida económica, social

y cultural.

En relación a pueblos y comunidades indígenas, los datos de campo indican que únicamente
llega a trabajar como jornalera, gente de Michoacán, Oaxaca y el Estado de México en los
campos e invernaderos localizados principalmente en el área indirecta, y su presencia está
marcada por los tiempos de siembra-cosecha. Debido al proceso de emigración que por
razones laborales los hace salir de sus comunidades de origen, son residentes temporales
que no reproducen sus costumbres ni sus tradiciones y varios de ellos incluso ya no se
consideran indígenas, incluidos aquellos que llegan a residir de forma permanente, cuyo
número es relativamente bajo. Por lo tanto que no existe una comunidad indígena, en

ninguna de las áreas de influencia del proyecto que pudiera ser afectada por el proyecto.

Por último, se menciona que no se han encontrado consecuencias que, en materia de
Derechos Humanos, puedan llegar a recaer en la población que resultará impactada por las
actividades productivas al efectuarse el desarrollo del proyecto en cuestión ni durante su

vida útil.

IENOVA

( “TEPEZALA SOLAR”

C l IJA Evaluación de impactos sociales en el marco de la construcción y

Página 245 de
operación del proyecto “Tepezalá Solar” 300

CAPÍTULO 7. PLAN DE GESTIÓN SOCIAL.

Para que el Proyecto contribuya al desarrollo productivo, el Plan de Gestión Social contempla

los siguientes componentes:

1. Plan de Implementación de las Medidas de Mitigación y Ampliación de Impactos.
Define cómo y cuándo se implementarán las medidas de prevención y mitigación de

impactos negativos y las medidas de ampliación de impactos positivos.

2. Plan de Comunicación y Vinculación con la Comunidad. Contiene las acciones que
serán implementadas para brindar la información concerniente al Proyecto, elementos
constitutivos, técnicas de construcción, tiempos de construcción, medidas de seguridad,
oferta laboral, tiempos y términos de contratación; así como, los beneficios ambientales a
largo plazo derivados de la operación del Proyecto. El plan de comunicación comprende el:
Programa de vinculación con la comunidad, un Mecanismo de Atención a la Comunidad

(MAC) y una Estrategia de Participación y Vinculación con Actores de Interés

3. Plan de Inversión Social. Se opera a través de Fundación IEnova, el cual apoya a
organizaciones, proyectos y/o programas que contribuyan al bienestar de los miembros de

las comunidades en las que desarrollan los proyectos.

4. Plan de Abandono. Indica las acciones que se tomarán una vez que concluya la vida útil

del proyecto.

7.1. POLÍTICAS DE RESPONSABILIDAD SOCIAL DE IENOVA

IEnova cuenta con una Política de Sustentabilidad, Política de Ética Corporativa, un Sistema
de Gestión de Seguridad y Salud y Política de Atracción de Talento que están diseñadas con el
fin de cumplir la normatividad en apego a las mejores prácticas internacionales para
promover que las acciones de la empresa protejan a sus empleados, el medio ambiente y las
comunidades donde opera, en un marco de ética y legalidad. Estas políticas y procedimientos

serán respetados e implementados en todas las etapas del desarrollo del Proyecto

IENOVA

( “TEPEZALA SOLAR”

Página 246 de
306

C l | A Evaluación de impactos sociales en el marco de la construcción y
J operación del proyecto “Tepezalá Solar”

La Política de Sustentabilidad de IEnova, es uno de los principales ejes de la estrategia de
responsabilidad social corporativa. La cual, tiene como objetivo integrar la sustentabilidad a
su modelo de negocio en un ambiente de respeto al medio ambiente y que genere relaciones
sostenidas y respetuosas con los diferentes stakeholders (accionistas, colaboradores, las
comunidades a las que pertenece y otros grupos de interés vinculados a la empresa). La

política se basa en tres pilares: pilar económico, pilar ambiental y pilar social.

El pilar social es de especial relevancia para este Plan de Gestión Social. Se basa en cuatro
ejes de acción: garantizar la seguridad y salud en todos sus proyectos y operaciones;
fomentar el desarrollo integral profesional y personal de sus colaboradores; respetar la

diversidad y la inclusión; y contribuir al desarrollo económico y comunitario.

La Política de Ética Corporativa, establece la obligación de llevar a cabo sus actividades de
negocios, dondequiera que éstas se ubiquen, de conformidad con todas las leyes y
reglamentos aplicables. Además, afirma que la empresa, sus empleados, contratistas y
subcontratistas se abstendrán de tomar parte en actividades corruptas en cualquier parte
del mundo. Esta política prohíbe estrictamente que cualquier empleado, o cualquier persona
que actúe en representación de IEnova, soborne a funcionarios públicos o a cualquier
entidad o persona física del sector privado. Toda vez que las leyes y reglamentos
anticorrupción de diversos países le aplican a las operaciones de la compañía, IEnova está

orientada al cumplimiento de todas las leyes anticorrupción vigentes.

El Sistema de Gestión de Seguridad y Salud define las acciones que se deberán tomar en todo
momento para salvaguardar la integridad del personal, los habitantes de las áreas

circundantes al proyecto y las instalaciones del mismo.

Finalmente, la Política de Atracción de Talento la cual refiere a las actividades de
reclutamiento de personal, comprendiendo desde la solicitud de contratación de personal
para cubrir una vacante (por reemplazo o de nueva creación), hasta la selección del
candidato final. La cual aplica a todo el personal (ya sea que cuenten con contrato indefinido,

temporal y/o subcontratación).

TIENOVA

( “TEPEZALA SOLAR”

C l | A Evaluación de impactos sociales en el marco de la construcción y Página 247 de
J operación del proyecto “Tepezalá Solar” 300

Aunado a ello, en 2015 IEnova reafirmó su compromiso por ser una empresa socialmente
responsable al adherirse al Pacto Mundial de la ONU. Este pacto se basa en 10 principios en
las áreas de derechos humanos, derechos laborales, medio ambiente y anticorrupción. Al
incorporar estos principios a las estrategias, políticas y procedimientos se promueve una
cultura de honestidad con la que IEnova asume su responsabilidad con la sociedad y el

planeta.

Para la implementación, seguimiento y evaluación de los Políticas de Responsabilidad Social,

TEnova cuanta con el siguiente recurso humano:

Vicepresidencia Ejecutiva de Asuntos | Gerencia de Asuntos Externos
Corporativos y Capital Humano

Dirección de Relaciones Institucionales y | Staff de apoyo en sitio
Asuntos Externos

Gerente de Regulación Ambiental y Social

Gerencia de Sustentabilidad

Gerencia / Supervisión de Asuntos Externos

Fuente: Información proporcionada por el Promovente.

7.2. MEDIDAS PARA EVITAR, PREVENIR, MITIGAR Y COMPENSAR LOS IMPACTOS
SOCIALES NEGATIVOS Y ACCIONES PARA LA AMPLIACIÓN DE IMPACTOS POSITIVOS.

De la identificación de los posibles impactos sociales que tendrá el Proyecto, durante sus
diversas etapas, se plantean las siguientes medidas y acciones a implementar por parte de la

empresa.

CIIJA

TENOVA

“TEPEZALA SOLAR”

Evaluación de impactos sociales en el marco de la construcción y
operación del proyecto “Tepezalá Solar”

Página 248 de
306

Etapa de preparación del sitio y construcción impactos positivos

Relacionamiento favorable entre | Implementar un plan de | Explicar a los | Reporte de | Una vez
Promovente y la comunidad por | relacionamiento con los dueños de | propietarios de las | negociación con | concluidas la
negociaciones para la renta de | las tierras para informar sobre el | tierras el proceso y |los dueños de las | negociaciones.
tierras con ejidatarios e inclusión | proceso, los derechos y | contrato de renta de | tierras.
informativa de las autoridades | obligaciones derivados del contrato | tierras y sobre el
locales y ejidales. einformación del Proyecto. Proyecto.
Mejora del poder adquisitivo para | Implementar un plan de | Informar a los | Número de | Las requeridas
aquellos ejidatarios favorecidos | relacionamiento con los dueños de | propietarios sobre el | dueños durante la etapa
con la renta de tierras poco | las tierras, para informar sobre los | monto de la renta, la | informados, de negociación y
productivas. montos, derechos y obligaciones | periodicidad, los | frecuencia y tipo | durante la etapa
derivados del contrato. derechos y |de información | de construcción.
obligaciones que se | proporcionada.
adquieren del contrato.
Incremento en la demanda de | Implementar, en la medida en que | Hacer público los | Bienes y | Reporte anual
bienes y servicios, lo que será | sea factible, un esquema de | requerimientos y | servicios
redituable para la economía local. | proveedores locales, con el cual se | demanda de bienes, | contratados
fomente la contratación de aquellos | servicios del | localmente.
que cumplan con las | Promovente.
especificaciones requeridas.

Etapa de preparación del sitio y construcción impactos negativos

CIIJA

TENOVA

“TEPEZALA SOLAR”

Evaluación de impactos sociales en el marco de la construcción y
operación del proyecto “Tepezalá Solar”

Página 249 de
306

Rechazo al proyecto por

El Promovente deberá informar a

Implementar

de

Tipo

Cuando se

percepción de riesgo las comunidades del área de | Estrategia de | información requiera, al menos
influencia directa los objetivos y | Participación y | entregada una vez previo a la
alcances que tendrá el Proyecto, así | Vinculación con | (folleto o de | construcción y una
como proveerles de la información | Actores de Interés y un | manera verbal) y | vez previo a la
que sea necesaria para evitar un | Plan de Comunicación. | frecuencia. operación
posible rechazo por
desinformación.
Posible complicación en los | Implementar un plan de | Llevar a cabo | Número de | Las requeridas
procesos de negociación así como | relacionamiento con los dueños de | reuniones periódicas | reuniones durante la etapa
en la implementación del plan de | las tierras. con los propietarios de | realizadas de negociación y
gestión social por la presencia de las tierras para durante la etapa

Antorcha Campesina, al intentar

explicarles el proceso y

de construcción

obtener beneficios para dicha contrato de renta de
organización. tierras y sobre el
Proyecto.

Disminución de terreno disponible | Los pagos por la renta de tierras | Desarrollar un | Implementar un | Las requeridas
para siembra entre los ejidatarios | deberán compensar la pérdida de | protocolo adecuado de | protocolo de | durante la etapa
que resulten afectados ya que las | terreno disponible para siembra; | negociación con | negociación de | de negociación y
tierras se usan para cultivar | para ello éstos se efectuarán según | propietarios para la | tierras adecuado | durante la etapa
principalmente maíz y frijol. lo dispuesto en la ley | adquisición de de construcción.

correspondiente.

terrenos y derechos de
vía

CIIJA

TENOVA

“TEPEZALA SOLAR”

Evaluación de impactos sociales en el marco de la construcción y
operación del proyecto “Tepezalá Solar”

Página 250 de
306

Desconfianza sobre una posible
expropiación de tierras sin
compensaciones económicas en
localidades como La Victoria,
donde según datos de campo, es
posible que llegue a suscitarse,
esta desconfianza.

Emprender un mecanismo de
comunicación efectiva, en relación
a los pagos por la renta de tierras,
con los Actores interesados, que

evite los rumores sobre
expropiación de terrenos
requeridos y el rechazo del
proyecto.

Implementar un Plan

de Comunicación.
Desarrollar un
protocolo adecuado de
negociación con
propietarios para la
adquisición de

terrenos y derechos de
vía

Documentación
de las reuniones.

Cuando
requiera

Posibles consecuencias
accidentes causados al ganado
debido al tránsito tanto de
maquinaria como de materiales
empleados para la construcción
del proyecto.

por

Implementar medidas de seguridad
vial para el cruce de ganado y de
personas, la cuales incluyan al

Instalar señalamientos
y personal encargado
de dirigir la circulación

Número

accidentes/incid
entes ocurridos,

de | Reporte anual

personal que opere vehículos y |en puntos que se | registrados y
maquinaria pesada. consideren reportados.

estratégicos para

evitar posibles

accidentes.
Implementar un Mecanismo de | Implementar un | Registro de | Reporte
Atención a la Comunidad para | Mecanismo de | solicitudes, cuatrimestral
recepción de solicitudes, | Atención a la | sugerencias y
sugerencias y quejas en sitio, | Comunidad. quejas recibidas,

oficina regional y línea telefónica.

atendidas y no

procedentes.

CIIJA

TENOVA

“TEPEZALA SOLAR”

Evaluación de impactos sociales en el marco de la construcción y
operación del proyecto “Tepezalá Solar”

Página 251 de
306

Disminución de fauna local como | El Promovente deberá incluir en la | Informe de de | Informe de | Concluida la etapa
coyote, conejo y otros animales | MIA medidas para la protección de | seguimiento de | seguimiento. de construcción.
que los habitantes de las |la fauna local, mismas que deberán | implementación de los

localidades cercanas al proyecto | cumplirse rigurosamente, según la | programas

consumen con fines medicinales y | normatividad vigente. ambientales

comestibles. contenidos en la MIA

Desinformación y rumores en | Comunicar a los Actores | Informar sobre la | Tipo de | Las requeridas
relación a un posible aumento en | interesados y a las autoridades | implementación de los | información durante la etapa
la escasez de agua ante la llegada | locales la fuente de abastecimiento, | programas entregada de negociación y
del personal, la instalación de | en caso de requerirse, para evitar | ambientales (folleto o de | durante la etapa
algún campamento o bien, como | desinformación que pueda afectar | contenidos en la MIA, | manera verbal) y | de construcción.
requerimiento para los trabajos de | la realización del proyecto. respecto a este tema frecuencia.

construcción.

Desgaste en los caminos que sean | Efectuar la reparación de los | Reparación de | Informe y | Concluida la etapa
usados por el Promovente para | caminos usados por el Promovente | caminos. bitácora de | de construcción.
llegar al área núcleo, por el | para evitar afectar la movilidad en campo.

incremento de tránsito de | las principales vías de

maquinaria pesada y  de|comunicación, lo que a su vez

transporte tanto de personal como | aminorará molestias entre la

de materiales requeridos para la | población que haga uso de ellos.

CIIJA

TENOVA

“TEPEZALA SOLAR”

Evaluación de impactos sociales en el marco de la construcción y
operación del proyecto “Tepezalá Solar”

Página 252 de
306

construcción del proyecto. Mantener un buzón de recepción | Implementar Registro de | Reporte
de quejas en sitio, en la oficina | Mecanismo de | quejas recibidas, | cuatrimestral
regional y línea telefónica. Atención a la | atendidas y no
Comunidad. procedentes.
Posible desabasto de agua de riego | El Promovente deberá garantizar | Reparación e | Informe y | Concluida la etapa
por afectaciones en la tubería, del | que el canal de riego, los pozos y | instalación de la | bitácora de | de construcción.
canal de riego y en los pozos | sus ramales mantengan su función | tubería que pueda | campo sobre
profundos que lleva el agua a las | durante la fase de construcción. resultar averiada por | afectaciones.
parcelas. actividades
relacionadas con el
Proyecto, dejándola en
iguales o mejores
condiciones a las
existentes.
Mantener un buzón de recepción | Implementar un | Registro de | Reporte
de quejas en sitio, en la oficina | Mecanismo de | quejas recibidas, | cuatrimestral
regional y línea telefónica. Atención a la | atendidas y no
Comunidad. procedentes.

CIIJA

TENOVA

“TEPEZALA SOLAR”

Evaluación de impactos sociales en el marco de la construcción y
operación del proyecto “Tepezalá Solar”

Página 253 de
306

Posible aumento de enfermedades | El Promovente deberá incluir en la | Riego de los terrenos | Informe de | Concluida la etapa
respiratorias en la población más | MIA medidas para evitar levantar | para evitar levantar | seguimiento y | de construcción.
vulnerable por el polvo y los | polvo y sedimentos por el tránsito | polvo. bitácora de
sedimentos  desprendidos del |de maquinaria, mismas que | Regular la velocidad de | campo.
tránsito de maquinaria para | deberán cumplirse rigurosamente, | tránsito de maquinaria
nivelar el terreno y para las | según la normatividad vigente. y autos en caminos de
excavaciones de zanjas realizadas terracería.
para introducir el cableado o para
el sistema de puesta a tierra. La | Mantener un buzón de recepción | Implementar un | Registro de | Reporte
localidad más afectada sería La | de quejas en sitio, en la oficina | Mecanismo de | quejas recibidas, | cuatrimestral
Victoria por su cercanía al predio regional y línea telefónica. Atención a la | atendidas y no
requerido para el proyecto. Comunidad. procedentes.
Posibles afectaciones por ruido del | El Promovente deberá incluir en la | Regular la velocidad de | Informe de | Informe de
tránsito de maquinaria para | MIA medidas para mantener el | tránsito de maquinaria | seguimiento y | seguimiento y
nivelar el terreno y para las |ruido en niveles permisibles, | y autos en caminos de | bitácora de | bitácora de campo.
excavaciones de zanjas realizadas | mismas que deberán cumplirse | terracería. campo.
para introducir el cableado o para | rigurosamente, según la
el sistema de puesta a tierra. La | normatividad vigente.
localidad más afectada sería La | Mantener un buzón de recepción | Implementar un | Registro de | Reporte
Victoria por su cercanía al predio | de quejas en sitio, en la oficina | Mecanismo de | quejas recibidas, | cuatrimestral
requerido para el proyecto. regional y línea telefónica. Atención a la | atendidas y no

Comunidad. procedentes.

CIIJA

TENOVA

“TEPEZALA SOLAR”

Evaluación de impactos sociales en el marco de la construcción y
operación del proyecto “Tepezalá Solar”

Página 254 de
306

Posible interrupción de |En caso de coincidir estas | Implementar Documentación | Cuando
peregrinaciones, festejos de santos | actividades con la fase de | Programa de | delas reuniones. | requiera
patronos y otros eventos o el | construcción, coordinar con las | vinculación con la
aumento de accidentes en el | autoridades municipales y ejidales | comunidad.
tránsito de personas que acuden las fechas de mayor tránsito de
fieles. Para ello será apropiado
contemplar un calendario de Implementar un | Registro de | Reporte
actividades que considere la Mecanismo de | quejas recibidas, | cuatrimestral
circulación de devotos, a pie o en Atención a la | atendidas y no
auto, para evitar molestias y | Comunidad procedentes.
permitir la continuidad de las
prácticas devocionales y sociales.
Etapa de operación impactos positivos
Debido al cambio en el uso de | Mantener un canal de | Implementar un Plan | Tipo de | Cuando se
suelo, la demanda de agua en el | comunicación, mediante un área de | de Comunicación. información requiera
manto acuífero decrecerá en las | informes y de resolución de quejas, entregada
tierras requeridas para la | donde se den a conocer las ventajas (folleto o de
operación del proyecto. Por ser a | que, en materia hidrológica y del manera verbal) y
largo plazo, se prevé un ahorro | medio ambiente en general, se frecuencia.
considerable del recurso que las | generarán con la operación de la | Implementar un | Registro de | Reporte
parcelas cercanas podrán | Planta solar. Mecanismo de | quejas recibidas, | cuatrimestral
aprovechar. Atención a la | atendidas y no

Comunidad

procedentes.

CIIJA

TENOVA

“TEPEZALA SOLAR”

Evaluación de impactos sociales en el marco de la construcción y
operación del proyecto “Tepezalá Solar”

Página 255 de
306

Posible desarrollo regional en | Implementar un programa de | Hacer público los | Número de | Reporte
tierras que antes solo tenían un fin | proveedores locales, con el cual se | requerimientos y | proveedores cuatrimestral
agrícola, se producirá energía con | fomente la contratación de aquellos | demanda de bienes, | contratados,
bajo o nulo daño al medio | que cumplan con las | servicios del | cumplimiento de
ambiente. especificaciones requeridas. Promovente. los contratos.
Etapa de operación impactos negativos
Percepción de riesgo entre la | Se informará sobre las medidas de | Implementar un | Documentación | Cuando se
población por algún accidente o | seguridad con que contará el | Programa de | delas reuniones. | requiera
falla en el sistema de seguridad de | Proyecto. vinculación con la
la planta solar. comunidad.
Se deberán efectuar las | Implementar un | Registro de | Cuatrimestral
indemnizaciones correspondientes | Mecanismo de | quejas recibidas,
si se presentase algún siniestro. Atención a la | atendidas y no
Comunidad procedentes.
Etapa de abandono impactos positivos.
Recuperación de las tierras por | Se restablecen las condiciones | Implementar un Plan | Los que se |Se determinará en
parte de los ejidatarios y por lo | físicas del terreno para continuar | de abandono de sitio. determinen en | su momento.

tanto el retorno a la actividad
productiva de la tierra cuando
ocurra el cese de actividades de la
planta solar.

con la producción agrícola por la
liberación de la tierra de cualquier
infraestructura eléctrica y
mecánica.

su momento.

CIIJA

TENOVA

“TEPEZALA SOLAR”

Evaluación de impactos sociales en el marco de la construcción y
operación del proyecto “Tepezalá Solar”

Página 256 de
306

Ambiente libre de residuos

Optima recuperación de los suelos

Implementar un Plan

Los que

Se determinará en

generados tras el abandono, como | debido a la correcta disposición de | de abandono de sitio. determinen en | su momento.
el desmonte de los paneles | residuos, determinada por la su momento.
solares, por una disposición | normatividad federal y estatal
adecuada de los mismos, lo cual | aplicable.
evitará el deterioro de la tierra,
por lo tanto la empresa deja una
buena imagen en la comunidad.
Etapa de abandono impactos negativos.
Afectación a la economía de | Informar sobre el cese de |Implementar un Plan |Los que  se|Se determinará en
aquellos ejidatarios favorecidos | actividades del Proyecto y por lo | de abandono de sitio. determinen en | su momento.
con la renta de tierras poco | tanto del abandono del sitio su momento.
productivas.
Posible afectación al medio | Llevar a cabo una adecuada | Implementar un Plan |Los que se |Se determinará en
ambiente por una disposición | disposición de abandono de sitio. determinen en | su momento.
inadecuada de los residuos su momento.
generados tras el abandono,
contaminación del suelo por
residuos.
Posibles afectaciones a  la|La tierra deberá quedar en las | Implementar un Plan | Los que se |Se determinará en
movilidad y a la productividad de | mismas condiciones en que se | de abandono de sitio. determinen en | su momento.

la población local por los trabajos
derivados del retiro de los

hallaba antes de la apertura de los
caminos alternos.

su momento.

CIIJA

TENOVA

“TEPEZALA SOLAR”

Evaluación de impactos sociales en el marco de la construcción y
operación del proyecto “Tepezalá Solar”

Página 257 de
306

residuos que genere el abandono.

Posible aumento de enfermedades
respiratorias en la población más
vulnerable por el polvo y los
sedimentos  desprendidos del
tránsito de maquinaria para
retirar los residuos, como el
cableado.

Aplicar las medidas
correspondientes que favorezcan la
reducción de polvo y de

sedimentos para evitar que se
agudicen los riesgos en la salud.

Implementar un Plan
de abandono de sitio.

Los que
determinen
su momento.

Se determinará en
su momento.

se
en

IENOVA

( “TEPEZALA SOLAR”

Página 258 de
306

C l | A Evaluación de impactos sociales en el marco de la construcción y
J operación del proyecto “Tepezalá Solar”

7.3. PLAN DE COMUNICACIÓN

El Plan de Comunicación está encaminado a brindar la información concerniente al Proyecto,
elementos constitutivos, técnicas de construcción, tiempos de construcción, medidas de
seguridad, oferta laboral, tiempos y términos de contratación; así como, los beneficios

ambientales a largo plazo derivados de la operación del Proyecto.
El plan de comunicación comprende el:

+ Programa de vinculación con la comunidad

+ Mecanismo de Atención a la Comunidad (MAC)

+ Estrategia de Participación y Vinculación con Actores de Interés
Plan de vinculación con la comunidad

El plan se implementará prioritariamente en Plutarco Elías Calles y José Ma. Morelos, con la
población de migrantes-residentes, cabe señalar que su implementación podrá ser realizada
a petición explicita de las autoridades o líderes de las comunidades y por acercamiento del

Promovente a los mismos. Los objetivos específicos son:

+ Difundir información clave sobre el Proyecto de manera transparente.

e Establecer mecanismos de comunicación pertinentes para potencializar la
comprensión y difusión de la información concerniente al Proyecto.

+ Informar sobre el MAC para que los grupos de interés lo conozcan.

+  Divulgar los esfuerzos del Plan de Inversión Social e informar de manera transparente
los fondos destinados para ello.

+ Considerar las opiniones y necesidades de las localidades dentro del área de

influencia del Proyecto para la implementación del Plan de Inversión Social.

Temporalidad: Este programa será desarrollado e implementado durante la etapa de

preparación del sitio, construcción, operación y abandono.

C l | ] A Evaluación de impactos sociales en el marco de la construcción y

IENOVA

“TEPEZALA SOLAR”

Página 259 de
operación del proyecto “Tepezalá Solar” 300

Responsables: La responsabilidad de la implementación de este programa está aún por

definirse.

Mecanismo de atención a la comunidad (MAC)

Objetivo:

Describir la forma en que la organización gestiona las solicitudes, sugerencias, quejas,

reclamos, posibles conflictos, dudas y sugerencias, con la finalidad de darles respuestas

adecuadas, así como atender la necesidad de información de las comunidades, actores de

interés y otros, sobre el Proyecto, de modo que sea accesible a cualquiera de ellos.

Objetivos específicos:

Contar con un proceso sistemático para recibir quejas y retroalimentación, darles
seguimiento y comunicar sus resoluciones.
Garantizar que la retroalimentación recibida sea atendida por las personas

apropiadas y que se les dé seguimiento oportuno.

El MAC cumplirá con las siguientes características:

Será gratuito, diverso y culturalmente pertinente.

Permitirá dar seguimiento a la comunicación externa desde su ingreso hasta la
generación de una respuesta.

Facilitará un proceso confidencial e imparcial, que no sea sujeto a represalias.

Los quejosos tendrán la posibilidad de apelar las solución de la queja en caso de estar
inconformes con ella.

Los quejosos tendrán derecho de estar acompañados por amigos, colegas o
representantes sindicales, a las entrevistas de investigación de las quejas, en caso de
requerir entrevista con el quejoso.

Permitirá recibir quejas o retroalimentación con los temas relacionados con el

Proyecto.

El MAC estará bien documentado y permitirá el aprendizaje continuo.

IENOVA

( “TEPEZALA SOLAR”

C l IJA Evaluación de impactos sociales en el marco de la construcción y

Página 260 de
operación del proyecto “Tepezalá Solar” 300

El MAC estará compuesto por los siguientes elementos:

e Sistema de captura y registro de retroalimentación con las categorías y priorización
de las quejas y solicitudes recibidas.

e Protocolo de respuesta que contemple tiempos de respuesta y formalización del
cierre de una queja.

+ Capacitación en el MAC y asignación de responsabilidad por área de interés.

+ Divulgación del MAC en la comunidades que se encuentren dentro del área de

influencia del Proyecto y entre los trabajadores.

Procedimiento del MAC:

TIENOVA

“TEPEZALA SOLAR”

Página 261 de
306

C l l A Evaluación de impactos sociales en el marco de la construcción y
J operación del proyecto “Tepezalá Solar”

Informar y explicar a los actores deinterés sobre el
Mecanismo de Atención ala Comunidad.

Recibir comunicación externa

Registro de comunicación externa

Evaluar comunicación externa

¿Actuar para resolver localmente?

Rechazar Definir el enfoque

iarñá para resolver
comunicación

externa
Implementar el
enfoque

¿Resuelto?

Retroalimentar y
aprender del

ejecución del enfoque

¿No resuelto?
Revisar elección o

proceso

Temporalidad: Se implementará durante toda la vida del Proyecto.

IENOVA

( “TEPEZALA SOLAR”

C l IJA Evaluación de impactos sociales en el marco de la construcción y

Página 262 de
operación del proyecto “Tepezalá Solar” 300

Responsables: La responsabilidad de la implementación del MAC será de la Dirección de
Relaciones Institucionales y Sustentabilidad, apoyado por un área por definir y personal de

apoyo de campo.

Estrategia de Participación y Vinculación con Actores de Interés.

Los principales objetivos de la participación de los grupos de interés durante la fase de

construcción, operación y abandono del Proyecto serán:

+ Asegurar que se proporcione información adecuada y oportuna a las comunidades
impactadas por el desarrollo del Proyecto.

+ Proporcionar a los grupos de interés suficiente oportunidad de expresar sus
opiniones y preocupaciones

+ Asegurar que los comentarios que se reciban de manera oportuna puedan tomarse en

cuenta en las decisiones del Proyecto.

Temporalidad: Este programa será desarrollado e implementado durante la etapa de

preparación del sitio y construcción.

Responsables: La responsabilidad de la implementación de este programa será de la
Dirección de Relaciones Institucionales y Sustentabilidad, apoyado por la figura de Asuntos

Externos Local.

CIIJA

TIENOVA

“TEPEZALA SOLAR”

Evaluación de impactos sociales en el marco de la construcción y

operación del proyecto “Tepezalá Solar”

Página 263 de
306

Proveedores

Clientes y
consumidores

FIGURA 7.2. GRUPOS DE INTERÉS IENOVA

Capital
Humano

Accionistas e
Inversionistas

GRUPOS DE
INTERÉS

Medios de
comunicación

Socios
estratégicos

Fuente: Información proporcionada por el Promovente.

IENOVA

( “TEPEZALA SOLAR”

C l | A Evaluación de impactos sociales en el marco de la construcción y
J operación del proyecto “Tepezalá Solar”

Página 264 de
306

FIGURA 7.3. GRUPOS DE INTERÉS IDENTIFICADOS EN CAMPO+!

p
Su

> ”
<—
PROYECTI
Í 7

jo)
» A
1

Yuma,
e r

Asociación
de grupos
ganaderos

Fuente: elaboración propia con datos de campo, octubre del 2016.

7.4. PLAN DE INVERSIÓN SOCIAL

El Plan de Inversión Social se opera a través de Fundación IEnova, el cual apoya a

organizaciones, proyectos y/o programas que contribuyan al bienestar de los miembros de

las comunidades en las que desarrollan los proyectos. Los ejes de acción son:

e Educación.

*1 En el apartado 5.6.2. ANÁLISIS DE LA INFLUENCIA DE LOS ACTORES DE INTERÉS AFECTADOS Y GRUPOS DE INTERÉS, se describen los

actores y la interrelación de los mismos con el Proyecto.

IENOVA

( “TEPEZALA SOLAR”

Página 265 de
306

C l | A Evaluación de impactos sociales en el marco de la construcción y
J operación del proyecto “Tepezalá Solar”

+ Medio Ambiente.
+ Personas en situación vulnerable.

+ Servicios comunitarios (desastres naturales, salud, cultura, entre otros).

El Plan de Inversión social apoyará a organizaciones, proyectos y/o programas que vayan de
acuerdo a las líneas de acción y que produzcan resultados tangibles, medibles y verificables.
Los donativos se enfocan en una visión de mediano y largo plazo, se busca que los fondos se

utilicen de forma efectiva, transparente y con el mayor impacto posible.
El Plan de Inversión Social tiene las siguientes características:

+ Ejes prioritarios de inversión social.

+ Identificación de necesidades y prioridades de inversión social con base en los
resultados de la Línea Base Social e identificación de necesidades en campo.

+ Identificación de socias aliados o aliados potenciales.

+ Establecimiento de criterios de elegibilidad y selección de proyectos a ser financiados
o implementados de acuerdo a los ejes prioritarios de la Fundación.

+ Estructura de gobernanza del Programa de Inversión Social.

Temporalidad: Se implementará durante toda la vida del proyecto.

Responsable: Para la implementación, Fundación IEnova cuenta con un Comité Asesor—en
el que participan el presidente y director general de IEnova y vicepresidentes de la
empresa—y un Consejo Directivo, integrado por colaboradores y presidido por el
Vicepresidente Ejecutivo de Asuntos Corporativos y Capital Humano. El responsable directo
del Programa de Inversión social será la Dirección de Relaciones Institucionales y

Sustentabilidad

IENOVA

( “TEPEZALA SOLAR”

C l | ] A Evaluación de impactos sociales en el marco de la construcción y

Página 266 de
operación del proyecto “Tepezalá Solar” 300

FIGURA 7.3. ESTRUCTURA ORGANIZACIONAL FUNDACIÓN IENOVA.

POR

COMITÉ ASESOR
PRESIDE: PRESIDENTE DEL CONSEJO
Y DIRECTOR GENERAL DE IENOVA

a E

CONSEJO DIRECTIVO ADMINISTRACIÓN
PRESIDE: VICEPRESIDENTE EJECUTIVO DE GERENTE DE FUNDACIÓN IENOVA
ASUNTOS CORPORATIVOS Y CAPITAL HUMANO

7.5. PROGRAMA DE ABANDONO.

La vida útil del Proyecto es de 25 años, una vez cumplidos se analizará la posibilidad de
repotenciar el sitio con tecnologías de avanzada en la generación de energía solar, aplicables
en su momento. En caso de un probable abandono, se efectuará la disposición de residuos de
acuerdo a la normatividad federal y estatal aplicable, desmontando los paneles solares
mediante el proceso inverso de montaje; quedando libre el sitio de cualquier infraestructura

eléctrica, mecánica o civil visible hasta el nivel raso del terreno.

IENOVA

( “TEPEZALA SOLAR”

C l | ] A Evaluación de impactos sociales en el marco de la construcción y

Página 267 de
operación del proyecto “Tepezalá Solar” 300

BIBLIOGRAFÍA

Alba]. S. (29 de junio del 2016). Constructora no ha reparado daños por 4 millones de pesos
en Tepezalá. La Jornada Aguascalientes. Recuperado de
http://www.lja.mx/2016/06/constructora-no-ha-reparado-danos-por-4-millones-de-

pesos-en-tepezala/.

Aguasdigital (10 de mayo de 2012). Cerrados al público los sitios arqueológicos en el estado.

Recuperado de: http://aguasdigital.com/metro/leer.php?idnota=34828

Aquino, Alejandra (2013). “La comunalidad como epistemología del sur. Aportes y retos”. En
Cuadernos del Sur. Revista de Ciencias Sociales. INAH/UABJO/CIESAS. México. Extraído
de http: //pacificosur.ciesas.edu.mx/Images/cds/cds34.pdf el 25 de mayo del 2016.

Aquino, Plutarco (2013). Nuestra comunalidad: reflexiones desde Yalalag. En: Cuadernos del

Sur. Revista de Ciencias Sociales. Inah/UABJO/CIESAS. México.

Biopolíticamexico (6 de abril de 2015). Casa MAIS una instancia cultural [Archivo de Video].

Recuperado de https: / /www.youtube.com/watch?v=X0W9GjrqaFk.

Bohórquez Molina, J, G, (2008). Coatlicue Sanjuanita. La peregrinación a San Juan de los

Lagos: un rito solidario de retorno a Aztlán. Guadalajara, Jal: Editorial universitaria.
Bonfil, Guillermo (1987). México profundo. Una civilización negada. CIESAS/SEP. México.

Canabal, Beatriz (2008). Hacia todos los lugares... Migración jornalera indígena de la

Montaña de Guerrero. UAM-X/SAI/UNISUR/CIESAS. México.

Canabal, Beatriz (2009). Migración indígena. El caso de Guerrero. En Veredas, revista del

pensamiento sociológico. Núm. 18. Distrito Federal: UAM-Xochimilco pp. 169-192

TIENOVA
( A “TEPEZALA SOLAR”
C l | A Evaluación de impactos sociales en el marco de la construcción y Página 268 de
J operación del proyecto “Tepezalá Solar” 300

Cerbón, M. (03 de octubre del 2015). Niega Semarnat ampliación en mina de Tepezalá. La
Jornada Aguascalientes. Extraído de  www.lja.mx/2015/08/niega-semarnat-

ampliacion-en-mina-de-tepezala

Chávez, Adazahira (27 de junio del 2014). Para desterrar la discriminación, primero hay que
reconocerla, en  Desinformémonos. Periodismo de abajo. Extraído de:
http: //desinformemonos.org/para-desterrar-la-discriminacion-primero-hay-que-

reconocerla/

Concepción, Pablo J. (2009). Cosmovisión, identidad y danza en el semidesierto queretano:
La danza de los halcones de San Pablo, Tolimán. (Tesis de maestría). Universidad
Autónoma de Querétaro. Querétaro, Qro. Recuperada de:

http://ri.uaq.mx/bitstream/123456789/1359/1/RI000859.pdf

Congreso del estado de Aguascalientes (16 de marzo de 2015). Artículo 2. Ley de justicia
indígena del estado de Aguascalientes. [Ley 158 de 2015]. Recuperado de:
http: //www.poderjudicialags.gob.mx/servicios/legislacion/LEY%20DE%20JUSTICIA
%20INIGENA.pdf

Comisión Nacional para el Desarrollo de los Pueblos Indígenas (2011). Acciones de gobierno
para el desarrollo integral de los pueblos indígenas. México: CDI. Recuperado de

http: //www.cdi.gob.mx/dmdocuments/CDI_informe_2005.pdf

Comisión para el Desarrollo de los Pueblos Indígenas (2010). Catálogo de localidades
indígenas 2010. Extraído de http://www.cdi.gob.mx/localidades2010-
gobmx/catalogo_de_ocalidades_indigenas_2010.xlsx, el 14 de enero del 2017.

Comisión Nacional para el Desarrollo de los Pueblos Indígenas (2014) Decreto por el que se
aprueba el Programa Especial de los Pueblos Indígenas 2014-2018”, Diario Oficial de la
Federación, miércoles 30 de abril de 2014. [01 de noviembre del 2016]. Recuperado de

IENOVA

( “TEPEZALA SOLAR”

C l | ] A Evaluación de impactos sociales en el marco de la construcción y

Página 269 de
operación del proyecto “Tepezalá Solar” 300

http: //www.cdi.gob.mx/programas/2014/programa-especial-de-los-pueblos-
indígenas-2014-2018.paf.

Comisión Nacional para el Desarrollo de los Pueblos Indígenas (2003). Convenio 169 de la
OIT sobre Pueblos Indígenas y Tribales en países Independientes. Cuadernos de
Legislación Indígena. Recuperado de

http: //www.cdi.gob.mx/transparencia/convenio169_oit.pdf

Cortés, Edith, et. al (2012). “El fuego y el agua en los rituales de curanderos otomíes”, en
Andes núm. 23. Universidad Nacional de Salta. Argentina. Extraído de:

www.redalyc.org/html/127/12726101004

CYCNA (s/f s/p). Cementos y Concretos Nacionales, S.A. de C.V. Extraído del

www.cycna.mx/quienes-somos

Diario Oficial de la Federación (2016). Constitución Política de los Estados Unidos
Mexicanos. Extraído de www.ordenjuridico.gob.mx/Constitucion/cn16.pdf el 15 de

enero del 2017.
De la Fuente, Julio (1998). Relaciones interétnicas. INI. México
De la Fuente, Julio. (1977) Yalálag. Una villa zapoteca serrana. INI, México.

Díaz, Floriberto. (2001) Derecho humanos y derechos fundamentales de los pueblos

indígenas. En: “La jornada Semanal”. 12 de marzo de 2001, México.

Díaz, Floriberto (2007) Comunidad y comunalidad. En Escrito. Comunalidad, energía viva del
pensamiento mixe. Robles Hernández, S. Y R. Cardoso Jiménez (Comp.) UNAM-PUMC,

México.

Diguet, León (2005). “El idioma huichol. Contribución al estudio de las lenguas mexicanas

(1911), en Por tierras occidentales. Entre sierras y barrancas. Centro de Estudios

IENOVA

( “TEPEZALA SOLAR”

C l | ] A Evaluación de impactos sociales en el marco de la construcción y

Página 270 de
operación del proyecto “Tepezalá Solar” 300

Mexicanos y Centroamericanos. México pp. 161-193. Publicación en OpenEdition

Books: 24 de abril del 2013. Recuperado de: books.openedition.org/cemca/1417.

Durand, J. y D. S. Massey (2003) Clandestinos. Migración México-Estados Unidos en los
albores del siglo XXI. Zacatecas: Universidad Autónoma de Zacatecas- Miguel Ángel

Porrúa.

Escudero Martínez, R. (2007). Comunalidad: una propuesta antropológica desde la
comunidad y de los pueblos, utopía y poder comunal entre los nahuas de San Juan el

Viejo. Tesis Licenciatura. ENAH.

Estadísticas de núcleos agrarios RAN http://www.ran.gob.mx/ran/index.php/informacion-

estadistica/nucleos-agrarios.

Flores, Pilar (2011). Los conflictos agrarios desde los estudios territoriales. Pueblos nahuas

del Alto Balsas. Tesis. UAM Xochimilco. México.

Flores Terrones, M. N. (2007). Transformaciones tecnológicas y territoriales: un análisis
sobre localización industrial en la región centro-sur del Aguascalientes. 1994-2004
(Tesis de maestría). Instituto de investigaciones José María Luis Mora, Ciudad de

México.

García, Tania (12 de julio de 2013). Se encontraron 96 sitios arqueológicos en
Aguascalientes. AM Aguascalientes. Recuperado de:
http: //www.am.com.mx/aguascalientes/local/se-encontraron-96-sitios-

arqueologicos-en-aguascalientes-31265.html [2016, 30 de junio].

Gayosso y Narvarte, Mercedes (1992). La cosmovisión de los Nahuas, punto de partida para
una interpretación sistemática de sus derechos. Recuperado de:

http://www.juridicas.unam.mx/publica/librev/rev/critica/cont/11/teo/teo4.pdf

IENOVA

( “TEPEZALA SOLAR”

C l | A Evaluación de impactos sociales en el marco de la construcción y Página 271 de
J operación del proyecto “Tepezalá Solar” 300

Guerrero, Arturo (2005). De la tierra espiral comunalidad: lo cotidiano, memoria y esperanza

en la Sierra de Oaxaca. Tesis de Maestría, UAM-X, México.

Guerrero, Joaquín (s/a). Metodología cualitativa y análisis estadístico en Antropología Social.
Extraído de https: //www.google.com.mx/webhp?sourceid=chrome-
instant8lion=18:espv=28ie=UTF3q=guerrero+joaquin+metodologia+cualitativa+y+ana

lisis+estadisticog+*, el 28 de marzo del 2017.

Guerrero, A., Massieu, Y. (2012). Maíz transgénico, milpa y comunalidad: una mirada desde la
Sierra de Juárez de Oaxaca. En: “Veredas. Revista del pensamiento sociológico.” Año 13,

número especial, segundo semestre de 2012, pp. 236-260.

Giraudoux, P. et. al (2013). “Efecto de matriz sobre la composición de las comunidades de
roedores en huertos de nopal tunero en los Llanos de Ojuelos, Jalisco y Zacatecas, en
Sigala, J. Jesús, coord. (2013) Memorias del XXI Congreso Nacional de Zoología 2013.

Extraído de www.uaa.mx/direcciones/dgdv/editorial/docs/xxi_congreso_zoologia_pdf

Gobierno del estado de Aguascalientes (s/f, s/a). Historia de San Antonio del Conquian.
Recuperado de:
eservicios.aguascalientes.gob.mx/transparencia/TransparenciaSolicitudes/solicitudes

/archivos/00002605_17042008_RESA.PDF

Gobierno del estado de Aguascalientes (1 de diciembre de 2009). Código municipal del
estado de Aguascalientes. Recuperado de:

http: //www.aguascalientes.gob.mx/gobierno/leyes/leyes_PDF/14012009_110424.pdf

Gobierno del estado de Aguascalientes. s.f. Potencial productivo de Aguascalientes.
Recuperado

de:http://aguascalientes.gob.mx/codagea/informacion/Potencial_Productivo_Ags.pdf

Gobierno del estado de Aguascalientes.

www.aguascalientes.gob.mx/estado /municipios/mfps10.aspx

IENOVA

( “TEPEZALA SOLAR”

C l | ] A Evaluación de impactos sociales en el marco de la construcción y

Página 272 de
operación del proyecto “Tepezalá Solar” 300

Gobierno del Estado de Aguascalientes/Instituto del Medio Ambiente (2008). Primer
informe sobre la identificación de áreas de anidación y distribución del águila real
(Aquila chrysaetos) en el estado de Aguascalientes. Recuperado de
http: //www.aguilarealmexico.org/home_biblioteca/Conservacion/Conservaci4C2%A

2n%208-Proceeding%200f%20the%20Convenio%20CONANP.pdf

Gobierno del Estado de Aguascalientes (año). Ley Orgánica Municipal. Recuperado de
www.ordenjurídico.gob.mx/Publicaciones/CDLeyes/pdf/Aguascalientes.pdf
[03/octubre/2016]

Gómez Serrano, J. (2012). Haciendas y ranchos en Aguascalientes. Estudio regional sobre la
tenencia de la tierra y el desarrollo agrícola en el siglo XIX. Aguascalientes: Universidad

Autónoma de Aguascalientes.

Gómez Serrano, J. y F. Javier Delgado (2011). Aguascalientes. Historia breve. México: FCE,

COLMEX, FHA.

Guerrero, Arturo. (2005). De la tierra espiral comunalidad: lo cotidiano, memoria y

esperanza en la Sierra de Oaxaca. Tesis de Maestría, UAM-X, México.

Guerrero, A., Massieu, Y. (2012). Maíz transgénico, milpa y comunalidad: una mirada desde la
Sierra de Juárez de Oaxaca. En: “Veredas. Revista del pensamiento sociológico.” Año 13,

número especial, segundo semestre de 2012, pp. 236-260.

Instituto Nacional de Estadística, Geografía e Informática (2000). Núcleos agrarios básicos.

Tabulados por municipio PROCEDE, 1992-1999. Aguascalientes. Aguascalientes: INEGI.

Instituto Nacional de Estadística, Geografía e Informática (2010). Censo Nacional de
Población. Consultado el 28 de junio de 2016. En
http: //www3.inegi.org.mx/sistemas/TabuladosBasicos/Default.aspx?c=27302

IENOVA

( “TEPEZALA SOLAR”

C l | ] A Evaluación de impactos sociales en el marco de la construcción y

Página 273 de
operación del proyecto “Tepezalá Solar” 300

Instituto Nacional para el Desarrollo del Federalismo s.f. Ley municipal para el estado de
Aguascalientes. Recuperado de:
http://www.inafed.gob.mx/work/enciclopedia/EMMO1aguascalientes/leymunicipal.p
df

Instituto Nacional para el Federalismo y el Desarrollo Municipal (2010). Enciclopedia de los
municipios. Recuperado

de:http://www.inafed.gob.mx/work/enciclopedia/EMMO1aguascalientes/index.html

Ley de Justicia ndígena del Estado de Aguascalientes.
http: //www.aguascalientes.gob.mx/gobierno/leyes/leyes_PDF/18032015_101546.pdf
). Consultado el 16 de julio 2016

Maldonado, Benjamín. (2004) Comunalidad y educación en Oaxaca. En: “Entre la
normatividad y la comunalidad. Experiencias educativas innovadoras del Oaxaca

Indígena Actual”. Lois Meyer, Benjamín Maldonado, Rosalba Carina Ortiz Ortega, Victor

Manuel García, (Coords.), Fondo Editorial IEEPO, Oaxaca, México.
Maldonado, Benjamín (2003). La comunalidad indígena. Segunda edición.

Martínez, Jaime (2013). Origen y ejercicio de la comunalidad. En Cuadernos del Sur. Revista

de Ciencias Sociales. INAH/UABJO/CIESAS. México

Martínez, Jaime (2001). Desarrollo comunalitario. Fundación comunalidad A.C., PNUD,

México.

Martínez, Jaime (2004). Comunalidad y desarrollo. Culturas Populares e Indígenas, Diálogos

en acción segunda etapa. DGCPI, México.

Maya, Vianney (2016). La actualidad de los rituales agrícolas mesoamericanos. La fiesta de la

Santa Cruz y de San Isidro Labrador en dos municipios mazahuas de México, en Diálogo

IENOVA

( “TEPEZALA SOLAR”

C l | ] A Evaluación de impactos sociales en el marco de la construcción y

Página 274 de
operación del proyecto “Tepezalá Solar” 300

Andino, Revista de Historia, Geografía y Cultura Andina, núm. 49. Universidad de

Tarapacá, Arica, Chile.

Medina Melgarejo, P. López, S., Ángeles, L (2011). Comunidades-comunalidades.
Experiencias en México con la educación intercultural como demanda de los
movimientos sociales Memorias de-coloniales latinoamericanas. Tramas. Subjetividad

y procesos sociales. No. 34, junio 2011. Universidad Autónoma Metropolitana.

Medina, J. Luis (2006). Análisis de datos cualitativos en el enfoque etnográfico. Extracto del
texto Medina, J. L. (2006). Deseo de cuidar y voluntad de poder. La enseñanza de la
enfermería. Barcelona: Publicaciones de la universidad de Barcelona. Extraído de
https: //fesalud.au.es/es/documentos/planes-de-estudio/doctorado /actividad-

7 /lectura-3.pdf, el 28 de marzo del 2017.

Medrano de Luna, G. (2001). La danza de los indios de Mesillas. El Colegio de Michoacán.

Michoacán, México.

México, Comisión Nacional para el Conocimiento y uso de la Biodiversidad (2008). La
biodiversidad en Aguascalientes: Estudio de estado. Recuperado
de:http://www.biodiversidad.gob.mx/region/EEB/pdf/ESTUDIO%20DE%20BIODIVE
RSIDAD%20EN%20AGUASCALIENTES.pdf

México, Comisión Nacional para el Desarrollo de los Pueblos Indígenas (2011). Acciones de
gobierno para el desarrollo integral de los pueblos indígenas. México: CDI. Recuperado

de http://www.cdi.gob.mx/dmdocuments/CDlI_informe_2005.pdf

México, Consejo Nacional de Población (2012). Índices de intensidad migratoria México-
Estados Unidos 2010. [Fecha de consulta: 25 de junio de 2016]. Disponible
en:http://www.conapo.gob.mx/swb/CONAPO/Indices_de_intensidad_migratoria_Mexi
co-Estados_Unidos_2010

IENOVA

( “TEPEZALA SOLAR”

C l | ] A Evaluación de impactos sociales en el marco de la construcción y

Página 275 de
operación del proyecto “Tepezalá Solar” 300

Molina Cruz, Mario (2007). Xtille Zikw Belé, Ihén bene nhálhje ke yu'bza'o Pancho culebro y
los nahuales de Tierra Azul. CONACULTA, México.

Montes de Oca, L. Beatríz (2015). Entre activistas, funcionarios e industriales. Aplicación de
la etnografía -enfocada y política- en escenarios de gobernanza. En Nueva

Antropología, vol. XXVIII, núm. 83, julio-diciembre, pp. 25-46.

Munguía Salazar, D. (2007). Magonismo, comunalidad y resistencia indígena: la Asamblea

magonista de Eloxochitlán de Flores Magón, Oaxaca. Tesis Licenciatura. ENAH.

OEA (2016). Declaración Americana sobre los Derechos de los Pueblos Indígenas. Extraída

de www.oas.org/es/sadye/documentos/res-2888-16-es.pdf, el 06 de marzo del 2017.

Oficina de Prensa del Movimiento Antorchista Aguascalientes (2014, s/p). Tepezalá, último
municipio que se beneficia gracias a Antorcha. Extraído de

http: //antorchacampesina.org.mx/noticias.php?id=9061+tW ALRURXhDIU

Padilla de la Torre, M. R. (2010). Los japoneses en Aguascalientes, México. Un perfil
sociocultural de ciudadanía en la ciudad. En Renglones, revista arbitrada en ciencias

sociales y humanidades, núm. 62. Tlaquepaque, Jalisco: ITESO.

Patiño López, E, (1999) Religiosidad popular y vida cotidiana. Aguascalientes ¿una sociedad
sacralizada? (Tesis de maestría). Universidad Autónoma Metropolitana - Iztapalapa.

Ciudad de México.

atiño, M. E. (Coord.) (2013). Creencias y prácticas religiosas en Aguascalientes. ensayos

interpretativos. Aguascalientes: Universidad Autónoma de Aguascalientes.

Poder Judicial del Estado de Aguascalientes (2015). Centro de Mediación y conciliación.
Recuperado de:

http: //www.poderjudicialags.gob.mx/servicios/mediacion/boletin%20mediacion.pdf

IENOVA

( “TEPEZALA SOLAR”

C l | ] A Evaluación de impactos sociales en el marco de la construcción y

Página 276 de
operación del proyecto “Tepezalá Solar” 300

Procuraduría Agraria y Secretaría de Desarrollo Agrario, Territorial y Urbano (2014). Ley
agraria y glosario de términos jurídico-agrarios 2014. México: Mujica Impresor.
[Versión electrónica]. Recuperado
de:http://www.pa.gob.mx/pa/conoce/publicaciones/ley_glosario2014/glosario2014_
25sep14 hq.pdf

Producción Aguascalientes TV. Historia de mi tierra “Tepezalá” [Documental]

http://www.youtube.com/watch?v=NTdUiYQ-QIA

Rangel, Alberto (2005). De las danzas de la muerte al día de muertos. De la tanatofobia a la
tanatofilia, en Cirugía y Cirujanos, sin mes. Recuperado de

www.redalyc.org/articulo.oa?id=66272315

Redacción (25 de mayo del 2015). Indaga la PROFEPA causas de hundimiento de tierra en
Tepezalá. La Jornada Aguascalientes. Recuperado de
http: //www.lja.mx/2015/05/indaga-la-profepa-causas-de-hundimiento-de-tierra-en-
tepezala/

Rendón, J. José (2003). La comunalidad. Modo de vida en los pueblos indios. CONACULTA.

México.

Rendón, J. José. (2011) La flor comunal. Explicaciones para interpretar su contenido y
comprender la importancia de la vida comunal de los pueblos indios. CNEII - CMPIO -

CEEESCI - CSEIO, México

Reporteros (16 de enero del 2010). Cae nieve en Cosío, Tepezalá, San José de Gracia y
Calvillo. La Jornada Aguascalientes. Extraído de www.lja.mx/2010/01/cae-nieve-en-

cosio-tepezala-san-jose-de-gracia-y-calvillo.

Sendrail, Marcel (1982). “Enfermedades y medicinas en la América precolombina, en

Sendrail (1982) Historia cultural de la enfermedad. Espasa/CALPE. Madrid, España.

IENOVA

( “TEPEZALA SOLAR”

C l | ] A Evaluación de impactos sociales en el marco de la construcción y

Página 277 de
operación del proyecto “Tepezalá Solar” 300

Solís Medina, V. M. (2006). Chicahual; mitos, ritos y danzas jacobeas en Jesús María,
Aguascalientes, México. Aguascalientes: Editorial filo de agua-Instituto cultural de

Aguascalientes.
Standish, P. (2009). The states of Mexico, a reference guide. Estado unidos: Greenwood press.
Sierra Bravo R (1993). Técnicas de investigación social. Pananinfo. Madrid.

Selltiz, Claire et. al (1965). Métodos de investigación en las relaciones sociales. Madrid/Rialp.

España.

Taylor, S.] y R. Bognan (1992). Introducción a los métodos cualitativos. La búsqueda de

significados. Paidos. Barcelona. España
Torres, Alfonso (s/a) ¿Qué es lo que hace cualitativa a una investigación? Documento inédito.

Torres, Alfonso (a) (s/a) Construcción del objeto y los referentes teóricos en la investigación

social. Documento inédito.

CIIJA

IENOVA

“TEPEZALA SOLAR”

Evaluación de impactos sociales en el marco de la construcción y
operación del proyecto “Tepezalá Solar”

Página 278 de
306

ANEXOS

TIENOVA
( “TEPEZALA SOLAR”
C l | A Evaluación de impactos sociales en el marco de la construcción y Página 279 de
) operación del proyecto “Tepezalá Solar” 300

CENTRO DE

ANEXO 1

INVESTIGACIONES INTERCULTURALES, JURÍDICAS Y AMBIENTALES (CIJA)
sc.

Somos un equipo interdisciplinario de investigadores especializados en derechos de los

pueblos indígenas, derechos humanos, derecho agrario, elaboración de estudios de impacto

social y cultural, que realizamos esfuerzos conjuntos que coadyuven a potenciar de manera

positiva en su economía, formas de gobierno, cultura y medioambiente y territorio, con un

enfoque integral.

Consultorías:

2016

*Inter-American Development Bank / SENER

Trabajamos junto al IDB y a la Secretaría de Energía en el trabajo de
investigación y redacción del Borrador de Disposiciones en Materia de
Consulta Previa que contempla la Ley de la Industria Eléctrica y la Ley de
Hidrocarburos.

* Asesorías

Hemos realizados diagnósticos sociales y culturales de prefactibilidad,
Peritajes Antropológicos, diseño y la implementación de Planes de Gestión
Social (Licencia Social) y procesos de mediación en situaciones de
conflictividad social.

Entre nuestros clientes podemos mencionar a COMEXHIDRO, FENOSA y
VESTAS.

* Consulta Indígena.

Actualmente apoyamos a una empresa en un proceso de Consulta de un
proyecto mini hidroeléctrico en Puebla; y estamos por empezar el
acompañamiento en procesos de consulta de parques eólicos en Oaxaca y
Yucatán.

IENOVA

( “TEPEZALA SOLAR”

C l | A Evaluación de impactos sociales en el marco de la construcción y
J operación del proyecto “Tepezalá Solar”

Página 280 de
306

Los Estudios de Impacto Social que hemos realizado son los siguientes:

2014 *Impulsa Generación Renovable

Evaluación de impacto social en el marco de la construcción y operación del
proyecto Mini Central Hidroeléctrica PHI, PH3 y Ocampo Cuetzalin en Jalacingo,
Veracruz.

2014 *ENERGÍA MAYAKAN, S. DE R.L. DE C.V.

Evaluación de impacto social en el marco de la construcción y operación del
proyecto “Gasoducto Extensión Ciudad Pemex-Nuevo Pemex” Primera parte
(cadenamientos)

2014 *TAG PIPELINES S. DE R.L. DE C.V.

Evaluación de impacto social en el marco de la construcción y operación del
proyecto Sistema de Transporte de gas natural Los Ramones Fase II Norte.

2014 *GASODUCTOS DEL SURESTE S. DER.L. DE C.V.

Evaluación de impacto social en el marco de la construcción y operación del
proyecto Sistema de Transporte de Etano, tramo Ciudad Pemex - Nuevo Pemex
2014 *TAG PIPELINES S. DE R.L. DE C.V.

Evaluación de impacto social en el marco de la construcción y operación del
proyecto Sistema de Transporte de gas natural Los Ramones Fase 11 Sur.

2014 *SECRETARIA DE COMUNICACIONES Y TRANSPORTES

Evaluación de impacto social en el marco de la construcción y operación del
proyecto del Tren Transpeninsular en Yucatán y Quintana Roo (2? etapa)

2014 *GASODUCTOS DEL SURESTE S. DE R.L. DE C.V.

Evaluación de impacto social en el marco de la construcción y operación del
Proyecto Sistema de Transporte Etano, Segmento ll.

2014 *INVEX SERVICIOS CORPORATIVOS S.A. DE C.V.

Evaluación de impacto social en el marco de la construcción y operación del
proyecto Mini Central Hidroeléctrica en San Lucas, Chiapas.

2015 *ENERGÍA MAYAKAN, S. DE R.L. DE C.V.

Evaluación de impacto social en el marco de la construcción y operación del
proyecto “Gasoducto Extensión Ciudad Pemex-Nuevo Pemex” Primera parte

2015 *FERMACA

Evaluación de impacto social en el marco de la construcción y operación del

C l | ] A Evaluación de impactos sociales en el marco de la construcción y

IENOVA
“TEPEZALA SOLAR”

Página 281 de
operación del proyecto “Tepezalá Solar” 300

proyecto El Encino-La Laguna Primera Fase (Chihuahua)

2015 *FERMACA
Evaluación de impacto social en el marco de la construcción y operación del
proyecto El Encino-La Laguna Segunda Fase (Chihuahua- Durango)

2015 *INVEX SERVICIOS CORPORATIVOS S.A. DE C.V.

Evaluación de impacto social en el marco de la construcción y operación del
proyecto Parque Eólico en Atzitzintla, Puebla.

2015 *SPECTRUMM
Evaluación de impacto social en el marco de la operación del Proyecto de
Prospección Sísmica en 3D en el Golfo de México.

2015 *IGASAMEX
Evaluación de impacto social en el marco de la construcción y operación de los
Proyectos de Comprensión y Descompresión de Gas en Tlaxcala y Veracruz.

2015 *TAG PIPELINES S. DE R.L. DE C.V.

Evaluación de impacto social en el marco de la construcción y operación en el marco
del Proyecto QUETZAL, gasoducto Oaxaca-Chiapas.

2015 *TAG PIPELINES S. DE R.L. DE C.V.

Evaluación de impacto social en el marco de la construcción y operación de Planta
Licuefacción, Suroeste de Salina Cruz, Oaxaca.

2015 *ENGIE
Evaluación de impacto social en el marco del anteproyecto de Alimentación de Gas
Natural en la modalidad de transporte de usos propios, Lagos de Moreno, Jalisco.

2015 *“Proyectos Hidroeléctricos de Puebla, S.A. de C.V.” (Minera Autlán)
Diagnóstico de impactos sociales en el marco de la construcción y operación del
“proyecto sistema hidroeléctrico Coyolapa-Atzalan”

2015 *“Proyectos Hidroeléctricos de Puebla, S.A. de C.V.” (Minera Autlán)
Evaluación de impacto social en el marco de la diagnóstico de impactos sociales en
el marco de la construcción y operación del “proyecto sistema hidroeléctrico
Coyolapa-Atzalan”.

2015 *MPG La Bufa
Diagnóstico Antropológico en el marco de la construcción y operación del parque
eólico “La Bufa”, en Zacatecas, Zacatecas.

2015 *MPG La Bufa

Representamos a MPG en la negociación con las comunidades indígenas Huicholas
para obtener aprobación del proyecto y beneficios compartidos.

IENOVA

( “TEPEZALA SOLAR”

C l | A Evaluación de impactos sociales en el marco de la construcción y
J operación del proyecto “Tepezalá Solar”

Página 282 de
306

2015 *GDF SUEZ MÉXICO COMERCIALIZADORA “EXTENSIÓN SISTEMA ENERGÍA
MAYAKAN”

Evaluación del Estudio de Impacto Social de "Extensión Sistema Energía Mayakan
(Ramal Campeche y Ramal Mérida)”

2016 *GRUPO MÉXICO-ENGIE
Evaluación de impactos sociales en el marco de la construcción y operación de los
proyecto “Cadereyta Cogeneración.”

2016 *PETROBAL
Evaluación de impactos social en el marco de la construcción y operación del
“Proyecto Integral de Extracción Ichalkil-Pokoch”

2016 *ELECNOR
Evaluación de impacto social en el marco de la construcción y operación del
proyecto eólico Kimbilá, en Yucatán, México.

2016 *TERNIUM

Evaluación de impacto social en el marco del "Proyecto de construcción y operación
de la línea de distribución de gas natural para alimentar Las Encinas SA de CV
Planta Peletizadora”

2016 *Escalona
Diagnóstico de impactos sociales en el marco de la construcción operación del
“Proyecto Escalona”

2016 *LAG (Fermaca)
Evaluación de impactos sociales en el marco de la construcción y operación del
proyecto “Gasoducto La Laguna-Aguascalientes”

2016 *VAG (Fermaca)
Evaluación de impactos sociales en el marco de la construcción y operación del
proyecto “Gasoducto Villa de los Reyes-Aguascalientes-Guadalajara”

2016 *EURUS ENERGY AMERICA CORPORATION
Evaluación de impactos sociales en el marco de la construcción y operación de un
parque eólico en Baja California.

2016 *DESELEC 1
Consultoría para la elaboración del estudio de peritaje antropológico

2016 *EDF
Evaluación de impacto social de un parque solar en la localidad de Guaymas

TIENOVA
“TEPEZALA SOLAR”
C l | A Evaluación de impactos sociales en el marco de la construcción y Página 283 de
J operación del proyecto “Tepezalá Solar” 300

(Sonora) y gestiones ante la Secretaría de Energía

2016 *GAMESA
Evaluación de Impacto Social del proyecto “Central Eólica La Palmita”, a realizarse en el Municipio de
Unión Hidalgo, Juchitán, Oaxaca

2016 *ALTER ENERSUN - PHOTOEMERIS
Evaluación de impacto social en el marco del "Proyecto fotovoltaico Kambul en Yucatán"

2016 *EURUS ENERGY AMERICA
Evaluación de impacto social en el marco del "Proyecto de construcción y operación de un parque
eólico en Baja California”

2016 *HQSB - TORREÓN
Evaluación de impacto social de un parque solar en la localidad de Matamoros, Coahuila

2016 *GAMESA
Evaluación de Impacto Social del proyecto “Central Eólica Cerro Iguana 1”, a realizarse en los
Municipios de Santo Domingo Ingenio y Unión Hidalgo, Oaxaca

2016 *GAMESA
Evaluación de Impacto Social del proyecto “Central Eólica Cerro Iguana 11”, a realizarse en los
Municipios de Santo Domingo Ingenio y Unión Hidalgo, Oaxaca

2017 *GENERADORA FENIX
Evaluación de impacto social en el marco de la construcción y operación del proyecto “Central Ciclo
Combinado Jorge Luque”, a realizarse en el Estado de México

2017 *ENGIE
Evaluación de impactos sociales en la construcción y operación de la “Fase 2 y Fase 3 del Proyecto de
Zona de Distribución Lagos de Moreno”.

2017 *IENOVA
Evaluación de impactos sociales en el marco de la construcción y operación del proyecto “Planta FV
Pima Solar 1”
2017 *NEOEN
Evaluación de impactos social del proyecto “Proyecto Fotovoltaico Pachamama 1” en Aguascalientes.
2017 *NEOEN

Evaluación de impactos social del proyecto “Proyecto Fotovoltaico Carbó” en Sonora.

2017 *NEOEN

Evaluación de impactos social del proyecto “Proyecto Fotovoltaico Pachamama II” en
Puebla.

CIIJA

IENOVA

“TEPEZALA SOLAR”

Evaluación de impactos sociales en el marco de la construcción y
operación del proyecto “Tepezalá Solar”

Página 284 de
306

IENOVA

“TEPEZALA SOLAR”

Página 285 de

C l IJA Evaluación de impactos sociales en el marco de la construcción y
306

operación del proyecto “Tepezalá Solar”

ANEXO 2.

2.1. TEORÍA DE LA COMUNALIDAD.
2.1.1.CRITERIOS OBJETIVOS.

El siguiente apartado ha sido desarrollado considerando los criterios objetivos del borrador
de las Disposiciones administrativas de carácter general sobre la Evaluación de Impacto
Social en el sector energético, capítulo V, artículo 22, y paralelamente los planteamientos

teóricos de los principales teóricos comunalistas.
a) Lengua indígena.

Si bien la lengua puede representar uno de los elementos de continuidad histórica, y una
característica para diferenciar a una comunidad indígena de otra que no lo es (Díaz, 2007, p.
38), ésta es ante todo el reflejo de la cultura indígena, pues como afirma Rendón (2003): “La
lengua tradicional [...] se emplea para nombrar todos los aspectos de la cotidianidad, para
designar los elementos de la naturaleza: los suelos, la flora, la fauna, el cuerpo humano, las
enfermedades... es referente también de la cultura: los conocimientos, valores, mitos,

creencias...” (pp. 45-46).

En este ejercicio de análisis lo que hacen los autores es subrayar que es posible perder la
lengua en el proceso histórico. Su importancia en todo caso, radica en el papel que tiene al

ser ocupada como parte de la reivindicación y resistencia indígena:

Aspectos como (...) la lengua son fundamentales, pero su pérdida no implica inmediatamente pérdida
de identidad e incluso, como sostiene Jaime Martínez, también en español resisten los pueblos indios,
pues de lo que se trata es de situar desde dónde se puede recuperar lo perdido, esto es desde los
elementos centrales de la comunalidad:

“Los elementos identitarios son la base de nuestra resistencia. Sin menospreciar el uso o no de nuestra
lengua, también en español estamos resistiendo. Es decir, no es sólo es [sic] la lengua nuestro
mecanismo de resistencia, es también nuestra organización, es el trabajo comunitario, es nuestra
comunidad misma el horizonte emancipador.” (Martínez, 1985, p. 56, citado por Munguía, 2007, p.
134).

IENOVA

( “TEPEZALA SOLAR”

C l | ] A Evaluación de impactos sociales en el marco de la construcción y

Página 286 de
operación del proyecto “Tepezalá Solar” 300

Actualmente, muchos de los pueblos que han observado la pérdida gradual de su lengua, han
comenzado a impulsar estrategias que les permiten fomentar su uso. Así en este sentido se
puede dar la pérdida y recuperación de la lengua por periodos relativamente cortos en la
historia de las comunidades, a través de mecanismos modernos, como las radios

comunitarias (Medina, 2011, p. 169).

En este sentido, la lengua indígena es un elemento muy importante, pero de delicado análisis.

No puede ser tomado como una condicionante bajo la cual se configura la identidad étnica,

sino como una parte, incluso histórica, de las comunidades indígenas. Al respecto la

comunalista Alejandra Aquino Moreschi (2013) propone:
Jaime Martínez y Floriberto Díaz fueron de los primeros pensadores en elaborar una crítica aguda a las
interpretaciones antropológicas o indigenistas de estos pueblos centradas en la definición de rasgos
como la lengua, el vestido, la música, la danza, la comida, las prácticas rituales, etc., pues consideraron
que al definir a estos pueblos a partir de “rasgos” inconexos, el Estado usurpa su identidad, la pulveriza
y la convierte en folklore; además, como explica Jaime Martínez (2003) “se puede ser monolingúe en
español y seguir siendo indígena” (p.10).

De acuerdo con las afirmaciones de la Doctora Aquino, ni la lengua, ni otros elementos o

características de la cultura, debe ser analizado de manera separada. Esta atomización solo

conduce a malas interpretaciones parciales que deben ser evitadas, es en este sentido que se

insiste en ser tomadas todas las características en contexto y de manera relacional.

b) Historia común de tradición oral que circula de generación en generación de

manera oral. Continuidad histórica.

La historia en común es fundamental, pues representa la continua construcción y
apropiación de la identidad que está en constante movimiento. Un punto significativo es que
la historia de las comunidades adquiere tal importancia que en la mayoría de ellas es
transmitida oralmente de generación en generación. Escudero (2007) señala:
Esta historia abarca en su dimensión el presente, pasado y futuro, etapas esenciales en su constitución
y reproducción. El pasado indica un origen compartido, el presente es donde su unidad social se
confirma en sí misma por medio de las relaciones con su espacio y entre sus miembros, el futuro,

parafraseando a LeifKorsbaek como el más trascendente de ellos y sobre el cual se establece el
proyecto común, mismo que garantiza su permanencia (p. 32).

IENOVA

( “TEPEZALA SOLAR”

C l | ] A Evaluación de impactos sociales en el marco de la construcción y

Página 287 de
operación del proyecto “Tepezalá Solar” 300

El autor así, hace énfasis en la continuidad histórica cuando habla sobre pasado, presente y
futuro. Además de encontrar en la continuidad histórica el elemento decisivo para la
construcción de proyectos colectivos. En este sentido, Díaz (2007) afirma:

“[...] no se entiende una comunidad indígena solamente como un conjunto de casas con personas, sino

personas con historia, pasada, presente y futura, que no solo se pueden definir concretamente,
físicamente, sino también espiritualmente en relación con la naturaleza toda” (pp. 38-39).

La historia en las comunidades indígenas, es para los teóricos comunalistas una construcción
colectiva, que denota la cosmovisión, pero además es continua y puede ser encontrada en

relatos, leyendas e historias transmitidas de manera oral.
Cc) Relaciones recíprocas interpersonales y con la naturaleza.

Esta característica subjetiva está relacionada, como se ha propuesto desde el inicio de este
documento, con todas las demás, pero se insiste en observar la cercanía con el criterio

subjetivo de la autoadscripción, el cual se retomará más adelante.

De acuerdo con Díaz (2007), entre las comunidades indígenas existe el sentido de
reciprocidad, éste no sólo se da entre las personas, sino también de las personas con la

naturaleza. El sentido de reciprocidad de hace visible a través del trabajo (p. 39).

La reciprocidad en las comunidades indígenas, señalan Guerrero y Massieu (2012), es una
dinámica ligada a la fiesta comunal. Tomando como ejemplo a los pueblos de Oaxaca, los
autores señalan: “Esta ética de la reciprocidad genera una experiencia compartida, un
encuentro vital, el de la guelaguetza propiamente, la estética comunal, el gozo de la
compartencia, que si bien se realiza con el trabajo comunitario, no estaría completo sin la
celebración de la fiesta.” (pp. 250-251). La ética de la reciprocidad, de acuerdo con el
planteamiento de Medina, tiene una función de alianza y reconocimiento:

La idea de munus, se acepta como un deber mediante intercambios que compensan, es decir, un don que
genera la obligación del intercambio, de la retribución, en cuanto que algo se da a cambio, intercambiar
por lo recibido; estos actos de reciprocidad, que pueden resolverse con el servicio y el oficio, se dan por

obligación, se generan por medio del don-intercambio como una capacidad de ser recíproco y estar en
reciprocidad al establecer una alianza. La comunidad no puede ser prensada como la simple fusión que

IENOVA

( “TEPEZALA SOLAR”

C l | ] A Evaluación de impactos sociales en el marco de la construcción y

Página 288 de

operación del proyecto “Tepezalá Solar” 300

reúne a los sujetos; sino que representa intereses y obedece a relaciones intersubjetivas que justifican las
acciones de las personas por medio de una reciprocidad: en términos de reconocimiento. (Medina et al,
2011, p. 149).

La reciprocidad mantiene un papel más allá de lo económico. Para Escudero tiene que ver
con la supervivencia: “[El] principio de reciprocidad, [es el] mecanismo que garantiza la
supervivencia de un miembro, en otras palabras la constante referencia de que éste no
puede sobrevivir solo sin su comunidad. De este modo, es un mecanismo que implica el
fortalecimiento de sus relaciones internas, de su cohesión.” (Escudero, 2007, p. 23). Y es esta
reciprocidad que se ve cristalizada en el trabajo la que se puede ejemplificar en la ayuda

mutua:

(...) La raigambre comunitaria del apoyo mutuo, representaba así, la forma más efectiva de producción
y distribución de bienes de consumo y excedentes, ausentes de la usura del capital y su dinero; de tal
manera que les permitía enfrentar los requerimientos individuales, a través de la búsqueda del bien
colectivo (Munguía, 2007, p. 100).
El apoyo o ayuda mutua es una expresión de las relaciones recíprocas al interior de las
comunidades indígenas, éstas mantienen al interior de su cosmovisión esta característica
como una regla. Carlos Lenkersdorf señala que la cosmovisión:
[...] se refiere a los “modos de percibir las realidades” que representan formas y contextos de relación;
son dispositivos que repercuten en los caminos y modos de conocimiento: “las cosmovisiones
contrastantes representan condiciones que “encarrilan' a los conocedores por caminos distintos y, de

esta manera, modifican la percepción del conocimiento (Lenkersdorf, 1998, p. 27 citado por Medina et
al. 2011, p. 151).

En ese sentido, la forma en que se percibe la realidad al interior de las comunidades
indígenas, es como un todo recíproco. Al ser parte los miembros de una comunidad, más allá
de mantener el equilibrio en sus relaciones interpersonales, se mantiene ese mismo
equilibrio con la naturaleza: “Ahí [en la vida en las comunidades] la gente era dueña de los
medios de producción, de la tierra; y dueña es un decir, porque nadie puede tener a la Tierra
como propiedad: es la Madre Tierra” (Guerrero y Massieu, 2012, p. 243). La cosmovisión

comunal de la tierra es así, como la proveedora de vida para toda la comunidad.

IENOVA

( “TEPEZALA SOLAR”

C l | ] A Evaluación de impactos sociales en el marco de la construcción y

Página 289 de
operación del proyecto “Tepezalá Solar” 300

Es esta forma de percibir al mundo que hace de la comunidad algo colectivo y en equilibrio:
“La cosmovisión se conforma de las experiencias, conocimientos, mitos, saberes y creencias
que dan sustento explicativo y justificación a la vida comunal, a las actividades productivas y
a los diferentes comportamientos individuales y colectivos” (Rendón, 2003, pp. 45-46, citado

por Escudero, 2007, p. 96).

Es importante precisar este matiz, nadie es dueño de la tierra en términos absolutos desde la
cosmovisión indígena. Se mantiene una relación con ella y la relación es mediada por rituales
de petición y permiso:
Lo sobrenatural ocupa el territorio natural y para convivir con ellos debemos, los humanos, de pedirles
permiso y tratarlos con respecto, lo que se hace a través de rituales mediante los cuales se establece

también una relación de reciprocidad: al dueño del rayo se le dan ofrendas para que en reciprocidad
haga llover cuando es necesario (Maldonado, 2004, p. 32).

Este tipo de rituales de equilibrio, petición y permiso se observan en las comunidades
indígenas de manera habitual, aunque siempre es complicado para un observador externo
tener acceso a estos espacios que son defendidos y entendidos como prácticas de carácter
íntimo al interior de las comunidades. A menudo encuentra su espacio de realización el ritual
de equilibrio en cuevas o ríos que son concebidos desde la cosmovisión indígena como el
lugar donde habitan los dueños de los recursos naturales, que no son los humanos:
Alejos destaca la relación intrínseca que existe, entre la toma de decisiones comunitarias y la
cosmovisión indígena. En donde incluso, la rica cosmogonía simbólica y ritual de la cultura maya,
refuerza y da certidumbre a las deliberaciones colectivas. Así, las asambleas más importantes, se ven
ritualizadas ordinariamente, por la geografía sagrada del territorio; de esta manera, los cenotes y las

cuevas, (considerada la morada de los dioses y un centro de gran poder), se convierten en el recinto
asambleario (Munguía, 2007, p. 127).

El equilibrio en las comunidades indígenas es algo que se encuentra en movimiento, los
rituales para con los dueños de la naturaleza son algo constante porque obedecen a los ciclos

naturales, y no sería posible dar por hecho en algún momento, que ya no son necesarios.

IENOVA

( “TEPEZALA SOLAR”

Página 290 de
306

C l | A Evaluación de impactos sociales en el marco de la construcción y
J operación del proyecto “Tepezalá Solar”

d) Espacio territorial demarcado por la posesión. Conexión territorial.

El espacio o territorial comunal, según Maldonado (2004) no se reduce al ámbito físico, sino
que abarca también el espacio y el uso simbólico; partiendo de su carácter comunal, el autor
expresa: “Es comunal porque en general no está dado por el gobierno mexicano en
propiedad individual a cada habitante, sino porque está dado como terreno comunal e

indivisible a la comunidad, representada por sus autoridades tradicionales agrarias” (p. 30).

Esta característica sin embargo puede llegar a ser posterior a la simbólica, así lo menciona el
mismo autor, si bien es comunal por ser dada así en materia agraria, también los es “por la
expresión de lo sobrenatural que hay en él. Todas las comunidades tienen en su territorio

distintas formas de presencia sagrada y sobrenatural (ibíd., p. 31).

Es de subrayar que el espacio territorial en las comunidades indígenas tiene dos ámbitos, el
espacio natural y el sobrenatural. Lo sobrenatural habita lo natural y los humanos se
relacionan con ambos de manera recíproca (ibíd.). Es en este sentido que el espacio
territorial o territorio comunal, está construido por la cosmovisión indígena, Floriberto Díaz

lo enuncia así: “La tierra como madre y como territorio” (Díaz, 2007, p. 40).

Díaz (ibíd.) por su parte señala que la posesión del territorio nunca es individual sino
colectiva: “Esta relación con su espacio se encuentra definida simbólica e intangiblemente,
aunque por supuesto también se concretiza en la transformación de este espacio a fin de que
produzca el sustento para que sus miembros se sigan reproduciendo” (Escudero, 2007, p.

32).

Si bien es cierto que el territorio comunal es el espacio donde se asienta la comunidad (ibíd.,
p 89), también es donde los recursos simbólicos y naturales se disfrutan de manera colectiva
y se cuidan para el bien común. Como se mencionó líneas arriba, la milpa juega un papel
fundamental en las comunidades indígenas. El uso colectivo de la tierra y del territorio,
constituye uno de los cimientos de la comunalidad como práctica y de la sobrevivencia de

una comunidad indígena:

IENOVA

( “TEPEZALA SOLAR”

C l IJA Evaluación de impactos sociales en el marco de la construcción y

Página 291 de
operación del proyecto “Tepezalá Solar” 300

El carácter comunal de la [sic] tierras indias, más allá de ser sólo una forma reconocida de tenencia,
fundamenta el sentido de pertenencia a un espacio que les es suyo colectivamente y que puede ser
dado en usufructo individual a cada comunero sin fracturar su esencia, además que existen espacios
“que son aprovechados por toda la comunidad, como los yacimientos de sal o barro y los bosques y
aguas, así como los destinados a las obras de beneficio común: caminos, templos, oficinas, casas del
pueblo o palacios municipales, tiendas comunales, escuelas clínicas.. La Comunalidad, constituye así, el
eje sobre el cual, cada pueblo organiza su producción y reproducción, cultural, económica y social...”
(Beas et al, 1997, pp. 33-59, citado por Munguía, 2007, p. 7).

El territorio tiene una connotación sagrada, desde la cosmovisión indígena éste se encuentra
resguardado por seres “sobrenaturales” en tanto dueños de los recursos naturales (Guerrero
y Massieu, 2012, p. 247). Es con esos seres con los que se mantiene una relación de respeto y
reciprocidad a través de una serie de peticiones. “Es un don concedido por lo Innombrable;
no puede reducirse en términos de propiedad: la tierra no es de uno, más bien, uno es de esa

tierra” (ibíd.).

Recapitulando, el territorio para las comunidades indígenas está comprendido por
dimensiones físicas, sagradas y simbólicas. Desde el tipo de propiedad, se considera que
puede ser de uso colectivo, es decir que puede ser ejido o bienes comunales, pero no se
descarta que aunque sea propiedad privada se ejerza una relación colectiva con la tierra de

tipo sagrada y simbólica.

e) Estar regidos total o parcialmente por sus propias costumbres o tradiciones o

por una legislación especial. Sistemas normativos internos.

López Bárcenas marca un vínculo entre los sistemas normativos internos y los usos y
costumbres; el autor sugiere llamarlos como sistemas normativos indígenas. Juan José
Rendón (2011) por su parte lo define como “normas, valores y leyes comunitarias (derecho
indígena)” (pp. 25-26). Floriberto Díaz (2007) a su vez lo refiere como “El consenso en

Asamblea para la toma de decisiones (p. 40).

La toma de decisiones en las comunidades indígenas se apoya en la colectividad de la
Asamblea, la cual busca consensos en torno a los temas que les competen a todos: “(...) la

comunalidad otorga un sentido de pertenencia al lograr mantener lo propio en la práctica de

IENOVA

“TEPEZALA SOLAR”

Página 292 de
306

C l | A Evaluación de impactos sociales en el marco de la construcción y
J operación del proyecto “Tepezalá Solar”

la vida material y simbólica y, al mismo tiempo, genera la posibilidad de la toma decisiones
en el ejercicio de la autoridad, el desarrollo de las ceremonias y en el respeto por la madre

tierra” (Medina et al, 2011, p. 152).

Para Escudero el ejercicio de la elección a través de la asamblea, representa el poder
comunal, a decir del autor en las comunidades indígenas “se elige en asambleas para ejercer
la voluntad comunal, a través de los sistemas de cargos, los cuales comprenden autoridades,

comisiones y comités, tanto civiles como religiosos.” (p. 91).

Abonando en este sentido, Benjamín Maldonado (2004) afirma que el poder comunal:

“Consiste en un ejercicio local del poder y se realiza mediante dos instituciones comunales: La
asamblea general de ciudadanos y el sistema de cargos" [...] Tenemos entonces, que los indios son
personas acostumbradas a ejercer el poder, pues durante varios años son autoridades de diverso rango
en la comunidad y de manera permanente son parte del máximo órgano de poder, que es la asamblea.”
(ibíd.).

La responsabilidad de formar parte de la asamblea, en tanto espacio de toma de decisiones

con implicaciones para la vida comunitaria, se detalla enseguida.
+ Asamblea comunal.

Es la instancia donde se define la voluntad comunal a través de la deliberación y la toma de
decisiones a las que generalmente se llega por consenso; ésta es la costumbre de “mandar
obedeciendo” (Rendón, 2011, p. 45). Esta forma del “mandar obedeciendo” es posible
cumplirla en tanto los miembros de una comunidad asumen su responsabilidad de elegir
representantes, pero también de serlo. Floriberto Díaz (2007) opina sobre la formación y
participación en asamblea: “La asamblea general, compuesta por todos los comuneros y
comuneras con hijos. Es la que tiene la facultad de encargar el poder a las personas
nombradas para dar su servicio anual a la comunidad” (p. 43). Aquí es importante resaltar

dos elementos: el servicio a la comunidad y la participación colectiva.

La función de la asamblea en el modelo comunal, al interior de las comunidades indígenas, es

decisivo: “La asamblea es el máximo órgano de gobierno en el territorio comunitario, lo que

IENOVA

“TEPEZALA SOLAR”

Página 293 de
306

C l | A Evaluación de impactos sociales en el marco de la construcción y
J operación del proyecto “Tepezalá Solar”

significa que las autoridades comunitarias no están por encima de ella, son solamente los
ejecutantes de los acuerdos explícitos de la asamblea o de su voluntad implícita”
(Maldonado, 2004, p. 27). La asamblea así, representa el espacio donde se designa a los
representantes que serán portavoces de estas decisiones, o incluso responsables de
organizar acciones comunitarias.
Es en ella donde se atienden los asuntos referentes a la comunidad como el territorio, el poder político,
el trabajo colectivo o la fiesta comunal. Está compuesta por los miembros de la comunidad, un Consejo
de Ancianos y las Autoridades. En ella las autoridades rinden cuentas tanto al pueblo como al Concejo

de Ancianos, y se lleva a cabo la consulta para la toma de decisiones y el espacio donde se delimita el
destino de la comunidad (Escudero, 2007, p. 92).

De acuerdo con algunos autores como Munguía (2007), la asamblea es una de las últimas
características que desaparecen en las comunidades indígenas, en este sentido, afirma el

autor: “(...) incluso en lugares en donde el sistema de cargos, pareciera debilitarse, la
asamblea comunitaria sigue funcionando básicamente, para la toma de decisiones al interior
de la “comunidad” (p. 128). Esto podría explicarse por la función práctica que tiene la

asamblea.

Como se puede apreciar, la asamblea está ligada a la elección por usos y costumbres, o
comunalicracia, pero existen comunidades donde este sistema de elección ya no es vigente y
la asamblea sigue siéndolo. Es decir, la comunalicracia depende de la asamblea, pero la
asamblea puede ser independiente de la comunalicracia. También es importante destacar al
respecto dos de las características que se hacen visibles en la asamblea: el servicio gratuito y

la rotatividad anual de las autoridades.
f) Instituciones sociales, económicas, culturales y políticas o parte de ellas.

Las instituciones políticas que se identifican de manera más común para el análisis desde la
corriente comunalista, son la asamblea, el tequio y el sistema de cargos. En este apartado se

abordan el tequio y la asamblea.

IENOVA

( “TEPEZALA SOLAR”

C l | ] A Evaluación de impactos sociales en el marco de la construcción y

Página 294 de
operación del proyecto “Tepezalá Solar” 300

+ Sistema de cargos.

Es importante señalar dos puntos: 1) el sistema de cargos se puede encontrar, tanto en una
comunidad indígena, como en una comunidad no indígena, 2) se debe aclarar que para fines
de su estudio existe un paradigma de cargos, identificado por el antropólogo Leif Korsbaek:

su reputación religiosa, su reputación política y su reputación económica.

El Sistema de cargos “consiste en un número de oficios que están claramente definidos como
tales, que se turnan entre los miembros de la comunidad quienes asumen un oficio por un
período corto de tiempo después de lo cual se retiran a su vida normal por un período de
tiempo más largo.” (Escudero, 2007, p. 94). Esto es más claramente identificado en la

organización religiosa, para las fiestas patronales”.

En este ámbito religioso, vinculado al sistema de cargos, la persona que tiene la
responsabilidad es el “carguero”: “Durante su tiempo de servicio, el carguero tiene además
que hacer gastos como organizar comidas o rituales y, en el caso del mayordomo, organizar y
patrocinar alguna fiesta comunal.” (Maldonado, 2004, p. 27). Independientemente del
carácter económico de la institución sistema de cargos, la fiesta en sí es revelada como el

momento en que se cristaliza la comunalidad.
+ Tequio, gwzón, guelaguetza, mano-vuelta.

Las variaciones a las instituciones de carácter económico se observan desde la comunalidad
como prácticas de equilibrio, sin embargo en el caso de estas prácticas a tratar, implican una

carga supra económica de cohesión que será analizada a continuación.

El tequio se encuentra inscrito en una de las partes de la comunalidad, esta parte es El
trabajo comunal. Para Maldonado (2004) éste se expresa en dos formas: “el tequio y la ayuda
mutua. El tequio es el trabajo gratuito que tienen obligación de dar todos los ciudadanos

para realizar obras de beneficio comunitario” (p. 27) y se manifiesta en la limpieza de

* Para Juan José Rendón (2003), por ejemplo, el Sistema de cargos es “el sistema de puestos de gobierno comunitario” (p. 26) y en ese
sentido se analizará más adelante.

IENOVA

( “TEPEZALA SOLAR”

C l | ] A Evaluación de impactos sociales en el marco de la construcción y

Página 295 de
operación del proyecto “Tepezalá Solar” 300

caminos, ríos, escuelas, y todas las obras que tengan beneficio directo en la comunidad, no en
los individuos. Es considerada una falta grave negarse al tequio, ya que se sanciona con

penas como la cárcel (ídem).

Para autores como Munguía (2007) el tequio también se encuentra dentro de las prácticas de

ayuda mutua:

(...) existe un complejo sistema de apoyos mutuos, gracias a los cuales, cada individuo queda inserto
en una compleja red de reciprocidades. Los ámbitos por excelencia en los que se participa con la
comunidad son las ayudas mutuas, las faenas o tequios y el sistema de cargos. Estos trabajos solidarios,
generan una intensa y permanente interacción social, lo cual contribuye a reforzar una representación
filosófica de su comunalidad indiana, en la cual se concibe a cada individuo como un factor
fundamental en la reproducción sociocultural de la colectividad (p. 5).

El tequio así, pertenece a una serie de prácticas comunitarias de ayuda mutua y recíproca,
pero no es la única. El gwzón*% es “El sistema de ayuda mutua, la compartición colectiva del
trabajo y del dolor” (Molina, 2007, p. 278). Existen cuatro tipos de gwzón, el agrícola, el
pecuniario, el familiar y el musical. El gwzón agrícola, según Julio de la Fuente (1979, p. 160)
se da entre miembros de la comunidad para sembrar las parcelas sin cobrarse unos a otros.
El gwzón pecuniario o “gozona pecuniaria” (ibíd., p. 162) es donde se reúnen miembros de la
comunidad a dar un aporte semanal y funciona como una caja de ahorros, que de manera
semanal se va repartiendo por turnos entre los miembros de la misma. El gwzón familiar es
el más tradicional, Joel Aquino lo define de la siguiente manera:

La gozona te la regresan, das tu mano de obra y te la van a regresar, el día que tu eches tu casa, los

Puedes invitar a que te ayuden a bajar las vigas, porque antes la forma de bajar las vigas era común.

Diez, veinte familias se juntaban, diez, doce o cinco o los que fueran. Van rascan en las vigas antes de

llevarlas a la casa, esa es una etapa de la gozona, después viene ya la colocación de las vigas, de las
tejas, esa es otra etapa de la gozona, pero eso te lo van a regresar (Delgado, 2013, p. 90).

Por último, el gwzón musical refiere al trabajo no pagado que los miembros de las bandas de
viento de las comunidades realizan con los pueblos vecinos (ibíd., p. 129). Por medio de este

intercambio se refuerzan lazos más allá de las fronteras de los estados de origen.

+3 También llamado Gozona (De la Fuente, 1998) y Guelaguetza (Molina, 2003, p. 71)

IENOVA

( “TEPEZALA SOLAR”

C l | ] A Evaluación de impactos sociales en el marco de la construcción y

Página 296 de
operación del proyecto “Tepezalá Solar” 300

La gozona o gwzón es entonces una práctica del trabajo comunal, dado en intercambio
recíproco con algún miembro de la comunidad, quien lo regresará en algún momento. La
importancia de esta práctica radica en la función de cohesión y práctica de la reciprocidad
entre familias, dentro y fuera de las comunidades de origen. Puede observarse en este

elemento una de las características de la comunalidad: la reciprocidad.
g) Reconocer a sus autoridades propias de acuerdo con sus usos y costumbres.

Francisco López Bárcenas señala que, dado su carácter formal y consensuado y el valor
jurídico de sus normas, los llamados “usos y costumbres” indígenas, tienen que ser
reconceptualizados, dado que: “Los llamados “usos y costumbres”, son un término muy poco
adecuado; mejor sería referirse a los sistemas normativos indígenas, para señalar su validez
política y jurídica frente al sistema de derecho positivo, que se encuentra plasmado en
nuestra constitución política y las leyes y ordenamientos que de ella emanan.”(López, 1999,

pp. 159-193, citado por Munguía, 2007, p. 121).

A pesar de estar de acuerdo ambos autores respecto a lo limitado de llamar “usos y
costumbres” a la práctica en algunas comunidades indígenas de elegir a sus representantes y
autoridades por medio de asamblea y sin partidos políticos, ven la limitante desde dos

perspectivas distintas**,

Para Munguía, usos y costumbres compensan de manera efectiva, el incumplimiento
sistemático del gobierno federal, en tareas básicas de infraestructura y bienestar en las

comunidades indígenas (Munguía, 2007, p. 120).

+ En este mismo sentido, Jaime Martínez Luna (2001) afirma que sería más adecuado utilizar la palabra comunalicracia, en lugar de usos y
costumbres. Para el autor comunalicracia es: “[...]_ la palabra adecuada para entender e interpretar lo que se hace y también lo que se
sueña. Su significado es el poder de la comunidad, es decir, el poder por medio de la asamblea general. Con esto lo individual desaparece,
esto no quiere decir que la persona también desaparezca, porque en cada caso, tanto en la democracia como en la comunalicracia, la
persona sigue presente. Comunalicracia es la selección de valores y principios de cada persona pero avalados por el común, por la
población. Esto no es masificado, esto es relación, trabajo y sacrificio. El concepto obviamente proviene del latín o del griego, pero cracia es
poder y como tal tenemos la necesidad de atraparlo para todos. Lo común es, a fin de cuentas, el esfuerzo de todos, es también el
conocimiento de todos. Tequios, cargos, asambleas son naturaleza de una representatividad política real, humana, carnal. En esto radica la
comunalicracia, y no en el concepto absurdo con que se le llama en la actualidad de manera peyorativa: "usos y costumbres" (Martínez,
2004, p. 339).

IENOVA

( “TEPEZALA SOLAR”

Página 297 de
306

C l | A Evaluación de impactos sociales en el marco de la construcción y
J operación del proyecto “Tepezalá Solar”

En cualquiera de los autores revisados, se tiene la coincidencia en que es en la Asamblea
donde radica el poder de la comunidad a través de la elección por medio de usos y

costumbres. A continuación se ahonda sobre el tema.

h) Ser parte de una unidad social, económica y cultural, asentada en un territorio.

Formas de organización social.

Existe una característica que al igual que todas las descritas en el presente documento, va de
la mano con las otras, pero esta va íntimamente relacionada con la autoadscripción, es el

sentido de pertenencia a una unidad social.

La unidad social a la que se hace referencia en este punto, es la comunidad indígena, en este
sentido los autores apuntan: “En la comunalidad el individuo no existe” (Guerrero, 2005, p.
XXXIV). En esta afirmación, Guerrero se refiere a que los miembros de las comunidades
indígenas son en colectivos. En este sentido, Díaz (2001) hace énfasis en el carácter colectivo
de las comunidades indígenas: “En nuestras comunidades es primero el nosotros, sin excluir
la individualidad en la medida que cada uno participa dentro de los esfuerzos comunitarios
de acuerdo a su capacidad, género y edad” (p. 4). En términos generales, se puede hablar de
un carácter colectivo de las comunidades indígenas sin eliminar al individuo, pero dando la
importancia al individuo en tanto aporta al colectivo de acuerdo a las capacidades de cada

individuo.

Uno de los puntos más importantes es la supervivencia de la comunidad, ésta ha sido
definida como trabajo comunal (Maldonado, 2004, p.27). Este trabajo comunal encuentra su

nicho en el trabajo campesino.

La organización social y económica comunitaria gira en torno a lo que fue llamado por
Marshall Sahlins como Modo de Producción Doméstico (Sahlins, 1983, p. 99) y que por sus
características “está orientado hacia la supervivencia y no hacia la obtención de ganancias”
(ibíd.). Este Modo de Producción Doméstico (MPD) ha sido identificado en México, desde las

comunidades indígenas en la milpa.

IENOVA

“TEPEZALA SOLAR”

Página 298 de
306

C l | A Evaluación de impactos sociales en el marco de la construcción y
J operación del proyecto “Tepezalá Solar”

La milpa, como parte del trabajo comunal, se define como uno de los elementos centrales de
la comunalidad, porque de hecho además de representar el sustento se encuentra organizada
bajo tenores ancestrales. La milpa es el “cultivo asociado de maíz, fríjol y calabaza; que
también incluye el aprovechamiento de la flora y la fauna que circunda o se introduce en un
terreno milpero: quelites, nopales, conejos...” (Rendón, 2003, p. 38). Además de ser un
cultivo que provee de alimentos variados a los miembros de las comunidades, permite
practicar la ayuda mutua entre familias. Es en la milpa donde se llevan a cabo relaciones
sociales que sostienen la comunidad, donde puede apreciarse la división del trabajo, la

reciprocidad y la ayuda mutua (Escudero, 2007, p. 95).

Se puede concluir al respecto de las formas de organización social y formar parte de una
unidad social, que la unidad social de la que se habla es la comunidad indígena, las formas en
que se es parte de ella, es por los mecanismos comunales, pero sobre todo radica en la
participación dentro del trabajo comunal, que se ve reflejado en la siembra de la milpa, por

razones económicas de subsistencia, pero también en función de la cohesión que genera.
2.1.2. CRITERIO SUBJETIVO.
a) Autoadscripción.

Como se mencionó al inicio del apartado anterior, la reciprocidad está íntimamente ligada
en la construcción del criterio subjetivo llamado autoadscripción. Esta autoadscripción para
los comunalistas tiene dos sentidos, de una persona hacia la comunidad y de la comunidad

hacia la persona.

Benjamín Maldonado menciona que este criterio puede ser el último que permanezca tras la

pérdida de los otros:

De una manera esquemática, podemos decir que mientras la cultura de los pueblos originarios es
comunal, el modo de vida de los no-indios es individual, lo que permite identificar a indios en Oaxaca:
más allá de la continuidad o pérdida de la lengua originaria como primera lengua identificamos a los
indios por su ser comunal, por la estructura comunal de su sociedad y sobre todo por la participación
personal y familiar en la construcción y reconstrucción de esa estructura comunal (Maldonado, 2004, p.
32).

IENOVA

( “TEPEZALA SOLAR”

C l | ] A Evaluación de impactos sociales en el marco de la construcción y

Página 299 de
operación del proyecto “Tepezalá Solar” 300

La estructura comunal marca la identificación del “otro” como parte de lo que uno mismo es.
Desde la comunalidad sería posible identificar así a los miembros de una comunidad
indígena. Es a través de este reconocimiento de los miembros de las comunidades entre sí,
que Arturo Guerrero desarrolla su idea de autoadscripción:
El Nosotros es la celebración del encuentro. La experiencia compartida de personas concretas que se
realizan en el trabajo y la oralidad cotidianamente. El Nosotros en o es una substancia, sino un proceso
que parte del reconocimiento, de la naturaleza, de la labor y compromiso de los demás, de la
participación, etcétera. Se reconocen las condiciones realmente existentes, y se intuye la posibilidad.
Este reconocimiento nos lleva a un intercambio correspondiente con las demás personas y con otros
seres y fuerzas. Se intercambian experiencias, saberes, técnicas... Y a partir de tal intercambio se da la

adecuación de las personas y su relación, se actualiza el mundo, y es posible evaluar, para arribar a un
nuevo ciclo de reconocimiento, intercambio y adecuación (Guerrero y Massieu, 2012, p. 248).

Se está hablando de una autoadscripción recíproca, donde los miembros de las comunidades
indígenas son reconocidos entre sí a través de la cotidianeidad y sobre todo a través del
trabajo colectivo, que deriva en obligaciones y derechos: “La comunidad es un espacio, un
dispositivo de pertenencia; en este se recrean las prácticas sociales que les dan sentido como
sociedad y organización política y que los convoca a un ejercicio constante de reciprocidad,
en el margen de la relación con “otros”, en el reconocimiento de que la diversidad es

necesaria” (Medina et al., 2011, p. 150).

La autoadscripción desde los comunalistas tiene un sentido colectivo, al igual que el resto de
las características, porque al darle prioridad al colectivo, no será suficiente con que un
individuo se asuma miembro de una comunidad indígena, sino que debe ser reconocido por

la comunidad como miembro de ella, a través del resto de las características.
2.1.3. METODOLOGÍA.

La investigación realizada en campo tuvo como objetivo primordial documentar aspectos
relacionados con las formas culturales presentes en la vida comunitaria de las localidades de
interés. Lo anterior, para contar con elementos suficientes que permitieran contrastar los
hallazgos en campo con los criterios considerados en las matrices objetivas y subjetiva, y con

ello determinar si la comunidad de estudio es o no indígena.

IENOVA

( “TEPEZALA SOLAR”

C l | A Evaluación de impactos sociales en el marco de la construcción y
J operación del proyecto “Tepezalá Solar”

Página 300 de
306

Para llevar a cabo la investigación se eligió el método cualitativo, éste como afirma Torres

(s/a):

Busca reconstruir e interpretar los significados que tienen para sus protagonistas una práctica o
institución social concreta; es decir, reconocer y comprender la manera como los sujetos se
representan, interactúan y construyen realidades sociales específicas, enmarcados en unos contextos y
estructuras sociales y culturales más amplias (p.2).

Bajo este enfoque no sólo se reconoce que la realidad es resultado de constantes cambios
sino que en ella también existe permanencia. Se puede afirmar así que la vida social es una
construcción histórica, en la cual los sujetos pueden transformar las estructuras que les

preexisten, desde las memorias, deseos, voluntades, ideas, creencias, utopías y
potencialidades que constituyen su subjetividad” (ibíd.). Aspectos todos, imposibles de

abordar desde el método cuantitativo*5,

Como parte consustancial de la antropología, y cada vez más de otras ciencias sociales, el
método etnográfico resulta ser una herramienta valiosa para la descripción e interpretación
del conjunto social que se estudia (Montes de Oca, 2015, pp. 25-46)*, Entre las aportaciones
más destacadas en torno a este ejercicio se encuentran los planteamientos de Montes de Oca
(ibíd.), que sugiere para algunos tipos de investigación la realización de etnografía enfocada;
entre ésta y la etnografía tradicional la autora plantea diferencias sustanciales que resume

de la siguiente manera:

ETNOGRAFÍA TRADICIONAL ETNOGRAFÍA ENFOCADA

Visitas largas a campo Visitas cortas a campo

45 Sin demeritar las ventajas del método cuantitativo y sus aportaciones a las ciencias sociales, interesa mencionar aquí las desventajas que
representa para el método de estudio etnográfico, entre ellos realizar los estudios “en fases consecutivas y separadas temporalmente
durante el proceso” (Medina, 2006), y la interpretación científica positivista que impregna los resultados (ibid). En este sentido, es viable la
observación de Guerrero (s/a) en torno a los saberes científicos (experimentales) y el ejercicio antropológico: “Otra cosa bien distinta es
determinar si nuestros criterios epistemológicos y metodológicos coinciden o no con los del método experimental, y cuáles son las razones
de esta divergencia (p. 184).
15 Medina (2006) lo refiere como la dimensión descriptiva del análisis y la dimensión interpretativa. En los últimos años diversos autores
(Medina, 2000; Ortner, 2006; Severi, 2006) han subrayado la relevancia del método etnográfico en la generación de conocimiento.

IENOVA

( “TEPEZALA SOLAR”

C l | ] A Evaluación de impactos sociales en el marco de la construcción y

Página 301 de
operación del proyecto “Tepezalá Solar” 300

ETNOGRAFÍA TRADICIONAL ETNOGRAFÍA ENFOCADA

Intensidad temporal de la información | Intensidad de la información construida
construida

Énfasis en la escritura (notas) Combinación de la escritura y grabación (notas
y transcripción de audio y video)

Mirada holística en todos los aspectos | Mirada enfocada a ciertos aspectos del campo
del campo

Sociedades ajenas (estudio de lo extraño: | Sociedad propia (estudio del alter ego; alterity)
stranheness)

Aprender el idioma nativo Familiarizarse con el lenguaje particular
(sociolectos: tecnicismos, argot, no verbal)

Fuente: Montes de Oca (2015, p. 28).

Para la presente investigación se implementó la antropología enfocada, recurriendo
paralelamente a técnicas específicas como son las entrevistas, la observación y el diario de
campo para el registro de información, en el cual también se hizo un registro gráfico a partir
de fotografías tomadas en sitio. La etapa de investigación sin embargo, no se limitó a la
estancia en campo pues, retomando el planteamiento de Montes de Oca (ibid) se consideró

que:

La construcción del campo implica la relación cara a cara, con y de los sujetos situados en el presente;
pero también la reconstrucción de una relación pasada, a la que se tiene acceso de manera indirecta
mediante historia oral o documental; así como las redes de relación indirecta (virtual o simbólica) que
trascienden la presencia física de los agentes, a las cuales se tiene acceso también de manera indirecta.
A lo anterior subyace un asunto que, por muy obvio que parezca, no puede ser ignorado. El campo se
construye en el trabajo sobre terreno, lo cual implica la intervención del investigador. Se construye
socialmente, en una relación intersubjetiva (entre el sujeto observador y el observado); y se construye
teóricamente, en un juego que conjuga las categorías emic y etic (Harris, 1975).3 (p. 29).

+7 Emic: punto de vista de los actores; etic: punto de vista del investigador (Medina, 2000).

TIENOVA
“TEPEZALA SOLAR”
C l | A Evaluación de impactos sociales en el marco de la construcción y Página 302 de
J operación del proyecto “Tepezalá Solar” 300

Así, considerando “estancias cortas pero intensivas y focalizadas” (ibid, p. 30), se emplearon

las siguientes técnicas de investigación en campo:

Entrevista. El instrumento trabajado consistió en un guión de preguntas abiertas que
permitió, a partir de la conversación, el intercambio de información sobre temas
específicos*8, Dentro de las ventajas de emplear este tipo de instrumentos*? podemos
mencionar que: a) permite profundizar en torno a algún aspecto de interés dentro de la
temática abordada (en este sentido se puede afirmar que es un instrumento flexible), b)
permite replantear la pregunta, si es que ésta no quedó clara por el uso de tecnicismos o
diferencias culturales en el uso del lenguaje c) permite resaltar la parte cualitativa de las
respuestas50, En este sentido, como subraya Torres (a) en contraposición al método
cuantitativo:

La singularidad tiene un nivel legítimo en la producción de conocimiento. El conocimiento desde la

investigación cualitativa no se legitima por la cantidad de sujetos estudiados, sino por la cualidad de su

expresión. La expresión individual del sujeto adquiere significación conforme al lugar estructural que

tiene en determinado momento para la producción de significados e ideas frente a la temática de
investigación (p. 2).

Conversación (entrevistas informales). Al contar con un periodo corto de tiempo el
investigador en campo busca permanecer en los espacios de convivencia familiar o colectiva
(comisaría, iglesia, espacios deportivos) en los cuales se establecen conversaciones dirigidas
a abordar los temas generales propuestos en el guión de entrevista. A partir de estas
conversaciones se suele explorar temas concretos, principalmente aquellos que, con
grabadora de por medio, las personas suelen evitar: religión, problemáticas de la comunidad,
opinión en torno al proyecto, seguridad. Pero también suelen abordarse temas que sí fueron

registrados por medio de la grabadora, pero que se considera pertinente ampliar o

49 Las temáticas generales se refieren a los elementos objetivos: autoridades, sistema de toma de decisiones, tipos de propiedad de la tierra,
religión y festividades, tierra y territorio, lugares sagrados y rutas de peregrinación, cosmovisión y medicina tradicional, salud, redes
sociales, actividades tradicionales de producción (economía local). Elementos subjetivos: autoadscripción, lengua. Cabe mencionar que de
estos temas generales se desprenden preguntas más específicas.

49 A diferencia de la entrevista que plantea preguntas abiertas e incluso la posibilidad de incorporar otras preguntas que no habían sido
consideradas, el cuestionario es un instrumento rígido con preguntas ya preparadas bajo un mismo orden y con instrucciones precisas para
su llenado (Salltiz etal. 1965, p. 267). Esto último representa una desventaja en los medios rurales, por el posible uso de tecnicismos, y por
la posibilidad de enfrentar un contexto de analfabetismo. La solución en este contexto sería que el investigador realice las preguntas y
registre las respuestas. Sin embargo, lo anterior, representaría la gran desventaja de invertir una parte importante del tiempo contemplado
para la estancia en campo.

54 Lo anterior no sólo ha sido documentado por algunos autores (Selltiz, ibid; Sierra, 1993) sino que se ha podido corroborar en campo.

IENOVA

( “TEPEZALA SOLAR”

C l | ] A Evaluación de impactos sociales en el marco de la construcción y

Página 303 de
operación del proyecto “Tepezalá Solar” 300

profundizar; este ejercicio es lo más parecido a lo que muchos autores denominan
“entrevista cualitativas en profundidad”, las cuales, según Taylor y Bognan (1992),
representan:
(...) reiterados encuentros cara a cara entre el investigadores y los informantes, encuentros éstos
dirigidos hacia la comprensión de las perspectivas que tienen los informantes respecto de sus vidas,
experiencias o situaciones, tal como lo expresan con sus propias palabras. Las entrevistas en

profundidad siguen el modelo de una conversación entre iguales, y no de un intercambio formal de
preguntas y respuestas (pp. 101).

En este ejercicio juega un papel importante el diario de campo, pues en éste cada día se

llevan anotaciones de datos que no han sido registrados a través de la grabadora.

Observación. Como parte del trabajo en campo se llevan a cabo recorridos que permitan
visualizar espacios significativos o simbólicos para la comunidad. En ocasiones se puede
coincidir con la celebración de algún ritual en espacios sagrados: iglesia, monte, cuevas,
capillas, entre otros, lo que permite corroborar algunas de las respuestas que los habitantes
han proporcionado durante la entrevista: infraestructura y condiciones de la misma,
actividades productivas, fuentes de empleo e ingresos, sitios sagrados, y algunas mas

subjetivas, como son las relaciones de poder.

Investigación de gabinete. En el proceso de investigación se consideran también
investigaciones que se hayan realizado con anterioridad en el lugar de estudio y que toman
forma en tesis, artículos especializados, documentales, fotografía, que permiten sustentar los
hallazgos en campo. En este proceso se consideran también fuentes oficiales que
regularmente manejan datos estadísticos en torno a actividades productivas, lengua,
localización de pueblos y comunidades en regiones indígenas, entre otros. Gran parte de
estas fuentes brindan un primer acercamiento al lugar de estudio. Y mediante la
contrastación de la información de campo y gabinete se cuenta con la posibilidad de

documentar los cambios generados en la zona, con información actualizada.

Bajo este método de investigación se ha logrado conformar etnografías que cuentan con

información actualizada en torno a las características de las comunidades de estudio;

IENOVA

( “TEPEZALA SOLAR”

Página 304 de

306

C l | A Evaluación de impactos sociales en el marco de la construcción y
J operación del proyecto “Tepezalá Solar”

intereses y perspectivas; actores sociales: quiénes están, quiénes permanecen o quiénes se
han desplazado a otros espacios por intereses políticos, económicos o sociales; y en general

las transformaciones en el territorio como un espacio de interacción social (local y global).

La metodología ocupada para el presente estudio, implicó el análisis de bibliografía
especializada relacionada con la caracterización de las comunidades indígenas en la zona de
interés. Destaca en este sentido una perspectiva de análisis antropológica de tipo cualitativo.
La importancia y viabilidad metodológica de este tipo de estudios ha sido expuesta en líneas
anteriores. Cabe destacar que se carece de investigaciones previas que documenten la vida
comunitaria de La Victoria, Tepezalá, por lo que la mayor parte de la información que se
presenta responde a la investigación realizada en sitio. En relación a San Antonio y Tepezalá
(cabecera municipal), fue posible ubicar algunas investigaciones previas, aún con ello es
poca la información localizada por lo que también se dará prioridad a la investigación en

sitio.

Paralelamente a la consulta de fuentes académicas, fueron consultados documentos oficiales,
entre ellos el Catálogo de Localidades Indígenas de la (CDI), así como información generada
por el Instituto Nacional de Estadística y Geografía (INEGI) y el Instituto Nacional para el
Federalismo y el Desarrollo Municipal (INAFED). Estas fuentes permitieron establecer el
estatus de la localidad de interés en relación a la existencia de grupos étnicos locales y

migrantes que pudieran residir en su territorio.

Respecto a la investigación de campo, y para definir las localidades a visitar, se consideró el
trazo del Proyecto, ubicado en la localidad La Victoria del municipio de Tepezalá en el estado
de Aguascalientes, y su posible incidencia en las localidades más cercanas, en este caso San
Antonio, Tepezalá. La investigación en sitio se llevó a cabo del 19 al 26 de octubre del 2016.
Los primeros testimonios mostraron el estrecho vínculo cultural entre las localidades de San
Antonio y La Victoria, con Tepezalá que actualmente representa la cabecera municipal. Por
Esta razón se estableció la necesidad de ampliar a esta cabecera municipal la aplicación de

entrevistas, obteniendo el siguiente registro:

IENOVA

( “TEPEZALA SOLAR”
C l | A Evaluación de impactos sociales en el marco de la construcción y Página 305 de
J operación del proyecto “Tepezalá Solar” 300
SEXO LUGAR FECHA OCUPACIÓN O CARGO
1.Hombre La Victoria, Tepezalá 19 de octubre del 2016 y
2.Hombre La Victoria, Tepezalá 19 de octubre del 2016 o.
3.Hombre San Antonio, Tepezalá | 20 de octubre del 2016 y
4.Mujer La Victoria, Tepezalá 20 de octubre del 2016 A]
5.Mujer San Antonio, Tepezalá | 21 de octubre del 2016 A]
6.Hombre La Victoria, Tepezalá 22 de octubre del 2016 y
7.Mujer San Antonio, Tepezalá | 23 de octubre del 2016 JJ
. : a)
8.Hombre San Antonio, Tepezalá | 24 de octubre del 2016
reee
: : os
9.Hombre Tepezalá, Tepezalá 25 de octubre del 2016
O)
10.Hombre | La Victoria, Tepezalá 25 de octubre del 2016
O
11.Hombre | La Victoria, Tepezalá 26 de octubre del 2016
a

La siguiente tabla corresponde al registro de pláticas informales. Cabe mencionar que

algunas de estas pláticas arrojaron datos en torno a la presencia de población indígena,

principalmente en la localidad de Carboneras, cuyo ejido colinda a su vez con el ejido de La

Victoria, por lo que se sostuvo plática con algunos habitantes originarios e inmigrantes de

esa localidad. De acuerdo con los testimonios, desde hace al menos cuatro años algunas

familias del estado de Hidalgo comenzaron a llegar para emplearse en las fábricas instaladas

en Carboneras, y desde hace algunos meses familias de Oaxaca, Chiapas y Guerrero son

contratadas en la zona como jornaleros agrícolas, habitando de manera temporal en las

IENOVA

S

“TEPEZALA SOLAR”

CIIJA

Evaluación de impactos sociales en el marco de la construcción y
operación del proyecto “Tepezalá Solar”

Página 306 de
306

localidades de El Chayote, El Águila, El Gigante y Carboneras, por lo que en algunos

apartados del presente documento se hará referencia a éstas.

SEXO LUGAR FECHA OCUPACIÓN O CARGO
1.Mujer La Victoria, Tepezalá 19 de octubre del 2017 o y
2.Mujer Carboneras, Tepezalá | 23 de octubre del 2017 JJ
3.Hombre Carboneras, Tepezalá | 23 de octubre del 2017 O)
4.Hombre San Antonio, Tepezalá | 24 de octubre del 2017 o]
5.Hombre Carboneras, Tepezalá | 24 de octubre del 2017 CO)
6.Mujer Carboneras, Tepezalá | 24 de octubre del 2017 O)
7.Hombre Pabellón de Arteaga 25 de octubre del 2017 po]
8.Hombre Tepezalá, Tepezalá 26 de octubre del 2017 AO)

O
9.Hombre Carboneras, Tepezalá | 26 de octubre del 2017 AO)
O

